Exhibit 10.25

 

*** Certain portions of this exhibit have been omitted pursuant to a request for

confidential treatment. The omitted portions have been filed separately with the
Securities

and Exchange Commission.

 

MASTER SERVICES AGREEMENT FOR FINANCE &

ACCOUNTING SERVICES

 

between

 

FEDERAL-MOGUL CORPORATION

 

and

 

INTERNATIONAL BUSINESS MACHINES CORPORATION

 

Dated: September 30, 2004

 

     1    F&A Master Services Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.

  

OBJECTIVES AND CONSTRUCTION

   1

1.1

  

Background

   1

1.2

  

Objectives

   2

1.3

  

Construction

   2

2.

  

DEFINITIONS AND INTERPRETATION

   3

2.1

  

Definitions

   3

2.2

  

Incorporation and References

   3

2.3

  

Headings and Cross-References

   4

3.

  

AGREEMENT STRUCTURE AND INTERPRETATION

   4

3.1

  

Master Agreement Structure

   4

3.2

  

Interpretation of Documents

   4

3.3

  

IBM Performance Guaranty

   4

4.

  

TERM

   4

4.1

  

Term

   4

4.2

  

Renewal

   4

4.3

  

Country Agreements

   5

5.

  

TRANSITION

   5

5.1

  

General

   5

5.2

  

Transition Plan

   5

5.3

  

Completion of Transition

   6

5.4

  

Transition Delays

   6

5.5

  

Transition Milestone Credit Cap and Termination

   7

6.

  

PROJECTS

   7

6.1

  

In-Flight Projects

   7

6.2

  

Transition Projects

   7

6.3

  

Initiation/Termination of the Phase III Transition Project

   7

6.4

  

New Projects

   8

6.5

  

Acceptance of Project Deliverables

   8

6.6

  

Charges for Projects

   8

7.

  

REQUIRED CONSENTS

   8

8.

  

SERVICES

   8

8.1

  

General

   8

8.2

  

Implied Services

   9

8.3

  

Services Evolution

   9

8.4

  

Right to In-Source and Re-Source the Services

   9

8.5

  

Compliance with Federal-Mogul Policies

   10

8.6

  

Notification of Failure

   11

8.7

  

Provision of Services to Other Service Recipients

   11

8.8

  

Initial and Future Country Agreements; No Further Obligation

   11

8.9

  

Professional Advice

   12

 

     1    F&A Master Services Agreement



--------------------------------------------------------------------------------

9.

  

PERSONNEL

   12

9.1

  

Additional Personnel Provisions

   12

9.2

  

IBM Personnel

   12

9.3

  

Non-Solicitation of Employees

   13

10.

  

RETAINED EQUIPMENT

   14

11.

  

THIRD PARTY SERVICE CONTRACTS

   14

11.1

  

General

   14

11.2

  

Assigned Contracts

   14

11.3

  

Managed Contracts

   14

12.

  

INTELLECTUAL PROPERTY RIGHTS

   15

12.1

  

Federal-Mogul IP

   15

12.2

  

IBM IP

   16

12.3

  

New IP

   18

12.4

  

Residual Knowledge

   19

12.5

  

Preexisting IP; No Implied License

   19

13.

  

SERVICE LOCATIONS

   19

13.1

  

General

   19

13.2

  

Safety and Security Procedures

   19

13.3

  

Federal-Mogul Facilities

   20

13.4

  

IBM Obligations

   20

14.

  

PERFORMANCE STANDARDS AND SERVICE LEVELS

   21

14.1

  

General

   21

14.2

  

Failure to Perform

   21

14.3

  

Periodic Reviews

   22

14.4

  

Measurement and Monitoring Tools

   22

14.5

  

Customer Satisfaction

   22

15.

  

CUSTOMER RESPONSIBILITIES

   22

15.1

  

Additional Responsibilities

   22

15.2

  

Savings Clause

   22

16.

  

GOVERNANCE AND CONTRACT MANAGEMENT

   22

16.1

  

Governance

   23

16.2

  

Reports and Meetings

   23

16.3

  

Policies and Procedures Guide

   23

16.4

  

Change Control Procedure

   24

16.5

  

Retained Systems and Processes

   24

16.6

  

Software Export

   24

16.7

  

Subcontractors

   25

16.8

  

Quality Assurance and Improvement Programs

   26

17.

  

AUDITS AND RECORDS RETENTION

   26

17.1

  

Audit Rights

   26

17.2

  

Audit Limitations

   28

17.3

  

SAS-70 Compliance

   28

17.4

  

Records Retention

   29

17.5

  

Sarbanes-Oxley Requirements

   29

18.

  

SAFEGUARDING OF DATA; CONFIDENTIALITY

   29

18.1

  

Federal-Mogul Data

   29

 

     2    F&A Master Services Agreement



--------------------------------------------------------------------------------

18.2

  

Safeguarding Federal-Mogul Data

   30

18.3

  

Confidentiality

   30

18.4

  

Data Protection

   32

19.

  

CHARGES

   34

19.1

  

General

   34

19.2

  

Pass-Through Expenses

   34

19.3

  

Incidental Expenses

   34

19.4

  

Taxes

   34

19.5

  

New Services

   36

20.

  

INVOICING AND PAYMENT

   37

20.1

  

Invoicing

   37

20.2

  

Due Date for Other Payments

   38

20.3

  

Accountability

   38

20.4

  

Proration

   38

20.5

  

Refundable Items and Deductions

   38

20.6

  

Disputed Charges

   39

21.

  

BENCHMARKING

   39

21.1

  

General

   39

21.2

  

Conduct of Benchmarking

   39

21.3

  

Adjustments to Charges

   40

21.4

  

Adjustments to Service Levels

   40

22.

  

REPRESENTATIONS AND WARRANTIES; CONDITIONS PRECEDENT OF FEDERAL-MOGUL

   41

22.1

  

Authorization and Other Contracts

   41

22.2

  

Compliance with Laws

   41

22.3

  

Non-Infringement

   42

22.4

  

Inducements

   42

22.5

  

Confidentiality

   42

22.6

  

Pending Litigation

   42

22.7

  

Tax Filings

   42

22.8

  

Disclaimers

   42

22.9

  

Conditions Precedent of Federal-Mogul

   43

23.

  

ADDITIONAL COVENANTS

   43

23.1

  

Additional Covenants of IBM

   43

23.2

  

Additional Covenants of Federal-Mogul

   44

24.

  

INSURANCE AND RISK OF LOSS

   45

24.1

  

Insurance

   45

24.2

  

Risk of Loss

   46

25.

  

INDEMNIFICATION

   46

25.1

  

Indemnity by IBM

   46

25.2

  

Indemnity by Federal-Mogul

   47

25.3

  

Infringement

   48

25.4

  

Indemnification Procedures

   49

25.5

  

Subrogation

   49

26.

  

LIABILITY

   50

26.1

  

General Intent

   50

26.2

  

Limitations

   50

 

     3    F&A Master Services Agreement



--------------------------------------------------------------------------------

27.

  

TERMINATION

   51

27.1

  

Termination for Cause

   51

27.2

  

Termination Due to a “Termination Event”

   51

27.3

  

Termination for Convenience

   52

27.4

  

Termination Upon Change of Control of IBM

   52

27.5

  

Cross-Termination of Country Agreements

   52

27.6

  

Extension of Termination/Expiration Effective Date

   54

27.7

  

Termination/Expiration Assistance

   54

27.8

  

Equitable Remedies

   55

28.

  

CONTINUED PROVISION OF SERVICES

   56

28.1

  

Force Majeure

   56

28.2

  

Disaster Recovery

   56

29.

  

DISPUTE RESOLUTION

   57

29.1

  

Informal Dispute Resolution

   57

29.2

  

Jurisdiction

   58

29.3

  

Continued Performance

   58

29.4

  

Governing Law

   58

30.

  

GENERAL

   59

30.1

  

Binding Nature and Assignment

   59

30.2

  

Entire Agreement; Amendment

   59

30.3

  

Notices

   59

30.4

  

Counterparts

   60

30.5

  

Relationship of Parties

   60

30.6

  

Severability

   60

30.7

  

Consents and Approval

   60

30.8

  

Waiver of Default

   61

30.9

  

Cumulative Remedies

   61

30.10

  

Survival

   61

30.11

  

Publicity

   61

30.12

  

Service Marks

   61

30.13

  

Third Party Beneficiaries

   61

30.14

  

Covenant of Good Faith

   61

 

     4    F&A Master Services Agreement



--------------------------------------------------------------------------------

TABLE OF SCHEDULES***

 

Schedule A

  

Form of IBM Performance Guaranty

Schedule B

  

Pro Forma Country Agreement

Schedule C

  

Termination Events

Schedule D

  

List of Primary Country Agreements and Related Country Agreements

Schedule E

  

Governance

Schedule F

  

List of Federal-Mogul and IBM Competitors

Schedule G

  

Minimum Revenue Commitment

 

*** Portions of these Schedules, and portions of the Schedules and Exhibits
thereto, have been omitted and filed separately with the SEC pursuant to a
request for confidential treatment.

 

     5    F&A Master Services Agreement



--------------------------------------------------------------------------------

This MASTER SERVICES AGREEMENT FOR FINANCE & ACCOUNTING SERVICES (this “Master
Agreement”) is entered into as of September 30, 2004, 2004, by and between
Federal-Mogul Parent and IBM Parent. Federal-Mogul Parent and IBM Parent agree
that the following terms and conditions shall apply to the relationship between
Federal-Mogul and IBM and to the provision of Services by each applicable IBM
Local Entity pursuant to the applicable Country Agreement, to the extent such
terms and conditions are incorporated therein by reference, in consideration of
certain payments to be made by each applicable Federal-Mogul Local Entity
pursuant to such applicable Country Agreement. As used in this Master Agreement
and the applicable Country Agreements: (1) “Federal-Mogul Parent” shall mean
Federal-Mogul Corporation, a Michigan corporation, with offices at 26555
Northwestern Highway, Southfield, Michigan 48034, and “Federal-Mogul” shall mean
Federal-Mogul Parent and/or, in the context of a Country Agreement, the
applicable Affiliate of Federal-Mogul Parent that is a contracting entity to
such Country Agreement; (2) “IBM Parent” shall mean International Business
Machines Corporation, a New York corporation with offices at Route 100, Somers,
New York 10589, and “IBM” shall mean IBM Parent and/or in the context of a
Country Agreement, the applicable Affiliate of IBM Parent that is a contracting
entity to such Country Agreement; and (3) “Party” shall mean either
Federal-Mogul or IBM, as appropriate, and “Parties” shall mean Federal-Mogul and
IBM, collectively.

 

  1. OBJECTIVES AND CONSTRUCTION

 

  1.1 Background.

 

This Master Agreement is being made and entered into with reference to the
following:

 

(A) Federal-Mogul is a global automotive parts manufacturer and distributor in
the automotive, small engine, heavy-duty and industrial markets, serving both
original equipment and aftermarket customers. Employing approximately 47,000
people at 150 locations in 25 countries, Federal-Mogul is among the world’s top
independent automotive suppliers.

 

(B) Historically, Federal-Mogul has relied predominantly on internal staff to
deliver the finance and accounting and related information technology services
described in this Master Agreement. However, in December 2003, Federal-Mogul
commenced a formal competitive procurement process to identify service providers
with the capability and experience to provide certain finance and accounting and
related information technology services (all as further described in this Master
Agreement and the Country Agreements) on an outsourced basis (the “F&A
Outsourcing Services”).

 

(C) IBM desired to provide the F&A Outsourcing Services and participated in
Federal-Mogul’s competitive procurement process.

 

(D) Based upon IBM’s (1) demonstrated capability to provide the F&A Outsourcing
Services; (2) proposed pricing for the F&A Outsourcing Services; and (3)
commitment to assign certain key personnel to the Federal-Mogul account on a
dedicated basis and certain other personnel on an as-needed basis to deliver the
F&A Outsourcing Services, Federal-Mogul selected IBM to enter into discussions
and negotiations for a definitive agreement pursuant to which IBM would provide
the F&A Outsourcing Services.

 

(E) The Parties’ discussions and negotiations culminated in this Master
Agreement and the Country Agreements.

 

     1    F&A Master Services Agreement



--------------------------------------------------------------------------------

(F) This Master Agreement, including the schedules attached hereto, and the
Country Agreements, including the exhibits and schedules attached thereto,
document the terms and conditions under which Federal-Mogul agrees to purchase
and IBM agrees to provide the F&A Outsourcing Services.

 

  1.2 Objectives.

 

Federal-Mogul and IBM have agreed upon the following specific goals and
objectives for this Master Agreement and the Country Agreements:

 

(A) Produce significant operational cost savings for Federal-Mogul relative to
the costs Federal-Mogul is currently incurring to provide the F&A Outsourcing
Services to the Federal-Mogul facilities affected by the transaction;

 

(B) Increase the probability of the successful achievement of certain
improvements to Federal-Mogul’s finance and accounting systems and service
delivery for Federal-Mogul locations that are not currently being supported by
Federal-Mogul’s shared services environment;

 

(C) Help enable Federal-Mogul to spread certain investments for the improvement
of certain systems and processes that relate to the F&A Outsourcing Services
over a longer period;

 

(D) Provide for the continuous improvement of the systems and processes that
relate to the F&A Outsourcing Services;

 

(E) Improve the quality of the systems and processes that relate to the F&A
Outsourcing Services;

 

(F) Improve Federal-Mogul’s access to the capabilities and competencies that
relate to the F&A Outsourcing Services;

 

(G) Improve performance management and measurement of Federal-Mogul’s finance
and accounting processes and systems;

 

(H) Increase and maintain an enhanced level of visibility over, the integrity of
and accountability for Federal-Mogul’s finance and accounting and related
information technology processes, systems and controls through the
implementation of contractual mechanisms designed to enhance such visibility and
integrity (e.g., Service Levels), and align the delivery of finance and
accounting and related information technology services with Federal-Mogul’s
internal control requirements; and

 

(I) Help enable Federal-Mogul to focus its attention on its core businesses and
processes.

 

  1.3 Construction.

 

The provisions of this Article are intended to be a general introduction to this
Master Agreement and are not intended to expand the scope of the Parties’
obligations under this Master Agreement or to

 

     2    F&A Master Services Agreement



--------------------------------------------------------------------------------

alter the plain meaning of the terms and conditions of this Master Agreement.
However, to the extent the terms and conditions of this Master Agreement do not
address a particular circumstance or are otherwise unclear or ambiguous, such
terms and conditions are to be interpreted and construed so as to give effect to
the provisions in this Article.

 

  2. DEFINITIONS AND INTERPRETATION

 

  2.1 Definitions.

 

  (A) Certain Definitions.

 

As used in this Master Agreement, capitalized terms shall have the meanings set
forth in Schedule Z.

 

  (B) Other Terms.

 

Other terms used in this Master Agreement are defined where they are used and
have the meanings there indicated. Those terms, acronyms and phrases utilized in
the finance and accounting and information technology services industries or
other pertinent business context shall be interpreted in accordance with their
generally understood meaning in such industries or business context.

 

  2.2 Incorporation and References.

 

  (A) Incorporation of Schedules.

 

The schedules attached hereto are hereby incorporated into this Master Agreement
by reference and deemed part of this Master Agreement for all purposes. All
references to this Master Agreement shall include such schedules.

 

  (B) References.

 

(1) References to any Law shall mean references to such Law in changed or
supplemented form, or to a newly-adopted Law replacing a previous Law.

 

(2) References to and the use of the word “include” and its derivatives (such as
“including” and “includes”) mean “include without limitation.”

 

(3) References to “Federal-Mogul” apply to Affiliates of Federal-Mogul in
accordance with the following:

 

(a) A reference includes Affiliates of Federal-Mogul where this is expressly so
stated. References to Federal-Mogul in the following definitions include
Affiliates of Federal-Mogul: Federal-Mogul Competitors, Federal-Mogul
Confidential Information, Federal-Mogul Data, Federal-Mogul Facilities,
Federal-Mogul IP, Federal-Mogul Required Consents and Federal-Mogul Service
Locations.

 

(b) References to sale, assignment, grant or the like by Federal-Mogul shall
mean Federal-Mogul will perform the act for itself and on behalf of applicable
Affiliates of Federal-Mogul; references to assets being in the name of
Federal-Mogul include applicable Affiliates of Federal-Mogul.

 

     3    F&A Master Services Agreement



--------------------------------------------------------------------------------

(c) References to the business, operations, methodologies, policies, procedures
and the like of Federal-Mogul include Affiliates of Federal-Mogul to the extent
such Affiliates are receiving the Services.

 

(d) References to IBM include IBM’s Affiliates, representatives, contractors,
and subcontractors where such entities are performing services related to the
Services.

 

  2.3 Headings and Cross-References.

 

The article and section headings and the table of contents used in this Master
Agreement are for reference and convenience only and shall not enter into the
interpretation of this Master Agreement. Any reference herein to a particular
article or section number or schedule shall mean that the reference is to the
specified article or section number or schedule of this Master Agreement, except
to the extent that the cross-reference expressly refers to another document.

 

  3. AGREEMENT STRUCTURE AND INTERPRETATION

 

  3.1 Master Agreement Structure.

 

This Master Agreement provides the legal framework pursuant to which
Federal-Mogul may from time to time request, and IBM shall provide, the Services
set forth in the applicable Country Agreement. The Services to be provided by
IBM, and any additional obligations of either Party with respect to the receipt
or delivery of such Services, shall be governed by the applicable Country
Agreements. Each Country Agreement is therefore a binding contract on both
Parties thereto.

 

  3.2 Interpretation of Documents.

 

Unless otherwise specifically agreed to in writing in a Country Agreement, if
there is any inconsistency between this Master Agreement and the applicable
Country Agreements, the order of priority for purposes of construction is:
first, the Country Agreements; and second, this Master Agreement.

 

  3.3 IBM Performance Guaranty.

 

IBM WTC shall guarantee the performance of all of each IBM Local Entity’s
obligations under each of the Country Agreements (other than the *** Country
Agreement) by entering into a performance guaranty substantially in the form
attached as Schedule A.

 

  4. TERM

 

  4.1 Term.

 

The term of this Master Agreement shall commence on the Effective Date and shall
continue until the earlier of the expiration or termination of the last
remaining Primary Country Agreement (the “Master Agreement Expiration Date”)
unless it is renewed pursuant to Section 4.2 (“Term”).

 

  4.2 Renewal.

 

Unless this Master Agreement is terminated earlier pursuant to its terms,
Federal-Mogul shall notify IBM at least 180 days prior to the Master Agreement
Expiration Date as to whether or not Federal-Mogul desires to renew this Master
Agreement. If Federal-Mogul provides IBM with notice pursuant to

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

     4    F&A Master Services Agreement



--------------------------------------------------------------------------------

this Section that it does not desire to renew this Master Agreement, this Master
Agreement shall expire on the Master Agreement Expiration Date. If Federal-Mogul
provides IBM with notice pursuant to this Section that it desires to renew this
Master Agreement and the Parties have not agreed on the applicable terms and
conditions in respect of such renewal 30 days prior to the Master Agreement
Expiration Date, then this Master Agreement shall expire on the Master Agreement
Expiration Date.

 

  4.3 Country Agreements.

 

The term of a Country Agreement shall commence on the Country Agreement
Effective Date and shall continue until the Country Agreement Expiration Date,
or such earlier date upon which such Country Agreement is terminated in
accordance with its terms (the “Initial Country Agreement Term”). A Country
Agreement may be extended upon the terms of such Country Agreement; provided,
however, that (A) no Country Agreement shall extend beyond the end of the Term
and (B) no Related Country Agreement may be extended for a term that is longer
than the term of the Primary Country Agreement to which it is related.

 

  5. TRANSITION

 

  5.1 General.

 

Commencing on the applicable Country Agreement Effective Date, IBM shall plan,
prepare for and conduct the transition of certain finance and accounting and
related information technology operations all in accordance with the applicable
Transition Plan (the “Transition”). The Transition of such operations shall be
completed no later than the Transition Completion Date. IBM’s responsibilities
with respect to Transition include:

 

(A) performing the services, functions and responsibilities described in the
Transition Plan in accordance with the applicable Transition schedule and
Transition Milestones;

 

(B) performing the Transition in a manner so as to minimize any disruption to
Federal-Mogul’s business operations;

 

(C) paying all costs associated with the Transition (except as otherwise set
forth in Exhibit C to the applicable Country Agreement); and

 

(D) otherwise performing such transition and migration tasks as are necessary to
enable IBM to provide the Services in accordance with the terms of the
applicable Country Agreement, including the applicable Service Levels.

 

  5.2 Transition Plan.

 

The Transition shall be conducted, pursuant to each Country Agreement, in
accordance with a written plan that shall include: (A) a description of the
finance and accounting and related information technology operations being
transitioned; (B) a description of the methods and procedures, personnel and
organization IBM will use to perform the Transition; (C) a schedule of
Transition activities; (D) a detailed description of the respective roles and
responsibilities of Federal-Mogul and IBM; and (E) such other information and
planning as are necessary to ensure that the Transition takes place on schedule
and in a manner so as to minimize the disruption to Federal-Mogul business
operations (the “Transition

 

     5    F&A Master Services Agreement



--------------------------------------------------------------------------------

Plan”). The initial draft of each Transition Plan shall be attached as Schedule
D-1 to Exhibit D to the applicable Country Agreement. IBM shall be responsible
for revising and finalizing each Transition Plan; provided that: (1) IBM shall
cooperate and work closely with Federal-Mogul in baselining and finalizing each
Transition Plan (including incorporating Federal-Mogul’s reasonable comments);
and (2) the final Transition Plan (and any changes thereto) shall be subject to
written approval by Federal-Mogul.

 

  5.3 Completion of Transition.

 

(A) Federal-Mogul reserves the right to monitor, test and otherwise observe and
participate in each Transition. IBM will notify Federal-Mogul without delay if
any Federal-Mogul monitoring, testing or participation has caused (or IBM
expects it to cause) a problem or delay in any Transition and work with
Federal-Mogul to prevent or circumvent the problem or delay.

 

(B) In IBM’s performance of each Transition, no functionality of Federal-Mogul’s
then-current environment will be discontinued until IBM demonstrates to
Federal-Mogul’s reasonable satisfaction that the affected processes and
operations have been migrated to IBM’s target environment, Federal-Mogul has
signed-off on such migration and IBM has commenced providing the relevant
Services in accordance with the Transition Plan.

 

  5.4 Transition Delays.

 

(A) If any Interim Transition Milestone is not completed on or before the given
date for such Interim Transition Milestone, then, unless such delay was caused
by Federal-Mogul, for the period of delay, IBM, subject to Section 5.5, shall
incur the applicable Transition Milestone Credits specified in Exhibit D to the
applicable Country Agreement. If such delay was caused by Federal-Mogul, then
any related Transition Milestone Credits will be excused, and Federal-Mogul
shall reimburse IBM for any Out-of-Pocket Expenses incurred, and additional
personnel required (at the labor rates set forth in Exhibit C to the applicable
Country Agreement), by IBM as a result of such delay.

 

(B) If the Transition is not completed on or before the applicable Transition
Completion Date specified in Exhibit D to the applicable Country Agreement,
then, unless such delay in completing the Transition by the Transition
Completion Date was caused by Federal-Mogul, IBM shall pay to Federal-Mogul (1)
any Transition Milestone Credits incurred pursuant to Section 5.4(A) in respect
of the Interim Transition Milestones and (2) the Transition Milestone Credits to
be credited for each day that the Final Transition Milestone is not completed by
the Transition Completion Date as specified in Exhibit D to the applicable
Country Agreement. If the delay in completing the Transition by the Transition
Completion Date was caused by Federal-Mogul, then any related Transition
Milestone Credits will be excused, and Federal-Mogul shall reimburse IBM for any
Out-of-Pocket Expenses incurred, and additional personnel required (at the labor
rates set forth in Exhibit C to the applicable Country Agreement), by IBM as a
result of such delay.

 

(C) If the Final Transition Milestone is completed on or before the Transition
Completion Date, any Transition Milestone Credits incurred by IBM pursuant to
Section 5.4(A)(1) in respect of the Interim Transition Milestones shall be
excused by Federal-Mogul.

 

     6    F&A Master Services Agreement



--------------------------------------------------------------------------------

  5.5 Transition Milestone Credit Cap and Termination.

 

In no event shall IBM be required to pay more than *** to Federal-Mogul in
Transition Milestone Credits in respect of any of the Interim Transition
Milestones or Final Transition Milestones under the *** Country Agreement and
the *** Country Agreement. If IBM incurs Transition Milestone Credits in excess
of *** under the *** Country Agreement and the *** Country Agreement,
Federal-Mogul may, by giving written notice to IBM, terminate the applicable
Country Agreement.

 

  6. PROJECTS

 

IBM shall provide to Federal-Mogul the Project-related services, including the
Project management activities set forth in Exhibit A to the applicable Country
Agreement, in accordance with the processes and procedures set forth in Schedule
E.

 

  6.1 In-Flight Projects.

 

As of the applicable Transition Completion Date, IBM shall provide the services,
functions and responsibilities as set forth in Schedule A-1 or as otherwise
directed by Federal-Mogul to implement the In-Flight Projects.

 

  6.2 Transition Projects.

 

As of the applicable Country Agreement Effective Date, IBM shall provide the
services, functions and responsibilities necessary to complete the Transition
Projects identified in Schedule D-1 to Exhibit D to the applicable Country
Agreement, subject to Section 6.3.

 

  6.3 Initiation/Termination of the Phase III Transition Project.

 

(A) IBM shall provide the services, functions and responsibilities relating to
the Phase III Transition Project at such time as Federal-Mogul provides IBM with
notice to proceed with such Project. Federal-Mogul shall provide such notice no
later than *** following the later of (1) the Transition Completion Date under
the *** Country Agreement and (2) the Transition Completion Date under the ***
Country Agreement (such date, the “Phase III Option Date”), provided that a KPI
Default under either the *** Country Agreement or the *** Country Agreement has
not occurred at any time prior to the Phase III Option Date. If a KPI Default
has occurred prior to the Phase III Option Date, the Phase III Option Date shall
be extended until IBM has demonstrated that it has performed the Services
without a KPI Default for ***. If the Phase III Option Date is extended beyond
***, such that there is not a sufficient period of time for IBM to perform the
Services for three consecutive months with no KPI Defaults, then the following
shall apply:

 

(1) If such extension is due to the fault of IBM, unless the Parties otherwise
agree, the Parties’ obligations with respect to the Phase III Transition Project
shall terminate, ***.

 

(2) If such extension is due to the fault of Federal-Mogul, unless the Parties
otherwise agree, the Parties’ obligations with respect to the Phase III
Transition Project shall terminate, ***.

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

     7    F&A Master Services Agreement



--------------------------------------------------------------------------------

(B) Unless the Parties’ obligations with respect to Phase III Transition Project
terminate pursuant to Section 6.3(A)(1) or Section 6.3(A)(2), if Federal-Mogul
does not give notice to IBM to proceed with the Phase III Transition Project
before or on the Phase III Option Date, the Parties’ obligations relating to the
Phase III Transition Project shall terminate ***.

 

  6.4 New Projects.

 

From time to time throughout the term of each Country Agreement, Federal-Mogul
may request and IBM shall perform certain new Projects in accordance with the
Project Request Process.

 

  6.5 Acceptance of Project Deliverables.

 

In its performance of all Project work, IBM shall complete and deliver all
Deliverables to Federal-Mogul: (A) in accordance with the applicable milestone
for each such Deliverable; and (B) on suitable media, pursuant to the
specifications for each such Deliverable. Acceptance by Federal-Mogul of any
Deliverables provided by IBM pursuant to a Country Agreement shall be in
accordance with the acceptance procedures set forth in Appendix E-6 to Schedule
E.

 

  6.6 Charges for Projects.

 

Charges for Project work performed by IBM under each Country Agreement shall be
calculated in accordance with and subject to Exhibit C to such Country
Agreement. Any time or resources that IBM Personnel expend on any activities
that were not approved by Federal-Mogul, to the extent such approval is required
under the Project Request Process or the Change Control Procedure, shall not be
chargeable as Project work under any of the Country Agreements.

 

  7. REQUIRED CONSENTS

 

IBM shall obtain the IBM Required Consents. IBM, with the cooperation of
Federal-Mogul, shall use commercially reasonable efforts to obtain the
Federal-Mogul Required Consents. IBM shall pay any fees (such as transfer or
upgrade fees) as may be required to obtain the ***. Federal-Mogul shall pay any
third party fees (such as transfer or upgrade fees) as may be required to obtain
the ***. If a Required Consent is not obtained, then, unless and until such
Required Consent is obtained, IBM shall determine and adopt, subject to the
Change Control Procedure, such alternative approaches as are necessary and
sufficient to provide the Services without such Required Consent. Federal-Mogul
shall reimburse IBM for any Out-of-Pocket Expenses incurred by IBM as a result
of the Parties’ inability to obtain a Federal-Mogul Required Consent.

 

  8. SERVICES

 

  8.1 General.

 

Commencing on the applicable Country Agreement Effective Date and continuing
throughout the term of the applicable Country Agreement, IBM shall provide
Federal-Mogul the services and functions, and perform the responsibilities, as
described in this Section and Section 8.2, as they may evolve pursuant to
Section 8.3 and as they may be supplemented, enhanced, modified or replaced
(collectively, the “Services”). Pursuant to each Country Agreement, IBM shall
perform the applicable Services for Federal-Mogul in accordance with the terms
and conditions of: (A) the applicable Country Agreement; and (B) this Master
Agreement, as incorporated therein. The Services shall include:

 

(1) the services, functions and responsibilities described in the applicable
Country Agreement, including (a) those services functions and responsibilities
described in Exhibit A to the applicable Country Agreement, and (b) the
Termination/Expiration Assistance; and

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

     8    F&A Master Services Agreement



--------------------------------------------------------------------------------

(2) the services, functions and responsibilities reasonably related to services,
functions and responsibilities in Exhibit A to the applicable Country Agreement
that were performed during the 12 months preceding the applicable Country
Agreement Effective Date by Federal-Mogul employees and contractors who were
seconded to IBM or displaced or whose functions were displaced as a result of
such Country Agreement, even if the service, function, or responsibility is not
specifically described in such Country Agreement.

 

  8.2 Implied Services.

 

If any services, functions or responsibilities not specifically described in a
Country Agreement are required for the proper performance and provision of the
Services, they shall be deemed to be implied by and included within the scope of
the Services to the same extent and in the same manner as if specifically
described in such Country Agreement. Except as otherwise expressly provided in a
Country Agreement, IBM shall be responsible for providing the facilities,
personnel and other resources necessary to provide the Services.

 

  8.3 Services Evolution.

 

Throughout the Term, IBM will (A) seek to improve the quality, efficiency and
effectiveness of the Services to keep pace with advances or improvements in
business processes, methodologies, techniques, Systems or technologies generally
used within the F&A Outsourcing Services industry and (B) support
Federal-Mogul’s efforts to maintain its competitiveness in the markets in which
it competes. Accordingly, IBM will (1) identify and apply Best Practice business
processes, methodologies, techniques, Systems or technologies in performing and
providing the Services, including those that are used generally within IBM’s
organization, Federal-Mogul’s organization or the F&A Outsourcing Services
industry, and (2) make commercially reasonable investments to maintain the
currency of the business processes, methodologies, techniques, Systems or
technologies and other resources used by IBM to provide the Services.
Federal-Mogul shall have the right to approve the implementation of any such
business processes, methodologies, techniques, Systems or technologies to the
extent the implementation of such business processes, methodologies, techniques,
Systems or technologies will result in a Change.

 

  8.4 Right to In-Source and Re-Source the Services.

 

Subject to ***, Federal-Mogul has the right to perform itself, or retain third
parties to perform, any of the Services. To the extent Federal-Mogul performs
any of the Services itself, or retains third parties to do so, IBM shall
cooperate with Federal-Mogul or such third parties, which cooperation shall
include: (A) providing access to the facilities being used by IBM to provide the
Services (on a temporary basis as necessary for Federal-Mogul or a third party
to transition the Services being in-sourced or re-sourced); (B) providing access
to the Systems (to the extent permitted under any underlying agreements with
third parties) to allow Federal-Mogul or such third party to transition such
Services to Federal-Mogul or such third party; and (C) providing such
information regarding the IP, business processes and methodologies, System
constraints and other operating parameters that is necessary for Federal-Mogul
to receive services similar to the Services. In the event Federal-Mogul reduces
the Services pursuant to this Section, the Charges and Service Levels under the
applicable Country Agreement shall be adjusted in accordance with the Change
Control Procedure. Third parties retained by Federal-Mogul shall comply with
IBM’s reasonable security and confidentiality requirements and with IBM’s
reasonable work

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

     9    F&A Master Services Agreement



--------------------------------------------------------------------------------

standards, methodologies and procedures, as these have been provided by IBM. IBM
shall, as soon as reasonably practicable, notify Federal-Mogul if an act or
omission of such a third party may cause a problem or delay in providing the
Services and shall work with Federal-Mogul to prevent or circumvent such problem
or delay.

 

  8.5 Compliance with Federal-Mogul Policies.

 

  (A) Compliance with Finance and Accounting Policies.

 

Federal-Mogul shall be solely responsible for providing, approving, modifying
and granting waivers with respect to policies governing Federal-Mogul’s finance
and accounting standards, practices, processes, procedures and controls and
associated technologies, techniques, methodologies, products, systems and plans
to be used by IBM in providing the Services (collectively, “F&A Policies and
Procedures”). Federal-Mogul shall deliver to IBM in writing any F&A Policies and
Procedures in existence as of the applicable Country Agreement Effective Date
and any new or revised F&A Policies and Procedures created or revised by
Federal-Mogul during the Term. IBM shall review all F&A Policies and Procedures
and shall, on an ongoing basis throughout the Term, recommend changes or updates
to such F&A Policies and Procedures. All such recommendations shall be subject
to Federal-Mogul’s written approval, which shall be granted or withheld at
Federal-Mogul’s sole discretion. IBM shall implement all F&A Policies and
Procedures created or revised following the applicable Country Agreement
Effective Date, after receiving written approval from Federal-Mogul, in
accordance with the Change Control Procedure, and shall deliver the Services in
accordance with such F&A Policies and Procedures. The F&A Policies and
Procedures will be included as part of the Policies and Procedures Guide.

 

  (B) Compliance with Regulatory Compliance Policies.

 

Federal-Mogul shall be responsible for providing, approving and modifying
policies governing any activities, including the Services and the delivery
thereof, affecting Federal-Mogul’s compliance with applicable Laws, including
any Sarbanes-Oxley Requirements (collectively, “Regulatory Compliance
Policies”). Federal-Mogul shall deliver to IBM those written Regulatory
Compliance Policies, including related procedures, in existence as of the
applicable Country Agreement Effective Date and any new or revised Regulatory
Compliance Policies created or revised by Federal-Mogul during the Term. IBM
shall review all Regulatory Compliance Policies and shall, on an ongoing basis
throughout the Term, recommend changes or updates to such Regulatory Compliance
Policies to address changes in Law and to reflect advances in F&A Outsourcing
Services Best Practices, advances in the methods of and processes for delivering
F&A Outsourcing Services, and technological advances in the systems used to
deliver F&A Outsourcing Services. All such recommendations shall be subject to
Federal-Mogul’s written approval, which shall be granted or withheld at
Federal-Mogul’s sole discretion. IBM shall develop (or modify existing)
procedures for the implementation of the Regulatory Compliance Policies. IBM
shall implement all Regulatory Compliance Policies created or revised following
the applicable Country Agreement Effective Date, after receiving written
approval from Federal-Mogul, in accordance with the Change Control Procedure,
and shall deliver the Services in accordance with such Regulatory Compliance
Policies. The Regulatory Compliance Policies will be included as part of the
Policies and Procedures Guide.

 

     10    F&A Master Services Agreement



--------------------------------------------------------------------------------

  8.6 Notification of Failure.

 

If IBM becomes aware of any failure by IBM to comply with its obligations under
any Country Agreement or any other situation (A) that has impacted or reasonably
could impact the maintenance of Federal-Mogul’s financial integrity or internal
controls, the accuracy of Federal-Mogul’s financial and accounting records and
reports or compliance with Federal-Mogul standards, or (B) that has had or
reasonably could have any other material adverse impact on the Services in
question or the impacted business operations of Federal-Mogul, then IBM will as
soon as reasonably practicable inform Federal-Mogul in writing of such situation
and the impact or expected impact and IBM and Federal-Mogul will meet to
formulate an action plan to minimize or eliminate the impact of such failure or
situation. IBM’s obligation to report situations to Federal-Mogul that are not
related to IBM’s obligations under the Country Agreements shall not be construed
as imposing on IBM any affirmative obligation of inquiry or investigation that
is not otherwise specified in the applicable Country Agreement.

 

  8.7 Provision of Services to Other Service Recipients.

 

(A) As of the applicable Country Agreement Effective Date, IBM shall provide the
Services to the Other Service Recipients as Federal-Mogul designates from time
to time.

 

(B) ***

 

(C) Federal-Mogul shall be responsible for having a contractual relationship in
place with such Other Service Recipients for the receipt of the Services.

 

(D) For purposes of each Country Agreement, Services provided to the Other
Service Recipients referenced in this Section shall be deemed to be Services
provided to Federal-Mogul.

 

(E) In no event shall Federal-Mogul re-sell or otherwise commercially exploit
the Services.

 

  8.8 Initial and Future Country Agreements; No Further Obligation.

 

  (A) Initial Country Agreements.

 

Country Agreements for *** will be executed by the appropriate Federal-Mogul
Local Entity and IBM Local Entity concurrently with the execution of this Master
Agreement.

 

  (B) Future Country Agreements.

 

Following the Effective Date, Federal-Mogul and IBM may agree to enter into one
or more future Country Agreements, which agreements shall be substantially in
the form of the pro forma country agreement attached hereto as Schedule B. Each
future Country Agreement, when executed by Federal-Mogul and IBM shall be
subject to and construed in accordance with those provisions of this Master
Agreement that are specifically incorporated therein.

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

     11    F&A Master Services Agreement



--------------------------------------------------------------------------------

  (C) No Further Obligation; Non-Exclusivity.

 

(1) IBM acknowledges and accepts that Federal-Mogul and its Affiliates are under
no obligation whatsoever to execute any new Country Agreements with IBM.
Further, this Master Agreement does not give IBM any exclusive rights with
respect to the provision of services to Federal-Mogul.

 

(2) Federal-Mogul acknowledges and accepts that, except as otherwise provided in
this Master Agreement (including Section 9.2(A)(3)), IBM may (a) enter into
similar agreements with other IBM customers to provide services that are similar
to the Services and (b) use IBM Personnel providing Services to Federal-Mogul to
perform similar services for other IBM customers.

 

  8.9 Professional Advice.

 

Federal-Mogul acknowledges that IBM is not providing any professional legal,
accounting or tax advice as part of the Services or pursuant to this Master
Agreement. IBM acknowledges that the preceding sentence in no way limits IBM’s
provision of the Services as described in Exhibit A to the applicable Country
Agreement.

 

  9. PERSONNEL

 

  9.1 Additional Personnel Provisions.

 

IBM and Federal-Mogul shall each comply with their respective obligations set
forth in Exhibit E to the applicable Country Agreement.

 

  9.2 IBM Personnel.

 

  (A) Key IBM Positions.

 

(1) IBM shall cause each of the IBM Personnel filling the Key IBM Positions to
devote substantially full time and effort, for at least *** months, to the
provision of the Services unless such personnel: (a) have resigned from IBM, (b)
have been terminated by IBM for cause, (c) have failed to perform their assigned
responsibilities pursuant to the applicable Country Agreement, or (d) die or are
unable to work due to a disability. The IBM Personnel approved as of the
applicable Country Agreement Effective Date to fill the Key IBM Positions shall
be listed in Exhibit G to the applicable Country Agreement. Federal-Mogul, with
IBM’s consent, may change the positions designated as Key IBM Positions under a
Country Agreement.

 

(2) Before assigning an individual to a Key IBM Position, whether as an initial
assignment or a subsequent assignment, IBM shall notify Federal-Mogul of the
proposed assignment, introduce the individual to appropriate Federal-Mogul
representatives, provide such representatives upon request with the opportunity
to interview the individual, and provide Federal-Mogul with a résumé and other
information about the individual reasonably requested by Federal-Mogul in
accordance with IBM’s applicable personnel policies. If Federal-Mogul in good
faith objects to the proposed assignment, the Parties shall attempt to resolve
Federal-Mogul’s concerns on a mutually agreeable basis. If the Parties have not
been able to resolve Federal-Mogul’s concerns within 10 business days, IBM shall
not assign the individual to that position and shall propose to Federal-Mogul
the assignment of another individual of suitable ability and qualifications.
Individuals filling Key IBM Positions may not be transferred or re-assigned
until a suitable replacement has been approved by Federal-Mogul, and no such
transfer shall occur at a time or in a manner that would have significant impact
on delivery of the Services. IBM shall establish and maintain an up-to-date
succession plan for all individuals serving in Key IBM Positions.

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

     12    F&A Master Services Agreement



--------------------------------------------------------------------------------

(3) IBM shall not assign an individual filling a Key IBM Position to the account
of a Federal-Mogul Competitor without Federal-Mogul’s prior consent (a) while
such individual is assigned to Federal-Mogul’s account, and (b) for a period of
*** months following the date that such individual is removed from, or ceases to
provide services in connection with, Federal-Mogul’s account.

 

  (B) Qualifications and Retention.

 

IBM shall assign an adequate number of IBM Personnel to perform the Services.
IBM Personnel shall be properly educated, trained and fully qualified for the
Services they are to perform, including having adequate language proficiency
necessary to provide the Services to the applicable Federal-Mogul Service
Locations. Federal-Mogul and IBM agree that it is in their best interests to
keep the turnover rate of IBM Personnel to a reasonably low level. Accordingly,
if Federal-Mogul believes that IBM’s turnover rate may be excessive and so
notifies IBM, IBM shall provide data concerning its turnover rate and meet with
Federal-Mogul to discuss the reasons for, and impact of, the turnover rate. If
appropriate, IBM shall submit to Federal-Mogul its proposals for reducing the
turnover rate, and the Parties shall mutually agree on a program to bring the
turnover rate down to an acceptable level. In any event, IBM shall use
commercially reasonable efforts to keep the turnover rate to a reasonably low
level and, notwithstanding transfer or turnover of IBM Personnel, IBM remains
obligated to perform the Services without degradation and in accordance with the
applicable Country Agreement and Service Levels.

 

  (C) Background Checks and Drug Screening.

 

Subject to local Law, IBM Personnel shall be subject to background checks and
drug screening in accordance with Federal-Mogul’s applicable policies of which
IBM has been advised and provided in advance and in writing. Federal-Mogul shall
reimburse IBM for the Out-of-Pocket Expenses incurred by IBM in conducting such
background checks and drug screening to the extent that such background checks
and drug screening are not required by IBM’s then-current employment and hiring
policies.

 

  (D) Replacement.

 

In the event that Federal-Mogul determines in good faith that the continued
assignment to Federal-Mogul’s account of one of the IBM Personnel is not in the
best interests of Federal-Mogul, then Federal-Mogul shall give IBM written
notice to that effect. After receipt of such notice, IBM shall have a reasonable
period of time in which to investigate the matters stated in such notice,
discuss its findings with Federal-Mogul and resolve the problems with such
person. If, following such period, Federal-Mogul requests replacement of such
person, IBM shall replace that person with another person of suitable ability
and qualifications.

 

  9.3 Non-Solicitation of Employees.

 

Subject to Section 9.1 and Section 27.7(A)(1), a Party shall not directly or
indirectly solicit or seek to procure (other than by general advertising or
similar means), without the prior written consent of the other Party, the
employment of (A) in the case of Federal-Mogul, IBM Personnel during the period
they are engaged in the provision of the Services and for *** months thereafter,
and (B) in the case of IBM, Federal-Mogul’s employees engaged in the provision
of its finance and accounting and related information technology services during
the period they are so engaged and for *** months thereafter.

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

     13    F&A Master Services Agreement



--------------------------------------------------------------------------------

  10. RETAINED EQUIPMENT

 

As of the applicable Country Agreement Effective Date, Federal-Mogul grants to
IBM for the sole purpose of performing the Services, the right of access to, and
use of the Retained Equipment. IBM shall be responsible for such Equipment
during the term of the applicable Country Agreement to the same extent as if IBM
were the owner of such Equipment, with Federal-Mogul retaining the financial
responsibility for the maintenance of such Retained Equipment.

 

  11. THIRD PARTY SERVICE CONTRACTS

 

  11.1 General.

 

IBM shall use commercially reasonable efforts to structure its arrangements with
any third party service providers that will be primarily dedicated to the
performance of the Services under each Country Agreement so that the relevant
third party contracts may be transferred or assigned to Federal-Mogul upon the
termination or expiration of such Country Agreement and the ongoing fees under
those arrangements payable by Federal-Mogul after such transfer or assignment
are consistent with and no higher than the fees payable by IBM prior to such
transfer or assignment. If, with respect to any applicable third party service
provider, IBM is not able to accomplish the foregoing, IBM shall notify
Federal-Mogul and discuss the consequences with Federal-Mogul (including any
impact on the Charges, Services and Service Levels) of not being able to use the
services from such third party service provider. If, following that discussion,
Federal-Mogul directs IBM to not use such third party service provider, and IBM
is not able to find a suitable work-around, IBM shall be relieved of its
obligations hereunder to the extent its ability to perform is impacted by IBM’s
inability to use such third party service provider.

 

  11.2 Assigned Contracts.

 

Effective as of the applicable Assignment Date and subject to Article 7,
Federal-Mogul shall assign to IBM, and IBM shall assume from Federal-Mogul, the
Assigned Contracts. IBM shall pay directly, or reimburse Federal-Mogul if
Federal-Mogul has paid, the charges and other amounts under the Assigned
Contracts, where such charges are attributable to periods on and after the
applicable Assignment Date. IBM shall comply with the duties imposed on
Federal-Mogul under the Assigned Contracts.

 

  11.3 Managed Contracts.

 

  (A) General.

 

Effective as of the applicable Management Date and subject to Article 7, IBM
shall assume responsibility for the management, administration and maintenance
of the Managed Contracts. IBM shall provide Federal-Mogul with reasonable notice
of any renewal, termination or cancellation dates and fees with respect to the
Managed Contracts. IBM shall not renew, modify, terminate or cancel, or request
or grant any consents or waivers under, any Managed Contracts without the
consent Federal-Mogul. Any fees or charges or other liability or obligation
imposed upon Federal-Mogul in connection with any such renewal, modification,
termination or cancellation of, or consent or waiver under, the Managed
Contracts that is obtained or given without Federal-Mogul’s consent shall be
paid or discharged, as applicable, by IBM.

 

     14    F&A Master Services Agreement



--------------------------------------------------------------------------------

  (B) Managed Contract Invoices.

 

IBM shall: (1) receive all Managed Contract invoices; (2) review and correct any
errors in Managed Contract invoices in a timely manner; and (3) submit Managed
Contract invoices to Federal-Mogul within a reasonable period of time prior to
the due date or, if applicable, the date on which Federal-Mogul may pay such
Managed Contract invoice with a discount in accordance with the terms of such
Managed Contract. Federal-Mogul shall pay the Managed Contract invoices received
and approved by IBM. Federal-Mogul shall only be responsible for payment of the
Managed Contract invoices and shall not be responsible to IBM for any
management, administration or maintenance fees of IBM in connection with the
Managed Contract invoices. Federal-Mogul shall be responsible for any late fees
in respect of a Managed Contract invoice, provided that IBM submitted the
applicable Managed Contract invoice for payment within a reasonable period of
time prior to the date such Managed Contract invoice is due, but in no event
later than 10 business days prior to such date. If IBM fails to submit a Managed
Contract invoice to Federal-Mogul for payment in accordance with the preceding
sentence, IBM shall be responsible for any discount not received that is
otherwise available to Federal-Mogul under the terms of the Managed Contract or
any late fees in respect of such Managed Contract invoice, except to the extent
that the loss of any such discount or late fees were the result of any
circumstances not within the control of IBM.

 

  (C) Performance Under Managed Contracts.

 

Each of Federal-Mogul and IBM shall promptly notify the other Party of any
breach of, misuse, or fraud in connection with, any Managed Contracts of which
the informing Party becomes aware or receives verifiable written notification,
and shall cooperate with the other Party to prevent or stay any such breach,
misuse or fraud. Subject to Article 26, IBM shall pay all amounts due for any
penalties or charges (including amounts due to a third party as a result of
IBM’s failure to promptly notify Federal-Mogul pursuant to the preceding
sentence), associated taxes, legal expenses and other incidental expenses
incurred by Federal-Mogul as a result of IBM’s non-performance of its
obligations under this Master Agreement with respect to the Managed Contracts.

 

  12. INTELLECTUAL PROPERTY RIGHTS

 

  12.1 Federal-Mogul IP.

 

  (A) Rights During the Term.

 

Subject to Article 7, Federal-Mogul hereby grants to IBM and the
Federal-Mogul-approved subcontractors, solely to provide the Services, a
non-exclusive, non-transferable, limited right to have access to and use the
Federal-Mogul IP. The rights granted to IBM hereunder shall automatically expire
effective as of the date upon which IBM ceases, for any reason, to provide the
Services. As between Federal-Mogul and IBM, and except as expressly set forth in
this Section, all right, title and interest in and to any proprietary rights
associated with the Federal-Mogul IP shall remain the exclusive property of
Federal-Mogul.

 

  (B) Federal-Mogul Derivative IP.

 

Any derivative works of Federal-Mogul IP (“Federal-Mogul Derivative IP”) shall
be owned by Federal-Mogul. Federal-Mogul shall have ownership of all copyright
interests, in and to the Federal-Mogul Derivative IP and all copies made
therefrom. IBM hereby irrevocably assigns, transfers and conveys, and shall
cause its employees, representatives or subcontractors to assign, transfer and
convey, to Federal-Mogul without further consideration all of its copyright
interests in and to such Federal-Mogul

 

     15    F&A Master Services Agreement



--------------------------------------------------------------------------------

Derivative IP. IBM acknowledges, and shall cause its employees, representatives
or subcontractors to acknowledge, that Federal-Mogul and the successors and
permitted assigns of Federal-Mogul shall have the right to obtain and hold in
their own name copyrights in and to such Federal-Mogul Derivative IP. IBM agrees
to execute, and shall cause its employees, representatives or subcontractors to
execute, any documents or take any other actions as may reasonably be necessary,
or as Federal-Mogul may reasonably request, to perfect Federal-Mogul’s ownership
of any copyright interests in any such Federal-Mogul Derivative IP. Subject to
Article 7, Federal-Mogul hereby grants to IBM and the Federal-Mogul-approved
subcontractors, solely to provide the Services, a non-exclusive,
non-transferable, limited right to have access to and use the Federal-Mogul
Derivative IP. The rights granted to IBM hereunder shall automatically expire
effective as of the date upon which IBM ceases, for any reason, to provide the
Services.

 

  12.2 IBM IP.

 

  (A) IBM Proprietary IP.

 

  (1) Rights During the Term.

 

During the term of each applicable Country Agreement, IBM shall provide
Federal-Mogul with access to and use of the IBM Proprietary IP solely to the
extent necessary for IBM to provide the Services and for Federal-Mogul to
receive the benefit of the Services.

 

  (2) Federal-Mogul Approval Rights.

 

IBM shall notify Federal-Mogul in writing, and Federal-Mogul shall have the
right to approve or disapprove, of IBM’s use of any IBM Proprietary IP prior to
IBM’s use of such IBM Proprietary IP to provide any of the Services if (1) IBM’s
use of such IP will result in a Change under the applicable Country Agreement or
(2) IBM is unwilling or unable to grant Federal-Mogul a perpetual, worldwide,
fully paid-up, royalty-free, nonexclusive license for Federal-Mogul to Use (and
allow third parties to Use solely for the benefit of Federal-Mogul) such IBM
Proprietary IP that is in use at the expiration or termination of each
applicable Country Agreement and necessary for Federal-Mogul to continue to
receive services similar to the Services (in the case of subsection (2), the
“Excepted IP”). With respect to any Excepted IP, IBM and Federal-Mogul shall
agree in writing upon any license rights that Federal-Mogul will have with
respect to such Excepted IP upon the expiration/termination of the applicable
Country Agreement prior to IBM’s use of such Excepted IP to provide any of the
Services.

 

  (3) Post-Termination and Expiration Rights.

 

(a) With respect to any Excepted IP, IBM hereby grants to Federal-Mogul, the
license rights agreed upon by the Parties pursuant to Section 12.2(A)(2).

 

(b) With respect to any IP for which Federal-Mogul has the right to approve or
disapprove pursuant to Section 12.2(A)(2) and IBM does not obtain
Federal-Mogul’s approval prior to IBM’s use of such IP, IBM hereby grants to
Federal-Mogul, a perpetual, worldwide, fully paid-up, royalty-free, nonexclusive
license to Use (and allow third parties to Use solely for the benefit of
Federal-Mogul) such IP that is in use at the expiration or termination of each
applicable Country Agreement and necessary for Federal-Mogul to continue to
receive services similar to the Services.

 

(c) With respect to the IBM Proprietary IP that is (i) not Excepted IP and (ii)
not made commercially available to other third parties, IBM hereby grants to
Federal-Mogul, for no

 

     16    F&A Master Services Agreement



--------------------------------------------------------------------------------

additional consideration, a perpetual, worldwide, fully paid-up, royalty-free,
nonexclusive license to Use (and allow third parties to Use solely for the
benefit of Federal-Mogul) such IP that is in use at the expiration or
termination of each applicable Country Agreement and necessary for Federal-Mogul
to continue to receive services similar to the Services.

 

(d) With respect to IBM Proprietary IP that is (i) not Excepted IP and (ii) made
commercially available to other third parties, IBM shall license such IBM
Proprietary IP to Federal-Mogul on terms that are no more restrictive than those
offered by IBM to IBM’s other similarly-situated customers. As between IBM and
Federal-Mogul, and except as expressly set forth in this Section, all right,
title and interest in and to any proprietary rights associated with the IBM
Proprietary IP shall remain the exclusive property of IBM.

 

  (B) IBM Third Party IP.

 

  (1) Rights of Use During Term.

 

As between IBM and Federal-Mogul, and except as expressly set forth in this
Section, all right, title and interest in and to the IBM Third Party IP shall
remain the exclusive property of IBM. During the term of the applicable Country
Agreement, IBM shall provide Federal-Mogul with access and use of the IBM Third
Party IP used by IBM in connection with the Services. Federal-Mogul shall have
the right to approve or disapprove IBM’s use of any IBM Third Party IP prior to
IBM’s use of such IP to provide any of the Services if IBM’s use of such IP will
result in a Change under the applicable Country Agreement. Upon Federal-Mogul’s
reasonable request, IBM shall provide Federal-Mogul with a list of all IBM Third
Party IP being used in connection with the Services as of the date of such
request.

 

  (2) Post-Termination and Expiration Rights.

 

To the extent permissible under applicable third party agreements, IBM hereby
grants to Federal-Mogul a non-exclusive, perpetual, worldwide, fully paid up,
royalty free license to Use (and to allow third parties to Use solely for the
benefit of Federal-Mogul), to the extent necessary for Federal-Mogul to receive
services similar to the Services, the IBM Third Party IP being used to provide
the Services as of the date of expiration or termination of the applicable
Country Agreement. To the extent that the applicable underlying agreements
prevent IBM from granting such a license to Federal-Mogul, IBM, upon
Federal-Mogul’s request, shall use commercially reasonable efforts to (a) assist
Federal-Mogul in obtaining a direct license for the applicable IBM Third Party
IP or (b) recommend, and subject to Federal-Mogul’s written approval, obtain for
Federal-Mogul functionally-equivalent IP, in each case, on terms and conditions
that are reasonably acceptable to Federal-Mogul.

 

  (C) IBM Derivative IP.

 

Any derivative works of IBM IP (“IBM Derivative IP”) shall be owned by IBM. IBM
shall have ownership of all copyright interests, in and to the IBM Derivative IP
and all copies made therefrom. Federal-Mogul hereby irrevocably assigns,
transfers and conveys, and shall cause its employees, representatives or
subcontractors to assign, transfer and convey, to IBM without further
consideration its copyright in and to such IBM Derivative IP. Federal-Mogul
agrees to execute, and shall cause its employees, representatives or
subcontractors to execute, any documents or take any other actions as may
reasonably be necessary, or as IBM may reasonably request, to perfect IBM’s
copyright in any such IBM Derivative IP. With respect to any IBM Derivative IP
that is necessary for Federal-Mogul to use any IBM IP, Dedicated IP or Leveraged
IP to receive services similar to the Services following the expiration

 

     17    F&A Master Services Agreement



--------------------------------------------------------------------------------

or termination of the applicable Country Agreement, IBM hereby grants to
Federal-Mogul a non-exclusive, perpetual, worldwide, fully paid up, royalty free
license to Use (and to allow third parties to Use solely for the benefit of
Federal-Mogul) such IP (including any source code with respect to such IP that
is Software). With respect to any other IBM Derivative IP, Federal-Mogul shall
have the same license rights as it has with respect to the IBM IP from which the
IBM Derivative IP was derived pursuant to Section 12.2.

 

  12.3 New IP.

 

  (A) Dedicated IP.

 

Ownership of copyright in any IP (other than IBM IP, IBM Derivative IP and
Federal-Mogul Derivative IP) created exclusively for Federal-Mogul under a
Country Agreement (collectively, “Dedicated IP”) shall be owned by
Federal-Mogul. Federal-Mogul shall have ownership of all copyright interests, in
and to the Dedicated IP (including any source code with respect to Dedicated IP
that is Software) and all copies made from it. IBM hereby irrevocably assigns,
transfers and conveys, and shall cause its employees, representatives or
subcontractors to assign, transfer and convey, to Federal-Mogul without further
consideration all rights of copyright in and to such Dedicated IP. IBM
acknowledges, and shall cause its employees, representatives or subcontractors
to acknowledge, that Federal-Mogul and the successors and permitted assigns of
Federal-Mogul shall have the right to obtain and hold in their own name any
copyright in and to such Dedicated IP. IBM, at Federal-Mogul’s expense, shall
execute, and shall cause its employees, representatives or subcontractors to
execute, any documents or take any other actions as may reasonably be necessary,
or as Federal-Mogul may reasonably request, to perfect Federal-Mogul’s ownership
of any copyright interests in any such Dedicated IP.

 

  (B) Leveraged IP.

 

  (1) Ownership of Leveraged IP.

 

All IP created by IBM under any of the Country Agreements that is not Dedicated
IP, Federal-Mogul IP, IBM IP, Federal-Mogul Derivative IP or IBM Derivative IP
(collectively, “Leveraged IP”) shall be owned by IBM.

 

  (2) Approval of Leveraged IP.

 

IBM shall notify Federal-Mogul in writing, and Federal-Mogul shall have the
right to approve or disapprove, of any plan by IBM to use any Leveraged IP to
provide any of the Services if (1) IBM’s use of such IP will result in a Change
under the applicable Country Agreement or (2) IBM is unwilling or unable to
grant Federal-Mogul a perpetual, worldwide, fully paid-up, royalty-free,
nonexclusive license for Federal-Mogul to Use (and allow third parties to Use
solely for the benefit of Federal-Mogul) such Leveraged IP that is in use at the
expiration or termination of each applicable Country Agreement and necessary for
Federal-Mogul to continue to receive services similar to the Services (in the
case of subsection (2), the “Excepted Leveraged IP”). With respect to any
Excepted Leveraged IP, IBM and Federal-Mogul shall agree in writing upon any
license rights that Federal-Mogul will have with respect to such Excepted
Leveraged IP upon the expiration/termination of the applicable Country Agreement
prior to IBM’s use of such Excepted Leveraged IP to provide any of the Services.

 

     18    F&A Master Services Agreement



--------------------------------------------------------------------------------

  (3) Post-Termination and Expiration Rights.

 

(a) With respect to any Excepted Leveraged IP, IBM hereby grants to
Federal-Mogul, the license rights agreed upon by the Parties pursuant to Section
12.3(B)(2).

 

(b) With respect to any Leveraged IP for which Federal-Mogul has the right to
approve or disapprove pursuant to Section 12.3(B)(2) and IBM does not obtain
Federal-Mogul’s approval prior to IBM’s use of such IP, IBM hereby grants to
Federal-Mogul, a perpetual, worldwide, fully paid-up, royalty-free, nonexclusive
license to Use (and allow third parties to Use solely for the benefit of
Federal-Mogul) such IP that is in use at the expiration or termination of each
applicable Country Agreement and necessary for Federal-Mogul to continue to
receive services similar to the Services.

 

(c) With respect to the Leveraged IP that is not Excepted Leveraged IP, IBM
hereby grants to Federal-Mogul, a perpetual, worldwide, fully paid-up,
royalty-free, nonexclusive license to Use (and allow third parties to Use solely
for the benefit of Federal-Mogul) such IP that is in use at the expiration or
termination of each Country Agreement and necessary for Federal-Mogul to
continue to receive services similar to the Services.

 

  12.4 Residual Knowledge.

 

Except (A) as may relate to Federal-Mogul’s customer information, personnel
information, non-public personal information, financial information, business
operations and planning information and product and service offering
information, and (B) to the extent such use infringes the other Party’s
copyright, patent, or trademark, neither Party is restricted from using any
finance and accounting outsourcing ideas, concepts, know-how, methodologies,
processes, technologies, algorithms or techniques that are retained in the
unaided mental memories of the receiving Party’s personnel (and not
intentionally memorized for the purpose of later recording the use)
(“Residuals”). Each Party agrees not to disclose (1) the source of the Residuals
or (2) any financial information (including business plans), or statistical,
product, personnel, non-public personal information or customer data of the
other Party.

 

  12.5 Preexisting IP; No Implied License.

 

Notwithstanding anything to the contrary in this Master Agreement, any IP that
is owned by a Party and either preexisted this Master Agreement or is created
independently of this Master Agreement continues to be owned by that Party. Each
Party hereby grants the other only the licenses specified in this Article and no
other licenses (including licenses under patents or copyrights) are hereby
granted.

 

  13. SERVICE LOCATIONS

 

  13.1 General.

 

The Services shall be provided (A) to the Federal-Mogul Service Locations from
the (B) IBM Service Locations and (C) Federal-Mogul Facilities.

 

  13.2 Safety and Security Procedures.

 

IBM shall maintain and enforce at the IBM Service Locations and Federal-Mogul
Facilities (under the control of IBM) safety and security procedures that are at
least equal to the most stringent of the following: (A) industry standards for
locations similar to the IBM Service Locations; (B) those procedures applicable
to the Federal-Mogul Facilities as may be amended by Federal-Mogul from time to
time during the term of the applicable Country Agreement; and (C) any higher
standard otherwise agreed

 

     19    F&A Master Services Agreement



--------------------------------------------------------------------------------

by the Parties. IBM shall comply with the safety and security procedures that
are applicable to the Federal-Mogul Facilities as such procedures are provided
to IBM in writing from time to time.

 

  13.3 Federal-Mogul Facilities.

 

  (A) General.

 

Subject to Article 7, Federal-Mogul will provide to IBM during the term of the
applicable Country Agreement, for IBM’s use in providing the Services, the
space, equipment, furnishings and fixtures specified in Exhibit J to the
applicable Country Agreement or comparable facilities designated by
Federal-Mogul (collectively, the “Federal-Mogul Facilities”). IBM shall be
responsible for providing the other facilities and support it needs to provide
the Services. Federal-Mogul will retain the costs of applicable facilities
leases and related leasehold improvements with respect to the Federal-Mogul
Facilities. The Federal-Mogul Facilities shall be made available to IBM on an
“as is, where is” basis, with no warranties whatsoever.

 

(B) Relocation.

 

  (1) By Federal-Mogul.

 

Federal-Mogul will inform IBM of any plans or determination to relocate the
Federal-Mogul Facilities so that IBM will have a reasonable amount of time to
prepare for and implement such change or relocation as it impacts IBM, with
Federal-Mogul reimbursing IBM for IBM’s Out-of-Pocket Expenses incurred in such
relocation. Any such relocation shall be implemented in accordance with the
Change Control Procedure.

 

  (2) By IBM.

 

Prior to any relocation initiated by IBM of any of the IBM Service Locations
that will result in a Change, IBM will seek Federal-Mogul’s prior approval.
Prior to seeking Federal-Mogul’s approval for any such relocation, IBM will
fully examine and evaluate the impact of such relocation, including the
operational, technical, security, regulatory, and other impacts and identify any
other issues or conditions that may impact the delivery of the Services or the
Service Levels as a result of the proposed relocation and will prepare and
provide a report to Federal-Mogul regarding same. IBM will be financially
responsible for all additional costs, taxes, or expenses related to any such
relocation, including reasonable costs or expenses incurred by Federal-Mogul as
a result of such relocation. In addition, IBM shall reimburse Federal-Mogul for
Federal-Mogul’s reasonable internal and external costs and expenses incurred in
connection with its evaluation of IBM’s proposal.

 

  13.4 IBM Obligations.

 

  (A) General.

 

(1) IBM shall use the Federal-Mogul Facilities for the sole and exclusive
purpose of providing the Services, subject to Federal-Mogul’s approval at its
sole discretion. The use of Federal-Mogul Facilities by IBM does not constitute
a leasehold or other property interest in favor of IBM.

 

(2) IBM shall use the Federal-Mogul Facilities in an efficient manner and in a
manner that is coordinated and does not interfere with Federal-Mogul’s business
operations.

 

     20    F&A Master Services Agreement



--------------------------------------------------------------------------------

(3) IBM shall keep the Federal-Mogul Facilities in good order (subject to
reasonable wear and tear), not commit or permit waste or damage to the
Federal-Mogul Facilities or use the Federal-Mogul Facilities for any unlawful
purpose or act, and shall comply with Federal-Mogul’s standard policies and
procedures and applicable leases as these are made available to IBM in writing
regarding access to and use of the Federal-Mogul Facilities, including
procedures for the physical security of the Federal-Mogul Facilities.

 

(4) IBM shall permit Federal-Mogul and its contractors and representatives to
enter into those portions of the Federal-Mogul Facilities occupied by IBM
Personnel at any time to perform facilities-related services.

 

(5) IBM shall not make improvements or changes involving structural, mechanical
or electrical alterations to the Federal-Mogul Facilities without
Federal-Mogul’s prior written approval. Any improvements to the Federal-Mogul
Facilities will become the property of Federal-Mogul.

 

  (B) Return of Facilities.

 

When the Federal-Mogul Facilities are no longer required for performance of the
Services, IBM shall return them to Federal-Mogul in substantially the same
condition as when IBM began use of them, subject to reasonable wear and tear.

 

  14. PERFORMANCE STANDARDS AND SERVICE LEVELS

 

  14.1 General.

 

IBM shall perform the Services at least at the same level and with at least the
same degree of accuracy, quality, completeness, timeliness, responsiveness and
efficiency as was provided prior to the applicable Country Agreement Effective
Date by or for Federal-Mogul. Quantitative performance standards for certain of
the Services (“Service Levels”) are set forth in Schedule B-1 to Exhibit B to
the applicable Country Agreement. IBM’s level of performance of the Services
shall be at least equal to the Service Levels and to standards satisfied by
well-managed operations performing services similar to the Services.

 

  14.2 Failure to Perform.

 

  (A) Root Cause Analysis.

 

If IBM fails to meet a Service Level, IBM shall: (1) investigate, assemble and
preserve pertinent information with respect to, and report on the causes of, the
problem, including performing a root cause analysis of the problem; (2) advise
Federal-Mogul, as and to the extent requested by Federal-Mogul, of the status of
remedial efforts being undertaken with respect to such problem; (3) minimize the
impact of and correct the problem and begin meeting the Service Level; and (4)
take appropriate preventive measures so that the problem does not recur.

 

  (B) KPI Credits.

 

IBM recognizes that its failure to meet KPIs may have a material adverse impact
on the business and operations of Federal-Mogul and that the damage from IBM’s
failure to meet a KPI is not susceptible of precise determination. Accordingly,
in the event that IBM fails to meet KPIs for reasons other than

 

     21    F&A Master Services Agreement



--------------------------------------------------------------------------------

those set forth in Section 5.2 of Exhibit B to the applicable Country Agreement,
then in addition to any other remedies available to Federal-Mogul under the
applicable Country Agreement, at law or in equity, Federal-Mogul may elect to
recover the KPI Credits specified in Schedule B-1 to Exhibit B to such Country
Agreement.

 

  14.3 Periodic Reviews.

 

At least annually, Federal-Mogul and IBM, as more fully described in Exhibit B
to the applicable Country Agreement, shall review the Service Levels and shall
make adjustments to them as appropriate to reflect improved performance
capabilities associated with advances in the methods, techniques and technology
used to perform the Services. The Parties expect and understand that certain
Service Levels will be improved over time in accordance with Exhibit B to the
applicable Country Agreement.

 

  14.4 Measurement and Monitoring Tools.

 

IBM shall utilize the necessary measurement and monitoring Tools and procedures
required to measure and report IBM’s performance of the Services against the
applicable Service Levels. Such measurement and monitoring shall permit
reporting at a level of detail sufficient to verify compliance with the Service
Levels, and shall be subject to audit by Federal-Mogul. IBM shall provide
Federal-Mogul with information and access to such Tools and procedures upon
request, for purposes of verification.

 

  14.5 Customer Satisfaction.

 

IBM shall conduct periodic customer satisfaction surveys of a representative
sample of end users of the Services, in accordance with the guidelines set forth
in Schedule E. Any remedial actions required as a result of the findings of such
surveys shall be performed in accordance with Schedule E.

 

  15. CUSTOMER RESPONSIBILITIES

 

  15.1 Additional Responsibilities.

 

In addition to Federal-Mogul’s responsibilities as expressly set forth elsewhere
in the applicable Country Agreement, Federal-Mogul shall cooperate with IBM by
making available management decisions, information, approvals and acceptances as
reasonably requested by IBM so that IBM may accomplish its obligations and
responsibilities under the applicable Country Agreement.

 

  15.2 Savings Clause.

 

Subject to IBM’s right to terminate a Country Agreement pursuant to Section
27.1(B), Federal-Mogul’s failure to perform its responsibilities set forth in
this Master Agreement or a Country Agreement shall not be deemed to be grounds
for IBM to terminate this Master Agreement or such Country Agreement. IBM’s
nonperformance of its obligations under this Master Agreement or a Country
Agreement shall be excused if and to the extent: (A) such nonperformance results
from Federal-Mogul’s failure to perform its responsibilities; and (B) IBM
provides Federal-Mogul with reasonable notice of such nonperformance and uses
commercially reasonable efforts to perform notwithstanding Federal-Mogul’s
failure to perform ***.

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

     22    F&A Master Services Agreement



--------------------------------------------------------------------------------

  16. GOVERNANCE AND CONTRACT MANAGEMENT

 

  16.1 Governance.

 

  (A) Federal-Mogul F&A BPT Executive.

 

Federal-Mogul shall designate an individual to serve as the “Federal-Mogul F&A
BPT Executive.” The Federal-Mogul F&A BPT Executive shall serve as the principal
point of contact with respect to: (1) overseeing the receipt of the Services by
each Federal-Mogul Local Entity under the Country Agreements; (2) communicating
to IBM strategic and tactical decisions with respect to the establishment,
budgeting and implementation of Federal-Mogul’s overall finance and accounting
service requirements and strategies so that IBM may accomplish its obligations
and responsibilities under the Country Agreements; and (3) obtaining decisions,
information, approvals and acceptances under the Country Agreements. Only
personnel expressly so designated by the Federal-Mogul F&A BPT Executive will be
authorized to make commitments on the part of Federal-Mogul that commit
Federal-Mogul resources.

 

  (B) IBM Global Program Executive.

 

IBM shall designate an individual to serve as the “IBM Global Program
Executive.” The IBM Global Program Executive shall be one of the Key IBM
Positions under the *** Country Agreement and the *** Country Agreement. The IBM
Global Program Executive shall: (1) serve as the single point of accountability
for IBM for the Services under the Country Agreements; (2) be responsible for
the coordination of the Services under the Country Agreements; and (3) have
day-to-day authority and responsibility for undertaking to ensure overall
customer satisfaction under the Country Agreements. The IBM Global Program
Executive’s compensation shall include meaningful financial incentives based on
Federal-Mogul’s overall satisfaction with the Services and shall not be
substantially based on sales of New Services or products to Federal-Mogul. The
IBM Global Program Executive shall be located at Federal-Mogul’s corporate
headquarters in Southfield, Michigan, or at such other locations as the Parties
may agree during the Term.

 

  (C) Appointment of Other Governance Personnel.

 

In addition to the designation by IBM of the IBM Global Program Executive and
the designation by Federal-Mogul of the Federal-Mogul F&A BPT Executive, the
Parties shall designate the appropriate individuals to serve in the additional
positions specified in Schedule E.

 

  (D) Formation of Governance Committees and Organizations.

 

The Parties shall form those committees and governance organizations and shall
perform those governance and contract management responsibilities described in
Schedule E.

 

  16.2 Reports and Meetings.

 

IBM shall provide to Federal-Mogul those reports described in Appendix E-2 to
Schedule E at the frequencies set forth therein, and shall participate in those
periodic and ad hoc meetings described in Appendix E-2 to Schedule E.

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

     23    F&A Master Services Agreement



--------------------------------------------------------------------------------

  16.3 Policies and Procedures Guide.

 

  (A) General.

 

IBM shall provide a management procedures manual (the “Policies and Procedures
Guide”) under each Country Agreement that shall describe how IBM shall perform
and deliver the Services under such Country Agreement, the Systems being used,
and the documentation that provides further details of such activities,
including Federal-Mogul’s finance and accounting standards, practices,
processes, procedures and controls and associated technologies, techniques,
methodologies, standards, products and plans to be used by IBM in providing the
Services. The Policies and Procedures Guide shall describe the activities IBM
proposes to undertake in order to provide the Services, including those
direction, supervision, monitoring, staffing, reporting, planning and oversight
activities normally undertaken to provide services of the type IBM is to provide
under the applicable Country Agreement. The Policies and Procedures Guide shall
also include descriptions of the acceptance testing and quality assurance
procedures approved by Federal-Mogul, IBM’s problem management and escalation
procedures, and the other standards and procedures of IBM pertinent to
Federal-Mogul’s interaction with IBM in receiving the Services. The Policies and
Procedures Guide shall be suitable for use by Federal-Mogul to understand the
Services.

 

  (B) Drafting Responsibility.

 

IBM shall deliver a draft Policies and Procedures Guide to Federal-Mogul for
Federal-Mogul’s comment and review on the date specified in the applicable
Transition Plan, but no later than 30 days before the applicable Transition
Completion Date. IBM shall incorporate reasonable comments or suggestions of
Federal-Mogul and shall finalize the Policies and Procedures Guide no later than
the Transition Completion Date. The finalization of the Policies and Procedures
Guide shall be one of the completion criteria in determining whether or not IBM
has achieved the Transition Completion Date. The final Policies and Procedures
Guide shall be subject to the approval of Federal-Mogul. IBM shall periodically
update the Policies and Procedures Guide to reflect changes in the operations or
procedures described therein. Updates of the Policies and Procedures Guide shall
be provided to Federal-Mogul for review, comment and approval. IBM shall perform
the Services in accordance with the Policies and Procedures Guide. In the event
of a conflict between the provisions of a Country Agreement and the Policies and
Procedures Guide, the provisions of the Country Agreement shall control unless
the Parties expressly agree otherwise in writing.

 

  16.4 Change Control Procedure.

 

In accordance with the provisions of Schedule E, IBM shall deliver to
Federal-Mogul, for its review and approval, the Change Control Procedure, and
shall perform all Changes in accordance with the Change Control Procedure.

 

  16.5 Retained Systems and Processes.

 

IBM shall perform the Services in a manner that does not adversely affect or
alter the functionality, interoperability, performance, cost or resource
efficiency of the Federal-Mogul retained Systems, processes, Software, Tools or
Equipment (including those provided managed, operated, supported and/or used on
Federal-Mogul’s behalf by Federal-Mogul third party contractors) without the
written consent of Federal-Mogul. Any Systems, processes, Software, Tools and
Equipment used by IBM to provide the Services shall properly interface and
integrate with the Systems, processes, Software, Tools and Equipment retained by
Federal-Mogul. Federal-Mogul shall provide IBM with the information in writing
that is reasonably required by IBM to comply with this Section.

 

     24    F&A Master Services Agreement



--------------------------------------------------------------------------------

  16.6 Software Export.

 

The Parties acknowledge that certain Software and Tools to be provided hereunder
and certain transactions hereunder may be subject to export controls under the
Laws of the United States and other countries. Neither Party shall export or
re-export any such items or any direct product thereof or undertake any
transaction in violation of any such Laws. To the extent within a Party’s
control, such Party shall be responsible for, and shall coordinate and oversee,
compliance with such export Laws in respect of such items exported or imported
hereunder.

 

  16.7 Subcontractors.

 

  (A) Restrictions on Subcontracting.

 

Subject to Section 16.7(B), except as and to the extent Federal-Mogul may agree
otherwise in writing, IBM may subcontract its obligations under a Country
Agreement only in accordance with the following:

 

(1) Prior to entering into a subcontract with a third party, IBM shall give
Federal-Mogul reasonable prior written notice specifying the components of the
Services affected, the scope of the proposed subcontract, and the identity and
qualifications of the proposed subcontractor. At Federal-Mogul’s request, IBM
shall forward to Federal-Mogul a description of the scope and material terms
(other than financial) of the proposed subcontract. Federal-Mogul shall have the
right to approve or disapprove of proposed subcontractors in its discretion.

 

(2) Federal-Mogul shall have the right to revoke its prior approval of a
subcontractor and direct IBM to replace such subcontractor if such
subcontractor’s performance is materially deficient. Upon receipt of such
notice, IBM shall, as soon as reasonably practicable, replace such
subcontractor.

 

(3) If Federal-Mogul has a good faith doubt concerning a subcontractor’s ability
to render future performance because of changes in the subcontractor’s
ownership, management, financial condition, or otherwise, or there have been
material misrepresentations by or concerning the subcontractor, Federal-Mogul
may notify IBM in writing of such good faith doubt and IBM shall have 10
business days to convince Federal-Mogul that such good faith doubt is unfounded.
If IBM concurs with Federal-Mogul, Federal-Mogul shall have the right to revoke
its prior approval of such subcontractor and direct IBM to replace such
subcontractor in accordance with this Section. If, after such 10 business days,
IBM in good faith does not agree with Federal-Mogul, Federal-Mogul shall have
the right to revoke its prior approval of such subcontractor and IBM shall
identify a suitable replacement subcontractor or alternative solution (which may
include IBM providing the services that were being subcontracted to such
subcontractor) for the replacement of such subcontractor if a suitable
replacement is not available. Upon Federal-Mogul’s approval of such replacement
subcontractor or alternative solution, IBM shall replace such subcontractor or
implement the alternative solution. ***

 

  (B) Permitted Subcontracts.

 

(1) IBM may, in the ordinary course of business, subcontract for third party
services or products that (a) are not material to a particular function
constituting a part of the Services or (b) do not result in a material change in
the way IBM conducts its business, provided such subcontract does not adversely
affect Federal-Mogul, whether in performance of or Charges for the Services or
otherwise. If Federal-Mogul expresses concerns to IBM about a subcontract
covered by this Section, IBM shall discuss such concerns with Federal-Mogul and
work in good faith to resolve Federal-Mogul’s concerns on a mutually acceptable
basis.

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

     25    F&A Master Services Agreement



--------------------------------------------------------------------------------

(2) The Parties agree and acknowledge that, as of the applicable Country
Agreement Effective Date, Federal-Mogul has approved IBM’s use of the
subcontractors identified as “approved” on Exhibit P to the applicable Country
Agreement.

 

  (C) IBM Responsibility.

 

(1) IBM shall remain responsible for each subcontractor’s performance (or
failure thereof) of its obligations, services and functions to the same extent
as if such obligations, services and functions were performed by IBM and such
work shall be deemed work performed by IBM. IBM shall be Federal-Mogul’s sole
point of contact regarding the Services, including with respect to payment. IBM
shall not disclose Federal-Mogul Confidential Information to a subcontractor
unless and until such subcontractor has agreed in writing to protect the
confidentiality of such Confidential Information in a manner substantially
equivalent to that required of IBM.

 

(2) To the extent subcontractors, representatives and other entities perform, or
otherwise provide support to IBM related to the Services, IBM shall cause such
entities to comply with the obligations and restrictions applicable to IBM.

 

  16.8 Quality Assurance and Improvement Programs.

 

IBM, as part of its total quality management process relating to its provision
of F&A Outsourcing Services, shall provide continuous quality assurance and
quality improvement through: (A) the identification and application of proven
Best Practice techniques, methodologies, technologies, Tools and Software from
other installations within its operations; and (B) the implementation of
concrete programs, practices and measures designed to improve Performance
Standards. Such procedures shall include checkpoint reviews, testing,
acceptance, and other procedures for Federal-Mogul to confirm the quality of
IBM’s performance, and shall be included in the Policies and Procedures Guides.
IBM shall utilize project management Tools and Software, including productivity
aids and project management systems, as appropriate in performing the Services.

 

  17. AUDITS AND RECORDS RETENTION

 

  17.1 Audit Rights.

 

  (A) General.

 

(1) The provisions set forth in this Article are in no way intended to limit the
scope of any audits required by Federal-Mogul’s external auditors in the
ordinary course of their provision of audit services relating to Federal-Mogul’s
statutory audit requirements.

 

(2) IBM shall maintain a complete audit trail of all financial and non-financial
transactions resulting from each of the Country Agreements. Subject to Section
17.2, IBM shall provide to Federal-Mogul, its auditors (including internal audit
staff and external auditors), inspectors, regulators and other representatives
as Federal-Mogul may from time to time designate in writing, access at all
reasonable times (and in the case of regulators at any time required by such
regulators) to any facility or part of a facility at which either IBM or any of
its subcontractors are providing the Services, to IBM Personnel, and to data and
records relating to the Services for the purpose of performing audits and
inspections of either IBM or any of its subcontractors during the Term and for
the period IBM is required to maintain records hereunder to:

 

(a) verify the accuracy of Charges and invoices;

 

     26    F&A Master Services Agreement



--------------------------------------------------------------------------------

(b) verify the integrity of Federal-Mogul Data and examine the Systems that
process, store, support and transmit that data; and

 

(c) examine IBM’s performance of the Services and conformance to the terms of
the applicable Country Agreements, including performing audits: (i) of internal
controls, practices and procedures; (ii) of the Systems; (iii) of supporting
information and calculations regarding compliance with Performance Standards;
(iv) of security practices and procedures; (v) of disaster recovery and back-up
procedures; and (vi) as necessary to allow Federal-Mogul to meet, or to confirm
that IBM is meeting, applicable requirements established by Law.

 

  (B) Access, Assistance and Timing.

 

(1) IBM shall provide to such auditors, inspectors, regulators and other
representatives such assistance as they reasonably require, including installing
and operating (or permitting Federal-Mogul to install and operate) audit
Software, provided that (a) IBM shall be excused from meeting any applicable
Service Level to the extent that the installation of such Software adversely
impacts IBM’s provision of the Services ***. IBM shall cooperate with
Federal-Mogul or its auditors and other representatives in connection with audit
functions and with regard to examinations by regulatory authorities.
Federal-Mogul’s auditors and other representatives shall comply with IBM’s
reasonable security requirements.

 

(2) IBM shall provide Federal-Mogul’s auditors, inspectors, regulators and other
representatives with reasonable access to IBM’s internal auditors or other IBM
Personnel in connection with IBM’s compliance with the requirements of this
Article and as necessary for Federal-Mogul to comply with the Sarbanes-Oxley
Requirements. As requested by Federal-Mogul, appropriate IBM Personnel shall
meet with representatives of Federal-Mogul in order to provide such information
as requested by Federal-Mogul, and to respond to questions from such
representatives, so as to comply with the requirements of this Article and as
necessary for Federal-Mogul to comply with the Sarbanes-Oxley Requirements.

 

(3) Any IBM internal audits that are performed pertaining to the Services shall
be conducted in a manner and at such times as is consistent with the audit
practices of well managed operations performing services similar to the
Services.

 

(4) Any time expended by IBM Personnel required to support any audits conducted
by Federal-Mogul auditors, inspectors, regulators and other representatives
pursuant to this Section shall be counted against the Resource Pool.

 

  (C) Audit Follow-up.

 

(1) Following an audit or examination, Federal-Mogul shall conduct, or request
its auditors or examiners to conduct, an exit conference with IBM to obtain
factual concurrence with issues identified in the review. IBM shall make
available to Federal-Mogul the results of any review or audit conducted by IBM
or its Affiliates (including by internal audit staff or external auditors), or
by inspectors, regulators or other representatives (including internal audit
staff and external auditors), only to the extent relevant to the Services. Such
results shall be made to Federal-Mogul within 15 days of the date that such
results were issued to IBM.

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

     27    F&A Master Services Agreement



--------------------------------------------------------------------------------

(2) IBM and Federal-Mogul shall meet to review each audit report promptly after
the issuance thereof and to mutually agree upon the appropriate manner, if any,
in which to respond to the changes suggested by the audit report. Federal-Mogul
and IBM agree to develop operating procedures for the sharing of audit and
regulatory findings and reports related to IBM’s operating practices and
procedures produced by auditors or regulators of either Party.

 

  17.2 Audit Limitations.

 

(A) In the case of any audit required by Federal-Mogul, its auditors (including
internal audit staff and external auditors), inspectors and other
representatives, Federal-Mogul shall provide IBM with reasonable prior written
notice of such audit. In the case of audits required by any regulators, IBM
shall provide access to such regulators at any time required by such regulators.

 

(B) External auditors engaged by Federal-Mogul to perform audits pursuant to
this Article shall not be engaged by Federal-Mogul on a contingency basis. ***

 

(C) Notwithstanding the intended breadth of Federal-Mogul’s audit rights,
Federal-Mogul (including its internal audit staff, external auditors,
inspectors, regulators and other representatives that Federal-Mogul may
designate from time to time) shall not be given access to: (1) any proprietary
information of other IBM customers and any other information that is
confidential to IBM and not related to the Services; (2) IBM’s (including its
Affiliates and subcontractors) facilities that are not related to the provision
or receipt of the Services; or (3) IBM’s or its subcontractors’ internal costs,
except to the extent such costs are the basis upon which Federal-Mogul is
charged (i.e., reimbursable expenses, Out-of-Pocket Expenses or Pass-Through
Expenses).

 

(D) Prior to initiating any audit, any third party auditor or inspector engaged
by Federal-Mogul shall execute a confidentiality and non-disclosure agreement
with Federal-Mogul containing terms and conditions substantially the same as
those set forth in Section 18.3 and an acknowledgement that such auditor or
inspector will comply with the reasonable security requirements of IBM that are
generally applied to all auditors or inspectors of its other customers.

 

(E) In performing audits pursuant to this Article, Federal-Mogul shall endeavor
to avoid unnecessary (1) disruption of IBM’s operations and (2) interference
with IBM’s provision of the Services in accordance with the Service Levels.

 

  17.3 SAS-70 Compliance.

 

To assist Federal-Mogul to comply with its Sarbanes-Oxley Requirements, IBM
shall provide for each year of the Term, commencing in 2005, a SAS-70 Type II
compliance certification for each shared IBM Service Location that is owned or
controlled by IBM and used to provide any of the Services (i.e., the IBM Service
Locations in Bangalore, Costa Rica, Krakow and Tulsa) at IBM’s sole cost and
expense, on a regular basis (and in no event less than annually). If the
Services being performed in any such shared IBM Service Location are re-located
by IBM to a different service location, IBM shall be responsible for performing,
and paying for, a SAS-70 Type II audit for any such service location where such
Services have been re-located. The annual SAS-70 audit shall be conducted to
include data from the first nine months of the calendar year in which such
SAS-70 audit was conducted. If at any time during the Term, IBM chooses to
perform the SAS-70 audits on a more frequent basis than annually, while each
such audit may individually cover less than nine months of data during the
calendar year in

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

     28    F&A Master Services Agreement



--------------------------------------------------------------------------------

which such SAS-70 audit was conducted, the combination of more frequent SAS-70
audits shall cover at least the first nine months of such calendar year. IBM
shall provide written evidence of such compliance to Federal-Mogul annually
throughout the Term and at any time upon Federal-Mogul’s request.

 

  17.4 Records Retention.

 

Until the later of: (A) all pending matters relating to this Master Agreement
and the Country Agreements (e.g., disputes) are closed; (B) the information is
no longer required to meet Federal-Mogul’s records retention policy as disclosed
by Federal-Mogul to IBM and as such policy may be adjusted from time to time;
and (C) the information is no longer required to comply with any Law or court
order in respect of any of Federal-Mogul’s document retention requirements, IBM
shall maintain and provide access upon request to the records, documents and
other information required to meet Federal-Mogul’s audit rights. Before
destroying or otherwise disposing of such information, IBM shall provide
Federal-Mogul with 60 days prior notice and offer Federal-Mogul the opportunity
to recover such information or to request IBM to deliver such information to
Federal-Mogul, with Federal-Mogul paying IBM’s Out-of-Pocket Expenses associated
therewith.

 

  17.5 Sarbanes-Oxley Requirements.

 

IBM recognizes that Federal-Mogul will be subject to Sarbanes-Oxley
Requirements. IBM shall provide any commercially reasonable assistance that is
necessary to assist Federal-Mogul to comply with such requirements with respect
to its outsourced finance and accounting functions. IBM will comply with
Federal-Mogul’s financial reporting process as set forth in the Policies and
Procedures Guides (and as such process is revised from time to time by
Federal-Mogul) and provide Federal-Mogul with copies of all related records,
reports and data as necessary for Federal-Mogul to satisfy Sarbanes-Oxley
Requirements. IBM shall, subject to the Change Control Procedure, implement any
compliance measures identified by Federal-Mogul that are necessary to satisfy
Sarbanes-Oxley Requirements.

 

  18. SAFEGUARDING OF DATA; CONFIDENTIALITY

 

  18.1 Federal-Mogul Data.

 

  (A) Ownership and Use.

 

Federal-Mogul Data shall be and shall remain, as between the Parties, the
property of Federal-Mogul. IBM shall not possess or assert any lien or other
right against or to the Federal-Mogul Data. No Federal-Mogul Data, or any part
thereof, shall be sold, assigned, leased or otherwise disposed of to third
parties by IBM or commercially exploited by or on behalf of IBM. Federal-Mogul
Data shall not be utilized by IBM for any purpose other than that of providing
the Services.

 

  (B) Return of Federal-Mogul Data.

 

Upon Federal-Mogul’s request, the termination or expiration of a Country
Agreement for any reason (including termination for cause) or, with respect to
any particular Federal-Mogul Data, on such earlier date that the same shall no
longer be required by IBM in order to provide the Services, such Federal-Mogul
Data (including copies thereof) shall be promptly returned to Federal-Mogul by
IBM in a form reasonably requested by Federal-Mogul or, if Federal-Mogul so
elects, shall be destroyed by IBM.

 

     29    F&A Master Services Agreement



--------------------------------------------------------------------------------

  (C) Correction and Restoration of Federal-Mogul Data.

 

IBM shall use commercially reasonable efforts to correct any errors occurring in
any Federal-Mogul Data and restore any losses of any Federal-Mogul Data to the
extent that such errors or losses result from IBM’s failure to comply with the
terms of this Master Agreement.

 

  18.2 Safeguarding Federal-Mogul Data.

 

  (A) IBM Safeguards.

 

IBM shall establish and maintain safeguards against the destruction, loss,
copying or alteration of Federal-Mogul Data in the possession or control of IBM
which are no less rigorous than those maintained by Federal-Mogul and provided
to IBM in writing by Federal-Mogul as of the applicable Country Agreement
Effective Date and are no less rigorous than those maintained by IBM for its own
information of a similar nature. Federal-Mogul shall, at its own expense, have
the right to establish backup security for Federal-Mogul Data and to keep backup
Federal-Mogul Data and Federal-Mogul Data files in its possession if it chooses.

 

  (B) IBM Obligations.

 

Without limiting the generality of Section 18.2(A):

 

(1) IBM Personnel shall not attempt to access, or allow access to, any
Federal-Mogul Data which they are not permitted to access under the Country
Agreement pursuant to which such personnel are providing Services. If such
access is attained, IBM shall immediately report such incident to Federal-Mogul,
describe in detail the accessed Federal-Mogul Data and return to Federal-Mogul
any copied or removed Federal-Mogul Data.

 

(2) IBM shall utilize commercially reasonable efforts, including through systems
security measures, to guard against the unauthorized access, alteration or
destruction of Systems and Federal-Mogul Data. With respect to those Systems
that are provided or maintained by IBM, such measures shall include the
installation of Software that: (a) requires all users to enter a user
identification and password prior to gaining access to the Systems; (b) controls
and tracks the addition and deletion of users; and (c) controls and tracks user
access to areas and features of the Systems.

 

  18.3 Confidentiality.

 

  (A) Confidential Information.

 

IBM and Federal-Mogul each acknowledge that they may be furnished with, receive
or otherwise have access to information of or concerning the other Party which
such Party considers to be confidential, a trade secret or otherwise restricted.
“Confidential Information” shall mean all information, in any form, furnished or
made available directly or indirectly by one Party to the other which is marked
confidential, restricted, or with a similar designation. The terms and
conditions of this Master Agreement and the Country Agreements shall be deemed
Confidential Information. In the case of Federal-Mogul, Confidential Information
also shall include, whether or not marked confidential, restricted, or with a
similar designation: (1) the specifications, designs, documents, correspondence,
IP, documentation, data and other materials and work product produced by or for
IBM in the course of performing the Services (excluding IBM IP); (2) all
information concerning the operations, affairs and business of Federal-Mogul,
the financial affairs of Federal-Mogul, and the relations of Federal-Mogul with
its customers, employees and service providers (including customer lists,
customer information,

 

     30    F&A Master Services Agreement



--------------------------------------------------------------------------------

account information and consumer markets); (3) Federal-Mogul IP and any
Dedicated IP; and (4) Federal-Mogul Data (collectively, the “Federal-Mogul
Confidential Information”). In the case of IBM, Confidential Information shall
include IBM IP.

 

  (B) Obligations.

 

(1) Federal-Mogul and IBM shall each use at least the same degree of care as it
employs to avoid unauthorized disclosure of its own information, but in any
event no less than commercially reasonable efforts, to prevent disclosing to
third parties the Confidential Information of the other Party, provided that IBM
may disclose such information to properly authorized entities as and to the
extent necessary for performance of the Services, and Federal-Mogul may disclose
such information to third parties as and to the extent necessary for
Federal-Mogul to obtain the benefits of this Master Agreement in the conduct of
its business, where in each such case, the receiving entity first agrees in
writing to the obligations described in this Section. Any disclosure to such
entities shall be under terms and conditions substantially the same as those
provided herein. Notwithstanding the foregoing, a Party’s information (other
than information that is subject to separate confidentiality arrangements with
third parties of which IBM is advised in advance and in writing) relating to
Equipment, Software and the information technology infrastructure used in the
ordinary course of providing the Services, shall not constitute Confidential
Information of either Party *** years after the termination or expiration of
this Master Agreement.

 

(2) As requested by Federal-Mogul during the term of any Country Agreement and
upon expiration or termination of any such Country Agreement and completion of
IBM’s obligations under any such Country Agreement, IBM shall return or destroy,
as Federal-Mogul may direct, all material in any medium that contains, refers
to, or relates to Federal-Mogul Confidential Information, and retain no copies
(except as otherwise required to meet IBM’s obligations with respect to records
retention and audit requirements).

 

(3) IBM shall use commercially reasonable efforts to cause all IBM Personnel to
comply with these confidentiality provisions.

 

(4) In the event of any disclosure or loss of, or inability to account for, any
Confidential Information of the furnishing Party, the receiving Party promptly
shall: (A) notify the furnishing Party upon becoming aware thereof; (B) take
such actions as may be necessary or reasonably requested by the furnishing Party
to minimize the violation; and (C) cooperate in all reasonable respects with the
furnishing Party to minimize the violation and any damage resulting therefrom.

 

(5) The obligations set forth in this Section with regard to Confidential
Information shall apply to Confidential Information provided, furnished or
otherwise disclosed to IBM prior to the Effective Date.

 

  (C) Exclusions.

 

Section 18.3(B) shall not apply to any particular information which IBM or
Federal-Mogul can demonstrate: (1) was, at the time of disclosure to it, in the
public domain; (2) after disclosure to it, is published or otherwise becomes
part of the public domain through no fault of the receiving Party; (3) was in
the possession of the receiving Party at the time of disclosure to it (provided
that the receiving Party was under no obligation of confidentiality to the
disclosing Party at the time such information came into such Party’s
possession); (4) was received after disclosure to it from a third party who had
a lawful right

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

     31    F&A Master Services Agreement



--------------------------------------------------------------------------------

to disclose such information to it without any obligation to restrict its
further use or disclosure; or (5) was independently developed by the receiving
Party without reference to Confidential Information of the furnishing Party. In
addition, a Party shall not be considered to have breached its obligations by
disclosing Confidential Information of the other Party as required to satisfy
any legal requirement of a competent government body provided that, immediately
upon receiving any such request and to the extent that it may legally do so,
such Party advises the other Party of the request and prior to making such
disclosure in order that the other Party may interpose an objection to such
disclosure, take action to assure confidential handling of the Confidential
Information, or take such other action as it deems appropriate to protect the
Confidential Information.

 

  (D) Transaction Tax Structure.

 

Notwithstanding anything to the contrary herein, the Parties agree that, except
to the extent necessary to comply with any applicable federal or state
securities Laws, each Party (and each employee, representative, and other agent
of such Party) may disclose to any and all persons the transaction’s tax
treatment and tax structure (as such terms are used in Internal Revenue Code §§
6011 and 6112 and regulations promulgated thereunder) contemplated by this
Master Agreement and the Country Agreements and all materials of any kind
(including opinions or other tax analyses) provided to such Party or such person
relating to such tax treatment and tax structure. This authorization is not
intended to permit disclosure of any other information, including: (1) any
portion of any materials to the extent not related to the transaction’s tax
treatment or tax structure; (2) the identities of the Parties or potential
additional parties; (3) any pricing or financial information (except to the
extent such pricing or financial information is related to the transaction’s tax
treatment or tax structure); or (4) any other term or detail not relevant to the
transaction’s tax treatment or the tax structure.

 

  (E) No Implied Rights.

 

Each Party’s Confidential Information shall remain the property of that Party,
except as otherwise expressly set forth in this Master Agreement or a Country
Agreement. Nothing contained in this Article shall be construed as obligating a
Party to disclose its Confidential Information to the other Party, or as
granting to or conferring on a Party, expressly or impliedly, any rights or
license to the Confidential Information of the other Party, except to the extent
that any such obligation or grant is provided by other provisions of this Master
Agreement or an applicable Country Agreement.

 

  18.4 Data Protection.

 

  (A) Data Controller/Data Processor.

 

By entering into this Master Agreement, Federal-Mogul in its capacity of data
controller appoints IBM as the data processor only to the extent IBM needs to
process Federal-Mogul Personal Data to perform the Services.

 

  (B) Federal-Mogul Personal Data.

 

For the purpose of this Section, “Federal-Mogul Personal Data” shall mean any
personal data as such term is defined in Directive 95/46/EC of the European
Parliament and Council of 24 October 1995 that IBM processes on behalf of
Federal-Mogul in performing the Services. Federal-Mogul Personal Data excludes
personal data (A) processed by IBM for any reason other than IBM’s performance
of the

 

     32    F&A Master Services Agreement



--------------------------------------------------------------------------------

Services and (B) relating to employees of IBM, its Affiliates, and their
subcontractors and representatives.

 

  (C) General.

 

(1) Notwithstanding any other term of this Master Agreement, Federal-Mogul and
IBM shall each be responsible for complying with their respective obligations
under the applicable data protection Laws governing Federal-Mogul Personal Data.

 

(2) Federal-Mogul remains solely responsible for determining the purposes of
IBM’s processing of Federal-Mogul Personal Data under this Master Agreement, and
IBM confirms that it will act only on Federal-Mogul’s instructions, which shall
not place IBM in breach of applicable Laws, in relation to the processing of any
Federal-Mogul Personal Data.

 

(3) Except as expressly set forth herein, nothing in this Master Agreement shall
prevent Federal-Mogul or IBM from taking the steps it deems necessary to comply
with applicable data protection Laws.

 

(4) IBM shall not subcontract its processing of Federal-Mogul Personal Data
without Federal-Mogul’s prior written consent. Where any subcontract agreement
is concluded by IBM with the Federal- Mogul’s prior written consent, the above
subcontract agreement should be in accordance with applicable data protection
Laws.

 

  (D) Security.

 

IBM will have the technical and organizational security measures in place to
prevent unauthorized or unlawful processing of any Federal-Mogul Personal Data,
as determined and directed by Federal-Mogul. Such measures, which are
acknowledged by Federal-Mogul as being technically and organizationally
appropriate in accordance with the applicable Law, shall also protect such
Federal-Mogul Personal Data against accidental or unlawful destruction or
accidental loss, alteration, destruction, damage, unauthorized disclosure or
access or any unlawful forms of processing.

 

  (E) Transborder Data Flows.

 

IBM will not transfer any Federal-Mogul Personal Data across European Economic
Area borders unless IBM obtains Federal-Mogul’s prior written consent and IBM
transfers such Federal-Mogul Personal Data in accordance with applicable data
protection Laws as determined by Federal-Mogul.

 

  (F) Information.

 

(1) If under applicable Law, Federal-Mogul is required to provide information to
an individual regarding Federal-Mogul Personal Data, IBM will reasonably
cooperate with Federal-Mogul in providing such information. Federal-Mogul will
reimburse IBM for its reasonable Out-of-Pocket Expenses for such assistance.

 

(2) Upon Federal-Mogul’s reasonable written request, IBM will provide
Federal-Mogul with such information that it has regarding Federal-Mogul Personal
Data and the processing of such data that is necessary to enable Federal-Mogul
to comply with its obligations under this Section and applicable data protection
Laws.

 

     33    F&A Master Services Agreement



--------------------------------------------------------------------------------

(3) IBM will allow Federal-Mogul (or its representative) reasonable access to
its premises to inspect IBM’s adherence to its obligations under this Section in
accordance with Article 17.

 

  19. CHARGES

 

  19.1 General.

 

All Charges for the Services are set forth in Exhibit C to the applicable
Country Agreement. Federal-Mogul shall not be required to pay IBM any amounts
for the Services in addition to those payable to IBM under Exhibit C to the
applicable Country Agreement.

 

  19.2 Pass-Through Expenses.

 

All Pass-Through Expenses are listed in Exhibit C to the applicable Country
Agreement. IBM shall arrange for delivery by third parties to IBM of invoices
for Pass-Through Expenses, and IBM promptly shall review such invoices and
provide Federal-Mogul with the original invoice together with a statement
identifying which charges are proper and valid and should be paid by
Federal-Mogul. IBM shall use commercially reasonable efforts to minimize the
amount of Pass-Through Expenses. With respect to services or materials paid for
on a Pass-Through Expenses basis, Federal-Mogul reserves the right to: (A)
obtain such services or materials directly from a third party; (B) designate the
third party source for such services or materials; (C) designate the particular
services or materials (e.g., equipment make and model) IBM shall obtain,
provided that if IBM demonstrates to Federal-Mogul that such designation will
have an adverse impact on IBM’s ability to meet the Service Levels, such
designation shall be subject to IBM’s approval; (D) designate the terms for
obtaining such services or materials (e.g., purchase or lease and lump sum
payment or payment over time); (E) require IBM to identify and consider multiple
sources for such services or materials or to conduct a competitive procurement;
and (F) review and approve the applicable Pass-Through Expenses before entering
into a contract for particular services or materials.

 

  19.3 Incidental Expenses.

 

IBM acknowledges that, except as may be otherwise provided in the applicable
Country Agreement, expenses that IBM expects to incur in performing the Services
(including travel and lodging, document reproduction and shipping, and
long-distance telephone) are included in the Charges. Accordingly, such IBM
expenses are not separately reimbursable by Federal-Mogul unless, (A) on a
case-by-case basis for unusual expenses, Federal-Mogul has agreed in advance and
in writing to reimburse IBM for the expense or (B) otherwise expressly set forth
in a Project SOW that has been agreed upon by the Parties.

 

  19.4 Taxes.

 

  (A) General.

 

The Parties’ respective responsibilities for taxes arising under or in
connection with each Country Agreement shall be as follows:

 

(1) Each Party shall be responsible for any personal property taxes on property
it owns or leases, for franchise and privilege taxes on its business, and for
taxes based on its net income.

 

     34    F&A Master Services Agreement



--------------------------------------------------------------------------------

(2) IBM shall be responsible for any sales, use, excise, value-added, services,
consumption, withholding and other taxes and duties payable by IBM on the goods
or services used or consumed by IBM in providing the Services where the tax is
imposed on IBM’s acquisition or use of such goods or services and the amount of
tax is measured by IBM’s costs in acquiring such goods or services.

 

(3) Except for the Parties’ obligations in respect of certain value added taxes
relating to the Phase III Transition Project as set forth in Section 10 of
Exhibit C to the Country Agreements for ***, with respect to Services performed
in the jurisdiction of the applicable Federal-Mogul Local Entity, Federal-Mogul
shall be responsible for any sales, use, excise, value-added, services,
consumption or other tax, whether existing as of the applicable Country
Agreement Effective Date or increased or becoming applicable during the Term,
that is assessed on or in connection with the provision of the Services as a
whole or any particular Service.

 

(4) With respect to Services performed outside the jurisdiction of the
applicable Federal-Mogul Local Entity, IBM shall be solely responsible for any
sales, use, excise, value added, services, consumption, withholding or other
tax, whether existing as of the applicable Country Agreement Effective Date or
increased or becoming applicable during the Term, that is assessed on or in
connection with the provision of the Services as a whole or any particular
Service.

 

(5) In the event that a sales, use, excise, value added, services, consumption
or other tax is assessed on the provision of any of the Services, the Parties
shall work together to segregate the payments under the applicable Country
Agreement into three payment streams:

 

(a) those for taxable Services;

 

(b) those for which IBM functions merely as a payment agent for Federal-Mogul in
receiving goods, supplies, or services (including leasing and licensing
arrangements); and

 

(c) those for other nontaxable Services.

 

  (B) Cooperation.

 

(1) The Parties agree to cooperate with each other to enable each other to more
accurately determine its own tax liability and to minimize such liability to the
extent legally permissible. IBM’s invoices shall separately state the amounts of
any taxes IBM is collecting from Federal-Mogul, and IBM shall remit such taxes
to the appropriate authorities. Each Party shall provide and make available to
the other any resale certificates, information regarding out-of-state or
out-of-country sales or use of equipment, materials or services, and other
exemption certificates or information reasonably requested by the other Party.

 

(2) IBM shall promptly notify Federal-Mogul of, and coordinate with
Federal-Mogul the response to and settlement of, any claim for taxes asserted by
applicable taxing authorities for which Federal-Mogul is responsible hereunder,
it being understood that with respect to any claim arising out of a form or
return signed by a Party, such Party shall have the right to elect to control
the response to and settlement of the claim, but the other Party shall have all
rights to participate in the responses and settlements that are appropriate to
its potential responsibilities or liabilities. If Federal-Mogul requests IBM to
challenge the imposition of any tax, Federal-Mogul shall reimburse IBM for the
reasonable legal fees and expenses it incurs. Federal-Mogul shall be entitled to
any tax refunds or rebates granted to the extent such refunds or rebates are of
taxes that were paid by Federal-Mogul.

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

     35    F&A Master Services Agreement



--------------------------------------------------------------------------------

  19.5 New Services.

 

  (A) New Services.

 

(1) Federal-Mogul may from time to time during the Term request that IBM perform
additional functions not within the scope of the Services (“New Services”). Upon
receipt of such a request from Federal-Mogul, IBM shall, as soon as reasonably
practicable, provide Federal-Mogul with:

 

(a) A written description of the work IBM anticipates performing in connection
with such New Services;

 

(b) A schedule for commencing and, if applicable, completing such New Services;

 

(c) IBM’s prospective charges for such New Services (as calculated in accordance
with Exhibit C to the applicable Country Agreement), including a detailed
breakdown of such charges;

 

(d) When appropriate, a description of any new or existing IP to be provided or
used by IBM in connection with such New Services;

 

(e) A written description of the personnel requirements necessary to provide
such New Services; and

 

(f) When appropriate, acceptance test criteria and procedures for any new
Software or any products, packages or services associated with such New
Services.

 

(2) Any evolution of the Services pursuant to Section 8.3, shall not be
considered to be New Services.

 

(3) Unless otherwise agreed by the Parties and subject to the incorporation of
any additional terms and conditions otherwise agreed by the Parties in respect
thereof, any New Services that Federal-Mogul requests IBM, and IBM agrees, to
perform shall be performed as a New Service under the applicable Country
Agreement and shall not be subject to a separate agreement between IBM and
Federal-Mogul. IBM shall not begin performing any New Services until
Federal-Mogul has provided IBM with written authorization to perform such New
Services. Once Federal-Mogul has authorized IBM in writing to perform such New
Services, such New Services shall be deemed part of the “Services” under the
applicable Country Agreement.

 

  (B) Third Party Services.

 

Notwithstanding any request made to IBM pursuant to Section 19.5(A),
Federal-Mogul has the right to contract with a third party to perform any New
Services. To the extent Federal-Mogul contracts with a third party to perform
any New Services, IBM shall co-operate in good faith with Federal-Mogul and any
such third party, to the extent reasonably required by Federal-Mogul. Third
parties retained by Federal-Mogul shall comply with IBM’s reasonable security
and confidentiality requirements and with IBM’s reasonable work standards,
methodologies and procedures, as these have been provided by IBM. IBM shall, as
soon as reasonably practicable, notify Federal-Mogul if an act or omission of
such a third party may cause a problem or delay in providing the Services and
shall work with Federal-Mogul to prevent or circumvent such problem or delay.

 

     36    F&A Master Services Agreement



--------------------------------------------------------------------------------

  20. INVOICING AND PAYMENT

 

  20.1 Invoicing.

 

  (A) Transition Charges.

 

(1) On the Country Agreement Effective Date, IBM shall invoice Federal-Mogul and
Federal-Mogul shall, within *** days of Federal-Mogul’s receipt of such invoice,
pay the amount relating to the first Transition Milestone as set forth in
Exhibit C to the applicable Country Agreement.

 

(2) Upon achieving the completion criteria in respect of each Transition
Milestone, IBM shall invoice Federal-Mogul for the amount due for each such
Transition Milestone. Invoices provided for under this Section and properly
submitted to Federal-Mogul shall be due and payable by Federal-Mogul within ***
days after receipt thereof.

 

  (B) Monthly Service Charges.

 

On the Commencement Date for each Country Agreement, IBM shall invoice
Federal-Mogul for the Monthly Service Charge due for the calendar month in which
such Commencement Date occurs and such Monthly Service Charge shall be due and
payable *** days following Federal-Mogul’s receipt of such invoice. For each
subsequent month during the term of the applicable Country Agreement, IBM shall
invoice Federal-Mogul for the Monthly Service Charge that relates to the
Services provided in each such calendar month on the first day of such calendar
month. Each such subsequent invoice that is properly submitted to Federal-Mogul
shall be due and payable by Federal-Mogul by the last day of the calendar month
in which the Services relating to such Monthly Service Charge were provided.

 

  (C) Variable Charges.

 

(1) On the *** day following each contract quarter, IBM shall invoice
Federal-Mogul for the ARCs and RRCs due for the immediately preceding contract
quarter to account for Federal-Mogul’s consumption of the Resource Units in such
immediately preceding contract quarter that is above or below the Quarterly
Forecasted Baseline Volumes, pursuant to the procedures set forth in Exhibit C
to the applicable Country Agreement. Subject to the other provisions of this
Article, invoices provided for under this Section and properly submitted to
Federal-Mogul shall be due and payable by Federal-Mogul within *** days after
receipt thereof.

 

(2) To the extent a credit may be due Federal-Mogul pursuant to a Country
Agreement for any RRCs, IBM shall provide Federal-Mogul with an appropriate
credit against the next monthly invoice for the Monthly Service Charge.

 

  (D) Format of Invoices.

 

IBM shall render the invoices specified in this Section showing such details as
reasonably specified by Federal-Mogul, including as necessary to satisfy
Federal-Mogul’s internal accounting and chargeback requirements (such as
allocating Charges among Services components, locations and departments). The
invoices shall be substantially in the form of the invoices attached as Schedule
C-4 to Exhibit C to the applicable Country Agreement.

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

     37    F&A Master Services Agreement



--------------------------------------------------------------------------------

  (E) Currency.

 

All Charges shall be invoiced and payable in the currency specified in the
applicable Country Agreement.

 

  (F) Electronic Fund Transfer.

 

All payments due by Federal-Mogul to IBM shall be made by Federal-Mogul through
electronic fund transfer.

 

  20.2 Due Date for Other Payments.

 

Any amount due for which a time for payment is not otherwise specified in this
Master Agreement shall be due and payable within 30 days after receipt of a
proper invoice for such amount.

 

  20.3 Accountability.

 

IBM shall maintain complete and accurate records of and supporting documentation
for the amounts billable to and payments made by Federal-Mogul hereunder in
accordance with generally accepted accounting principles applied on a consistent
basis. IBM agrees to provide Federal-Mogul with documentation and other
information with respect to each invoice as may be reasonably requested by
Federal-Mogul to verify accuracy and compliance with the provisions of the
applicable Country Agreement.

 

  20.4 Proration.

 

Periodic Charges under each Country Agreement are to be computed on a calendar
month basis, and shall be prorated for any partial month.

 

  20.5 Refundable Items and Deductions.

 

  (A) Prepaid Amounts.

 

Where Federal-Mogul has prepaid for a service or function for which IBM is
assuming financial responsibility, IBM shall refund to Federal-Mogul, upon
either Party identifying the prepayment, that portion of such prepaid expense
which is attributable to periods on and after the applicable Country Agreement
Effective Date.

 

  (B) Refunds and Credits; Deductions.

 

If IBM should receive a refund, credit or other rebate for goods or services
previously paid for by Federal-Mogul, IBM shall promptly notify Federal-Mogul of
such refund, credit or rebate and shall promptly pay the full amount of such
refund, credit or rebate, as the case may be, to Federal-Mogul. With respect to
any amount to be paid by Federal-Mogul hereunder, Federal-Mogul may deduct from
such amount any amount that IBM is obligated to pay Federal-Mogul hereunder.

 

     38    F&A Master Services Agreement



--------------------------------------------------------------------------------

  20.6 Disputed Charges.

 

Subject to Section 20.4(B), Federal-Mogul shall pay the undisputed Charges and
disputed Charges in excess of the Withholding Cap when such Charges are due.
Federal-Mogul may withhold payment of any Transition Charges or milestone-based
Charges that Federal-Mogul disputes in good faith, pending the resolution of
such dispute. With respect to any Charges that are not Transition Charges or
milestone-based Charges (“Other Charges”), Federal-Mogul may withhold payment of
such Other Charges that Federal-Mogul disputes in good faith, pending resolution
of such dispute, subject to the following limitations. *** Disputed amounts in
excess of those which Federal-Mogul is permitted to withhold in accordance with
this Section shall be paid to IBM without waiver by Federal-Mogul of any rights
that it may have with respect thereto. Upon resolution of a dispute, (A) amounts
withheld by Federal-Mogul in accordance with this Section that are determined to
be payable to IBM shall be paid to IBM and (B) amounts paid to IBM which are
determined to have been incorrectly invoiced by IBM or paid to IBM shall be
refunded or credited by IBM to Federal-Mogul. ***

 

  21. BENCHMARKING

 

  21.1 General.

 

Federal-Mogul shall have the right *** to benchmark the Charges for, and Service
Levels associated with, the Services. ***

 

  21.2 Conduct of Benchmarking.

 

(A) Any benchmarking exercise undertaken pursuant to this Section shall be
conducted by an independent industry-recognized benchmarking service provider
designated by Federal-Mogul and approved by IBM (“Benchmarker”). IBM agrees that
any of *** are each acceptable as Benchmarkers as of the Effective Date. The
Parties shall review and update the list of acceptable Benchmarkers on an annual
basis. Federal-Mogul shall pay the charges for the Benchmarker. The Benchmarker
shall not be engaged or paid by Federal-Mogul on a contingency basis.

 

(B) The Parties shall cooperate with the Benchmarker including, as appropriate,
making available knowledgeable personnel and any relevant information, including
pertinent documents and records, provided that IBM shall not be obligated to
provide any information relating to its other customers’ or IBM’s costs. If the
cooperation required by the Benchmarker will, or will likely, result in an
adverse impact to IBM’s performance of the Services, IBM will notify
Federal-Mogul of such impact and the Parties will work with each other and the
Benchmarker so as to minimize any adverse impact that the benchmarking exercise
may have on the Services.

 

(C) The Benchmarker shall be required to enter into a confidentiality agreement
with Federal-Mogul and IBM that contains confidentiality provisions
substantially similar to those contained in Section 18.3.

 

(D) The Benchmarker shall perform the benchmarking in accordance with
Benchmarker’s documented procedures, which shall be provided to the Parties
prior to the start of the benchmarking process. The Benchmarker shall compare
the Charges and Service Levels under the applicable Country Agreement for the
Services being benchmarked to the charges being paid and the service levels
being received by a representative sample (the “Representative Sample”) of
entities receiving finance and accounting outsourcing services. The Benchmarker
shall select the Representative

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

     39    F&A Master Services Agreement



--------------------------------------------------------------------------------

Sample from entities (1) identified by the Benchmarker and approved by the
Parties or (2) identified by a Party and approved by the Benchmarker. The
following conditions apply to the Representative Sample: (a) it shall include no
less than five and no more than eight entities; (b) it may include entities that
have not outsourced any finance and accounting operations (provided that at
least three quarters of the Representative Sample are entities that are
outsourced); and (c) it may include entities that are outsourcing customers of
IBM.

 

(E) The Benchmarker is to conduct a benchmarking as promptly as is prudent in
the circumstances. In conducting the benchmarking, the Benchmarker shall
normalize the data used to perform the benchmarking, which shall not be more
than 18 months old, to accommodate, as appropriate, differences in volume of
services, complexity of the services, scope of services, service levels,
financing or payment streams, and other pertinent factors to achieve a “like for
like” comparison. Each Party shall be provided a reasonable opportunity to
review, comment on and request changes in the Benchmarker’s proposed findings.
Following such review and comment, the Benchmarker shall issue a final report of
its findings and conclusions.

 

  21.3 Adjustments to Charges.

 

If, in the final report of the Benchmarker, the Charges to Federal-Mogul under
the applicable Country Agreement are higher than ***, then either of the
following shall apply:

 

(A) IBM shall give Federal-Mogul written notification within 30 days after
issuance of the Benchmarker’s final report that IBM accepts such final report,
and IBM shall promptly develop a plan and schedule, subject to the approval of
Federal-Mogul, so that the Charges under such Country Agreement are within ***.
Upon Federal-Mogul’s approval, IBM shall implement such plan within the
designated period of time.

 

(B) If IBM does not provide notification in accordance with Section 21.3(A), IBM
shall have the right to initiate a second benchmarking exercise, utilizing the
same Benchmarker or a different Benchmarker, at IBM’s own expense. The results
of such second benchmarking exercise shall supersede the initial benchmarking
exercise, and IBM shall adjust the Charges in accordance with Section 21.3(A).

 

(C) Subject to Section 21.3(B), if IBM fails to promptly develop and implement a
plan in accordance with Section 21.3(A), or fails to satisfy Section 21.3(A) in
the required time period, then Federal-Mogul may terminate such Country
Agreement by giving IBM at least 60 days prior notice and paying ***.

 

  21.4 Adjustments to Service Levels.

 

If, in the final report of the Benchmarker, the Service Levels under the
applicable Country Agreement are not equal to or better than *** then such
Service Levels shall be adjusted in accordance with the provisions of Exhibit B
to such Country Agreement. If IBM fails to adjust such Service Levels
accordingly, Federal-Mogul may terminate such Country Agreement by giving IBM at
least 60 days prior notice and paying ***.

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

     40    F&A Master Services Agreement



--------------------------------------------------------------------------------

  22. REPRESENTATIONS AND WARRANTIES; CONDITIONS PRECEDENT OF FEDERAL-MOGUL

 

  22.1 Authorization and Other Contracts.

 

  (A) IBM represents and warrants that:

 

(1) It has the requisite corporate power and authority to enter into this Master
Agreement and each of the Country Agreements and to carry out the transactions
contemplated by this Master Agreement and each of the Country Agreements;

 

(2) The execution, delivery and performance of this Master Agreement and each of
the Country Agreements and the consummation of the transactions contemplated by
this Master Agreement and each of the Country Agreements have been duly
authorized by the requisite corporate action on the part of IBM; and

 

(3) The execution, delivery and performance of this Master Agreement and each of
the Country Agreements and the consummation of this Master Agreement and each of
the Country Agreements shall not constitute a material default under any
material contract by which it or any of its material assets are bound; or an
event that would, with notice or lapse of time, or both, constitute such a
default.

 

  (B) Federal-Mogul represents and warrants that:

 

Subject to the approval of the board of directors of Federal-Mogul, and the
entry of an order by the Bankruptcy Court approving the transactions
contemplated in this Master Agreement and each of the Country Agreements:

 

(1) It has the requisite corporate power and authority to enter into this Master
Agreement and each of the Country Agreements and to carry out the transactions
contemplated by this Master Agreement and each of the Country Agreements;

 

(2) The execution, delivery and performance of this Master Agreement and each of
the Country Agreements and the consummation of the transactions contemplated by
this Master Agreement and each of the Country Agreements have been duly
authorized by the requisite corporate action on the part of Federal-Mogul; and

 

(3) The execution, delivery and performance of this Master Agreement and each of
the Country Agreements and the consummation of this Master Agreement and each of
the Country Agreements shall not constitute a material default under any
material contract by which it or any of its material assets are bound; or an
event that would, with notice or lapse of time, or both, constitute such a
default.

 

  22.2 Compliance with Laws.

 

IBM and Federal-Mogul each represents and warrants to the other that it is in
compliance with all Laws applicable to it under this Master Agreement and the
Country Agreements. As used in the foregoing sentence, “applicable” in the case
of IBM shall mean applicable to IBM as a provider of F&A Outsourcing Services,
and “applicable” in the case of Federal-Mogul shall mean applicable to Federal-

 

     41    F&A Master Services Agreement



--------------------------------------------------------------------------------

Mogul as an automotive parts manufacturer and distributor in the automotive,
small engine, heavy duty and industrial markets receiving finance and accounting
and related information technology outsourcing services. IBM and Federal-Mogul
each represents and warrants to the other that it is duly licensed, authorized,
or qualified to do business and is in good standing in every jurisdiction in
which a license, authorization, or qualification is required for the ownership
or leasing of its assets or the transaction of business of the character
transacted by it, except where the failure to be so licensed, authorized, or
qualified would not have a material adverse effect on such Party’s ability to
fulfill its obligations under this Master Agreement and the Country Agreements.

 

  22.3 Non-Infringement.

 

IBM represents and warrants to Federal-Mogul that the IBM Proprietary IP does
not infringe upon the proprietary rights of any third party.

 

  22.4 Inducements.

 

IBM represents and warrants to Federal-Mogul that IBM has not violated any
applicable Laws or any Federal-Mogul policies of which IBM has been given notice
regarding the offering of unlawful inducements in connection with this Master
Agreement.

 

  22.5 Confidentiality.

 

IBM and Federal-Mogul each represents and warrants to the other that it has not
disclosed any Confidential Information of the other Party.

 

  22.6 Pending Litigation.

 

IBM and Federal-Mogul each represents and warrants to the other that there is no
outstanding litigation, arbitrated matter or other dispute to which it is a
party which, if decided unfavorably, would reasonably be expected to have a
material adverse effect on Federal-Mogul’s or IBM’s ability to fulfill its
respective obligations under this Master Agreement and each of the Country
Agreements.

 

  22.7 Tax Filings.

 

Federal-Mogul represents and warrants that (A) with regard to the Tax Filings
referred to in Section 25.1 (K) of this Master Agreement, during the twelve
months prior to the Effective Date, it has incurred no fines, financial
penalties or interest, nor are any fines financial penalties or interest
anticipated to be incurred by Federal-Mogul, related to the Taxing Filings
during such period and (B) it has provided to IBM complete and accurate
information regarding the processes and procedures Federal-Mogul utilizes to
make such Tax Filings.

 

  22.8 Disclaimers.

 

(A) OTHER THAN AS EXPRESSLY PROVIDED IN THIS MASTER AGREEMENT OR THE COUNTRY
AGREEMENTS, THERE ARE NO EXPRESS WARRANTIES AND THERE ARE NO IMPLIED WARRANTIES,
INCLUDING THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR
PURPOSE.

 

     42    F&A Master Services Agreement



--------------------------------------------------------------------------------

(B) Subject to IBM’s obligations under this Master Agreement, including its
obligations to comply with the Service Levels, IBM does not warrant that the
operation of the Systems or provision of the Services will be uninterrupted or
error-free.

 

  22.9 Conditions Precedent of Federal-Mogul.

 

The obligations of Federal-Mogul hereunder, and the obligations of each
Federal-Mogul Local Entity under this Master Agreement and each of the Country
Agreements, are subject to the satisfaction of the following conditions:

 

(A) The Bankruptcy Court shall have entered an order approving the transactions
contemplated in this Master Agreement and each of the Country Agreements.

 

(B) The board of directors of Federal-Mogul shall have approved the execution of
this Master Agreement and each of the Country Agreements and the transactions
contemplated hereby and thereby.

 

  23. ADDITIONAL COVENANTS

 

  23.1 Additional Covenants of IBM.

 

IBM covenants and agrees with Federal-Mogul that during the Term:

 

(A) IBM shall comply with all Laws applicable to IBM as a provider of F&A
Outsourcing Services and, except as otherwise provided in a Country Agreement,
shall obtain all applicable permits and licenses required of IBM in connection
with its obligations under the Country Agreements;

 

(B) the Services shall be rendered with promptness and diligence and shall be
executed in a workmanlike manner, in accordance with the practices and
professional standards used in well-managed operations performing services
similar to the Services;

 

(C) With respect to any Systems to be maintained by IBM, IBM shall maintain such
Systems so that they operate in accordance with their specifications, including:
(1) maintaining Equipment in good operating condition; (2) undertaking repairs
and preventive maintenance on Equipment in accordance with the applicable
Equipment manufacturer’s recommendations; and (3) performing Software
maintenance in accordance with the applicable Software vendor’s documentation
and recommendations, except to the extent such Systems were assumed by IBM from
Federal-Mogul under an applicable Country Agreement and Federal-Mogul’s
maintenance of such Systems prior to the date such Systems were assumed by IBM
results in IBM’s inability (through the use of commercially reasonable efforts)
to comply with this Section;

 

(D) IBM shall use commercially reasonable efforts to efficiently use the
resources or services necessary to provide the Services in accordance with the
Service Levels;

 

(E) IBM shall perform the Services under the Country Agreements in a manner that
does not infringe upon the proprietary rights of any third party, except to the
extent such infringement

 

     43    F&A Master Services Agreement



--------------------------------------------------------------------------------

results from IBM’s performance of the Services in accordance with
Federal-Mogul’s specific written instructions;

 

(F) IBM shall use commercially reasonable efforts so that no viruses or similar
items are coded or introduced into the Systems by IBM or through IBM’s use of,
or access to, the Systems, and IBM shall, in the event a virus or similar item
is found to have been introduced into the Systems by IBM or through IBM’s use
of, or access to, the Systems, assist Federal-Mogul in reducing the effects of
the virus or similar item and, if the virus or similar item causes a loss of
operational efficiency or loss of data, to assist Federal-Mogul in mitigating
and restoring such losses;

 

(G) without the prior written consent of Federal-Mogul, IBM shall not insert
into the Systems any code which would have the effect of disabling or otherwise
shutting down all or any portion of the Services without Federal-Mogul’s prior
written authorization, and, with respect to any disabling code that may be part
of the Systems, IBM shall not invoke such disabling code at any time, including
upon expiration or termination of any of the Country Agreements for any reason,
without Federal-Mogul’s prior written consent; and

 

(H) each Deliverable produced pursuant to a Project undertaken by IBM, or for
which IBM otherwise has responsibility for the successful completion as part of
the Services, shall not, for a period of six months, after final acceptance of
the Deliverable by Federal-Mogul, deviate from the specifications and
requirements for such Deliverable set forth or referred to in the applicable
Project plans.

 

  23.2 Additional Covenants of Federal-Mogul.

 

Federal-Mogul covenants and agrees with IBM that during the Term:

 

(A) Federal-Mogul shall comply with all Laws applicable to Federal-Mogul as an
automotive parts manufacturer and distributor in the automotive, small engine,
heavy duty and industrial markets receiving finance and accounting and related
information technology outsourcing services and, except as otherwise provided in
a Country Agreements, shall obtain all applicable permits and licenses required
of Federal-Mogul in connection with its obligations under the Country
Agreements;

 

(B) Federal-Mogul shall perform its responsibilities under the Country
Agreements in a manner that does not infringe upon the proprietary rights of any
third party; and

 

(C) Federal-Mogul shall use commercially reasonable efforts to cause its end
users to follow Federal-Mogul’s procedures relating to the protection against
viruses that have been designed to ensure that no viruses are coded or
introduced into the Systems.

 

     44    F&A Master Services Agreement



--------------------------------------------------------------------------------

  24. INSURANCE AND RISK OF LOSS

 

  24.1 Insurance.

 

  (A) Insurance Coverage.

 

IBM shall during the term of each Country Agreement have and maintain in force
at least the following insurance coverages:

 

(1) Employer’s Liability Insurance and Worker’s Compensation Insurance,
including coverage for occupational injury, illness and disease, and other
similar social insurance in accordance with the Laws of the country, state,
province or territory exercising jurisdiction over the employee with minimum
limits per employee and per event of $3,000,000 and a minimum aggregate limit of
$10,000,000 or the minimum limits required by Law, whichever limits are greater.

 

(2) Commercial General Liability Insurance, including Products, Completed
Operations, Premises Operations Personal and Advertising Injury, Contractual
Liability and Broad Form Property Damage liability coverages, on an occurrence
basis, with a minimum combined single limit per occurrence of $1,000,000 and a
minimum combined single aggregate limit of $10,000,000. This coverage shall be
endorsed to name Federal-Mogul as an additional insured.

 

(3) Property Insurance, including Extra Expense and Business Income coverage for
IBM assets, for all risks of physical loss of or damage to buildings, business
personal property or other property that is in the possession, care, custody or
control of IBM pursuant to each of the Country Agreements. Such insurance shall
have a minimum limit adequate to cover risks on a replacement costs basis. This
coverage shall be endorsed to name Federal-Mogul as loss payee.

 

(4) Automotive Liability Insurance covering use of all owned, non-owned and
hired automobiles for bodily injury, property damage, uninsured motorist and
underinsured motorist liability with a minimum combined single limit per
accident of $3,000,000 or the minimum limit required by Law, whichever limit is
greater. This coverage shall be endorsed to name Federal-Mogul as an additional
insured.

 

(5) Commercial Crime Insurance, including blanket coverage for Employee
Dishonesty and Computer Fraud for loss or damage arising out of or in connection
with any fraudulent or dishonest acts committed by the employees of IBM, acting
alone or in collusion with others, including the property and funds of others in
their possession, care, custody or control, with a minimum limit per event of
$10,000,000.

 

(6) Errors and Omissions Liability Insurance covering liability for loss or
damage due to an act, error, omission or negligence, or due to machine
malfunction, with a minimum limit per event of $10,000,000.

 

  (B) Insurance Conditions.

 

(1) The insurance coverages under Section 24.1(A)(1) through Section 24.1(A)(6)
shall be primary and, with respect to Section 24.1(A)(3), premises liability
shall be limited to Federal-Mogul’s facilities under the control of IBM. All
coverage required by this Section shall include a waiver of subrogation and a
waiver of any insured-versus-insured exclusion regarding Federal-Mogul. To the
extent any coverage is written on a claims-made basis, it shall have a
retroactive date prior to the Country Agreement Effective Date and shall allow
for reporting of claims for at least one year after the term of each applicable
Country Agreement.

 

(2) IBM shall cause its insurers to issue certificates of insurance evidencing
that the coverages and policy endorsements required under each of the Country
Agreements are maintained in force and that not less than 30 days written notice
shall be given to Federal-Mogul prior to any

 

     45    F&A Master Services Agreement



--------------------------------------------------------------------------------

modification, cancellation or non-renewal of the policies. Except with respect
to IBM’s captive insurance companies which will provide the insurance coverages
specified in Section 24.1(A)(3), the insurers selected by IBM shall have an A.M.
Best rating of “A-minus” or better and with a financial size category of at
least Class VII or, if such ratings are no longer available, with a comparable
rating from a recognized insurance rating agency. IBM shall assure that its
subcontractors, if any, maintain insurance coverages as specified in this
Article naming IBM as an additional insured or loss payee where relevant.

 

(3) In the case of loss or damage or other event that requires notice or other
action under the terms of any insurance coverage specified in this Article, IBM
shall be solely responsible to take such action. IBM shall provide Federal-Mogul
with contemporaneous notice and with such other information as Federal-Mogul may
request regarding the event.

 

  24.2 Risk of Loss.

 

Each Party shall be responsible for risk of loss of, and damage to, any
Equipment, Software or other materials in its possession or under its control,
except to the extent the loss or damage is caused by the other Party or its
representatives or subcontractors.

 

  25. INDEMNIFICATION

 

  25.1 Indemnity by IBM.

 

IBM agrees to indemnify, defend and hold harmless Federal-Mogul, its Affiliates
and their respective officers, directors, employees, contractors,
representatives, successors and assigns from any and all Losses and threatened
Losses arising from, in connection with, or based on allegations whenever made
of, any of the following:

 

(A) Any third party claims of infringement of any patent, trade secret,
copyright or other proprietary rights, alleged to have occurred because of the
New IP, the IBM IP, the IBM Equipment, Deliverables, any enhancements or
modifications to the Federal-Mogul IP performed by IBM or any other resources or
items provided to Federal-Mogul by IBM (collectively, “IBM Provided Resources”),
or based upon performance of the Services by IBM, except to the extent such
claim arises out of: (1) Federal-Mogul’s modification of the IBM Provided
Resources or use of an IBM Provided Resource in other than its specified
operating environment, if any (unless such modification or use was at the
direction of IBM); (2) Federal-Mogul’s combination, operation or use of such IBM
Provided Resources with products or resources not provided by IBM (unless such
combination, operation or use was at the direction of IBM); or (3) IBM’s
compliance with specifications or directions provided by Federal-Mogul to IBM;

 

(B) IBM’s failure to observe or perform any duties or obligations to be observed
or performed on or after the applicable Management Date or Assignment Date by
IBM under any of the Managed Contracts or Assigned Contracts;

 

(C) Any claims arising after the applicable Country Agreement Effective Date
relating to: (1) a violation of Law for the protection of persons or members of
a protected class or category of persons by IBM or IBM’s subcontractors or
representatives, including unlawful discrimination; (2) work-related injury,
except as may be covered by IBM’s workers’ compensation plan, or death caused by
IBM or IBM’s subcontractors or representatives; or (3) any representations, oral
or

 

     46    F&A Master Services Agreement



--------------------------------------------------------------------------------

written, made by IBM or IBM’s subcontractors or representatives to
Federal-Mogul’s employees, including the Seconded Employees;

 

(D) IBM’s failure to obtain, maintain or comply with any Required Consent or
IBM’s failure to comply with the terms of any agreement relating to any of the
Required Consents;

 

(E) Any claims relating to a breach of IBM’s obligations with respect to
Federal-Mogul Confidential Information as set forth in Section 18.3 and
Federal-Mogul Data as set forth in Section 18.1 and Section 18.2;

 

(F) Any governmental fines, penalties or charges imposed by Law on Federal-Mogul
as a result of any failure (whether by act or omission) by IBM to comply with
Laws that apply to IBM’s business activities as a provider of F&A Outsourcing
Services;

 

(G) Any claims relating to any amounts, including taxes, interest and financial
penalties, assessed against Federal-Mogul that are the obligation of IBM as set
forth in Section 19.4;

 

(H) Any claims relating to personal injury (including death) or damage to
tangible personal or real property loss or damage resulting from IBM’s negligent
acts or omissions;

 

(I) Any claim by any Seconded Employee arising out of or relating to any act or
omission by IBM or any IBM Personnel during the Secondment Period;

 

(J) IBM’s breach of its obligations set forth in Article 10 of Exhibit C to the
applicable Country Agreement; and

 

(K) Any claims relating to any fines, financial penalties or interest incurred
by Federal-Mogul on account of late filings and/or late payments of: (1) annual
1099 tax filings; (2) U.S. federal, state and local payroll tax returns and
withholdings; (3) European VAT returns and payments not prepared and filed with
local country taxing authorities in accordance with Federal-Mogul’s published
regulatory schedule; and (4) European non-VAT returns and statutory filings not
prepared and submitted to Federal-Mogul in accordance with the agreed upon
submission schedule, except to the extent such claims result from
Federal-Mogul’s failure to perform its obligations under this Master Agreement.

 

  25.2 Indemnity by Federal-Mogul.

 

Federal-Mogul agrees to indemnify, defend and hold harmless IBM and its
Affiliates and their respective officers, directors, employees, contractors,
representatives, successors and assigns from any and all Losses and threatened
Losses arising from or based on allegations, whenever made, of any of the
following:

 

(A) Any third party claims of infringement of any patent, trade secret,
copyright or other proprietary rights, alleged to have occurred because of the
Federal-Mogul IP, the Federal-Mogul Equipment or other resources provided to IBM
by Federal-Mogul (collectively, “Federal-Mogul Provided Resources”) or based
upon Federal-Mogul’s activities under any of the Country Agreements, except to
the extent that such claim: (1) results from activities which Federal-Mogul was
required or instructed in

 

     47    F&A Master Services Agreement



--------------------------------------------------------------------------------

writing by IBM to perform; or (2) arises out of: (a) IBM’s modification of the
Federal-Mogul Provided Resources (unless such modification was at the written
direction of Federal-Mogul); (b) IBM’s combination, operation or use of such
Federal-Mogul Provided Resources with products or resources not provided by
Federal-Mogul (unless such combination, operation or use was at the written
direction of Federal-Mogul); or (c) Federal-Mogul’s compliance with written
specifications or directions provided by IBM to Federal-Mogul;

 

(B) Federal-Mogul’s failure to observe or perform any duties or obligations to
be observed or performed prior to the applicable Management Date or Assignment
Date under any of the applicable Managed Contracts or Assigned Contracts;

 

(C) Federal-Mogul’s breach of its obligations with respect to IBM Confidential
Information set forth in Section 18.3;

 

(D) Federal-Mogul’s failure to comply with its obligations relating to the
Required Consents or Federal-Mogul’s failure to comply with the terms of any
agreement relating to any of the Required Consents;

 

(E) Any taxes for which Federal-Mogul is financially responsible and any fines
and financial penalties thereon resulting from Federal-Mogul’s failure to pay
such taxes as set forth in Section 19.4;

 

(F) Any claims relating to personal injury (including death) or damages to real
or tangible property loss or damage resulting from Federal-Mogul’s negligent
acts or omissions;

 

(G) Any claim by any Seconded Employee arising out of or relating to any act or
omission by Federal-Mogul or any of its employees during the Secondment Period;
and

 

(H) Any claim by any of the Other Service Recipients relating to IBM’s provision
of the Services to such Other Service Recipients pursuant to Section 8.7.

 

  25.3 Infringement.

 

If any portion of the Services or any item used by IBM to provide the Services
becomes, or in IBM’s reasonable opinion is likely to become, the subject of an
infringement, including misappropriation, claim or proceeding, IBM shall, in
addition to indemnifying Federal-Mogul as provided in this Article and to the
other rights Federal-Mogul may have under the applicable Country Agreement, (A)
promptly at IBM’s expense secure the right to continue performing the Service or
using the item, or (B) if this cannot be accomplished with commercially
reasonable efforts, then at IBM’s expense, alter the Service or replace or
modify the item to make it non-infringing, provided that any such replacement or
modification will not adversely impact the performance or quality of the
affected component of the Services, or (C) if neither of the foregoing can be
accomplished by IBM with commercially reasonable efforts, and only in such
event, then remove the item from the Services or discontinue the infringing
portion of the Service, in which case the Charges shall be equitably adjusted to
reflect such removal.

 

     48    F&A Master Services Agreement



--------------------------------------------------------------------------------

  25.4 Indemnification Procedures.

 

  (A) Notice of Election.

 

Promptly after receipt by any entity entitled to indemnification under Section
25.1 or Section 25.2 of notice of the assertion or the commencement of any
action, proceeding or other claim by a third party in respect of which the
indemnitee will seek indemnification pursuant to any such Section, the
indemnitee shall notify the indemnitor of such claim in writing. No failure to
so notify an indemnitor shall relieve it of its obligations except to the extent
that it can demonstrate damages attributable to such failure. Within 15 days
following receipt of written notice from the indemnitee relating to any claim,
but no later than 10 days before the date on which any response to a complaint
or summons is due, the indemnitor shall notify the indemnitee in writing if the
indemnitor acknowledges its indemnification obligation and elects to assume
control of the defense and settlement of that claim (a “Notice of Election”).

 

  (B) Procedure Following Notice of Election.

 

If the indemnitor delivers a Notice of Election relating to any claim within the
required notice period, the indemnitor shall be entitled to have sole control
over the defense and settlement of such claim, provided that: (1) the indemnitee
shall be entitled to participate in the defense of such claim and to employ
counsel at its own expense to assist in the handling of such claim; and (2) the
indemnitor shall obtain the prior written approval of the indemnitee before
entering into any settlement of such claim or ceasing to defend against such
claim. After the indemnitor has delivered a Notice of Election relating to any
claim in accordance with the preceding paragraph, the indemnitor shall not be
liable to the indemnitee for any legal expenses incurred by the indemnitee in
connection with the defense of that claim. In addition, the indemnitor shall not
be required to indemnify the indemnitee for any amount paid or payable by the
indemnitee in the settlement of any claim for which the indemnitor has delivered
a timely Notice of Election if such amount was agreed to without the written
consent of the indemnitor.

 

  (C) Procedure Where No Notice of Election Is Delivered.

 

If the indemnitor does not deliver a Notice of Election relating to a claim, or
otherwise fails to acknowledge its indemnification obligation or to assume the
defense of a claim, within the required notice period, the indemnitee shall have
the right to defend the claim in such manner as it may deem appropriate, at the
cost and expense of the indemnitor, including payment of any judgment or award
and the costs of settlement or compromise of the claim. The indemnitor shall
promptly reimburse the indemnitee for all such costs and expenses, including
payment of any judgment or award and the costs of settlement or compromise of
the claim.

 

  25.5 Subrogation.

 

In the event that an indemnitor shall be obligated to indemnify an indemnitee
pursuant to this Article, the indemnitor shall, upon fulfillment of its
obligations with respect to indemnification, including payment in full of all
amounts due pursuant to its indemnification obligations, be subrogated to the
rights of the indemnitee with respect to the claims to which such
indemnification relates.

 

     49    F&A Master Services Agreement



--------------------------------------------------------------------------------

  26. LIABILITY

 

  26.1 General Intent.

 

Subject to the specific provisions of this Article, it is the intent of the
Parties that each Party shall be liable to the other Party for any actual
damages incurred by the non-breaching Party as a result of the breaching Party’s
failure to perform its obligations in the manner required by this Master
Agreement or the applicable Country Agreements. Each Party shall have a duty to
mitigate damages for which the other Party is responsible.

 

  26.2 Limitations.

 

  (A) Waiver.

 

SUBJECT TO SECTION 26.2(C), IN NO EVENT, WHETHER IN CONTRACT OR IN TORT
(INCLUDING BREACH OF WARRANTY, NEGLIGENCE AND STRICT LIABILITY IN TORT), SHALL A
PARTY, NOR ITS AFFILIATES, FOR ANY CLAIM BASED UPON ANY THIRD PARTY CLAIM, BE
LIABLE FOR INDIRECT OR CONSEQUENTIAL, EXEMPLARY, PUNITIVE OR SPECIAL DAMAGES OF
ANY NATURE WHATSOEVER, OR FOR ANY DAMAGES ARISING OUT OF OR IN CONNECTION WITH
LOSS OF PROFIT, LOSS OF BUSINESS OR ANTICIPATORY PROFITS EVEN IF SUCH PARTY HAS
BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES IN ADVANCE.

 

  (B) Limitation of Liability.

 

Subject to Section 26.2(C), each Party’s total liability to the other for direct
damages, whether in contract or in tort (including breach of warranty,
negligence and strict liability in tort) shall be limited in the aggregate to an
amount equal to ***.

 

  (C) Exceptions.

 

(1) The limitations set forth in Section26.2(A) and Section 26.2(B) shall not
apply with respect to ***.

 

(2) The limitations set forth in Section 26.2(B), shall not apply with respect
to: ***.

 

(3) Subject to local Laws, the limitations set forth in Section 26.2(A) and
Section 26.2(B) shall apply with respect to ***:

 

  (a) ***:

 

  (b) ***

 

  (c) ***.

 

***

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

     50    F&A Master Services Agreement



--------------------------------------------------------------------------------

  27. TERMINATION

 

  27.1 Termination for Cause.

 

  (A) Termination by Federal-Mogul.

 

In the event that IBM:

 

(1) commits a material breach of a Country Agreement, which breach is capable of
being cured within 30 days after notice of breach from Federal-Mogul to IBM, but
is not cured in such 30 day period;

 

(2) commits a material breach of a Country Agreement which is not capable of
being cured within 30 days but is capable of being cured within 60 days and
fails to: (a) proceed promptly and diligently to correct the breach; (b) develop
within 30 days following written notice of breach from Federal-Mogul a complete
plan for curing the breach; and (c) cure the breach within 60 days of notice
thereof;

 

(3) commits numerous breaches of its duties or obligations which collectively
constitute a material breach of a Country Agreement;

 

then Federal-Mogul may, by giving written notice to IBM, terminate such Country
Agreement as of a date specified in the notice of termination.

 

  (B) Termination by IBM.

 

In the event, but only in the event, that Federal-Mogul (1) fails to pay IBM ***
or (2) withholds payment of disputed Charges in excess of ***, then IBM shall
issue a notice of failure to pay to Federal-Mogul. If Federal-Mogul fails to
correct such failure within *** days, then IBM shall issue a second notice of
failure to pay to Federal-Mogul. If Federal-Mogul fails to correct such failure
within *** days of such second notice, then IBM may terminate the applicable
Country Agreement by giving *** days notice of such termination to Federal-Mogul
and such termination will be effective on the *** day of such notice if
Federal-Mogul has not corrected its failure to pay IBM. ***

 

  27.2 Termination Due to a “Termination Event”.

 

In the event of a Termination Event pursuant to Schedule C, Federal-Mogul may,
upon notice to IBM, terminate any Country Agreement impacted by such Termination
Event as of the termination date specified in the notice, without penalty and
without payment of any termination fees; provided, however that Federal-Mogul
may only exercise such right to terminate any such Country Agreement within 180
days of the occurrence of the last event giving rise to such Termination Event.
In no event shall this Section be construed in any manner so as to limit
Federal-Mogul’s termination rights as set forth in Section 27.1(A).

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

     51    F&A Master Services Agreement



--------------------------------------------------------------------------------

  27.3 Termination for Convenience.

 

  (A) Termination in Whole.

 

Federal-Mogul may terminate a Country Agreement for convenience and without
cause at any time by giving IBM at least 90 days prior written notice
designating the termination date and paying to IBM ***. In the event that a
purported termination for cause by Federal-Mogul under Section 27.1 is
determined by a competent authority not to be properly a termination for cause,
then such termination by Federal-Mogul shall be deemed to be a termination for
convenience under this Section.

 

  (B) Termination of the Phase III Transition Project.

 

Following the start of the Phase III Transition Project, Federal-Mogul may
terminate the Phase III Transition Project for convenience and without cause at
any time by giving IBM at least 30 days prior written notice designating the
termination date and paying to IBM ***. In the event that a purported
termination for cause by Federal-Mogul under Section 27.1 of the Phase III
Transition Project is determined by a competent authority not to be properly a
termination for cause, then such termination by Federal-Mogul shall be deemed to
be a termination for convenience under this Section.

 

  27.4 Termination Upon Change of Control of IBM.

 

In the event (A) an entity (not under the Control of IBM), directly or
indirectly, in a single transaction or series of related transactions, acquires
either Control of IBM Parent or the applicable IBM Local Entity or all or
substantially all of the assets of IBM Parent or the applicable IBM Local
Entity, or (B) IBM Parent or the applicable IBM Local Entity is merged with or
into an entity (not under the Control of IBM) to form a new entity, then, at any
time within 12 months after the last to occur of such events, Federal-Mogul may
terminate the applicable Country Agreement by (1) giving IBM at least 90 days
prior written notice and designating a date upon which such termination shall be
effective, and (2) paying to IBM ***.

 

  27.5 Cross-Termination of Country Agreements.

 

  (A) Termination for Cause.

 

In the event that any Country Agreement is terminated by Federal-Mogul pursuant
to Section 27.1(A), then Federal-Mogul may, by giving written notice to IBM,
terminate any remaining Country Agreements without any liability to IBM ***.

 

  (B) Termination for Excessive Transition Milestone Credits.

 

In the event that any Country Agreement is terminated by Federal-Mogul pursuant
to Section 5.5, then Federal-Mogul may, by giving written notice to IBM,
terminate any remaining Country Agreements without any liability to IBM ***.

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

     52    F&A Master Services Agreement



--------------------------------------------------------------------------------

  (C) Termination Due to a “Termination Event”.

 

In the event that any Country Agreement is terminated by Federal-Mogul pursuant
to Section 27.2, then Federal-Mogul may, by giving 90 days written notice to
IBM, terminate any remaining Country Agreements without any liability to IBM,
***.

 

  (D) Termination for Convenience.

 

In the event that any Country Agreement is terminated by Federal-Mogul pursuant
to Section 27.3(A), then Federal-Mogul may, by giving 90 days written notice to
IBM, terminate any remaining Country Agreements by paying ***.

 

  (E) Termination for Change of Control.

 

(1) In the event that any Country Agreement is terminated by Federal-Mogul
pursuant to Section 27.4 for a Change of Control of IBM Parent, Federal-Mogul
may terminate the remaining Country Agreements by (a) giving IBM at least 90
days prior written notice, and (b) paying to IBM ***.

 

(2) In the event that a Primary Agreement is terminated by Federal-Mogul
pursuant to Section 27.4 for a Change of Control of IBM Local Entity,
Federal-Mogul may terminate the Related Country Agreements by (a) giving IBM at
least 90 days prior written notice, and (b) paying to IBM ***.

 

  (F) Termination Relating to Benchmarking.

 

In the event that a Primary Country Agreement is terminated by Federal-Mogul
pursuant to Section 21.3(C), then Federal-Mogul may, by giving 60 days written
notice to IBM, terminate any Related Country Agreements by paying ***.

 

  (G) Termination Due to Force Majeure.

 

In the event that a Primary Country Agreement is terminated by Federal-Mogul
pursuant to Section 28.1(C), then Federal-Mogul may, by giving 30 days written
notice to IBM, terminate any remaining Country Agreements by paying ***.

 

  (H) Termination Due to a Disaster.

 

In the event that a Primary Country Agreement is terminated by Federal-Mogul
pursuant to Section 28.2, then Federal-Mogul may, by giving 30 days written
notice to IBM, terminate any remaining Country Agreements without any liability
to IBM ***.

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

     53    F&A Master Services Agreement



--------------------------------------------------------------------------------

  27.6 Extension of Termination/Expiration Effective Date.

 

Federal-Mogul may extend the effective date of termination/expiration of any
Country Agreement one or more times as it elects, at its discretion, provided
that the total of all such extensions shall not exceed 90 days following the
original effective date of termination/expiration. For any notice or notices of
such extensions provided to IBM within 60 days of the then-scheduled date of
termination/expiration, Federal-Mogul shall reimburse IBM for additional
Out-of-Pocket Expenses caused by such notices.

 

  27.7 Termination/Expiration Assistance.

 

  (A) Provision of Termination/Expiration Assistance.

 

Commencing six months prior to expiration of each Country Agreement or on such
earlier date as Federal-Mogul may request, or commencing upon a notice of
termination (including notice based upon default by Federal-Mogul) or of
non-renewal of each Country Agreement, and continuing through the effective date
of expiration or, if applicable, of termination of such Country Agreement (as
such effective date may be extended pursuant to Section 27.6), IBM shall provide
to Federal-Mogul, or at Federal-Mogul’s request to Federal-Mogul’s designee, the
reasonable termination/expiration assistance requested by Federal-Mogul to allow
the Services to continue without interruption or adverse effect and to
facilitate the orderly transfer of the Services to Federal-Mogul or its designee
(“Termination/Expiration Assistance”). Termination/Expiration Assistance shall
include the assistance described in Exhibit K to the applicable Country
Agreement and the following:

 

(1) Federal-Mogul or Federal-Mogul’s designee shall be permitted to undertake,
without interference from IBM, to hire any IBM Personnel primarily performing
the Services no earlier than 90 days prior to the date of termination or
expiration of the applicable Country Agreement. IBM shall, during such period,
waive, and shall use commercially reasonable efforts to cause its subcontractors
to waive, their rights, if any, under contracts with such personnel restricting
the ability of such personnel to be recruited or hired by Federal-Mogul or
Federal-Mogul’s designee. Federal-Mogul or its designee shall have reasonable
access to such personnel for interviews and recruitment.

 

(2) If Federal-Mogul is entitled pursuant to the applicable Country Agreement to
any right to Use any IBM IP, IBM shall grant or otherwise provide such right.

 

(3) At Federal-Mogul’s request, IBM shall: (a) obtain any IBM Required Consents
and thereafter assign to Federal-Mogul or its designee leases for some or all of
the Equipment that was necessary as of the date of termination/expiration of the
applicable Country Agreement primarily for providing the Services to
Federal-Mogul, and Federal-Mogul shall assume the obligations under such leases
that relate to periods after such date; and (b) sell to Federal-Mogul or its
designee, at fair market value, some or all of the Equipment owned by IBM that
was necessary as of the date of termination/expiration of such Country Agreement
used primarily for providing the Services to Federal-Mogul. IBM shall also
provide all user and other documentation relevant to such Equipment which is in
IBM’s possession. Federal-Mogul will assume responsibility under any maintenance
agreements for such Equipment to the extent such responsibilities relate to
periods after the date of termination/expiration of such Country Agreement.

 

(4) IBM shall use commercially reasonable efforts to obtain any necessary rights
and thereafter make available to Federal-Mogul or its designee, pursuant to
reasonable terms and conditions, any third party services then being utilized by
IBM in the performance of the Services including services

 

     54    F&A Master Services Agreement



--------------------------------------------------------------------------------

being provided through third party service or maintenance contracts on
Equipment, Software and Tools. IBM will be entitled to retain the right to
utilize any such third party services in connection with the performance of
services for any other IBM customer.

 

  (B) Timing and Charges.

 

For a period of up to *** following the effective date of termination/expiration
under other provisions of the applicable Country Agreement, IBM shall continue
to provide, at Federal-Mogul’s request, Termination/Expiration Assistance.
Actions by IBM under this Section shall be subject to the other provisions of
the applicable Country Agreement. Charges for any Termination/Expiration
Assistance shall be as set forth in Exhibit C to the applicable Country
Agreement and shall be invoiced and paid in accordance with Article 20, provided
that Federal-Mogul shall pay IBM monthly in advance for any
Termination/Expiration Assistance if IBM terminated the applicable Country
Agreement pursuant to Section 27.1(B). In the event such Charges become payable
in advance, the monthly amount of such Charges shall be equal to a reasonable
monthly estimate of the Charges for such Termination/Expiration Assistance.

 

  (C) IBM Cooperation.

 

In the process of evaluating whether to undertake or allow
termination/expiration or renewal of a Country Agreement, Federal-Mogul may
consider obtaining, or determine to obtain, offers for performance of services
similar to the Services following termination/expiration of such Country
Agreement. As and when reasonably requested by Federal-Mogul for use in this
process, IBM shall provide to Federal-Mogul such information and other
cooperation regarding performance of the Services as would be reasonably
necessary for a third party to prepare an informed, non-qualified offer for such
services, and for a third party not to be disadvantaged compared to IBM if IBM
were to be invited by Federal-Mogul to submit a proposal. IBM’s support in this
respect shall include providing information regarding Systems, staffing and
other matters described in Exhibit K to the applicable Country Agreement as
applicable to this Section. Any third party receiving such information shall be
required to enter into a confidentiality agreement with Federal-Mogul that
contains confidentiality provisions substantially similar to those contained in
Section 18.3.

 

  27.8 Equitable Remedies.

 

IBM acknowledges that, in the event it fails or refuses to provide any portion
of the Termination/Expiration Assistance and such failure or refusal will, or
will likely, adversely impact the Services or the orderly transfer of the
Services to Federal-Mogul or its designee, Federal-Mogul will be irreparably
harmed. In such a circumstance, Federal-Mogul may proceed directly to court. If
a court of competent jurisdiction should find that IBM has refused to perform
any portion of the Termination/Expiration Assistance, IBM agrees that, without
any additional findings of irreparable injury or other conditions to injunctive
relief, it shall not oppose the entry of an appropriate order compelling
performance by IBM of the Termination/Expiration Assistance and restraining it
from any further failure or refusal to perform such Termination/Expiration
Assistance, and provided any such court order includes an order directing
Federal-Mogul to make payments for Termination/Expiration Assistance in
accordance with the applicable Country Agreement.

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

     55    F&A Master Services Agreement



--------------------------------------------------------------------------------

  28. CONTINUED PROVISION OF SERVICES.

 

  28.1 Force Majeure.

 

  (A) General.

 

No Party shall be liable for any default or delay in the performance of its
obligations under the applicable Country Agreements if and to the extent such
default or delay is caused, directly or indirectly, by fire, flood, earthquake,
elements of nature or acts of God, riots, terrorist attacks, civil disorders, or
any other similar cause beyond the reasonable control of such Party (each a
“Force Majeure Event”); provided the non-performing Party is without fault in
causing such default or delay, and such default or delay could not have been
prevented by reasonable precautions and could not reasonably be circumvented by
the non-performing Party through the use of alternate sources, workaround plans
or other means (including with respect to IBM by IBM meeting its obligations for
performing disaster recovery services as described in the applicable Country
Agreement).

 

  (B) Excused Performance.

 

In such event the non-performing Party shall be excused from further performance
or observance of the obligation(s) so affected for as long as such circumstances
prevail and such Party continues to use commercially reasonable efforts to
recommence performance or observance whenever and to whatever extent possible
without delay. Any Party so delayed in its performance shall immediately notify
the Party to whom performance is due by telephone (to be confirmed in writing
within two days of the inception of such delay) and describe at a reasonable
level of detail the circumstances causing such delay.

 

  (C) Federal-Mogul Rights.

 

If a Force Majeure Event substantially prevents, hinders or delays performance
of the Services necessary for the performance of functions identified by
Federal-Mogul as critical in accordance with Exhibit O to the applicable Country
Agreement for more than five consecutive days, then at Federal-Mogul’s option:
(1) Federal-Mogul may procure such Services from an alternate source, and IBM
shall be liable for payment of the charges to such alternate source for the
Services (to the extent such charges are reasonable under the circumstances)
from the alternate source for up to *** from the date of the initial prevention,
hindrance or delay (provided that Federal-Mogul continues to pay IBM the Charges
for the Services); (2) Federal-Mogul may terminate such Country Agreement by
giving written notice to IBM and paying ***. IBM shall not have the right to any
other additional payments from Federal-Mogul for costs or expenses incurred by
IBM as a result of any Force Majeure Event.

 

  28.2 Disaster Recovery.

 

(A) IBM shall, in accordance with the schedule set forth in the Transition Plan:
(1) develop, submit to Federal-Mogul for Federal-Mogul’s review, and implement a
disaster recovery plan (“DRP”) acceptable to Federal-Mogul; (2) update and test
(at the frequency set forth in Exhibit O to the applicable Country Agreement)
the operability of the DRP to validate that the DRP is operational; (3) certify
to Federal-Mogul at least once during every 12-month period during the Term that
the DRP is operational; and (4) implement the DRP upon the occurrence of a
disaster, in accordance with the provisions of Exhibit O to the applicable
Country Agreement and the recovery time objectives set forth in Schedule O-1 to
Exhibit O of the applicable Country Agreement.

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

     56    F&A Master Services Agreement



--------------------------------------------------------------------------------

(B) If, upon the occurrence of a disaster, (1) the Key Critical Services are not
reinstated within *** days, (2) the Critical Services are not reinstated within
the timeframe agreed upon by the Parties and specified in the DRP, or (3) the
remaining Services are not reinstated within the timeframe agreed upon by the
Parties and specified in the DRP (but in no event later than 30 days following
the occurrence of a disaster), then Federal-Mogul may terminate the applicable
Country Agreement. IBM shall not increase its Charges under a Country Agreement
or charge Federal-Mogul usage fees in addition to the Charges set forth in
Exhibit C to such Country Agreement nor shall Federal-Mogul, ***.

 

(C) For a period of 30 days following the occurrence of a disaster, (1) IBM
shall not be subject to KPI Credits associated with any KPI Defaults that occur
during such 30-day period and (2) Federal-Mogul shall not be entitled to
terminate any of the Country Agreements that are directly impacted by such
disaster pursuant to Section 27.2, provided that IBM is performing the disaster
recovery services set forth in Exhibit O and the DRP and using commercially
reasonable efforts to perform the Services in accordance with the Service
Levels.

 

  29. DISPUTE RESOLUTION

 

Any dispute between the Parties arising out of or relating to this Master
Agreement and any Country Agreement, including disputes concerning the
interpretation of any provision of this Master Agreement or any Country
Agreement and the performance by IBM or Federal-Mogul, shall be resolved as
provided in this Article.

 

  29.1 Informal Dispute Resolution.

 

  (A) Procedure.

 

The Parties initially shall attempt to resolve their dispute informally, in
accordance with the following:

 

(1) Upon the written request by a Party (“Dispute Date”), each Party shall
appoint a designated representative who does not devote substantially all of his
or her time to performance under this Master Agreement or the applicable Country
Agreement, whose task it will be to meet for the purpose of endeavoring to
resolve such dispute.

 

(2) The designated representatives shall meet as often as the Parties reasonably
deem necessary in order to gather and furnish to the other all information with
respect to the matter in issue which the Parties believe to be appropriate and
germane in connection with its resolution. The representatives shall discuss the
problem and attempt to resolve the dispute without the necessity of any formal
proceeding.

 

(3) If the designated representatives are unable to resolve the dispute within
20 days of the Dispute Date, the dispute shall be escalated to the General
Manager, Americas, BTO of IBM and the Chief Financial Officer of Federal-Mogul.
The senior executives shall meet in person or by telephone conference (if agreed
by the Parties) to discuss the problem and attempt to resolve the dispute
without the necessity of any formal proceeding.

 

(4) During the course of the designated representatives and senior executives
discussions, all reasonable requests made by a Party to the other for
non-privileged information,

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

     57    F&A Master Services Agreement



--------------------------------------------------------------------------------

reasonably related to the provision(s) of this Master Agreement or the
applicable Country Agreement relating to the dispute, shall be honored in order
that a Party may be fully advised of the other’s position.

 

(5) The specific format for the discussions shall be left to the discretion of
the designated representatives and senior executives.

 

  (B) Escalation.

 

Litigation of a dispute may be commenced by either Party upon the earlier to
occur of any of the following:

 

(1) the senior executives conclude in good faith that amicable resolution
through continued negotiation of the matter does not appear likely;

 

(2) 45 days have elapsed from the Dispute Date (this period shall be deemed to
run notwithstanding any claim that the process described in this Section was not
followed or completed); or

 

(3) commencement of litigation is appropriate to avoid the expiration of an
applicable limitations period or to preserve a superior position with respect to
other creditors, or a Party makes a good faith determination, including as
provided in Section 27.8 respecting Federal-Mogul, that a breach by the other
Party is such that a temporary restraining order or other injunctive relief is
necessary.

 

  29.2 Jurisdiction.

 

The Parties irrevocably and unconditionally consent to venue in Detroit,
Michigan (and hereby waive any claims of forum non conveniens with respect to
such venue) and to the exclusive jurisdiction of competent Michigan state courts
or federal courts in the Eastern District of Michigan for all litigation which
may be brought with respect to the negotiation, execution, performance, and
terms of, and the transactions and relationships contemplated by, this Master
Agreement, including the enforceability or validity thereof. The Parties further
consent to the jurisdiction of any state court located within a district which
encompasses assets of a Party against which a judgment has been rendered for the
enforcement of such judgment against the assets of such Party.

 

  29.3 Continued Performance.

 

Each Party agrees to continue performing its obligations under this Master
Agreement and the Country Agreements while a dispute is being resolved, except
to the extent the issue in dispute precludes performance (dispute over payment
shall not be deemed to preclude performance) and without limiting either Party’s
right to terminate this Master Agreement as provided in Article 27.

 

  29.4 Governing Law.

 

This Master Agreement and performance under this Master Agreement shall be
governed by and construed in accordance with the Laws of the state of Michigan
without regard to its choice of law principles. The Parties hereby consent to
waive any right either Party may have to a trial by jury as it relates to the
determination of the nature and/or amount of damages.

 

     58    F&A Master Services Agreement



--------------------------------------------------------------------------------

  30. GENERAL

 

  30.1 Binding Nature and Assignment.

 

This Master Agreement shall be binding on the Parties and their respective
successors and assigns. Neither Party may, or shall have the power to, assign
this Master Agreement without the prior written consent of the other, except
that Federal-Mogul may assign its rights and obligations under this Master
Agreement without the approval of IBM to an entity which acquires Control of
Federal-Mogul or to any subsidiary or Affiliate; provided that in no event shall
such assignment relieve Federal-Mogul of its obligations under this Master
Agreement. Subject to the foregoing, any assignment by operation of Law, order
of any court, or pursuant to any plan of merger, consolidation or liquidation,
shall be deemed an assignment for which prior consent is required and any
assignment made without any such consent shall be void and of no effect as
between the Parties.

 

  30.2 Entire Agreement; Amendment.

 

This Master Agreement and the Country Agreements, including any exhibits and
schedules referred to and attached, each of which is incorporated herein for all
purposes, constitutes the entire agreement between the Parties with respect to
the subject matter hereof and supersedes all prior agreements, whether written
or oral, with respect to the subject matter contained in this Master Agreement
and the Country Agreements. No change, waiver, or discharge hereof shall be
valid unless in writing and signed by an authorized representative of the Party
against which such change, waiver or discharge is sought to be enforced.

 

  30.3 Notices.

 

All notices, requests, demands and determinations under this Master Agreement
(other than routine operational communications), shall be in writing and shall
be deemed duly given: (A) when delivered by hand; (B) one business day after
being given to an express courier with a reliable system for tracking delivery;
(C) when sent by confirmed facsimile or electronic mail with a copy sent by
another means specified in this Section; or (D) six business days after the day
of mailing, when mailed by United States mail, registered or certified mail,
return receipt requested, postage prepaid, and addressed as follows:

 

In the case of Federal-Mogul Local Entity:    Attn: Federal-Mogul F&A BPT
Executive      26555 Northwestern Highway      Southfield, MI 48034      Fax:
(248) 354-7831 With copies to:    Attn: Chief Financial Officer      26555
Northwestern Highway      Southfield, MI 48034      Fax: (248) 354-7999 and:   
Attn: General Counsel      26555 Northwestern Highway      Southfield, MI 48034
     Fax: (248) 354-2659 In the case of IBM Local Entity:   

Attn: Tommy Eubanks Partner, IBM Business Consulting Services

777 North Eldridge, Suite 500

Houston, Texas 77079

Fax: (281) 899-2825

 

     59    F&A Master Services Agreement



--------------------------------------------------------------------------------

With copies to:    Attn: Richard Sullivan, IBM Global Program Executive     
20107 East 75th Street N.      Owasso, OK 74055      Fax: (918) 376-9082 and:   
Attn: General Counsel, IBM Global Services      Route 100     

Somers, New York 10589

(914) 766-4165

     Fax: (914) 766-8444

 

A Party may from time to time change its address or designee for notice purposes
by giving the other at least 10 days’ prior written notice of the new address or
designee and the date upon which it will become effective.

 

  30.4 Counterparts.

 

This Master Agreement may be executed in several counterparts, which taken
together shall constitute one single agreement between the Parties.

 

  30.5 Relationship of Parties.

 

IBM, in furnishing the Services, is acting as an independent contractor, and IBM
has the sole right and obligation to supervise, manage, contract, direct,
procure, perform or cause to be performed, all work to be performed by IBM under
this Master Agreement. IBM is not an agent of Federal-Mogul and has no authority
to represent Federal-Mogul as to any matters, except as expressly authorized in
this Master Agreement.

 

  30.6 Severability.

 

In the event that any provision of this Master Agreement conflicts with the Law
under which this Master Agreement is to be construed or if any such provision is
held invalid by a competent authority, such provision shall be deemed to be
restated to reflect as nearly as possible the original intentions of the Parties
in accordance with applicable Law. The remainder of this Master Agreement shall
remain in full force and effect.

 

  30.7 Consents and Approval.

 

Except where expressly provided as being in the discretion of a Party, where
agreement, approval, acceptance, consent, or similar action by either Party is
required under this Master Agreement, such action shall not be unreasonably
delayed or withheld. An approval or consent given by a Party under this Master
Agreement shall not relieve the other Party from responsibility for complying
with the requirements of this Master Agreement, nor shall it be construed as a
waiver of any rights under this Master Agreement, except as and to the extent
otherwise expressly provided in such approval or consent. Each Party shall, at
the request of the other Party, perform those actions, including executing
additional documents and instruments, reasonably necessary to give full effect
to the terms of this Master Agreement.

 

     60    F&A Master Services Agreement



--------------------------------------------------------------------------------

  30.8 Waiver of Default.

 

A delay or omission by either Party to exercise any right or power under this
Master Agreement shall not be construed to be a waiver thereof. A waiver by
either of the Parties of any of the covenants to be performed by the other or
any breach thereof shall not be construed to be a waiver of any succeeding
breach thereof or of any other covenant herein contained.

 

  30.9 Cumulative Remedies.

 

Except as otherwise expressly provided herein, all remedies provided for in this
Master Agreement shall be cumulative and in addition to and not in lieu of any
other remedies available to either Party at law or in equity.

 

  30.10 Survival.

 

Any provision of this Master Agreement which contemplates performance or
observance subsequent to termination or expiration of this Master Agreement,
shall survive termination or expiration of this Master Agreement and continue in
full force and effect.

 

  30.11 Publicity.

 

There will be no initial media releases, public announcements or public
disclosures by either Party announcing the execution or the entering into by the
Parties of this Master Agreement. All other media releases, public announcements
and public disclosures by either Party relating to this Master Agreement or the
subject matter of this Master Agreement, including promotional or marketing
material, but not including announcements intended solely for internal
distribution or disclosures to the extent required to meet legal or regulatory
requirements beyond the reasonable control of the disclosing Party, shall be
coordinated with and approved by the other Party prior to release. With respect
to any such media releases, public announcements and public disclosures by IBM,
IBM will coordinate with and have all related materials approved in writing by
Federal-Mogul’s Director of its Corporate Communications Department.

 

  30.12 Service Marks.

 

IBM and Federal-Mogul each agrees that it shall not use the names, logos,
symbols, trade identities, service marks or trademarks of the other Party.

 

  30.13 Third Party Beneficiaries.

 

Each Party intends that neither this Master Agreement shall not benefit, or
create any right or cause of action in or on behalf of, any person or entity
other than the Parties.

 

  30.14 Covenant of Good Faith.

 

Each Party agrees that, in its respective dealings with the other Party under or
in connection with this Master Agreement, it shall act in good faith.

 

IN WITNESS WHEREOF, Federal-Mogul and IBM have each caused this Master Agreement
to be signed and delivered by its duly authorized officer, all as of the
Effective Date.

 

     61    F&A Master Services Agreement



--------------------------------------------------------------------------------

“FEDERAL-MOGUL PARENT”       “IBM PARENT” FEDERAL-MOGUL CORPORATION      
INTERNATIONAL BUSINESS MACHINES CORPORATION

By

 

/s/ G. Michael Lynch

     

By

 

/s/ Tommy Eubanks

Name:

 

G. Michael Lynch

     

Name:

 

Tommy Eubanks

Title:

 

Chief Financial Officer and Executive Vice President

     

Title:

 

Vice President, BTO Solutions

 

     62    F&A Master Services Agreement



--------------------------------------------------------------------------------

SCHEDULE A

 

FORM OF IBM PERFORMANCE GUARANTY

 

to

 

MASTER SERVICES AGREEMENT FOR FINANCE &

ACCOUNTING SERVICES

 

between

 

FEDERAL-MOGUL CORPORATION

 

and

 

INTERNATIONAL BUSINESS MACHINES CORPORATION

 

          Schedule A (Form of Guaranty)



--------------------------------------------------------------------------------

Dated as of: [TBD]

 

WHEREAS, [INSERT NAME OF THE CUSTOMER] (“Federal-Mogul Local Entity”) and
[INSERT NAME OF IBM SUBSIDIARY] (“IBM Subsidiary”) have entered into that
certain [INSERT NAME OF COUNTRY] Country Agreement on or about [INSERT DATE]
(the “Underlying Country Agreement”) that relates to that certain Master
Services Agreement for Finance & Accounting Services that was entered into
between Federal-Mogul Corporation and International Business Machines
Corporation on or about September 30, 2004; and

 

WHEREAS, IBM World Trade Corporation, a Delaware corporation (“IBM WTC”),
desires to provide this Guaranty in consideration for the execution by
Federal-Mogul Local Entity of the Underlying Country Agreement;

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1. IBM WTC Representations. IBM WTC represents and warrants to the Federal-Mogul
Local Entity that:

 

  (a) IBM WTC is duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization;

 

  (b) IBM WTC has the corporate power and authority, and has taken all necessary
corporate action to authorize, execute, deliver and perform this Guaranty;

 

  (c) this Guaranty has been duly executed and delivered by IBM WTC;

 

  (d) this Guaranty is a legal, valid and binding obligation of IBM WTC,
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, moratorium or similar laws affecting creditors’ rights
generally; and

 

  (e) the execution, delivery and performance by IBM WTC of this Guaranty does
not (i) require any governmental filing or governmental approval or any consent
or approval of its stockholders or Board of Directors or any other third
parties, except for such filings that have been made and such approvals or
consents that have been obtained or (ii) violate or conflict with, result in a
breach of, or constitute a default under any of its organizational documents or
any agreements by which it is bound.

 

2. IBM WTC Guaranty.

 

  (a) IBM WTC hereby unconditionally and irrevocably guarantees to Federal-Mogul
Local Entity, on the terms and conditions herein, that if IBM Subsidiary fails
to complete any of its performance obligations pursuant to the Underlying
Country Agreement, including any obligations to make payments to Federal-Mogul
Local Entity pursuant to the Underlying Country Agreement, IBM WTC shall
complete, or cause to be completed, such obligation(s), subject to all
limitations and defenses available to IBM Subsidiary. This Guaranty shall not be
construed to impose upon IBM WTC any obligations greater than, in addition to,
or other than, the obligations expressly assumed by IBM Subsidiary under the
Underlying Country Agreement.

 

  (b)

This Guaranty shall continue in effect until the earlier of (i) the date on
which the IBM Subsidiary has fulfilled all of its obligations pursuant to the
terms and conditions of the Underlying Country

 

     1    Schedule A (Form of Guaranty)



--------------------------------------------------------------------------------

 

Agreement, or (ii) the date on which IBM WTC no longer beneficially owns,
directly or indirectly, 100% of the voting power and voting stock of the IBM
Subsidiary.

 

3. Miscellaneous.

 

  (a) (i) if any term, provision, covenant or restriction of this Guaranty is
held by a court of competent jurisdiction to be invalid, void or unenforceable,
it shall be deemed replaced with a valid and enforceable provision that comes as
close as possible to the economic purpose of the invalid, void or unenforceable
provision, and the remainder of the terms, provisions, covenants and
restrictions of this Guaranty shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, (ii) this Guaranty shall be binding
on, and shall inure to the benefit of, the parties hereto and their respective
successors and assigns, (iii) the descriptive headings in this Guaranty are
inserted for purposes of reference only, and shall not affect the meaning or
construction of any of the provisions hereof, and (iv) this Guaranty may be
executed in counterparts, and any such executed counterpart shall be, and shall
be deemed to be, an original instrument.

 

  (b) This Guaranty and any provision hereof may only be amended by an
instrument in writing signed by IBM WTC and the Federal-Mogul Local Entity.
Notices and other communications provided in connection with this Guaranty shall
be in writing and shall be delivered by hand or overnight courier services,
mailed or sent by fax as follows:

 

IBM World Trade Corporation    Federal-Mogul Corporation New Orchard Road   
26555 Northeastern Highway Armonk, New York 10504    Southfield, MI 48034 Fax
No.: (914) 499-2883    Fax No.: (248) 354-7831 Attention: Controller    Attn:
Federal-Mogul F&A BPT Executive Attention: Secretary     

 

4. Governing Law

 

This Guaranty shall be governed by and construed in accordance with the laws of
the state of Michigan without regard to its choice of law principles.

 

IN WITNESS WHEREOF, the undersigned have executed this Guaranty as of the date
first written above.

 

IBM WORLD TRADE CORPORATION

By:

   

Print Name:

   

Title:

   

 

By:

   

Print Name:

   

Title:

   

 

FEDERAL-MOGUL CORPORATION

By:

   

Print Name:

   

Title:

   

 

     2    Schedule A (Form of Guaranty)



--------------------------------------------------------------------------------

SCHEDULE B

 

PRO FORMA COUNTRY AGREEMENT

 

to

 

MASTER SERVICES AGREEMENT

 

FOR FINANCE & ACCOUNTING SERVICES

 

between

 

FEDERAL-MOGUL [LOCAL ENTITY]

 

and

 

INTERNATIONAL BUSINESS MACHINES [LOCAL ENTITY]

 

Dated: [DATE]

 

Country Agreement (Pro Forma)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.

 

OBJECTIVES AND CONSTRUCTION

   1

1.1

 

Background and Objectives

   1

1.2

 

Construction

   1

2.

 

DEFINITIONS AND INTERPRETATION

   2

2.1

 

Definitions

   2

2.2

 

References

   2

2.3

 

Headings and Cross-References

   2

3.

 

AGREEMENT STRUCTURE AND INTERPRETATION

   2

3.1

 

Incorporation of Master Agreement

   2

3.2

 

Interpretation of Documents

   3

3.3

 

Enforcement

   3

4.

 

TERM AND RENEWAL

   3

4.1

 

Term

   3

4.2

 

Renewal

   3

4.3

 

Country Agreements

   3

5.

 

TRANSITION

   3

6.

 

PROJECTS

   5

7.

 

REQUIRED CONSENTS

   5

8.

 

SERVICES

   5

9.

 

PERSONNEL

   5

10.

 

RETAINED EQUIPMENT

   6

11.

 

THIRD PARTY SERVICE CONTRACTS

   6

12.

 

INTELLECTUAL PROPERTY RIGHTS

   6

13.

 

SERVICE LOCATIONS

   6

14.

 

PERFORMANCE STANDARDS AND SERVICE LEVELS

   6

15.

 

CUSTOMER RESPONSIBILITIES

   6

16.

 

GOVERNANCE AND CONTRACT MANAGEMENT

   6

17.

 

AUDITS AND RECORDS RETENTION

   6

18.

 

SAFEGUARDING OF DATA; CONFIDENTIALITY

   6

19.

 

CHARGES

   6

20.

 

INVOICING AND PAYMENT

   7

21.

 

BENCHMARKING

   7

22.

 

REPRESENTATIONS AND WARRANTIES; CONDITIONS PRECEDENT OF FEDERAL-MOGUL

   7

23.

 

ADDITIONAL COVENANTS

   7

 

     i    Country Agreement (Pro Forma)



--------------------------------------------------------------------------------

24.

 

INSURANCE AND RISK OF LOSS

   7

25.

 

INDEMNIFICATION

   7

26.

 

LIABILITY

   7

27.

 

TERMINATION

   7

28.

 

CONTINUED PROVISION OF SERVICES

   7

29.

 

DISPUTE RESOLUTION

   8

30.

 

GENERAL

   9

30.1

 

Binding Nature and Assignment

   9

30.2

 

Entire Agreement; Amendment

   9

30.3

 

Notices

   10

30.4

 

Counterparts

   10

30.5

 

Relationship of Parties

   11

30.6

 

Severability

   11

30.7

 

Consents and Approval

   11

30.8

 

Waiver of Default

   11

30.9

 

Cumulative Remedies

   11

30.10

 

Survival

   11

30.11

 

Publicity

   11

30.12

 

Service Marks

   11

30.13

 

Third Party Beneficiaries

   11

30.14

 

Covenant of Good Faith

   12

 

     ii    Country Agreement (Pro Forma)



--------------------------------------------------------------------------------

TABLE OF EXHIBITS AND SCHEDULES

 

Exhibit A

  

Services

Schedule A-1

  

In-Flight Projects

Schedule A-2

  

Operational Reports

Exhibit B

  

Service Level Methodology

Schedule B-1

  

Service Levels

Exhibit C

  

Charges

Schedule C-1

  

Annual Service Charges, ARCs & RRCs and Transition Charges

Schedule C-2

  

Resource Baseline

Schedule C-3

  

Termination Charges

Schedule C-4

  

Form of Invoice

Schedule C-5

  

Project Charges: Phase III SAP US and Phase III Europe

Schedule C-6

  

Site Categories and Phase III SAP Plant Pricing

Schedule C-7

  

Equivalent Plant Ledgers

Schedule C-8

  

Phase III Resource Unit Rate Adjustment Method

Schedule C-9

  

ERS Charges

Schedule C-10

  

T&E Legacy Charges

Schedule C-11

  

Wind Down Charges

Exhibit D

  

Transition

Schedule D-1

  

Transition Plan

Exhibit E

  

HR Provisions

Schedule E-1

  

Seconded Employees

Schedule E-2

  

Federal-Mogul Retention Plan

Schedule E-3

  

Federal-Mogul Severance Policy

Exhibit F

  

Third Party Service Contracts

Exhibit G

  

Key Positions

Exhibit H

  

[Reserved]

Exhibit I

  

Software and Equipment

Exhibit J

  

Facilities

Schedule J-1

  

Federal-Mogul Service Locations

Exhibit K

  

Termination/Expiration Assistance

Exhibit L

  

[Reserved]

Exhibit M

  

[Reserved]

Exhibit N

  

[Reserved]

Exhibit O

  

Disaster Recovery

Schedule O-1

  

Recovery Time Objectives

Schedule O-2

  

Key Critical Services

Exhibit P

  

Approved Subcontractors

Exhibit Z

  

Country Agreement Defined Terms

 

     iii    Country Agreement (Pro Forma)



--------------------------------------------------------------------------------

This PRO FORMA COUNTRY AGREEMENT FOR FINANCE & ACCOUNTING SERVICES (this
“Country Agreement”) is entered into as of [TBD], 2004, by and between
Federal-Mogul Local Entity and IBM Local Entity. Federal-Mogul Local Entity and
IBM Local Entity agree that the following terms and conditions, including those
terms and conditions of the Master Agreement that are specifically incorporated
herein by reference, shall apply to the relationship between Federal-Mogul and
IBM and the provision of services by IBM Local Entity pursuant to this Country
Agreement in consideration of certain payments to be made by Federal-Mogul Local
Entity pursuant to this Country Agreement. As used in this Country Agreement:
(1) “Federal-Mogul Parent” shall mean Federal-Mogul Corporation, with offices at
26555 Northwestern Highway, Southfield, Michigan 48034, U.S.A., and
“Federal-Mogul” shall mean Federal-Mogul Parent and/or Federal-Mogul Local
Entity, as applicable; (2) “IBM Parent” shall mean International Business
Machines Corporation, Route 100, Somers, New York 10589, U.S.A., and “IBM” shall
mean IBM Parent and/or IBM Local Entity, as applicable; and (3) “Party” shall
mean either Federal-Mogul or IBM, as appropriate, and “Parties” shall mean
Federal-Mogul and IBM, collectively.

 

  1. OBJECTIVES AND CONSTRUCTION

 

This Country Agreement is being made and entered into with reference to the
following:

 

  1.1 Background and Objectives.

 

(A) Federal-Mogul Parent and IBM Parent have entered into that certain F&A
Services Master Agreement, dated September 30, 2004 (the “Master Agreement”).

 

(B) Consistent with the background and objectives set forth in Section 1.1 and
Section 1.2 of the Master Agreement, which are hereby incorporated by reference
into this Country Agreement, mutatis mutandis, IBM Local Entity desires to
provide to Federal-Mogul Local Entity, and Federal-Mogul Local Entity desires to
obtain from IBM Local Entity, the finance and accounting and related information
technology services described in this Country Agreement pursuant to the terms
and conditions set forth in this Country Agreement and those terms and
conditions incorporated from the Master Agreement.

 

(C) Federal-Mogul Local Entity and IBM Local Entity intend to work together to
coordinate the provision of Services under this Country Agreement with the
provision of finance and accounting and related information technology services
under the other Country Agreements.

 

  1.2 Construction.

 

The provisions of this Article are intended to be a general introduction to this
Country Agreement and are not intended to expand the scope of the Parties’
obligations under this Country Agreement or to alter the plain meaning of the
terms and conditions of this Country Agreement. However, to the extent the terms
and conditions of this Country Agreement do not address a particular
circumstance or are otherwise unclear or ambiguous, such terms and conditions
are to be interpreted and construed so as to give full effect to the provisions
in this Article.

 

     1    Country Agreement (Pro Forma)



--------------------------------------------------------------------------------

  2. DEFINITIONS AND INTERPRETATION

 

  2.1 Definitions.

 

  (A) Certain Definitions.

 

As used in this Country Agreement, capitalized terms shall have the meanings set
forth in Exhibit Z (Country Agreement Defined Terms).

 

  (B) Other Terms.

 

Other terms used in this Country Agreement are defined where they are used and
have the meanings there indicated. Capitalized terms used but not defined in
this Country Agreement shall have the meanings given in the Master Agreement.
Those terms, acronyms and phrases utilized in the finance and accounting and
information technology services industries or other pertinent business context
shall be interpreted in accordance with their generally understood meaning in
such industries or business context.

 

  2.2 References.

 

  (A) Incorporation of Exhibits.

 

The exhibits and schedules attached hereto are hereby incorporated into this
Country Agreement by reference and deemed part of this Country Agreement for all
purposes. All references to this Country Agreement shall include such exhibits
and schedules and attachments.

 

  (B) References.

 

The provisions of Section 2.2(B) of the Master Agreement are hereby incorporated
by reference into this Country Agreement, mutatis mutandis.

 

  2.3 Headings and Cross-References.

 

The article and section headings and the table of contents used in this Country
Agreement are for reference and convenience only and shall not enter into the
interpretation of this Country Agreement. Any reference herein to a particular
section number or schedule shall mean that the reference is to the specified
section or schedule of this Country Agreement, except to the extent that the
cross-reference expressly refers to another document.

 

  3. AGREEMENT STRUCTURE AND INTERPRETATION

 

  3.1 Incorporation of Master Agreement.

 

Certain terms and conditions of the Master Agreement, as specified herein, are
hereby incorporated by reference, mutatis mutandis, with full force and effect
into this Country Agreement. For the avoidance of doubt: (A) references to
“Party” and “Parties” in the terms and conditions of the Master Agreement which
are incorporated herein shall, for the purposes of this Country Agreement, be
deemed to be references to the appropriate Party or Parties to this Country
Agreement and (B) references to “this Master Agreement,” “this Master Agreement
and the Country Agreements,” “this Master Agreement or any of the Country
Agreements,” “the applicable Country Agreement” or “each of the Country
Agreements” and phrases similar thereto, in the terms and conditions of the
Master Agreement which are

 

     2    Country Agreement (Pro Forma)



--------------------------------------------------------------------------------

incorporated herein shall, for the purposes of this Country Agreement, be deemed
to be references to this Country Agreement.

 

  3.2 Interpretation of Documents.

 

Unless otherwise specifically agreed to in writing in this Country Agreement:
(A) if there is any inconsistency between this Country Agreement and those terms
and conditions of the Master Agreement that are specifically incorporated by
reference herein, the order of priority for purposes of construction is: first,
this Country Agreement; and, second, the Master Agreement terms and conditions
so incorporated; and (B) if there is any inconsistency between this Country
Agreement and the exhibits and schedules attached hereto, the order of priority
for the purposes of construction is: first, this Country Agreement; and, second,
the exhibits and schedules attached hereto.

 

  3.3 Enforcement.

 

This Country Agreement may only be enforced by Federal-Mogul Local Entity on its
own behalf against IBM Local Entity. This Country Agreement may only be enforced
by IBM Local Entity on its own behalf against Federal-Mogul Local Entity.

 

  4. TERM AND RENEWAL

 

  4.1 Term.

 

The initial term of this Country Agreement shall commence on the Country
Agreement Effective Date and shall continue until 23:59 ([            ])
Standard Time) on [                    ], 20[    ] (the “Country Agreement
Expiration Date”), unless terminated earlier in accordance with its terms or
extended in accordance with Section 4.2.

 

  4.2 Renewal.

 

Subject to Section 4.3, by giving written notice to IBM Local Entity no less
than 180 days prior to the then-existing Country Agreement Expiration Date,
Federal-Mogul Local Entity shall have the right to extend the Initial Country
Agreement Term for up to one year on the terms and conditions then in effect.
Federal-Mogul Local Entity shall have three such extension options of up to one
year each.

 

  4.3 Country Agreements.

 

The provisions of Section 4.3 of the Master Agreement are hereby incorporated by
reference into this Country Agreement, mutatis mutandis.

 

  5. TRANSITION

 

  5.1 General.

 

Within 30 days of [TBD], IBM Local Entity shall present Federal-Mogul Local
Entity with a draft of a completed version of Exhibit D to this Country
Agreement (such completed version to be substantially in the form of Exhibit D)
and a detailed Transition Plan for the transition of certain finance and
accounting and related information technology operations (the “Transition”),
that, at a minimum meets the requirements of Section 5.2. The Parties shall then
work together to complete Exhibit D and the Transition Plan within 60 days of
Federal-Mogul’s decision to go forward pursuant to [TBD]. The Transition of such
operations shall be completed no later the Transition Completion Date, which
shall be

 

     3    Country Agreement (Pro Forma)



--------------------------------------------------------------------------------

included within the completed Exhibit D. IBM Local Entity’s responsibilities
with respect to Transition include:

 

(A) performing the services, functions and responsibilities described in the
Transition Plan in accordance with the applicable Transition schedule and
Transition Milestones, which shall be included within the completed Exhibit D;

 

(B) performing the Transition in a manner so as to minimize any disruption to
Federal-Mogul’s business operations;

 

(C) paying all costs associated with the Transition (except as otherwise set
forth in Exhibit C to this Country Agreement); and

 

(D) otherwise performing such transition and migration tasks as are necessary to
enable IBM Local Entity to provide the Services in accordance with the terms of
this Country Agreement, including the Service Levels.

 

  5.2 Transition Plan.

 

The Transition shall be conducted, pursuant to this Country Agreement, in
accordance with a written plan that shall include: (A) a description of the
finance and accounting and related information technology operations being
transitioned; (B) a description of the methods and procedures, personnel and
organization IBM Local Entity will use to perform the Transition; (C) a schedule
of Transition activities; (D) a detailed description of the respective roles and
responsibilities of Federal-Mogul Local Entity and IBM Local Entity; and (E)
such other information and planning as are necessary to ensure that the
Transition takes place on schedule and in a manner so as to minimize the
disruption to Federal-Mogul Local Entity business operations (the “Transition
Plan”). The initial draft of the Transition Plan shall substantially in the form
of Schedule D-1 to Exhibit D to the *** Country Agreement. IBM Local Entity
shall be responsible for revising and finalizing the Transition Plan; provided
that: (1) IBM Local Entity shall cooperate and work closely with Federal-Mogul
Local Entity in baselining and finalizing the Transition Plan (including
incorporating Federal-Mogul Local Entity’s reasonable comments); and (2) the
final Transition Plan (and any changes thereto) shall be subject to written
approval by Federal-Mogul Local Entity.

 

  5.3 Completion of Transition.

 

(A) Federal-Mogul Local Entity reserves the right to monitor, test and otherwise
observe and participate in each Transition. IBM Local Entity will notify
Federal-Mogul Local Entity without delay if any Federal-Mogul Local Entity
monitoring, testing or participation has caused (or IBM Local Entity expects it
to cause) a problem or delay in any Transition and work with Federal-Mogul Local
Entity to prevent or circumvent the problem or delay.

 

(B) In IBM Local Entity’s performance of the Transition, no functionality of
Federal-Mogul Local Entity’s then-current environment will be discontinued until
IBM Local Entity demonstrates to Federal-Mogul Local Entity’s reasonable
satisfaction that the affected processes and operations have been migrated to
IBM Local Entity’s target environment, Federal-Mogul Local Entity has signed-off
on such migration and IBM Local Entity has commenced providing the relevant
Services in accordance with the Transition Plan.

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

     4    Country Agreement (Pro Forma)



--------------------------------------------------------------------------------

  5.4 Transition Delays.

 

(A) If any Interim Transition Milestone is not completed on or before the given
date for such Interim Transition Milestone, then, unless such delay was caused
by Federal-Mogul Local Entity, for the period of delay, IBM Local Entity shall
incur the applicable Transition Milestone Credits specified in the completed
Exhibit D to this Country Agreement. If such delay was caused by Federal-Mogul
Local Entity, then any related Transition Milestone Credits will be excused,
***.

 

(B) If the Transition is not completed on or before the applicable Transition
Completion Date specified in the completed Exhibit D to this Country Agreement,
then, unless such delay in completing the Transition by the Transition
Completion Date was caused by Federal-Mogul Local Entity, IBM Local Entity shall
pay to Federal-Mogul Local Entity (1) any Transition Milestone Credits incurred
pursuant to Section 5.4(A) in respect of the Interim Transition Milestones and
(2) the Transition Milestone Credits to be credited for each day that the Final
Transition Milestone is not completed by the Transition Completion Date as
specified in the completed Exhibit D to this Country Agreement. If the delay in
completing the Transition by the Transition Completion Date was caused by
Federal-Mogul Local Entity, then any related Transition Milestone Credits will
be excused, ***.

 

If the Final Transition Milestone is completed on or before the Transition
Completion Date, any Transition Milestone Credits incurred by IBM Local Entity
pursuant to Section 5.4(A)(1) in respect of the Interim Transition Milestones
shall be excused by Federal-Mogul Local Entity.

 

  6. PROJECTS

 

The provisions of Article 6 of the Master Agreement are hereby incorporated by
reference into this Country Agreement, mutatis mutandis.

 

  7. REQUIRED CONSENTS

 

The provisions of Article 7 of the Master Agreement are hereby incorporated by
reference into this Country Agreement, mutatis mutandis.

 

  8. SERVICES

 

The provisions of Article 8 of the Master Agreement are hereby incorporated by
reference into this Country Agreement, mutatis mutandis.

 

  9. PERSONNEL

 

The provisions of Article 9 of the Master Agreement are hereby incorporated by
reference into this Country Agreement, mutatis mutandis.

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

     5    Country Agreement (Pro Forma)



--------------------------------------------------------------------------------

  10. RETAINED EQUIPMENT.

 

The provisions of Article 10 of the Master Agreement are hereby incorporated by
reference into this Country Agreement, mutatis mutandis.

 

  11. THIRD PARTY SERVICE CONTRACTS

 

The provisions of Article 11 of the Master Agreement are hereby incorporated by
reference into this Country Agreement, mutatis mutandis.

 

  12. INTELLECTUAL PROPERTY RIGHTS

 

The provisions of Article 12 of the Master Agreement are hereby incorporated by
reference into this Country Agreement, mutatis mutandis.

 

  13. SERVICE LOCATIONS

 

The provisions of Article 13 of the Master Agreement are hereby incorporated by
reference into this Country Agreement, mutatis mutandis.

 

  14. PERFORMANCE STANDARDS AND SERVICE LEVELS

 

The provisions of Article 14 of the Master Agreement are hereby incorporated by
reference into this Country Agreement, mutatis mutandis.

 

  15. CUSTOMER RESPONSIBILITIES

 

The provisions of Article 15 of the Master Agreement are hereby incorporated by
reference into this Country Agreement, mutatis mutandis.

 

  16. GOVERNANCE AND CONTRACT MANAGEMENT

 

The provisions of Article 16 of the Master Agreement are hereby incorporated by
reference into this Country Agreement, mutatis mutandis.

 

  17. AUDITS AND RECORDS RETENTION

 

The provisions of Article 17 of the Master Agreement are hereby incorporated by
reference into this Country Agreement, mutatis mutandis.

 

  18. SAFEGUARDING OF DATA; CONFIDENTIALITY

 

The provisions of Article 18 of the Master Agreement are hereby incorporated by
reference into this Country Agreement, mutatis mutandis.

 

  19. CHARGES

 

The provisions of Article 19 of the Master Agreement are hereby incorporated by
reference into this Country Agreement, mutatis mutandis.

 

     6    Country Agreement (Pro Forma)



--------------------------------------------------------------------------------

  20. INVOICING AND PAYMENT

 

(A) The provisions of Article 20 of the Master Agreement are hereby incorporated
by reference into this Country Agreement, mutatis mutandis.

 

(B) All Charges under this Country Agreement shall be invoiced and payable in
[SPECIFY CURRENCY].

 

  21. BENCHMARKING

 

The provisions of Article 21 of the Master Agreement are hereby incorporated by
reference into this Country Agreement, mutatis mutandis.

 

  22. REPRESENTATIONS AND WARRANTIES; CONDITIONS PRECEDENT OF FEDERAL-MOGUL

 

The provisions of Article 22 of the Master Agreement are hereby incorporated by
reference into this Country Agreement, mutatis mutandis.

 

  23. ADDITIONAL COVENANTS

 

The provisions of Article 23 of the Master Agreement are hereby incorporated by
reference into this Country Agreement, mutatis mutandis.

 

  24. INSURANCE AND RISK OF LOSS

 

The provisions of Article 24 of the Master Agreement are hereby incorporated by
reference into this Country Agreement, mutatis mutandis.

 

  25. INDEMNIFICATION

 

The provisions of Article 25 of the Master Agreement are hereby incorporated by
reference into this Country Agreement, mutatis mutandis.

 

  26. LIABILITY

 

The provisions of Article 26 of the Master Agreement are hereby incorporated by
reference into this Country Agreement, mutatis mutandis.

 

  27. TERMINATION

 

The provisions of Article 27 of the Master Agreement are hereby incorporated by
reference into this Country Agreement, mutatis mutandis.

 

  28. CONTINUED PROVISION OF SERVICES.

 

The provisions of Article 28 of the Master Agreement are hereby incorporated by
reference into this Country Agreement, mutatis mutandis.

 

     7    Country Agreement (Pro Forma)



--------------------------------------------------------------------------------

  29. DISPUTE RESOLUTION

 

Any dispute between the Parties arising out of or relating to this Country
Agreement, including disputes concerning the interpretation of any provision of
this Country Agreement and the performance by IBM Local Entity or Federal-Mogul
Local Entity, shall be resolved as provided in this Article.

 

  29.1 Informal Dispute Resolution.

 

  (A) Procedure.

 

The Parties initially shall attempt to resolve their dispute informally, in
accordance with the following:

 

(1) Upon the written request by a Party (“Dispute Date”), each Party shall
appoint a designated representative who does not devote substantially all of his
or her time to performance under this Country Agreement, whose task it will be
to meet for the purpose of endeavoring to resolve such dispute.

 

(2) The designated representatives shall meet as often as the Parties reasonably
deem necessary in order to gather and furnish to the other all information with
respect to the matter in issue which the Parties believe to be appropriate and
germane in connection with its resolution. The representatives shall discuss the
problem and attempt to resolve the dispute without the necessity of any formal
proceeding.

 

(3) If the designated representatives are unable to resolve the dispute within
20 days of the Dispute Date, the dispute shall be escalated to the General
Manager, Americas, BTO of IBM Parent and the Chief Financial Officer of
Federal-Mogul Parent. The senior executives shall meet in person or by telephone
conference (if agreed by the Parties) to discuss the problem and attempt to
resolve the dispute without the necessity of any formal proceeding.

 

(4) During the course of the designated representatives and senior executives
discussions, all reasonable requests made by a Party to the other for
non-privileged information, reasonably related to the provision(s) of this
Country Agreement relating to the dispute, shall be honored in order that a
Party may be fully advised of the other’s position.

 

(5) The specific format for the discussions shall be left to the discretion of
the designated representatives and senior executives.

 

  (B) Escalation.

 

Litigation of a dispute may be commenced by either Party upon the earlier to
occur of any of the following:

 

(1) the senior executives conclude in good faith that amicable resolution
through continued negotiation of the matter does not appear likely;

 

(2) 45 days have elapsed from the Dispute Date (this period shall be deemed to
run notwithstanding any claim that the process described in this Section was not
followed or completed); or

 

     8    Country Agreement (Pro Forma)



--------------------------------------------------------------------------------

(3) commencement of litigation is appropriate to avoid the expiration of an
applicable limitations period or to preserve a superior position with respect to
other creditors, or a Party makes a good faith determination, including as
provided in Section 27.8 respecting Federal-Mogul, that a breach by the other
Party is such that a temporary restraining order or other injunctive relief is
necessary.

 

  29.2 Jurisdiction.

 

The Parties irrevocably and unconditionally consent to venue in Detroit,
Michigan (and hereby waive any claims of forum non conveniens with respect to
such venue) and to the exclusive jurisdiction of competent Michigan state courts
or federal courts in the Eastern District of Michigan for all litigation which
may be brought with respect to the negotiation, execution, performance, and
terms of, and the transactions and relationships contemplated by, this Country
Agreement, including the enforceability or validity thereof. The Parties further
consent to the jurisdiction of any state court located within a district which
encompasses assets of a Party against which a judgment has been rendered for the
enforcement of such judgment against the assets of such Party.

 

  29.3 Continued Performance.

 

Each Party agrees to continue performing its obligations under this Country
Agreement while a dispute is being resolved, except to the extent the issue in
dispute precludes performance (dispute over payment shall not be deemed to
preclude performance) and without limiting either Party’s right to terminate
this Country Agreement as provided in Article 27.

 

  29.4 Governing Law.

 

This Country Agreement and performance under this Country Agreement shall be
governed by and construed in accordance with the Laws of the state of Michigan
without regard to its choice of law principles. The Parties hereby consent to
waive any right either Party may have to a trial by jury as it relates to the
determination of the nature and/or amount of damages.

 

  30. GENERAL

 

  30.1 Binding Nature and Assignment.

 

The provisions of Section 30.1 of the Master Agreement are hereby incorporated
by reference into this Country Agreement, mutatis mutandis.

 

  30.2 Entire Agreement; Amendment.

 

This Country Agreement and those portions of the Master Agreement that are
incorporated into this Country Agreement, including any exhibits and schedules
referred to herein and attached hereto, each of which is incorporated herein for
all purposes, constitutes the entire agreement between the Parties with respect
to the subject matter hereof and supersedes all prior agreements, whether
written or oral, with respect to the subject matter contained in this Country
Agreement. No change, waiver, or discharge hereof shall be valid unless in
writing and signed by an authorized representative of the Party against which
such change, waiver or discharge is sought to be enforced, and no amendment to
the Master Agreement shall be binding upon the Parties to this Country Agreement
unless such amendment has been adopted in writing by the Parties.

 

     9    Country Agreement (Pro Forma)



--------------------------------------------------------------------------------

  30.3 Notices.

 

All notices, requests, demands and determinations under this Country Agreement
(other than routine operational communications), shall be in writing and shall
be deemed duly given: (A) when delivered by hand; (B) one business day after
being given to an express courier with a reliable system for tracking delivery;
(C) when sent by confirmed facsimile or electronic mail with a copy sent by
another means specified in this Section; or (D) six business days after the day
of mailing, when mailed by regular mail, registered or certified mail, return
receipt requested, postage prepaid, and addressed as follows:

 

   

In the case of Federal-

   Attn: Federal-Mogul F&A BPT Executive    

Mogul Local Entity:

              26555 Northwestern Highway               Southfield, MI 48034     
         Fax: (248) 354-7831         

With copies to:

   Attn: Chief Financial Officer               26555 Northwestern Highway       
       Southfield, MI 48034               Fax: (248) 354-7999         

and:

   Attn: General Counsel               26555 Northwestern Highway              
Southfield, MI 48034               Fax: (248) 354-2659         
In the case of IBM Local    [TBD]          Entity:              

With copies to:

   [TBD]         

and:

   Attn: General Counsel, IBM Global Services          Route 100              

Somers, New York 10589

(914) 766-4165

              Fax: (914) 766-8444     

 

A Party may from time to time change its address or designee for notice purposes
by giving the other at least 10 days’ prior written notice of the new address or
designee and the date upon which it will become effective.

 

  30.4 Counterparts.

 

The provisions of Section 30.4 of the Master Agreement are hereby incorporated
by reference into this Country Agreement, mutatis mutandis.

 

     10    Country Agreement (Pro Forma)



--------------------------------------------------------------------------------

  30.5 Relationship of Parties.

 

The provisions of Section 30.5 of the Master Agreement are hereby incorporated
by reference into this Country Agreement, mutatis mutandis.

 

  30.6 Severability.

 

The provisions of Section 30.6 of the Master Agreement are hereby incorporated
by reference into this Country Agreement, mutatis mutandis.

 

  30.7 Consents and Approval.

 

The provisions of Section 30.7 of the Master Agreement are hereby incorporated
by reference into this Country Agreement, mutatis mutandis.

 

  30.8 Waiver of Default.

 

The provisions of Section 30.8 of the Master Agreement are hereby incorporated
by reference into this Country Agreement, mutatis mutandis.

 

  30.9 Cumulative Remedies.

 

The provisions of Section 30.9 of the Master Agreement are hereby incorporated
by reference into this Country Agreement, mutatis mutandis.

 

  30.10 Survival.

 

Any provision of this Country Agreement which contemplates performance or
observance subsequent to termination or expiration of this Country Agreement,
shall survive termination or expiration of this Country Agreement and continue
in full force and effect.

 

  30.11 Publicity.

 

The provisions of Section 30.11 of the Master Agreement are hereby incorporated
by reference into this Country Agreement, mutatis mutandis.

 

  30.12 Service Marks.

 

The provisions of Section 30.12 of the Master Agreement are hereby incorporated
by reference into this Country Agreement, mutatis mutandis.

 

  30.13 Third Party Beneficiaries.

 

The provisions of Section 30.13 of the Master Agreement are hereby incorporated
by reference into this Country Agreement, mutatis mutandis.

 

     11    Country Agreement (Pro Forma)



--------------------------------------------------------------------------------

  30.14 Covenant of Good Faith.

 

The provisions of Section 30.14 of the Master Agreement are hereby incorporated
by reference into this Country Agreement, mutatis mutandis.

 

IN WITNESS WHEREOF, Federal-Mogul Local Entity and IBM Local Entity have each
caused this Country Agreement to be signed and delivered by its duly authorized
officer, all as of the Country Agreement Effective Date.

 

[FEDERAL-MOGUL LOCAL ENTITY]       [IBM LOCAL ENTITY]

By                                      
                                                                               
 

     

By                                      
                                                                               
 

Print Name                                    
                                                                  

     

Print Name                                    
                                                                  

Title                                     
                                                                              

     

Title                                     
                                                                              

 

     12    Country Agreement (Pro Forma)



--------------------------------------------------------------------------------

EXHIBIT A

 

SERVICES

 

to

 

PRO FORMA COUNTRY AGREEMENT

 

FOR FINANCE & ACCOUNTING SERVICES

 

between

 

FEDERAL-MOGUL [LOCAL ENTITY]

 

and

 

INTERNATIONAL BUSINESS MACHINES [LOCAL ENTITY]

 

          Exhibit A (Pro Forma)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.   OVERVIEW    1 2.   DEFINITIONS    1     2.1    Defined Terms    1     2.2
   Other Terms    1 3.   GENERAL LEDGER SERVICES    2 4.   FIXED ASSETS
ACCOUNTING AND MAINTENANCE SERVICES    5 5.   INVENTORY ACCOUNTING SERVICES    6
6.   ACCOUNTS PAYABLE SERVICES    7 7.   PAYROLL SERVICES    10 8.  
CROSS-FUNCTIONAL SERVICES DESCRIPTIONS    11     8.1    General    11     8.2   
Reporting    12     8.3    Ad-Hoc Services    12     8.4    Project Support   
12

 

     i    Exhibit A (Pro Forma)



--------------------------------------------------------------------------------

TABLE OF SCHEDULES

 

Schedule A-1

   In-Flight Projects

Schedule A-2

   Operational Reports

 

     ii    Exhibit A (Pro Forma)



--------------------------------------------------------------------------------

  1. OVERVIEW

 

(A) As set forth in Article 8 of the Country Agreement, the Services include the
services, functions and responsibilities described in this Exhibit, as well as
the additional services, functions and responsibilities that IBM Local Entity
has committed to perform as described throughout the Country Agreement. IBM
Local Entity shall provide the Services so as to comply with the Performance
Standards.

 

(B) Federal-Mogul Local Entity operates in a business environment characterized
by constant change that directly affects the delivery of finance and accounting
and related information technology services. The Services shall evolve and be
supplemented and enhanced over time by IBM Local Entity, as necessary to meet
Federal-Mogul Local Entity’s business needs and to gain the benefit of changes
in techniques, methodologies and technologies in accordance with the provisions
of the Country Agreement.

 

(C) Unless otherwise specifically provided, the Services shall be provided by
IBM Local Entity throughout the term of the Country Agreement. IBM Local Entity
acknowledges and agrees that IBM Local Entity: (1) shall be responsible for the
management of the overall performance of the functions and responsibilities set
forth in this Exhibit (even to the extent that there are dependencies on
Federal-Mogul Local Entity Local Entity); and (2) shall be held responsible for
the performance of the Services without regard to the use by IBM Local Entity of
products or services provided by third parties.

 

(D) Except as otherwise expressly provided in this Exhibit or elsewhere in the
Country Agreement: (1) IBM Local Entity shall be responsible for providing the
personnel and other resources necessary to provide the Services; and (2) IBM
Local Entity shall provide all of the Services within the Monthly Service
Charges, as such may be varied in accordance with Exhibit C.

 

(E) Detailed policies and procedures on how the Services shall be implemented
and performed are set forth in the Policies and Procedures Guide. IBM Local
Entity shall perform the Services in accordance with the Policies and Procedures
Guide. Until such time as the Policies and Procedures Guide is completed in
accordance with Section 16.3 of the Country Agreement, IBM Local Entity shall
provide the Services, in accordance with the identified and documented
procedures followed by Federal-Mogul Local Entity immediately prior to the
Country Agreement Effective Date.

 

  2. DEFINITIONS

 

  2.1 Defined Terms.

 

Capitalized terms shall have the meanings set forth in Exhibit Z. Capitalized
terms used in this Exhibit but not defined in Exhibit Z shall have the meanings
set forth in the Master Agreement.

 

  2.2 Other Terms.

 

Other capitalized terms used in this Exhibit are defined in the context in which
they are used and shall have the meanings there indicated. Capitalized terms
used but not defined in this Exhibit shall have the meanings set forth in the
Country Agreement.

 

     1    Exhibit A (Pro Forma)



--------------------------------------------------------------------------------

  3. GENERAL LEDGER SERVICES

 

“General Ledger Services” means preparing and entering journal entries,
recording and supporting intercompany transactions, performing account
reconciliations, recording and monitoring transactions for notes and loans,
running System queries and reports and maintaining the general ledger chart of
accounts, and includes the specific services, functions and responsibilities set
forth in the table below. Federal-Mogul Local Entity shall provide IBM Local
Entity with connectivity to Federal-Mogul Local Entity’s Citrix server, for the
purposes of accessing Hyperion. IBM Local Entity shall perform the General
Ledger Services in accordance with (A) the Policies and Procedures Guide, (B)
applicable Service Levels, (C) U.S. GAAP and (D) the Country Agreement.

 

#


--------------------------------------------------------------------------------

  

Responsibility

--------------------------------------------------------------------------------

1.    General Ledger Maintenance 1.1   

Identify, review and facilitate the entry of interface data from subsystems
(including payroll, Gelco, freight and Procard) into the GL

1.2   

Review and reconcile data before posting

1.3   

Post interfaces with sales, returns, and other credit notes as well as inventory
and inventory adjustments (NABS, ASI), including performing timely verification
of interfaces

1.4   

Identify the need for manual entry (e.g., due to kick-outs, incomplete
information)

1.5   

Create, analyze, and post manual entries

1.6   

Perform account reconciliation for each balance sheet account (including cash
reconciliation)

1.7   

Update and maintain Federal-Mogul Local Entity’s account reconciliation matrix,
including for each Federal-Mogul Local Entity Service Location or group, as
specified by Federal-Mogul Local Entity

2.    Month-End Posting and Closing 2.1   

Process reversal and recurring entries

2.2   

Accept and post to the GL the interface from subsystems (including payroll,
Gelco, freight, sales, inventory and Procard) and review and reconcile data
before posting

2.3   

Identify the need for manual entries

2.4   

Create, analyze and post manual entries

2.5   

Notify the applicable Federal-Mogul Service Location that reports can be run

2.6   

Review trial balances and inform each Federal-Mogul Service Location once the
results are ready for final review

2.7   

Provide reports and support for Federal-Mogul Local Entity’s manufacturing
spending variance calculation, verify with the applicable Federal-Mogul Local
Entity Service Location and post any identified variances (absorption vs.
actual)

2.8   

Perform and analyze aftermarket distribution center variance calculation for
each center, verify with center and post identified variances (absorption vs.
actual)

2.9   

Review and post A/P and A/R entries, including reviewing and reconciling
interface data

2.10   

Load data and supplemental data into Hyperion

3.    Maintain Chart of Accounts 3.1   

Request account addition/change to comply with a new reporting guideline or a
request from a Federal-Mogul Local Entity Service Location

 

     2    Exhibit A (Pro Forma)



--------------------------------------------------------------------------------

#


--------------------------------------------------------------------------------

  

Responsibility

--------------------------------------------------------------------------------

3.2   

Determine if the GL account needs to be added or changed

3.3   

Determine if the group account exists for proper mapping to Hyperion

3.4   

Create a new account and the group account, if needed within one business day of
receipt of approved request

3.5   

Create a cost element for new expense accounts

3.6   

Request cost/profit center addition/change in order to comply with a new
reporting guideline or a request from a Federal-Mogul Service Location

3.7   

Determine if the cost/profit center needs to be added/changed

3.8   

Determine if the cost/profit center exists for proper mapping to Hyperion

3.9   

Create a new cost/profit center if needed

3.10   

Perform Upstream maintenance on a regular basis to provide an accurate and
timely load onto Hyperion during the month-end close

4.    Intercompany Accounting I – Movement of Goods 4.1   

During the month:

4.1.1   

Create intercompany advices in compliance with Federal-Mogul Local Entity’s
transfer pricing policy

4.1.2   

Send intercompany advices, including supporting documentation, to receiving
Federal-Mogul entities

4.1.3   

Book intercompany transactions and adjustments

4.2   

Month-End:

4.10.   

Send out preliminary balances for reconciliation

4.10.   

Confirm balances with appropriate Federal-Mogul entities

4.10.   

Investigate and work with Federal-Mogul entities as necessary to resolve any
identified discrepancies

4.10.   

Book adjusting entries

5.    Intercompany Accounting II – Cost Allocation/Recharge 5.1   

Receive or send cost allocation/recharge data, including supporting detail and
account coding to Federal-Mogul entities

5.2   

Book activity to GL

5.3   

Perform any reconciliation necessary following review of intercompany balances

5.4   

Identify any discrepancies

5.5   

Investigate and work with Federal-Mogul entities as necessary to resolve any
identified discrepancies

5.6   

Book adjustment entries as needed

5.7   

Generate and provide intercompany reports (e.g., cost allocation/recharge), as
requested by Federal-Mogul Local Entity, and attach all supporting
documentation, including (in accordance with Federal-Mogul Local Entity’s
corporate intercompany accounting policies): Hyperion base entity name for the
sending and receiving locations; date; contact name; location name; department
fax and phone numbers; description of charge; and amount in applicable
currencies

6.    Intercompany Accounting III – Royalties/Services 6.1   

Receive and record royalties and intercompany services data

 

     3    Exhibit A (Pro Forma)



--------------------------------------------------------------------------------

#


--------------------------------------------------------------------------------

  

Responsibility

--------------------------------------------------------------------------------

6.2   

Book to GL

6.3   

Perform necessary reconciliation following review of currency translation gains
and losses

6.4   

Identify any discrepancies

6.5   

Work with Federal-Mogul entities as necessary to resolve any identified
discrepancies

6.6   

Book adjustment entries

6.7   

Generate and provide intercompany reports (royalties/services) as requested by
Federal-Mogul

Local Entity

7.    Intercompany Accounting IV – Loans 7.1   

Receive and file loan information from Federal-Mogul entities

7.2   

Book to GL

7.3   

Book intercompany interest income or expense as appropriate based on each
applicable loan agreement

7.4   

Perform reconciliations

7.5   

Investigate if there is a difference

7.6   

Investigate and work with Federal-Mogul entities as necessary to resolve any
identified discrepancies

7.7   

Book adjustment entries

7.8   

Provide intercompany reports

8.    Intercompany Reconciliation 8.1   

Receive statements from applicable Federal-Mogul entities

8.2   

Display intercompany account balances and activity in GL

8.3   

Reconcile statement balances to GL following review of intercompany balances

8.4   

Review and approve GL reconciliations

8.5   

Identify any discrepancies

8.6   

Investigate and work with Federal-Mogul entities as necessary to resolve any
identified discrepancies

8.7   

Book adjustment entries

9.    Bank Account Reconciliation and Cash Forecasting 9.1   

Receive bank statements

9.2   

Reconcile cash account balances to bank statements

9.3   

Prepare future payments and receipts

9.4   

Provide all necessary information for performance of cash forecasts, as required
by Federal-Mogul

Local Entity’s treasury department

9.5   

Perform variance analysis (cash forecast reports for review against cash
disbursement totals)

10.    Foreign Currency Translation 10.1   

Convert transactions to U.S. dollars using Federal-Mogul Local Entity-provided
exchange rates

for foreign currency transactions

10.2   

Book the financial transactions in U.S. Dollars

10.3   

Calculate and book remeasurement adjustments on any intercompany loans in
accordance with

Federal-Mogul Local Entity requirements, as such requirements are made known to
IBM Local Entity

 

     4    Exhibit A (Pro Forma)



--------------------------------------------------------------------------------

#


--------------------------------------------------------------------------------

  

Responsibility

--------------------------------------------------------------------------------

10.4   

Perform monthly revaluation and book unrealized foreign currency gain or losses

10.5   

Calculate and book realized foreign currency gain or losses in the GL

11.    Statutory Reporting 11.1   

Complete sales by state and other information as required annually for
Federal-Mogul federal tax package

11.2   

Complete sales and use tax (sales and use tax due by tax jurisdiction) data
requests in a timely fashion as requested by

Federal-Mogul Local Entity’s tax department

11.3   

Provide various financial information as requested by Federal-Mogul Local
Entity’s external reporting department for

Bureau of Economic Analysis reporting

 

  4. FIXED ASSETS ACCOUNTING AND MAINTENANCE SERVICES

 

“Fixed Assets Accounting and Maintenance Services” means maintaining the fixed
asset inventory, processing additions, transfers, adjustments and the retirement
of assets, and maintaining and monitoring CIP accounts for Federal Mogul Local
Entity Service locations utilizing SAP System as set forth in the table below,
and includes the specific services, functions and responsibilities set forth in
the table below. IBM Local Entity shall perform the Fixed Assets Accounting and
Maintenance Services in accordance with (A) the Policies and Procedures Guide,
(B) applicable Service Levels, (C) [Local Country] GAAP and (D) the Country
Agreement.

 

#


--------------------------------------------------------------------------------

  

Responsibility

--------------------------------------------------------------------------------

12.    Asset Acquisition 12.1   

Verify location CIP request for completeness and accuracy

12.2   

Review accounts for compliance with the applicable Federal-Mogul Local Entity
spending authorization and

provide spending variance reports to the applicable Federal-Mogul Local Entity
Project manager

12.3   

Periodically review spending variance reports and identify any spending out of
policy or delayed project closure

and notify the applicable Federal-Mogul Local Entity project manager

12.4   

Create internal orders for CIP

12.5   

Update SAP to capture additional capital spending

12.6   

Verify capitalization form for completeness and accuracy

12.7   

Create master asset record based on the asset capitalization form

12.8   

Post master asset record for the dollar amount indicated on the asset
capitalization form

12.9   

Place assets into production and relieve CIP upon receiving each asset activity
form from the applicable

Federal-Mogul Local project manager

13.    Month-End/Depreciation 13.1   

Run and review the SAP depreciation in test mode

13.2   

Run and review the SAP depreciation posting run

13.3   

Perform preliminary analysis of the depreciation to post

 

     5    Exhibit A (Pro Forma)



--------------------------------------------------------------------------------

#


--------------------------------------------------------------------------------

  

Responsibility

--------------------------------------------------------------------------------

13.4   

Analyze current month capitalization and retirements for discrepancies

13.5   

Run SAP depreciation posting, and update the individual fixed assets in the
master asset record and the GL

13.6   

Update the master asset record for current and accumulated depreciation

13.7   

Post current month depreciation to the GL

14.    Transfer of Assets 14.1   

Review the asset activity form for completeness and accuracy

14.2   

For Federal-Mogul Local Entity Service locations utilizing SAP, confirm that the
asset tag number indicated on the asset

activity form is identical to the one on the master asset record

14.3   

Resolve identified master asset record discrepancies with the applicable
Federal-Mogul Local Entity Service Location

controller or Federal-Mogul Local entity project manager

14.4   

Adjust the Federal-Mogul Local Entity Service Location number and cost center on
the asset master record if the asset is

transferred within the same Federal-Mogul Local Entity company code

14.5   

Create a new asset record for the receiving Federal-Mogul Local Entity Service
Location if the asset transfer is between

two different company codes within SAP, and delete the transferred asset from
the master asset record for the originating

Federal-Mogul Local Entity Service Location

14.6   

Dispose of asset with a unique transaction type if the asset transfer is outside
the business unit and the receiving Federal

Mogul Local Entity Service Location is not on SAP

15.    Impairment – FAS 144 (Accounting for the Impairment or Disposal of
Long-Lived Assets) 15.1   

Record any impairment, as notified by Federal-Mogul Local Entity’s corporate
accounting department or business unit, on

the master asset record based on the FAS 144 schedule provided by the initiating
party

16.    Physical Inventory of Assets 16.1   

Provide instructions to Federal-Mogul Local Entity Service Locations,
Federal-Mogul Local Entity Service Location asset

listings, and other reasonably required accounting support

16.2   

Review the results of each Federal-Mogul Local Entity Service Locations’
physical inventory, including making inquiries

to other Federal-Mogul Service Locations if asset transfers are the cause of
discrepancies noted during the physical

inventgory

16.3   

Update master asset record if the physical inventory results indicate a
discrepancy

17.    Retirement/Disposal of Assets 17.1   

Receive the asset activity form from each Federal-Mogul Local Entity Service
Location, which includes the detailed

information on the asset disposed or sold

17.2   

Update the master asset record on SAP

17.3   

Calculate, code and post proceeds and gain/loss from disposal of asset

 

  5. INVENTORY ACCOUNTING SERVICES

 

“Inventory Accounting Services” means accounting for inventory movements,
analyzing and reporting stock/inventory losses, and making inventory accounting
adjustments, and includes the specific services, functions and responsibilities
set forth in the table below. IBM Local Entity shall perform the

 

     6    Exhibit A (Pro Forma)



--------------------------------------------------------------------------------

Inventory Accounting Services in accordance with (A) the Policies and Procedures
Guide, (B) applicable Service Levels, (C) U.S. GAAP, and (D) the Country
Agreement.

 

#


--------------------------------------------------------------------------------

  

Responsibility

--------------------------------------------------------------------------------

18.    Daily Tasks 18.1   

Update SAP inventory account and intercompany balances

18.2   

Generate an interface exception report of transactions not properly posted to
SAP

18.3   

Review exceptions, research and contact applicable Federal-Mogul Local Entity
Service Location for more information

18.4   

Work with Federal-Mogul Service Locations as necessary to resolve and process
exceptions

18.5   

Re-run interface to SAP to include the corrected inventory transactions

19.    Month-End Tasks 19.1   

Reconcile the inventory accounting book to the perpetual inventory

19.2   

Determine if adjustments are necessary

19.3   

Post any required adjustments

19.4   

Close inventory accounts for the month once the adjustments are made and the
inventory accounts balance to the perpetual

inventory

19.5   

Communicate all inventory adjustments based on subjective analysis (e.g.,
obsolescence, shrinkage) to the Federal-Mogul

Local Entity Service Location and obtain the applicable Federal-Mogul Local
Entity Service Location’s concurrence to

the proposed adjustments

19.6   

Post any required adjustments

20.    Annual Tasks 20.1   

Review physical inventory accounting adjustments and assist each Federal-Mogul
Local Entity Service Location in the

identification of the root cause of such adjustments

20.2   

Summarize physical inventory accounting adjustments for each Federal-Mogul Local
Entity Service Location

20.3   

Reconcile book to physical inventory

20.4   

Post any required adjustments

20.5   

Perform revaluation of standard costs

20.6   

Summarize and implement revised standard costs

20.7   

Communicate all inventory adjustments based on subjective analysis (e.g.,
obsolescence, shrinkage) to the Federal Mogul

Local Entity Service Location and obtain Federal Mogul Local Entity Service
Location’s concurrence to the proposed

adjustments

20.8   

Post any required adjustments to the GL

 

  6. ACCOUNTS PAYABLE SERVICES

 

  6.1 Services.

 

“Accounts Payable Services” means processing invoices, resolving invoice
discrepancies, performing payment processing, administering Federal-Mogul Local
Entity’s Procard program, administering Federal-Mogul Local Entity’s travel and
expenses program, and administering tax and other deductions (excluding the
maintenance of the vendor master file), and includes the specific services,
functions and responsibilities set forth in the table below. IBM Local Entity
shall perform the Accounts

 

     7    Exhibit A (Pro Forma)



--------------------------------------------------------------------------------

Payable Services in accordance with (A) the Policies and Procedures Guide, (B)
applicable Service Levels, (C) [Local Country] GAAP and (D) the Country
Agreement.

 

#

--------------------------------------------------------------------------------

  

Responsibility

--------------------------------------------------------------------------------

1.

   Customer Inquiries

1.1

  

Respond to Federal-Mogul Local Entity Service Location and vendor A/P inquiries
within one business day, unless

otherwise agreed by the Parties

1.2

  

Respond to employee T&E and Pcard inquiries within one business day, unless
otherwise agreed by the Parties

2.

   Invoice Processing and Invoice Exceptions Resolution

2.1

  

Receive vendor invoices at IBM Local Entity Service Location, as approved by
Federal-Mogul Local Entity

2.2

  

Confirm that vendors reference the P.O. numbers on the invoices

2.3

  

In the event that no P.O. number is referenced, contact applicable Federal-Mogul
Local Entity supply chain or Federal-

Mogul Local Entity Service Location contact

2.4

  

Scan vendor invoices into IXOS scanning database and index by Federal-Mogul
Service Location

2.5

  

Verify scanned images for clarity; re-scan as necessary

2.6

  

Route document images to applicable Federal-Mogul Local Entity service
representatives for keying via SAP workflow

2.7

  

Key vendor invoices into the A/P System

2.8

  

Assign an A/P document number to each invoice or reject the invoice with a
reason code

2.9

  

Facilitate and verify resolution of rejected invoices

2.10

  

Two Way Match – Consignment (Applicable Only to Federal-Mogul Service Locations
with Consigned Goods)

2.10.1

  

Run the weekly System job to post removal of consigned goods as open invoices

2.10.2

  

Process payments in accordance with Federal-Mogul Local Entity specified
polices, including:

(a)

  

Fax the vendor payment report for consigned goods to the vendor ahead of the
check informing the vendor

precisely what the payment is for

(b)

  

Escalate documents without proper documentation to the Federal-Mogul Local
Entity Service Location for

clarification

(c)

  

Scan and key documents

(d)

  

Process each check request within five days of receipt

(e)

  

Pay vendor in accordance with the applicable payment terms

3.

   Intercompany

3.1

  

Clear domestic intercompany receipts

3.2

  

Receive and process foreign intercompany invoices

3.3

  

Prepare and clear payment information for foreign intercompany vendors

3.4

  

Submit a detailed transaction log for intercompany charges

3.5

  

Perform reconciliations

 

     8    Exhibit A (Pro Forma)



--------------------------------------------------------------------------------

#


--------------------------------------------------------------------------------

 

Responsibility

--------------------------------------------------------------------------------

4.   Return of Goods 4.1  

Update the A/P System and GL with credit entry

4.2  

Update P.O. history

5.   Payment Processing 5.1  

Perform check processing in accordance with the Federal-Mogul Local Entity’s
specified security requirements and data encryption requirements including:

5.1.1  

Generate checks to be run on a given day based on terms in the System

5.1.2  

Run duplicate payment check reports to audit for potential duplicates

5.1.3  

Initiate a check printing protocol to queue items for printing

5.1.4  

Print check batch and audit hash totals

5.2  

Process ACHs in accordance with Federal-Mogul Local Entity specified procedures
including:

5.2.1  

Generate ACH payments to be made on a given day based on terms in the System

5.2.2  

Run duplicate payment report to make audit for potential duplicates

5.3  

Perform wire processing, in accordance with Federal-Mogul Local Entity specified
policies, including:

5.3.1  

Initiate wire protocol to queue items for payment

5.3.2  

Verify bank wire activity report vs. daily summary of ACH run

5.3.3  

Verify due date, vendor terms, vendor block, no duplicate payment and that
payment is on an open invoice (services performed or good received)

5.3.4   Fax all appropriate detail to the identified Federal-Mogul treasury
analyst in Southfield, MI to initiate the wire 5.3.5  

Audit the previous day’s wire activity by comparing a bank wire activity report
to wires issued

5.3.6  

Manually book the wire activity and clear the related open invoices

5.4  

Review large disbursements in accordance with the Federal-Mogul Local Entity
specified policies

5.5  

Process voids in SAP

5.6  

Process stop payments with Federal-Mogul Local Entity’s specified banking
institution(s)

6.   Travel and Entertainment 6.1  

Process applications for corporate credit cards and expense reimbursement access
within one business day of receipt and issue cards to employees within seven to
ten business days

6.2        P  

Submit employee status changes to Gelco

6.3  

Process changes to the employee’s T&E master record (e.g., banking, address,
cost center) within one business day of notification

6.4  

Audit expenses for policy compliance

6.5  

Notify the employee of corrective actions

6.6  

Approve expense report and release to Gelco to initiate payment

7.   Purchasing Card 7.1  

Process Pcard applications within one business day of receipt and issue Pcards
to employees within seven to ten business days

7.2  

Audit monthly statements and confirm policy compliance

 

     9    Exhibit A (Pro Forma)



--------------------------------------------------------------------------------

#

--------------------------------------------------------------------------------

  

Responsibility

--------------------------------------------------------------------------------

7.3

        Notify the cardholder and cardholder’s manager by email when
non-compliance has been identified

7.4

        Interface the Pcard transactions to the GL and verify the total amount
loaded to the GL reconciles to the payments made

8.

   Review and Reporting

8.1

        Review and work with Federal-Mogul Local Entity to resolve open GR/IR
items

8.2

        Provide cash disbursement totals to Federal-Mogul Local Entity’s
Treasury department

8.3

        Run cash forecast reports for review by Federal-Mogul Local Entity’s
treasury department

8.4

        Review reasonableness and accuracy of vendor statements and manage
variance resolution

8.5

        Analyze and manage the resolution of duplicate payments

8.6

        Audit vouchers and monitor positive pay

8.7

        Review applicable A/P GL account reconciliations

9.

   Tax and Other Declarations

9.1

        Review payments on a sample basis for sales and use tax treatment

9.2

        Issue 1099 to vendors annually

9.3

        File 1099 with IRS annually

9.4

        Compare number of 1099s issued to vendors with number filed with IRS

 

  7. PAYROLL SERVICES

 

“Payroll Services” means administering Federal-Mogul Local Entity’s payroll and
related activities, including collection of time and attendance data,
application of rates and allowances, management of employee earnings, taxes and
deductions, calculation of gross and net pay, processing employee payments, and
resolving employee payroll issues and inquiries, and includes the specific
services, functions and responsibilities set forth in the table below. IBM Local
Entity shall perform the Payroll Services in accordance with (A) the Policies
and Procedures Guide, (B) applicable Service Levels, (C) [Local Country] GAAP
and (D) the Country Agreement.

 

#

--------------------------------------------------------------------------------

  

Responsibility

--------------------------------------------------------------------------------

10.

   Payroll Processing

10.1

        Process salaried employee (not hourly employee) maintenance (e.g.,
direct deposit authorization, W-4 changes, involuntary deduction)

10.2

        Process salaried employee special payment requests (e.g., bonuses,
incentives)

10.3

        Process the hourly employee special payment requests (e.g., bonuses,
incentives) that were not processed locally

10.4

        Process all court orders (garnishments, child support) received from
Federal-Mogul Service Locations

10.5

        Process reimbursements for (A) non-T&E expenses and (B) T&E expenses for
Federal-Mogul employees who are not active users of Gelco

11.

   Payment Processing

 

     10    Exhibit A (Pro Forma)



--------------------------------------------------------------------------------

#

--------------------------------------------------------------------------------

   Responsibility


--------------------------------------------------------------------------------

11.

   Payment Processing

11.1

        Provide print file for hourly employee pay statements to Federal-Mogul
Service Locations designated to print locally

11.2

        Provide print file for salary employee pay statements to Federal-Mogul
Local Entity to print and distribute employee pay statements

11.3

        Provide EFT files (e.g., direct deposit, positive pay) to bank for
processing

11.4

        Process all voids, stop payments and direct deposit reversal requests

11.5

        Provide interface and/or check requests to A/P for designated
payroll-withholding payments (e.g., charities, taxes, credit union)

11.6

        Process all manual check requests and transmit applicable bank files

12.

   Payroll Tax Reporting

12.1

        Process required registrations with all applicable taxing authorities

12.2

        Submit required tax reports and returns to applicable taxing authorities

12.3

        Maintain tax Software for upgrades and tax revisions

12.4

        Notify corporate planning and budgeting department during the annual
plan development period, of projected state and federal unemployment tax costs
by location for the subsequent budget year

12.5

        Process and distribute all W-2s and corresponding IRS tax filings

13.

   Processing Controls

13.1

        Generate reports and interface files for GL processing based on
accounting information provided by each Federal-Mogul Local Entity Service
Location

13.2

        Review and reconcile hours, earnings and deductions and resolve all
discrepancies with assistance from each Federal-Mogul Local Entity Service
Location

13.3

        Generate and provide payroll audit reports

13.4

        Review applicable A/P reconciliations for all payroll interfaces created
out of the payroll System

13.5

        Review and perform reconciliations for all payroll related withholdings

13.6

        Provide data needed for internal and external audits

13.7

        Generate and provide a report on the number of pay statements produced
by each Federal-Mogul Local Entity Service Location

14.

   Customer Inquiries

14.1

        Respond to all customer inquiries (Federal-Mogul Local Entity and third
party) and return acknowledgement of customer requests.

 

  8. CROSS-FUNCTIONAL SERVICES DESCRIPTIONS

 

  8.1 General.

 

IBM Local Entity shall provide the cross-functional services described in this
Article (collectively, the “Cross Functional Services”).

 

     11    Exhibit A (Pro Forma)



--------------------------------------------------------------------------------

  8.2 Reporting.

 

(A) IBM Local Entity shall provide those reports set forth in Schedule A-1
within the specified frequency and timeliness.

 

(B) IBM Local Entity shall implement and document procedures and practices in
accordance with Federal-Mogul Local Entity’s record retention procedures and
specified retrieval requirements, as such may change from time to time. Such
document retention and retrieval procedures shall be included as part of the
Process and Procedures Guide and shall include, at a minimum: (1) saving records
in a retrievable format and labeling and storing storage media in accordance
with Federal-Mogul Local Entity’s procedural and technical requirements; (2)
responding to Federal-Mogul Local Entity’s document retrieval requests as soon
as commercially practicable; (3) before implementing new processes or
procedures, obtaining approval from Federal-Mogul Local Entity that the record
retention and retrieval procedure with respect to such processes or procedures
satisfies Federal-Mogul Local Entity’s requirements; and (3) conducting an
annual review for processes and procedures that have changed during the year to
verify that proper record retention and retrieval standards are being
maintained.

 

  8.3 Ad-Hoc Services

 

Throughout the term of the Country Agreement, pursuant to Federal-Mogul’s Ad-Hoc
Services Request Process, IBM Local Entity shall perform certain ad-hoc
services, functions and responsibilities not otherwise set forth in this Exhibit
(“Ad-Hoc Services”) that may include responding to Federal-Mogul supply chain
inquiries and initiatives, assisting with ongoing reporting improvement efforts,
performing account analysis, responding to special requests for documentation or
information relating to Sarbanes-Oxley testing or remediation, assisting with
user acceptance testing for Systems modifications, assisting with purchase
accounting for acquisitions or accounting for dispositions, and performing
activities related to emergence from bankruptcy. IBM Local Entity shall perform
the Ad-Hoc Services in accordance with (A) the Policies and Procedures Guide,
(B) applicable Service Levels, (C) U.S. GAAP and (D) the Country Agreement.

 

  8.4 Project Support.

 

(A) IBM Local Entity shall provide to Federal-Mogul Local Entity the
Project-related Services, including the Project management activities set forth
in this Section in accordance with the Federal Mogul’s Project Request Process.

 

(B) IBM Local Entity shall use Project management tools and procedures as
approved by Federal-Mogul Local Entity. Such tools and procedures shall require
IBM Local Entity to, among other things, appoint a Project manager to each major
activity, and use a standard approach to managing all Projects while allowing
the Project manager and Federal-Mogul Local Entity sponsor to select the tools
that best meet Project needs. When an IBM Local Entity Project manager and a
Federal-Mogul Local Entity Project manager are co-assigned to a Project, the IBM
Local Entity Project manager will coordinate with the Federal-Mogul Local Entity
Project manager. IBM Local Entity’s Project management structure shall include
the traditional tasks of planning, estimation, budgeting, tracking, controlling,
correcting and reporting, but shall also emphasize the role of
cross-functional/group coordination and client/Project sponsor management. Key
segments of IBM Local Entity’s model for Project control and reporting shall be
Project planning, Project control, problem management, Change management and
risk management. Other key elements of IBM Local Entity’s Project management
approach shall include end user relationship management and quality assurance.
IBM Local Entity shall

 

     12    Exhibit A (Pro Forma)



--------------------------------------------------------------------------------

implement a Project management process, which shall coordinate with
Federal-Mogul Local Entity’s Project management process, to verify that,
throughout the management cycle, applicable technical groups and representatives
from applicable Federal-Mogul Local Entity business units are involved in the
design and implementation of the Project plan. IBM Local Entity may suggest
changes to the Project management process. Unless otherwise specified in the
applicable Project SOW, key activities to be performed in this process include:

 

(1) Participating with Federal-Mogul Local Entity in the development of
technical requirements and scope of Projects;

 

(2) Preparing Project proposals, as commercially reasonable, including cost
estimates, schedules to complete, lists of necessary Equipment and Software and
ongoing support requirements, at no additional cost to Federal-Mogul Local
Entity;

 

(3) Using commercially reasonable efforts, provide Federal-Mogul Local Entity
with reasonable information in order for Federal-Mogul Local Entity to determine
its return on investment and cost benefit justification for all Projects;

 

(4) Using recognized Project management tools in the preparation of Project
proposals, developing functional and technical requirements, developing
build/buy/reuse approaches and implementing Projects;

 

(5) Tracking time spent by IBM Personnel on each Project in such a manner as
reasonably requested by Federal-Mogul Local Entity;

 

(6) Communicating with appropriate Federal-Mogul Local Entity Project managers
and others, in accordance with the Policies and Procedures Guide, to keep
Projects on time and within budget. Project status reporting shall be performed
via an executive report listing the status of all open Projects and forecasts of
such Projects’ requirements in accordance with Schedule E of the Master
Agreement;

 

(7) Managing all Projects in a structured manner in order to develop and deliver
Projects to Federal-Mogul Local Entity;

 

(8) Maintaining documentation necessary in order to satisfy applicable
regulatory compliance requirements; and

 

(9) Updating the Policies and Procedures Guide and other relevant operations
documentation (e.g., scripts) to reflect changes made as a result of Project
performance or completion.

 

     13    Exhibit A (Pro Forma)



--------------------------------------------------------------------------------

Schedule A-1: In-Flight Projects

 

1.1.1 [LIST PROJECTS]

 

Project Name:   

[TBD]

Project Description:   

[TBD]

Towers, Sub-towers Impacted:   

[TBD]

Geographies Impacted:   

[TBD]

Project Start Date:   

[TBD]

Scheduled End Date:   

[TBD]

Third Party Vendors:   

[TBD]

Estimated Remaining Effort:   

[TBD]

Criticality of Project:   

[TBD]

Provider Responsibility:   

[TBD]

 

     1    Schedule A-1 (In-Flight Projects)



--------------------------------------------------------------------------------

Schedule A-2: Operational Reports

 

[TBD]

 

     1    Schedule A-2 (Operational Reports)



--------------------------------------------------------------------------------

EXHIBIT B

 

SERVICE LEVEL METHODOLOGY

 

to

 

PRO FORMA COUNTRY AGREEMENT

 

FOR FINANCE & ACCOUNTING SERVICES

 

between

 

FEDERAL-MOGUL [LOCAL ENTITY]

 

and

 

IBM INTERNATIONAL SERVICE [LOCAL ENTITY]

 

          Exhibit B (Pro Forma)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.     OVERVIEW

   1

1.1

  

GENERAL

   1

1.2

  

DEFINITIONS

   1

1.3

  

OTHER TERMS

   1

2.     PERFORMANCE STANDARDS

   1

2.1

  

GENERAL

   1

2.2

  

SERVICE LEVELS; KPIS

   1

2.3

  

MEASUREMENT

   1

2.4

  

REPORTING

   2

3.     ADDITIONS; DELETIONS AND MODIFICATIONS

   2

3.1

  

ADDING NEW SERVICE LEVELS

   2

3.2

  

DELETING SERVICE LEVELS

   3

3.3

  

MODIFYING DESIGNATIONS AND ALLOCATIONS

   3

4.     ADJUSTMENTS TO PERFORMANCE STANDARDS

   3

4.1

  

ADJUSTMENTS TO SERVICE LEVELS

   3

4.2

  

CONTINUOUS IMPROVEMENT

   4

5.     COOPERATION AND EXCUSED PERFORMANCE

   4

5.1

  

COOPERATION

   4

5.2

  

EXCUSED PERFORMANCE

   4

6.     KPI CREDITS

   4

6.1

  

KPI DEFAULTS

   4

6.2

  

MULTIPLE KPI DEFAULTS

   4

6.3

  

KPI CREDIT PERCENTAGE

   5

6.4

  

CALCULATION OF KPI CREDITS

   5

6.5

  

SAMPLE CALCULATION

   5

7.     KPI CREDIT RECOVERY

   5

 

     i    Exhibit B (Pro Forma)



--------------------------------------------------------------------------------

TABLE OF SCHEDULES

 

Schedule B-1

  

Service Levels

 

     ii    Exhibit B (Pro Forma)



--------------------------------------------------------------------------------

  1. OVERVIEW

 

  1.1 General.

 

The Service Levels referenced in Article 13 of the Country Agreement are set
forth in this Exhibit. IBM Local Entity shall perform the Services in a manner
consistent with the requirements of this Exhibit. This Exhibit does not replace
or supersede the specific Services requirements set forth in Exhibit A or the
Policies and Procedures Guide. The Service Levels are intended to measure how
effectively the Services are provided to Federal-Mogul Local Entity.

 

  1.2 Definitions.

 

Capitalized terms shall have the meanings set forth in Exhibit Z. Capitalized
terms used in this Exhibit but not defined in Exhibit Z shall have the meanings
set forth in the Master Agreement.

 

  1.3 Other Terms.

 

Other capitalized terms used in this Exhibit are defined in the context in which
they are used and shall have the meanings there indicated. Capitalized terms
used but not defined in this Exhibit shall have the meanings set forth in the
Country Agreement.

 

  2. PERFORMANCE STANDARDS

 

  2.1 General.

 

IBM Local Entity shall perform the Services in accordance with the Service
Levels. IBM Local Entity’s compliance with the Service Levels shall be measured
in accordance with the applicable Measurement Window, as set forth in Schedule
B-1. With respect to those components of the Services for which a Service Level
is not defined, IBM Local Entity shall perform such Services at least at the
same level and with the same degree of accuracy, quality, completeness and
responsiveness as was provided prior to the Country Agreement Effective Date by
Federal-Mogul Local Entity.

 

  2.2 Service Levels; KPIs.

 

The Service Levels are set forth in Schedule B-1. Certain of the Service Levels
are of particular importance to Federal-Mogul Local Entity’s business and are
therefore designated as KPIs. IBM Local Entity’s failure to meet any KPI may
entitle Federal-Mogul Local Entity to receive a KPI Credit, pursuant to Section
6.1.

 

  2.3 Measurement.

 

(A) Federal-Mogul Local Entity shall grant IBM Local Entity the right to access
and use the monitoring tools used by Federal-Mogul Local Entity to measure
performance against the Service Levels prior to the County Agreement Effective
Date.

 

(B) Subject to Section 2.3(A), IBM Local Entity shall provide, implement,
maintain and utilize the necessary measurement and monitoring tools and
procedures, including the tools and procedures set forth in Schedule B-1,
required to measure and report on IBM Local Entity’s performance of the Services
against the applicable Service Levels. Such measurement and monitoring shall
permit reporting at a level of detail sufficient to verify compliance with the
Service Levels, and shall be subject to audit by Federal-Mogul Local Entity
pursuant to Article 14 of the Country Agreement. IBM Local Entity shall provide
Federal-Mogul Local Entity with information about and access to such procedures
upon request for purposes of verification.

 

     1    Exhibit B (Pro Forma)



--------------------------------------------------------------------------------

  2.4 Reporting.

 

In addition to the reporting requirements set forth in the Country Agreement and
Schedule A-2, IBM Local Entity shall provide Federal-Mogul Local Entity with
monthly reports (each, a “Service Level Report”) with respect to Service Level
performance in the preceding Measurement Window, by no later than the tenth
business day of each month during the term of the Country Agreement. Service
Level Reports shall be in such form and have such content as is reasonably
required for Federal-Mogul Local Entity to verify IBM Local Entity’s performance
against the Service Levels. In no event shall the Service Level Report be deemed
a substitute for compliance with independent notice requirements specified in
the Country Agreement. The contents of Service Level Reports shall be
Confidential Information of Federal-Mogul Local Entity and IBM Local Entity.

 

  3. ADDITIONS; DELETIONS AND MODIFICATIONS

 

The methodology provided in this Article 3 shall be used to add new Service
Levels requested by Federal-Mogul Local Entity, delete existing Service Levels,
and change the designations and KPI Credit Percentage allocations after the
Country Agreement Effective Date.

 

  3.1 Modifying Initial Service Levels and Adding New Service Levels.

 

For (1) Service Levels set forth in Schedule B-1 for which the Target and
Minimum Services Levels are designated as “[TBD]” and (2) for new Service Levels
requested by Federal-Mogul Local Entity after the Country Agreement Effective
Date, the Target and Minimum Service Levels will be computed as follows:

 

(A) Where at least *** consecutive months of service measurements exist (as
measured by Federal-Mogul Local Entity or IBM Local Entity) for a particular
Service:

 

(1) The Target Service Level shall be established by taking the ***

 

(2) The Minimum Service Level shall be established by taking the ***

 

(3) ***

 

(4) If the Parties agree that any specific ***consecutive month measurement
period is not representative of the circumstances under which the associated
Services are generally performed, the Parties shall meet to negotiate and
determine the appropriate measurement period and Service Level (Target and
Minimum) calculation methodology.

 

(B) Where no service measurements exist for a particular Service, the Parties
shall attempt in good faith to agree on a Service Level commitment using
industry standard measures (e.g., measures provided by third party experts such
as ***). If the Parties are unable to agree upon a Service Level under this
Section, then the following shall apply:

 

(1) Within *** days after Federal-Mogul Local Entity’s request to establish a
new Service Level and subject to the Parties agreement on how IBM Local Entity
will measure such new Service Level in accordance with the Change Control
Procedure, IBM Local Entity shall begin providing monthly measurements of its
performance of the applicable Services against such new Service Level.

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

     2    Exhibit B (Pro Forma)



--------------------------------------------------------------------------------

(2) After *** or more actual monthly service measurements are provided by IBM
Local Entity, Federal-Mogul Local Entity may at any time request in writing that
Section 3.1(A) be used to establish the Target Service Level and Minimum Service
Level commitment.

 

(C) After a Target Service Level and Minimum Service Level have been computed
under Section 3.1(A) or Section 3.1(B), if Federal-Mogul Local Entity at its
sole discretion determines that such Service Levels do not reasonably measure
performance of the Service being measured, IBM Local Entity will, at
Federal-Mogul Local Entity’s request, measure actual performance against such
Service Level for an additional *** months and use the methodology set forth in
Section 3.1(A) to recalculate the applicable Target Service Level and Minimum
Service Level utilizing the *** months of service measurements.

 

(D) In no event shall any Minimum Service Level established pursuant to this
Article be lower (i.e., worse from Federal-Mogul Local Entity’s perspective)
than the level and degree of accuracy, quality, completeness, timeliness,
responsiveness and efficiency as was documented and provided prior to the
Country Agreement Effective Date by or for Federal-Mogul Local Entity.

 

  3.2 Deleting Service Levels.

 

Federal-Mogul Local Entity may delete Service Levels at any time during the term
of the Country Agreement by sending written notice to IBM Local Entity.

 

  3.3 Modifying Designations and Allocations.

 

Federal-Mogul Local Entity may, in its sole discretion: (A) increase or decrease
the KPI Credit Percentage for any KPIs; or (B) change the designation of a GPI
to a KPI or the designation of a KPI to a GPI; provided: (1) Federal-Mogul Local
Entity provides IBM Local Entity with written notice at least *** days prior to
the date that such new KPI Credit Percentage or designations are to be
effective; (2) the applicable GPI is designated as eligible for promotion to a
KPI in Schedule B-1; and (3) Federal-Mogul Local Entity may not send such a
notice (which notice may contain multiple changes) more than *** each calendar
quarter.

 

  4. ADJUSTMENTS TO PERFORMANCE STANDARDS

 

  4.1 Adjustments to Service Levels.

 

The Parties expect and intend that the Service Levels shall be improved over
time during the term of the Country Agreement. Accordingly, IBM Local Entity
shall research and propose reasonable improvements to the Services (with
appropriate modifications to the applicable Service Levels) at least *** each
year. At a minimum, IBM Local Entity shall provide continuous quality assurance
and quality improvement through the identification and application of proven
techniques and tools from other installations within its operations that would
benefit Federal-Mogul Local Entity either operationally or financially and shall
implement programs, practices, processes and measures designed at a minimum to
(A) enable IBM Local Entity to perform the Services in accordance with the
Country Agreement, and (B) improve the Service Levels. Such improvements shall
not be implemented or become effective until agreed upon by the Parties through
the Change Control Procedure. Other occasions on which the Parties shall review
and make appropriate adjustments to the Service Levels include the provision of
New Services, the introduction of new Equipment, Software, methodologies or
procedures used to perform the Services, and the automatic adjustment to the
Service Levels subject to Continuous Improvement in accordance with Section 4.2.

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

     3    Exhibit B (Pro Forma)



--------------------------------------------------------------------------------

  4.2 Continuous Improvement

 

(A) Certain of the Service Levels set forth in Schedule B-1 are designated as
being subject to continuous improvement in accordance with this Section
(“Continuous Improvement”). At a minimum, the Service Levels subject to
Continuous Improvement will be modified each year commencing on the first
anniversary of the Country Agreement Effective Date utilizing the following
methodology: ***

 

(B) If the results of any benchmarking exercise conducted in accordance with
Section 21.4 of the Country Agreement reveal that the then-current Service
Levels are not within the levels specified in such Section, then, effective no
later than *** days following the delivery of the applicable benchmarking
report, the then-current Service Levels shall be adjusted in accordance with
Section 21.4 of the Country Agreement, and the Parties shall amend Schedule B-1
to reflect such adjustment.

 

  5. COOPERATION AND EXCUSED PERFORMANCE

 

  5.1 Cooperation.

 

In order to meet the Service Levels, IBM Local Entity may be required to
coordinate its efforts with those of IBM Local Entity’s subcontractors or
service providers or with Federal-Mogul Local Entity Service Providers
(collectively, “Third Party Service Providers”). With respect to KPI Defaults
caused by Third Party Service Providers, (A) IBM Local Entity shall provide a
single point of contact for the management of the prompt resolution of such KPI
Defaults, and (B) IBM Local Entity’s failure to meet such Service Levels shall
not be excused, and IBM Local Entity shall remain responsible for the
performance of the Services in accordance with the Service Levels, except as set
forth in Section 5.2.

 

  5.2 Excused Performance.

 

To the extent that IBM Local Entity demonstrates to Federal-Mogul Local Entity’s
reasonable satisfaction that any KPI Default is directly attributable to: ***

 

  6. KPI CREDITS

 

  6.1 KPI Defaults.

 

(A) In the event that IBM Local Entity fails to meet the Minimum Service Level
for any KPI during an applicable Measurement Window (each such event, a “KPI
Default”), and such failure is not excused pursuant to Section 5.2, then a KPI
Credit shall accrue to Federal-Mogul Local Entity, calculated in accordance with
Section 6.4 and be reconciled and credited in accordance with Article 7.

 

(B) In the event that Federal-Mogul Local Entity becomes entitled to a KPI
Credit, IBM Local Entity shall notify Federal-Mogul Local Entity of the
applicable KPI Default and the corresponding KPI Credit, which notice shall be
contained in the next Service Level Report.

 

  6.2 Multiple KPI Defaults.

 

(A) If more than one KPI Default has occurred within a single month, the sum of
the corresponding KPI Credits shall be accrued by Federal-Mogul Local Entity
pursuant to Section 6.1.

 

(B) If a single incident results in multiple KPI Defaults, as determined through
IBM Local Entity’s root-cause analysis obligations pursuant to Section 13.2 of
the Country Agreement, Federal-Mogul Local Entity shall be entitled to accrue
only the single highest KPI Credit applicable to such incident under each
applicable Country Agreement.

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

     4    Exhibit B (Pro Forma)



--------------------------------------------------------------------------------

(C) The maximum amount of KPI Credits Federal-Mogul Local Entity can accrue for
KPI Defaults occurring during a single calendar month shall be limited, in the
aggregate, to the At-Risk Amount.

 

  6.3 KPI Credit Percentage.

 

Federal-Mogul Local Entity shall allocate a KPI Credit Percentage to each of the
KPIs; provided, however, that the total KPI Credit Percentages allocated among
all KPIs shall not exceed, in the aggregate, *** percent. The KPI Credit
Percentage allocations in effect as of the Country Agreement Effective Date are
set forth in Schedule B-1, and Federal-Mogul Local Entity may reallocate such
KPI Credit Percentage allocations during the term of the Country Agreement in
accordance with Section 3.3.

 

  6.4 Calculation of KPI Credits.

 

For each KPI Default, IBM Local Entity shall pay to Federal-Mogul Local Entity a
KPI Credit that will be computed in accordance with the following formula:

 

KPI Credit = A x B

 

Where:

 

A = allocated KPI Credit Percentage

 

B = At-Risk Amount

 

  6.5 Sample Calculation.

 

Assuming that (A) IBM Local Entity has failed to meet the Service Level for
Payroll Timeliness during the prior calendar month; (B) Payroll Timeliness has
been designated a KPI to which Federal-Mogul Local Entity has allocated a KPI
Credit Percentage of *** percent; and (C) IBM Local Entity’s total Charges to
Federal-Mogul Local Entity for such month are ***. The applicable KPI Credit
would be computed as follows:

 

***

 

  7. KPI Credit Recovery

 

(A) On a Contact Year basis, IBM Local Entity shall have the opportunity to
recover any KPI Credits accrued by Federal-Mogul Local Entity, if, for any KPI
for which any KPI Default(s) occurs, IBM Local Entity achieves during the
applicable Contract Year, a monthly average level of performance equal to or
exceeding the Target Service Level for the applicable KPI (each a “KPI Credit
Recovery”).

 

(B) If, during the ***months of the applicable Contract Year in which a KPI
Default occurs, Federal-Mogul Local Entity deletes the applicable KPI, IBM Local
Entity shall be relieved from paying any KPI Credits assessed for such KPI
Default.

 

(C) If during the *** months of the applicable Contract Year in which a KPI
Default occurs, Federal-Mogul Local Entity deletes the applicable KPI, IBM Local
Entity shall have the opportunity to recover any KPI Credits assessed for such
KPI Default if IBM achieves, for the months of the applicable Contract Year
prior to Federal-Mogul Local Entity’s deletion of the KPI a monthly average
level of performance equal to or exceeding the Target Service Level for the
applicable KPI.

 

(D) The final disposition of KPI Credits and KPI Credit Recovery shall be
reconciled within *** days following the completion of each Contract Year. Total
KPI Credit Recovery realized during the Contract Year shall be subtracted from
the total KPI Credits incurred during the Contract Year.

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

     5    Exhibit B (Pro Forma)



--------------------------------------------------------------------------------

(E) Upon receipt of each annual reconciliation, where such reconciliation
results in a net credit owing Federal-Mogul Local Entity, Federal-Mogul Local
Entity may, in its discretion and in accordance with Section 14.2 of the Country
Agreement: (1) elect to collect such net credit; or (2) decline to collect such
net credit.

 

(F) If the Country Agreement is terminated prior to the end of the term of the
Country Agreement, the foregoing process shall be undertaken with respect to the
portion of the Contract Year during which the Country Agreement was in effect.

 

(G) To the extent that Federal-Mogul Local Entity elects to collect any net
credit in accordance with the foregoing, such credit will appear on the
following month’s invoice.

 

     6    Exhibit B (Pro Forma)



--------------------------------------------------------------------------------

Schedule B-1: Service Levels

Table 1: KPIs

 

Functional

Area

--------------------------------------------------------------------------------

  

Service

Level

Name

--------------------------------------------------------------------------------

  

Service Level
Description

--------------------------------------------------------------------------------

  

Service Level Calculation

--------------------------------------------------------------------------------

   Measurement
Window


--------------------------------------------------------------------------------

  Target


--------------------------------------------------------------------------------

  Minimum


--------------------------------------------------------------------------------

  KPI
Credit
Percentage


--------------------------------------------------------------------------------

  Continuous
Improvement


--------------------------------------------------------------------------------

 

Measurement
& Reporting

Method

--------------------------------------------------------------------------------

A/P    Invoice Processing    % of Completed Invoices processed by the payment
due date and paid on the next schedule A/P check run    Number of Completed
Invoices processed by the payment due date and paid in the following payment run
divided by the number of Completed Invoices received during the period,
expressed as a percentage. “Completed Invoice” means an invoice that has been
received at least two business days prior to the payment due date and that is
either approved with coding or has a matching receipt and matching PO.    ***  
***   ***   ***   ***   SAP -IXOS A/P    1099 Processing    File/mail 1099 as
legally required (time and format)    Ontime filing/mailing 1099’s shall be
calculated as the number of 1099’s filed/mailed as legally required (time and
format) divided by the total number of 1099’s filed/mailed expressed as a
percentage.    ***   ***   ***   ***   ***   Manual A/P    T&E processing time
(T&E legacy system only)    Payment timeliness of employee expense reports   
Number of approved employee expense reports that conform to Federal-Mogul Local
Entity policy that are audited and released for payment to Gelco within 2
business days of receipt divided by the number of approved employee expense
reports that conform to Federal-Mogul Local Entity policy during the month,
expressed as a percentage    ***   ***   ***   ***   ***   Manual G/L    General
Accounting    Days to close    Accounting close completed (initial shared
services upload and balance to Hyperion) by the end of the indicated workday
after the end of the previous month.    ***   ***   ***   ***   ***  
Manual (E-mail to
FMO designee) Payroll    Payroll timeliness    % of paychecks issued and
electronic payments made available for ACH pickup in accordance with the
published FM payroll schedule    Number of physical paychecks issued plus the
number of electronic payments made available for ACH pickup in accordance with
the published payroll schedule divided by the number of employee payments
scheduled to be made during the month, expressed as a percentage    ***   ***  
***   ***   ***   Manual with
System input

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

Schedule B-1 (Pro Forma)

 

115



--------------------------------------------------------------------------------

Schedule B-1: Service Levels

Table 1: KPIs

 

Functional
Area

--------------------------------------------------------------------------------

  

Service Level

Name

--------------------------------------------------------------------------------

  

Service Level
Description

--------------------------------------------------------------------------------

  

Service Level Calculation

--------------------------------------------------------------------------------

   Measurement
Window


--------------------------------------------------------------------------------

   Target


--------------------------------------------------------------------------------

   Minimum


--------------------------------------------------------------------------------

   KPI Credit
Percentage


--------------------------------------------------------------------------------

   Continuous
Improvement


--------------------------------------------------------------------------------

   Measurement
& Reporting
Method


--------------------------------------------------------------------------------

Payroll

   Payroll Tax Filing and Witholding Deposit Compliance    Federal, state and
local returns are filed and witholdings deposited by due date.   
Number of federal, state and local tax filings filed by the due date plus number
of federal, state and local tax witholdings deposited in accordance with the
published regulatory schedule divided by Number of federal, state and local tax
filings scheduled to be filed plus number of federal, state and local tax
witholdings to be deposited, expressed as a percentage.    ***    ***    ***   
***    ***    TBD

T&E ERS

   ERS Application Availability    % of scheduled availability that the ERS
Application is available for normal use by Federal-Mogul Local Entity   

ERS Availability will be calculated using the following formula:

 

ERS Availability = 100 x A/B

 

Where:

A = The number of minutes when the ERS Application was available during the
period.

B = The number of minutes when the ERS Application was scheduled to be available
during the period. (Scheduled availability = the total potential minutes
available minus planned outages during the measurement period)

 

The ERS Application will be considered as available if it is operating normally
and its full functionality is available for use by Federal-Mogul end users and
the IBM network connection from the ERS Application processing center to the
Internet is operating normally.

 

The ERS Application is scheduled to be available 24 hours per day, seven days
per week less 4 hours per month for planned maintenance. The scheduling of the
maintenance window shall be during weekend off-hours and shall be subject to
Federal-Mogul approval to be agreed with Federal-Mogul.

   ***    ***    ***    ***    ***    Availability
shall be
measured
and
reported
using
standard
system
utilities and
problem
ticket
information
from the
IBM
problem
tracking
system.

 

[Note 1: The ERS Application Availability Service Level KPI Credit Percentage
shall not exceed 10%.]

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

Schedule B-1 (Pro Forma)

 



--------------------------------------------------------------------------------

Table 2: GPIs

 

Functional
Area

--------------------------------------------------------------------------------

  

Service Level
Name

--------------------------------------------------------------------------------

  

Service Level
Description

--------------------------------------------------------------------------------

  

Service Level Calculation

--------------------------------------------------------------------------------

   Measurement
Window


--------------------------------------------------------------------------------

   Target


--------------------------------------------------------------------------------

   Minimum


--------------------------------------------------------------------------------

   May be
promoted
to KPI


--------------------------------------------------------------------------------

   Continuous
Improvement


--------------------------------------------------------------------------------

   Measurement
& Reporting
Method


--------------------------------------------------------------------------------

A/P

   Invoice Processing    % of invoices processed on the payment due date and
paid on the next schedule A/P check run   
Number of invoices processed for payment on the payment due date (as specified
in the vendor PO or master agreement) and paid on the next scheduled A/P check
run after the payment due date divided by the number of invoices reaching the
payment due date during the period, expressed as a percentage    ***    ***   
***    NO    ***    SAP

A/P

   Invoice Processing    Invoice first pass yield percentage    Number of
invoices processed on the first pass (external errors) divided by the total
number of invoices processed during the month expressed as a percentage    ***
   ***    ***    NO    ***    Manual
with
System
input

A/P

   GR / IR    GR / IR balance over 90 days    Total dollar amount of unmatched
goods received (GR/IR) aged over 90 days, divided by total dollar amount of
unmatched goods received (GR/IR) at month-end expressed as a percentage    ***
   ***    ***    NO    ***    Manual
with
System
input

A/P

   Vendor Debit Balances    Outstanding or unapplied vendor debits    Total
dollar amount of unresolved vendor debit balances at month-end, divided by the
total dollar amount of outstanding A/P at month end expressed as a percentage   
***    ***    ***    NO    ***    Manual
with
System
input

G/L

   General Accounting    Number of post-closing journal entries after third
business day    Number of post-closing entries booked (i.e., adjustments,
correction of errors, etc.) after the third business day of the month    ***   
***    ***    NO    ***    Manual

G/L

   G/L account reconciliation    % of G/L accounts reconciled during the hard
close month (account analyzed, reconciling item(s) identified, with supporting
documentation)    Number of account reconciliations completed during hard close
month of each quarter (reconciliation completed and filed with supporting
documentation) divided by total number of account reconciliations required
during the hard close month per FM policy    ***    ***    ***    YES    ***   
Manual

Payroll

   Timely submission of Garnishment payments    Garnishment payments made in
timely fashion based on court order    Number of garnishment payments issued in
accordance with the court order divided by the number of garnishment payments
(excluding initial garnishmement requests received from Human Resources less
than the number of business days (set forth in the Policies and Procedures)
prior to the court ordered garnishment payment date) scheduled to be made during
the month expressed as a percentage    ***    [TBD]    [TBD]    YES    ***   
Manual

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

Schedule B-1 (Pro Forma)

 



--------------------------------------------------------------------------------

EXHIBIT C

 

CHARGES

 

to

 

PRO FORMA COUNTRY AGREEMENT

 

FOR FINANCE & ACCOUNTING SERVICES

 

between

 

FEDERAL-MOGUL [LOCAL ENTITY]

 

and

 

IBM [LOCAL ENTITY]

 

Dated: [DATE]

 

          Exhibit C (Pro Forma)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.    OVERVIEW    1      1.1      General    1      1.2      No Other Charges
Permitted    1      1.3      Reporting    1      1.4      Definitions    1 2.   
RESOURCE CATEGORIES AND RESOURCE UNITS    1      2.1      General Ledger
Accounting    2      2.2      Accounts Payable    2      2.3      Expense
Reporting Solution (ERS)    2      2.4      Pcard    2      2.5      Payroll   
3 3.    RESOURCE UNIT RATE REMIX    3 4.    BASE CHARGES AND ADJUSTMENTS    3  
   4.1      Forecasted Baseline Volumes    3      4.2      Annual Service Charge
and Monthly Service Charge    3      4.3      Resource Unit Counts, Additional
Resource Charges and Reduced Resource Credits    4      4.4      Application of
ARC and RRC Adjustments    5      4.5      Phase III Transition Project
Adjustments    5      4.6      Phase III ASC and Resource Unit Rate Adjustments
   6      4.7      Adjustment to the Charges Prior to the Commencement Date of
the Base Services    8      4.8      Exceeding Resource Baseline Tier 2
Boundaries    8 5.    T&E CHARGES    8      5.1      T&E Legacy Charges    8  
   5.2      ERS System Services Charges    9 6.    TRANSITION CHARGES    10     
6.1      Shared Service Center Transition    10      6.2      Phase III Shared
Service Center Transition    10      6.3      T&E Project Transition    10 7.   
PROJECT CHARGES    10      7.1      General    10      7.2      Phase III
Transition Project Charges    10

 

     i    Exhibit C (Pro Forma)



--------------------------------------------------------------------------------

8.    OTHER CHARGES    11      8.1      Termination Charges    11      8.2     
Pass-Through Expenses    12      8.3      Out-of-Pocket Expenses    12      8.4
     COLA    12      8.5      Global PMO    13      8.6      Network    13 9.   
DISASTER RECOVERY CHARGES    13 10.    INCENTIVE TO REDUCE COSTS; MINIMIZE FEES
   14 11.    TERMINATION/EXPIRATION ASSISTANCE SERVICES CHARGES    14 12.   
SECONDED EMPLOYEES REIMBURSEMENT    14 13.    RETAINED EQUIPMENT TRANSPORTATION
COSTS    14

 

     ii    Exhibit C (Pro Forma)



--------------------------------------------------------------------------------

TABLE OF SCHEDULES

 

Schedule C-1

   Services Charges

Schedule C-1.1

   Annual Service Charges

Schedule C-1.2

   Monthly Service Charges

Schedule C-1.3

   Transition Charges

Schedule C-1.4

   Unit Rates

Schedule C-1.5

   Resource Unit Rates

Schedule C-1.6

   Project Rates

Schedule C-2

   Resource Baseline

Schedule C-2.1

   Revised AFBV

Schedule C-2.2

   Base Services AFBV

Schedule C-2.3

   Actual Phase III Wave 1 AFBV

Schedule C-2.4

   Actual Phase III Wave 2 AFBV

Schedule C-2.5

   Actual Phase III Wave 3 AFBV

Schedule C-2.6

   Resource Volume Wave 1 As Sold

Schedule C-2.7

   Resource Volume Wave 2 As Sold

Schedule C-2.8

   Resource Volume Wave 3 As Sold

Schedule C-3

   Termination Charges

Schedule C-4

   Form of Invoices

Schedule C-4.1

   Form of Invoice – Sample Monthly Invoice

Schedule C-4.2

   Form of Invoice – Sample ARC/RRC Invoice

Schedule C-5

   Project Charges – Phase III SAP US and Phase III Europe

Schedule C-6

   Site Categories and Phase III SAP Plant Pricing

Schedule C-7

   Equivalent Plant Ledgers

Schedule C-7.1

   EPL Calculation

Schedule C-7.2

   EPL Summary

Schedule C-7.2

   EPL Summary Phase II

Schedule C-7.2

   EPL Summary Phase III

Schedule C-8

   Phase III Resource Unit Rate Adjustment Method

Schedule C-9

   T&E ERS Charges

Schedule C-9.1

   T&E ERS Resource Unit Rates

Schedule C-9.2

   T&E ERS Base Charges

Schedule C-9.3

   T&E ERS Volume Baseline

Schedule C-9.4

   T&E ERS Transition Charges

Schedule C-10

   T&E Legacy Charges

Schedule C-11

   Wind Down Charges

 

     iii    Exhibit C (Pro Forma)



--------------------------------------------------------------------------------

  1. OVERVIEW

 

  1.1 General.

 

This Exhibit describes the methodology for calculating all of the charges (the
“Charges”) payable to IBM Local Entity with respect to the Services that IBM
Local Entity shall deliver to Federal-Mogul Local Entity pursuant to the Country
Agreement. In addition, this Exhibit describes the methodology for measuring and
tracking the resources utilized by Federal-Mogul Local Entity for the purpose of
calculating the Charges.

 

  1.2 No Other Charges Permitted.

 

The Charges described in this Exhibit shall compensate IBM Local Entity for all
of the resources used to provide the Services, including those components of the
Services with respect to which this Exhibit does not define specifically
applicable Resource Units. If the Services are changed pursuant to the Change
Control Procedure, the Charges will be adjusted through the Change Control
Procedure to reflect such changes. Federal-Mogul Local Entity shall not be
responsible for the payment (whether to IBM Local Entity or any other service
provider) of any charges, fees or other amounts not expressly described or
referenced in this Exhibit. IBM Local Entity is solely responsible for managing
its resources to provide the Services in compliance with the Service Levels and
the other terms of the Country Agreement.

 

  1.3 Reporting.

 

In addition to meeting the reporting requirements set forth in Schedule E to the
Master Agreement and Exhibit A, IBM Local Entity shall supply Federal-Mogul
Local Entity with copies of reports and, where available, electronic files that
reflect a detailed auditable record of the resource usage for each Resource
Unit, the number of hours expended out of the Resource Pool and other
measurements of usage of the Services on a monthly basis. This information shall
be provided with the invoice that IBM Local Entity provides to Federal-Mogul
Local Entity. A sample form of each invoice is shown in Schedule C-4.

 

  1.4 Definitions.

 

The terms month, monthly, quarter, quarterly, year and yearly shall be
considered as calendar periods, unless otherwise specified. As used in this
Exhibit, the following terms shall have the meanings set forth in Exhibit Z.

 

  2. RESOURCE CATEGORIES AND RESOURCE UNITS

 

This Article identifies the resource measurement categories (each of such
categories a “Resource Category”). In addition, for each Resource Category
identified in this Article the corresponding unit of resource utilization upon
which the Charges described in Section 4.2, and the adjustments described in
Section 4.3, are based (each a “Resource Unit”), and the terms related to the
tracking and measurement of Resource Units.

 

     1    Exhibit C (Pro Forma)



--------------------------------------------------------------------------------

  2.1 General Ledger Accounting.

 

  (A) Equivalent Plant Ledger.

 

The “Equivalent Plant Ledger” Resource Unit measures the number of Equivalent
Plant Ledgers supported by IBM Local Entity on a monthly basis. “Equivalent
Plant Ledgers” shall be measured using the methodology in Schedule C-7. The AFBV
and QFBV for Equivalent Plant Ledger for Base Services in the first year after
the Commencement Date includes [TBD] EPLs per month related to Federal-Mogul
Service Locations that are supported using the Platinum and Best accounting
systems (each a “Platinum and Best Service Location”). IBM Local Entity will not
be required to calculate RRCs against the Equivalent Plant Ledger Resource Unit
prior to [TBD].

 

  2.2 Accounts Payable.

 

  (A) Matched Manual Invoices Processed.

 

The “Matched Manual Invoices Processed” Resource Unit measures the number of
invoices processed whereby an invoice is manually keyed into the AP System to
facilitate the matching and approval process.

 

  (B) Unmatched Manual Invoices Processed.

 

The “Unmatched Manual Invoices Processed” Resource Unit measures the number of
invoices processed whereby an invoice is manually keyed into the AP System to
facilitate the three-way match process, but the match failed due to P.O.,
invoice or receiving issues, or a non-P.O. invoice is processed and manually
keyed.

 

  2.3 Expense Reporting Solution (ERS).

 

  (A) T&E Audits.

 

The “T&E Audits” Resource Unit measures the total number of travel and expense
reports audited within the ERS System. The percentage of all travel and expense
reports to be audited is specified in Schedule C-9.2.

 

  (B) Expense Reports Processed.

 

The “Expense Reports Processed” Resource Unit measures the total number of
travel and expense reports processed within the ERS System.

 

  2.4 Pcard.

 

  (A) Pcards Transactions Audited.

 

The “Pcards Transactions Audited” Resource Unit measures the number of Pcard
transactions audited.

 

     2    Exhibit C (Pro Forma)



--------------------------------------------------------------------------------

  2.5 Payroll.

 

  (A) Payroll Payments.

 

The “Payroll Payments” Resource Unit measures the number of payroll payments
made.

 

  3. RESOURCE UNIT RATE REMIX

 

During the Transition of the Base Services and during the Transition of each of
the Phase III Waves, IBM Local Entity may evaluate the ASC for each Resource
Unit within each Resource Category to determine if the Resource Units accurately
reflect the relative level of effort required by IBM Local Entity to provide the
Services. Based on these evaluations IBM Local Entity may propose to
Federal-Mogul Local Entity any changes (including all necessary supporting
documentation) to the ASC and Resource Unit Rates within each Resource Category.
Any such proposed changes shall be subject to Federal-Mogul Local Entity
approval and shall not change the total value of the ASC for any applicable
Resource Category. Changes approved by Federal-Mogul Local Entity to any ASC,
Resource Unit Rates, ARC Unit Rates and RRC Unit Rates shall be made in
accordance with the Change Control Procedures.

 

  4. BASE CHARGES AND ADJUSTMENTS

 

  4.1 Forecasted Baseline Volumes.

 

(A) “Annual Forecasted Baseline Volume” or “AFBV” for each Resource Unit shall
mean the quantity of Resource Units that the Parties anticipate will be the
actual volume of Resource Units that will be utilized by Federal-Mogul Local
Entity during each year by Implementation Phase. The total Annual Forecasted
Baseline Volumes for each year are set forth in Schedule C-2.1. The Annual
Forecasted Baseline Volumes for each year by Implementation Phase are set forth
in Schedule C-2.2, Schedule C-2.3, Schedule C-2.4, and Schedule C-2.5.

 

(B) “Quarterly Forecasted Baseline Volume” or “QFBV” for each Resource Unit
shall mean the quantity of Resource Units that the Parties anticipate will be
the actual volume of Resource Units that will be utilized by Federal-Mogul
during each quarter by Implementation Phase. The total Quarterly Forecasted
Baseline Volumes for each year are set forth in Schedule C-2.1. The Quarterly
Forecasted Baseline Volumes for each year by Implementation Phase are set forth
in Schedule C-2.2, Schedule C-2.3, Schedule C-2.4, and Schedule C-2.5.

 

  4.2 Annual Service Charge and Monthly Service Charge.

 

The “Annual Service Charge” or “ASC” with respect to each Resource Unit shall
mean the Charges applicable to Federal-Mogul Local Entity’s utilization of the
quantity of such Resource Unit included in the Annual Forecasted Baseline
Volumes for such Resource Unit and year (as such forecast may be revised
pursuant to the terms of this Exhibit) by Implementation Phase. Schedule C-1.1
sets forth the ASC applicable to each Resource Unit by Implementation Phase and
year. Each month, IBM Local Entity shall invoice Federal-Mogul Local Entity for
the monthly service Charge set forth in Schedule C-1.2 in accordance with
Article 20 of the Country Agreement (the “Monthly Service Charge” or “MSC”). If
an adjustment to the Charges is required pursuant to the implementation of a
Phase III Wave, such adjustment will be calculated as follows: (1) the Revised
ASC shall be calculated in accordance with Section 4.6(A); and (2) the MSC shall
be calculated in accordance with Section 4.6(F). On the first Phase III Wave
Cut-Over Date, the Monthly Service Charge set forth in Schedule C-1.2 will be
replaced by the charging method described in Section 4.6(F) and Section 4.6(G).

 

     3    Exhibit C (Pro Forma)



--------------------------------------------------------------------------------

  4.3 Resource Unit Counts, Additional Resource Charges and Reduced Resource
Credits.

 

(A) IBM Local Entity shall track the number of Resource Units actually utilized
by Federal-Mogul Local Entity during each quarter. IBM Local Entity shall
provide such information for each quarter to Federal-Mogul Local Entity with the
reconciliation for such quarter as set forth in Section 4.4.

 

(B) If the quantity of Resource Units consumed by Federal-Mogul Local Entity
during a quarter is greater than *** percent (or in the case of Equivalent Plant
Ledger Resource Units, *** percent) of the applicable Total Quarterly Forecasted
Baseline Volume for such Resource Unit during such quarter, then an additional
resource charge (“Additional Resource Charge” or “ARC”) shall be calculated for
such Resource Unit and quarter using the following formula:

 

ARC = (A × R1) + (B × R2); where

 

A = The incremental number of such Resource Units actually utilized by
Federal-Mogul Local Entity during the quarter corresponding to the range greater
than *** percent (or in the case of Equivalent Plant Ledger Resource Units, ***
percent) and less than or equal to *** percent above the applicable Total
Quarterly Forecasted Baseline Volume;

 

B = The incremental number of such Resource Units actually utilized by
Federal-Mogul during such quarter corresponding to the range greater than ***
percent above the applicable Total Quarterly Forecasted Baseline Volume;

 

R1 = The corresponding “Tier 1” ARC Unit Rate for such Resource Unit, as set
forth in Schedule C-1.4; and

 

R2 = The corresponding “Tier 2” ARC Unit Rate for such Resource Unit, as set
forth in Schedule C-1.4.

 

(C) If the quantity of Resource Units consumed by Federal-Mogul during the
quarter is less than *** percent (or in the case of Equivalent Plant Ledger
Resource Units, *** percent) of the applicable Total Quarterly Forecasted
Baseline Volume for such Resource Unit during the quarter, then a reduced
resource credit (“Reduced Resource Credit” or “RRC”) shall be calculated for
such Resource Unit and quarter using the following formula:

 

RRC = (A × R1) + (B × R2); where

 

A = The incremental number of such Resource Units actually utilized by
Federal-Mogul during such quarter corresponding to the range greater than ***
percent (or in the case of Equivalent Plant Ledger Resource Units, *** percent)
and less than or equal to *** percent below the applicable Total Quarterly
Forecasted Baseline Volume;

 

B = The incremental number of such Resource Units actually utilized by
Federal-Mogul during such quarter corresponding to the range greater than ***
percent below the applicable Total Quarterly Forecasted Baseline Volume;

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

     4    Exhibit C (Pro Forma)



--------------------------------------------------------------------------------

R1 = The corresponding “Tier 1” RRC Unit Rate for such Resource Unit, as set
forth in Schedule C-1.4; and

 

R2 = The corresponding “Tier 2” RRC Unit Rate for such Resource Unit, as set
forth in Schedule C-1.4.

 

  4.4 Application of ARC and RRC Adjustments.

 

ARC and RRC adjustments shall be calculated for each applicable Resource Unit,
pursuant to Section 4.3, and shall be invoiced on a quarterly basis pursuant to
Section 20.1(C) of the Country Agreement. IBM Local Entity shall include on each
such invoice detail sufficient to enable Federal-Mogul Local Entity to validate
the correct calculation and application of the ARCs and RRCs.

 

  4.5 Phase III Transition Project Adjustments.

 

Upon each Phase III Wave Cut-Over Date, the Total Annual Forecasted Baseline
Volumes (“AFBV”) for each Resource Unit shall be adjusted as follows:

 

(A) In the event that *** months of historical volume measurements are available
for a Resource Unit prior to the applicable Phase III Wave Cut-Over Date, these
volumes (each an “Actual Phase III AFBV”) shall be added to the existing AFBV
under the Base Services (“Base Services AFBV”) and any prior-completed Phase III
Wave to establish the revised Total Annual Forecasted Baseline Volumes (each a
“Revised AFBV”). By way of example, following the Phase III Wave Cut-Over Date
for Phase III Wave 2, the Revised AFBV shall be calculated in accordance with
the following formula:

 

Revised AFBV (by Resource Unit)

=

Base Services AFBV (by Resource Unit)

+

Actual Phase III Wave 1 AFBV (by Resource Unit)

+

Actual Phase III Wave 2 AFBV (by Resource Unit)

 

Immediately following each Phase III Wave Cut-Over Date, the Parties shall agree
to update Schedule C-2.1, Schedule C-2.3, Schedule C-2.4, and Schedule C-2.5 to
reflect such Revised AFBV for each applicable Resource Unit. The Parties shall
also use the agreed-upon Revised AFBV measurements to establish the revised
Total Quarterly Forecasted Baseline Volumes (QFBV) for each applicable Resource
Unit (each a “Revised QFBV”) and update Schedule C-2.1, Schedule C-2.3, Schedule
C-2.4 and Schedule C-2.5 accordingly.

 

(B) In the event that *** months of historical volume measurements are not
available for a Resource Unit prior to the applicable Phase III Wave Cut-Over
Date, the Actual Phase III Wave AFBV will be established in accordance with the
following:

 

(1) For a period of *** months (the “Validation Period”) following the
applicable Phase III Wave Cut-Over Date, IBM Local Entity will measure and
report the utilization volume for each applicable Resource Unit on a monthly
basis;

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

     5    Exhibit C (Pro Forma)



--------------------------------------------------------------------------------

(2) Upon completion of the Validation Period for each applicable Resource Unit,
the Parties shall agree on the appropriate Actual Phase III AFBV by
extrapolating the six months of measured Resource Unit utilization volumes,
taking into account other pertinent factors such as seasonality. Once an
appropriate Actual Phase III AFBV is agreed, the Revised AFBV shall be
established in accordance with the formula set forth in Section 4.5(A). The
Parties agree to update Schedule C-2.1, Schedule C-2.3, Schedule C-2.4 and
Schedule C-2.5 to reflect such Revised AFBV for each applicable Resource Unit in
respect of each applicable Phase III Wave Cut-Over Date. The Parties shall also
use the agreed-upon Revised AFBV measurements to establish the revised Quarterly
Forecasted Baseline Volumes for each applicable Resource Unit (each a “Revised
QFBV”) and update Schedule C-2.1, Schedule C-2.3, Schedule C-2.4 and Schedule
C-2.5 accordingly.

 

(3) During the Validation Period the Phase III Wave As-Sold MSC, as set forth in
Schedule C-1.1, shall be charged on a monthly basis in addition to the Base
Services MSC as set forth in Schedule C-1.2 and any previously completed Phase
III Wave MSC (each, a “Revised Phase III Wave MSC”) as set forth in Schedule
C-1.1.

 

(4) In the event that the Parties cannot agree on the appropriate Actual Phase
III Wave AFBV pursuant to Section 4.5(B)(2), the matter shall be resolved in
accordance with Article 29 of the Country Agreement. While such dispute is being
resolved, IBM Local Entity will continue to charge Federal-Mogul Local Entity on
a monthly basis, the MSC including the Base Services MSC and any Revised Phase
III Wave MSCs and the Phase III As-Sold MSC charged during the Validation
Period.

 

(C) Pursuant to each Phase III Wave adjustment, the Revised AFBV established in
accordance with this Section for each such Wave shall remain fixed and shall not
be changed as part of any subsequent Phase III Wave adjustment.

 

  4.6 Phase III ASC and Resource Unit Rate Adjustments.

 

(A) Upon the establishment of the Revised AFBV for each Resource Unit and year
in accordance with Section 4.5, the Resource Unit Rate for each applicable
Resource Unit shall be adjusted in accordance with the following formula (each a
“Revised Resource Unit Rate”):

 

Revised Resource Unit Rate (by Resource Unit)

=

Revised ASC (by Resource Unit)/Revised AFBV (by Resource Unit)

 

where:

 

Revised ASC (by Resource Unit)

=

Base Services ASC (by Resource Unit)

+

[(Actual Phase III AFBV for Phase III Wave 1 (by Resource Unit)) * Phase III
Wave RUR(Phase III Wave 1))]

+

[(Actual Phase III AFBV for Phase III Wave 2 (by Resource Unit) * Phase III Wave
RUR(Phase III Wave 2))]

(if implemented))

+

(Actual Phase III AFBV for Phase III Wave 3 (by Resource Unit) * Phase III Wave
RUR(Phase III Wave 3)]

(if implemented))

 

     6    Exhibit C (Pro Forma)



--------------------------------------------------------------------------------

(B) The Resource Unit Rates set forth in Schedule C-1.5 for each Phase III Wave
are based on the Phase III Wave Cut-Over dates set forth in Schedule C-1.5. To
the extent such Phase III Wave Cut-Over Dates prove to be incorrect, the
applicable Phase III Wave RURs shall be adjusted using the adjustment formula
set forth in Schedule C-8 to reflect any advanced or delayed Phase III Wave
Cut-Over Date, without changing relative year-over-year pricing differences set
forth in the Phase III Resource Unit Rates in Schedule C-1.5. By way of
clarification, Schedule C-8 sets forth examples of the calculation of such Phase
III Wave RUR adjustments.

 

(C) Following the calculation of the Revised Resource Unit Rate pursuant to this
Section, Schedule C-1.4 shall be updated to reflect the revised ARC and RRC Unit
Rates (Tier 1 and Tier 2) for each applicable Resource Unit.

 

(D) In the event that the Phase III Wave Cut-Over Date falls after the first
business day of the quarter:

 

(1) The Resource Unit Rates in effect prior to the applicable Phase III
Transition Project Charges adjustments shall be used for ARC and RRC
calculations during the quarter that the applicable Phase III Wave Cut-Over Date
occurred.

 

(E) In the event that the Phase III Wave Cut-Over Date falls on the first
business day of the quarter:

 

(1) The applicable Revised Resource Unit Rates shall be used for the calculation
of ARC and RRC Charges for that quarter.

 

(F) On each Phase III Wave Cut-Over Date for Phase III Wave 1 and Phase III Wave
2 the Revised ASC shall be calculated per Section 4.6. The Phase III Wave MSC
shall be calculated by dividing the Phase III Wave ASC by the number of months
remaining in the calendar year. Subject to Section 4.5(B)(3), the Revised
Monthly Service Charge shall be calculated using the following calculation;

 

Revised Monthly Service Charge

=

Base Services MSC

+

Revised Phase III Wave MSC for Phase III Wave 1

+

Revised Phase III Wave MSC for Phase III Wave 2 (if implemented)

+

Revised Phase III Wave MSC for Phase III Wave 3 (if implemented)

 

(G) On the Phase III Wave 3 Cut-Over Date, the Revised MSC shall be set for the
remainder of the term of the Country Agreement and shall be charged monthly by
dividing the total ASC for all Implementation Phases for each remaining calendar
year of the term of the Country Agreement

 

     7    Exhibit C (Pro Forma)



--------------------------------------------------------------------------------

by the corresponding number of months remaining in each calendar year of the
term of the Country Agreement.

 

  4.7 Adjustment to the Charges Prior to the Commencement Date of the Base
Services.

 

In the event that the number of Federal-Mogul Service Locations included in the
Base Services changes (i.e., increases or decreases) prior to the Commencement
Date, the AFBV, QFBV, ASC, Resource Unit Rates, ARCs and RRCs shall be adjusted
using the ARC and RRC Rates for Base Services established in Schedule C-1.4.

 

  4.8 Exceeding Resource Baseline Tier 2 Boundaries.

 

In the event that Federal-Mogul Local Entity’s actual number of Resource Units
is, or is reasonably expected to be *** percent greater or *** percent less than
the applicable Quarterly Forecasted Baseline Volume for that Resource Unit, then
either Party shall, within 15 business days after receiving written notice from
the other Party of such occurrence, meet, negotiate and implement appropriate
amendments to this Exhibit, including adjusting Annual Service Charges, the
applicable AFBV and QFBV, Resource Unit Rates and the applicable ARC Unit Rates
and RRC Unit Rates through the Change Control Procedure. If the Parties are
unable to reach agreement on such matters within 30 days of either Party’s
receipt of the notice provided for herein, then the matter shall be referred to
dispute resolution pursuant to the provisions of Article 29 of the Country
Agreement. While such dispute is being resolved, IBM Local Entity will continue
to calculate ARCs and RRCs at the existing ARC Unit Rates and RRC Unit Rates.

 

  5. T&E CHARGES

 

  5.1 T&E Legacy Charges.

 

For up to *** months following the Commencement Date (the “T&E Legacy Period”),
IBM Local Entity shall, on a monthly basis, invoice Federal-Mogul Local Entity
for the T&E Legacy Fixed Charge set forth in Schedule C-10 for the provision of
the T&E Legacy System Services. Federal-Mogul Local Entity may, at any time
prior to the expiration of the T&E Legacy Period, notify IBM Local Entity that
the provision of the T&E Legacy System Services is no longer required and, upon
such notification shall cease payment of the T&E Legacy Fixed Charges set forth
in Schedule C-10 for the remaining months of the T&E Legacy Period. In the event
that Federal-Mogul Local Entity requires the provision of T&E Legacy System
Services beyond the expiration of the T&E Legacy Period, the Parties shall meet
and agree on the appropriate Charges for such continued provision of the T&E
Legacy System Services. In the event that the Parties cannot agree on the
appropriate Charges for the continued provision of the T&E Legacy System
Services, the matter shall be resolved in accordance with Article 29 of the
Country Agreement. While such dispute is being resolved, IBM Local Entity will
continue to provide the T&E Legacy Services and invoice Federal-Mogul Local
Entity on a monthly basis, in the amount of the T&E Legacy Fixed Charge paid by
Federal-Mogul Local Entity during the T&E Legacy Period.

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

     8    Exhibit C (Pro Forma)



--------------------------------------------------------------------------------

  5.2 ERS System Services Charges.

 

(A) Following the Stage 1 user acceptance test completion and sign-off by
Federal-Mogul of the ERS System, as described in Schedule A-3, IBM Local Entity
shall invoice Federal-Mogul Local Entity on a monthly basis the “T&E ERS
Software License Fee” set forth in Schedule C-9.2. The T&E ERS Software License
Fee shall not be subject to the COLA provisions of Section 8.4.

 

(B) Following the Stage 1 user acceptance test completion and sign-off by
Federal-Mogul of the ERS System, as described in Schedule A-3, IBM Local Entity
shall invoice Federal-Mogul Local Entity on a monthly basis the “T&E ERS
Software Maintenance Fee” set forth in Schedule C-9.2. The T&E ERS Software
Maintenance Fee shall not be subject to the COLA provisions of Section 8.4.

 

(C) Following the Stage 1 user acceptance test completion and sign-off by
Federal-Mogul of the ERS System, as described in Schedule A-3, IBM Local Entity
shall invoice Federal-Mogul Local Entity on a monthly basis the “T&E ERS Hosting
Fee” set forth in Schedule C-9.2. The T&E ERS Hosting Fee shall be subject to
the COLA provisions of Section 8.4.

 

(D) Following the Stage 1 user acceptance test completion and sign-off by
Federal-Mogul of the ERS System, as described in Schedule A-3, IBM Local Entity
shall invoice Federal-Mogul Local Entity on a monthly basis for the actual
Resource Unit usage within the T&E ERS Resource Category during the prior month
(“T&E ERS Back Office Charges”). The T&E ERS Back Office Resource Unit Rates
shall be subject to the COLA provisions of Section 8.4. T&E ERS Back Office
Charges shall be calculated in accordance with the following:

 

T&E ERS Back Office Charges = A x B + C x D

 

Where:

 

A = T&E Expense Reports Processed Resource Units utilized during the month;

 

B = Expense Reports Processed RUR specified in Schedule C-9.1;

 

C = T&E Audits Resource Units utilized during the month; and

 

D = T&E Audits RUR specified in Schedule C-9.1

 

(E) T&E ERS Back Office Charges shall not be subject to the provisions of
Article 3 or Article 4.

 

(F) In the event that Federal-Mogul Local Entity’s actual number of Expense
Reports Processed Resource Units utilized exceeds, or is reasonably expected to
exceed, [TBD] per month for three consecutive months, then either Party shall,
within 15 business days after receiving written notice from the other Party of
such occurrence, meet, negotiate and implement appropriate amendments to this
Exhibit, including adjusting the Resource Unit Rates within the T&E ERS Resource
Category in accordance with the Change Control Procedure. If the Parties are
unable to reach agreement on such matters within 30 days of either Party’s
receipt of the notice provided for herein, then the matter shall be referred to
dispute resolution pursuant to the provisions of Article 29 of the Country
Agreement. While such dispute is being resolved, IBM Local Entity will continue
to calculate the T&E ERS Back Office Charges in accordance with Section 5.2(D).

 

     9    Exhibit C (Pro Forma)



--------------------------------------------------------------------------------

  6. TRANSITION CHARGES

 

  6.1 Shared Service Center Transition.

 

IBM Local Entity shall transition the Base Services from Federal-Mogul Local
Entity to IBM Local Entity in accordance with Exhibit D. IBM Local Entity shall
invoice Federal-Mogul Local Entity for the applicable Transition Milestone, the
applicable amount set forth in Schedule C-1.3, following Federal-Mogul Local
Entity’s approval that IBM Local Entity has met the applicable Milestone
Completion Criteria set forth in Exhibit D with respect to such Transition
Milestone.

 

  6.2 Phase III Shared Service Center Transition.

 

Phase III Shared Service Center Transition Charges are a fixed fee, specified in
Schedule C-1.3, for the integration of Phase III Implementation Sites pursuant
to Schedule D-2. Prior to commencement of the Phase III Transition Project, IBM
and Federal-Mogul shall mutually agree on a milestone payment schedule which
shall be based on a framework similar to the Shared Service Center Transition
Milestone Payment Schedule set forth in Schedule C-1.3. IBM Local Entity shall
invoice Federal-Mogul Local Entity the applicable amounts to be set forth in
Schedule C-1.3 for each Phase III Wave Transition Milestone following
Federal-Mogul Local Entity’s approval that IBM Local Entity has met the
applicable Milestone completion criteria set forth in Schedule E to the Master
Agreement with respect to such Phase III Wave Transition Milestone.

 

  6.3 T&E Project Transition.

 

IBM Local Entity shall transition the T&E Services from Federal-Mogul Local
Entity to IBM Local Entity in accordance with Schedule A-3. IBM Local Entity
shall, in accordance with Schedule A-3, invoice Federal-Mogul Local Entity for
the ERS Implementation Services Charges in accordance with the Milestones set
forth in Schedule C-9.4.

 

  7. PROJECT CHARGES

 

  7.1 General.

 

In the event that Project work is requested by Federal-Mogul Local Entity, and
such Projects are approved in accordance with the Project Request Process and
the Change Control Procedures, and that such Project work is not performed
within the Resource Pool, then the Project Rates set forth in Schedule C-1.6, or
rates otherwise specified in the applicable Project SOW, shall apply.

 

  7.2 Phase III Transition Project Charges.

 

  (A) Phase III Transition Project Fixed Fee.

 

IBM Local Entity shall invoice Federal-Mogul Local Entity, pursuant to Section
7.2(C), the amount of $[            ] (the “SAP Phase III Fixed Fee”) for the
provision of the Phase III Services and Deliverables described in Schedule D-2.

 

  (B) Phase III Transition Project Expenses.

 

IBM Local Entity shall be entitled to reimbursement by Federal-Mogul Local
Entity for Out-of-Pocket Expenses reasonably and actually incurred by IBM Local
Entity in the provision of the Services pursuant to the Phase III Transition
Project; provided, however, that with respect to any of the IBM Local Entity
expenses related to travel, IBM Local Entity shall comply with the Federal-Mogul
travel policy (to the extent that such policy has been provided in writing to
IBM Local Entity prior to IBM Local Entity

 

     10    Exhibit C (Pro Forma)



--------------------------------------------------------------------------------

incurring such travel expenses). IBM Local Entity will monitor Project
Out-of-Pocket Expenses on a monthly basis and in the event actual Out-of-Pocket
Expenses combined with projected Out-of-Pocket Expenses are expected to exceed
*** percent of the SAP Phase III Fixed Fee for the current or next calendar
quarter, IBM Local Entity will (1) review the situation with Federal-Mogul Local
Entity before proceeding with the Project schedule and (2) work with
Federal-Mogul Local Entity to take all reasonable steps to mitigate such
expenses. IBM Local Entity shall invoice Federal-Mogul Local Entity for the
Out-of-Pocket Expenses incurred on a monthly basis throughout the term of The
Phase III Transition Project.

 

  (C) Phase III Transition Project Milestone Payments.

 

The Parties agree and acknowledge that the SAP Phase III Fixed Fee payments
shall be on a Milestone basis. The table in Schedule C-5 sets forth, for each
Deliverable, that portion of the SAP Phase III Fixed Fee attributable to each
such Deliverable. IBM Local Entity shall invoice Federal-Mogul upon the
completion of each Deliverable. Upon Federal-Mogul Local Entity’s acceptance of
each Deliverable (in accordance with the provisions of Appendix E-6 to Schedule
E to the Master Agreement), Federal-Mogul Local Entity will authorize payment on
the due date for such invoice. If Federal-Mogul Local Entity in good faith has
not accepted a Deliverable in sufficient time as to authorize payment to IBM
Local Entity (within 5 business days of the due date), the payment due date
shall be extended until such time as Federal-Mogul Local Entity has accepted
such Deliverable in accordance with the Acceptance Procedures set forth in
Appendix E-6 to Schedule E to the Master Agreement.

 

  8. OTHER CHARGES

 

  8.1 Termination Charges.

 

  (A) Termination for Convenience.

 

If Federal-Mogul Local Entity terminates the Country Agreement pursuant to
Section 27.3 or Section 27.5(D) of the Country Agreement, Federal-Mogul Local
Entity shall pay IBM Local Entity ***.

 

  (B) Termination for Change of Control of IBM.

 

If Federal-Mogul Local Entity terminates the Country Agreement pursuant to
Section 27.4 or Section 27.5(E) of the Country Agreement, Federal-Mogul Local
Entity shall, subject to Section 27.4 and Section 27.5(E) of the Country
Agreement, pay IBM Local Entity ***.

 

  (C) Termination for Force Majeure.

 

If Federal-Mogul Local Entity terminates the Country Agreement pursuant to
Section 28.1(C) of the Country Agreement, Federal-Mogul Local entity shall,
subject to Section 27.5(G) of the Country Agreement, pay IBM Local Entity ***.

 

  (D) Termination for Benchmarking.

 

If Federal-Mogul Local Entity terminates the Country Agreement pursuant to
Section 21.3(C) of the Country Agreement, Federal-Mogul Local Entity shall,
subject to Section 27.5(F) of the Country Agreement, pay IBM Local Entity ***.

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

     11    Exhibit C (Pro Forma)



--------------------------------------------------------------------------------

  (E) Termination for Convenience of Phase III Fee.

 

If the Phase III Transition Project is terminated pursuant to Section 6.3(A)(2)
or Section 6.3(B) of the Country Agreement, Federal-Mogul Local Entity shall pay
IBM Local Entity ***. If Federal-Mogul Local Entity terminates the Phase III
Transition Project pursuant to Section 27.3 of the Country Agreement,
Federal-Mogul Local Entity shall pay IBM Local Entity ***.

 

  8.2 Pass-Through Expenses.

 

IBM Local Entity shall review, approve and deliver to Federal-Mogul Local Entity
for payment all Pass-Through Expenses invoices. If IBM Local Entity determines
that the invoice is incorrect, IBM Local Entity shall manage the correction of
the invoice directly with the supplier prior to submission to Federal-Mogul
Local Entity for payment. Pass-Through Expenses shall not be subject to any
mark-up or other IBM Local Entity fees. As of the Country Agreement Effective
Date, Pass-Through Expenses include:

 

(A) ***

 

(B) ***

 

  8.3 Out-of-Pocket Expenses.

 

Out-of-Pocket Expenses incurred and paid by IBM Local Entity as part of the
delivery of the Services shall be submitted with the monthly invoice and shall
include sufficient detail to permit Federal-Mogul Local Entity to review and
determine whether the expenses meet Federal-Mogul Local Entity policies as such
policies are made known to IBM Local Entity. As of the Country Agreement
Effective Date, Out-of-Pocket Expenses include:

 

(A) ***

 

(B) ***

 

  8.4 COLA.

 

Beginning on [TBD], 20[    ], the Charges under the Agreement will be adjusted
on a prospective basis to reflect increases in the cost of living (“COLA”).
Following the first adjustment on [TBD], 20[    ], a COLA adjustment will be
made on [TBD] of each year of the term of the Country Agreement. The adjustment
of Charges for COLA as described in this Section shall not apply to: (A) the
fees set forth in Schedule C-3; (B) the T&E ERS Software License Fee; and (C)
the T&E ERS Software Maintenance Fee.

 

The COLA adjustment will be calculated as follows:

 

Adjusted Charges = Charges + Charges x (Primary COLA Factor x ***%) + Charges x
(Secondary COLA Factor x ***% x 0.5)

 

Where:

 

(A) “Adjusted Charges” means the Charges after adjustment for COLA;

 

(B) “Primary COLA Factor” means:

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

     12    Exhibit C (Pro Forma)



--------------------------------------------------------------------------------

(1) With respect to charges under the Country Agreement, the change in the
[            ](“Country Index”), of up to three percent, over the most recent 12
months of available data at the time of the annual COLA adjustment;

 

(C) “Secondary COLA Factor” means:

 

(1) With respect to charges under the *** Country Agreement, the change in the
Country Index, in excess of three percent, over the most recent 12 months of
available data at the time of the annual COLA Adjustment.

 

  8.5 Global PMO.

 

Global Program Management Office (PMO) charges will be invoiced on a monthly
basis as set forth in Schedule C-1.2.

 

  8.6 Network.

 

IBM Local Entity will invoice on a monthly basis as set forth in Schedule C-1.2
for network connectivity between IBM’s primary regional outsourcing center
(e.g., Tulsa and Krakow) and Federal-Mogul’s primary regional data center (e.g.,
Southfield and Manchester). In the event planned volumes and transaction types
exceed the contracted bandwidth, IBM Local Entity will propose to Federal-Mogul
Local Entity a change to the Network charges in accordance with the Change
Control Procedures.

 

  9. DISASTER RECOVERY CHARGES

 

In accordance with Exhibit O, during the execution of the DRP, Federal-Mogul
Local Entity shall continue to pay IBM Local Entity the applicable Charges and
the following additional fees as applicable:

 

(A) IBM Service Center Disaster.

 

(1) Level 3 disaster: In the event that a Level 3 disaster is caused by
Federal-Mogul Local Entity, Federal-Mogul Local Entity shall reimburse IBM Local
Entity ***.

 

(2) Level 4 disaster: In the event that a Level 4 disaster is caused by
Federal-Mogul Local Entity, Federal-Mogul Local Entity shall reimburse IBM Local
Entity: ***.

 

(B) Federal-Mogul Data Center Disaster.

 

In the event that Federal-Mogul Local Entity declares a Federal-Mogul Data
Center disaster, Federal-Mogul Local Entity shall reimburse IBM Local Entity
***.

 

(C) Apportionment of Fees.

 

In the event that multiple Country Agreements are impacted by a disaster,
Federal-Mogul Parent shall, in its sole discretion, apportion responsibility for
any payments to be made under this Article among the Federal-Mogul Local
Entities that are impacted by such disaster. In no event shall IBM recover more
than its actual costs that are specified in this Article from any of the
impacted Federal-Mogul Local Entities.

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

     13    Exhibit C (Pro Forma)



--------------------------------------------------------------------------------

  10. INCENTIVE TO REDUCE COSTS; MINIMIZE FEES

 

As a part of Federal-Mogul Local Entity’s expectation for continuous cost
reductions throughout the term of the Country Agreement, IBM Local Entity shall
investigate and assist Federal-Mogul Local Entity in the identification of
potential cost-saving opportunities. IBM Local Entity will advise Federal-Mogul
Local Entity of each such identified opportunity, including estimating the
associated cost-savings. Federal-Mogul Local Entity may request that the Parties
work together to identify ways to achieve such cost-savings by modifying the
nature or scope of the Services, Service Levels or other requirements set forth
in the Country Agreement. Upon such request by Federal-Mogul Local Entity, IBM
Local Entity will, at no additional cost to Federal-Mogul Local Entity, promptly
prepare a detailed proposal identifying potential ways to further reduce costs
without adversely impacting Federal-Mogul Local Entity’s business objectives or
requirements. Federal-Mogul Local Entity will not be obligated to accept or
implement any such IBM Local Entity proposal.

 

  11. TERMINATION/EXPIRATION ASSISTANCE SERVICES CHARGES

 

Subject to Section 27.7(B) of the Country Agreement, the Charges for the
Termination/Expiration Assistance Services shall be based upon the MSC in effect
at the time of the commencement of such Termination/Expiration Services, with
adjustments for inflation pursuant to Section 8.4. If the Termination/Expiration
Transition Plan requires resources beyond those contemplated in the normal
provision of the Services, the Parties shall utilize the Resource Pool or
implement the Change Control Procedure accordingly. As the Services relating to
each Resource Category are transferred to Federal-Mogul Local Entity or its
designee in accordance with the Termination/Expiration Transition Plan, the
applicable MSC shall be reduced by the applicable portion of the MSC relating to
the transferred Resource Category. As the Services are transferred to
Federal-Mogul Local Entity or Federal-Mogul Local Entity’s designee, the
Resource Pool shall be reduced proportionally to the Equivalent Plant Ledgers
removed from the remaining Services.

 

  12. SECONDED EMPLOYEES REIMBURSEMENT

 

In accordance with Section 2.3 of Exhibit E, IBM Local Entity shall reimburse
Federal-Mogul Local Entity on a monthly basis the amounts set forth in Schedule
E-1.

 

  13. RETAINED EQUIPMENT TRANSPORTATION COSTS

 

IBM Local Entity shall be financially responsible for all transportation costs
incurred by either Party in the transportation of Retained Equipment from
Federal-Mogul Service Locations to IBM Service Locations.

 

     14    Exhibit C (Pro Forma)



--------------------------------------------------------------------------------

SCHEDULE C-1

 

SERVICES CHARGES

 

to

 

PRO FORMA COUNTRY AGREEMENT

 

FOR FINANCE & ACCOUNTING SERVICES

 

between

 

FEDERAL-MOGUL [LOCAL ENTITY]

 

and

 

INTERNATIONAL BUSINESS MACHINES [LOCAL ENTITY]

 

          Schedule C-1 (Pro Forma)



--------------------------------------------------------------------------------

Services Charges to be substantially in the form of

Schedule C-1 to the *** Country Agreement.

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

          Schedule C-1 (Pro Forma)



--------------------------------------------------------------------------------

SCHEDULE C-2

 

RESOURCE BASELINE

 

to

 

PRO FORMA COUNTRY AGREEMENT

 

FOR FINANCE & ACCOUNTING SERVICES

 

between

 

FEDERAL-MOGUL [LOCAL ENTITY]

 

and

 

INTERNATIONAL BUSINESS MACHINES [LOCAL ENTITY]

 

          Schedule C-2 (Pro Forma)



--------------------------------------------------------------------------------

Resource Baseline to be substantially in the form of

Schedule C-2 to the *** Country Agreement.

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

          Schedule C-2 (Pro Forma)



--------------------------------------------------------------------------------

SCHEDULE C-3

 

TERMINATION CHARGES

 

to

 

PRO FORMA COUNTRY AGREEMENT

 

FOR FINANCE & ACCOUNTING SERVICES

 

between

 

FEDERAL-MOGUL [LOCAL ENTITY]

 

and

 

INTERNATIONAL BUSINESS MACHINES [LOCAL ENTITY]

 

          Schedule C-3 (Pro Forma)



--------------------------------------------------------------------------------

Termination Charges to be substantially in the form of

Schedule C-3 to the *** Country Agreement.

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

          Schedule C-3 (Pro Forma)



--------------------------------------------------------------------------------

SCHEDULE C-4

 

FORM OF INVOICE

 

to

 

PRO FORMA COUNTRY AGREEMENT

 

FOR FINANCE & ACCOUNTING SERVICES

 

between

 

FEDERAL-MOGUL [LOCAL ENTITY]

 

and

 

INTERNATIONAL BUSINESS MACHINES [LOCAL ENTITY]

 

          Schedule C-4 (Pro Forma)



--------------------------------------------------------------------------------

Form of Invoice to be substantially in the form of

Schedule C-4 to the *** Country Agreement.

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

          Schedule C-4 (Pro Forma)



--------------------------------------------------------------------------------

SCHEDULE C-5

 

PROJECT CHARGES

 

to

 

PRO FORMA COUNTRY AGREEMENT

 

FOR FINANCE & ACCOUNTING SERVICES

 

between

 

FEDERAL-MOGUL [LOCAL ENTITY]

 

and

 

INTERNATIONAL BUSINESS MACHINES [LOCAL ENTITY]

 

          Schedule C-5 (Pro Forma)



--------------------------------------------------------------------------------

Project Charges to be substantially in the form of

Schedule C-5 to the *** Country Agreement.

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

          Schedule C-5 (Pro Forma)



--------------------------------------------------------------------------------

SCHEDULE C-6

 

PHASE III SAP PLANT PRICING

 

to

 

PRO FORMA COUNTRY AGREEMENT

 

FOR FINANCE & ACCOUNTING SERVICES

 

between

 

FEDERAL-MOGUL [LOCAL ENTITY]

 

and

 

INTERNATIONAL BUSINESS MACHINES [LOCAL ENTITY]

 

          Schedule C-6 (Pro Forma)



--------------------------------------------------------------------------------

Phase III SAP Plant Pricing to be substantially in the form of

Schedule C-6 to the *** Country Agreement.

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

          Schedule C-6 (Pro Forma)



--------------------------------------------------------------------------------

SCHEDULE C-7

 

EQUIVALENT PLANT LEDGER (EPL)

 

to

 

PRO FORMA COUNTRY AGREEMENT

 

FOR FINANCE & ACCOUNTING SERVICES

 

between

 

FEDERAL-MOGUL [LOCAL ENTITY]

 

and

 

INTERNATIONAL BUSINESS MACHINES [LOCAL ENTITY]

 

          Schedule C-7 (Pro Forma)



--------------------------------------------------------------------------------

Equivalent Plant Ledger (EPL) to be substantially in the form of

Schedule C-7 to the *** Country Agreement.

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

          Schedule C-7 (Pro Forma)



--------------------------------------------------------------------------------

SCHEDULE C-8

 

PHASE III RESOURCE UNIT RATE

ADJUSTMENT METHOD AND EXAMPLES

 

to

 

PRO FORMA COUNTRY AGREEMENT

 

FOR FINANCE & ACCOUNTING SERVICES

 

between

 

FEDERAL-MOGUL [LOCAL ENTITY]

 

and

 

INTERNATIONAL BUSINESS MACHINES [LOCAL ENTITY]

 

          Schedule C-8 (Pro Forma)



--------------------------------------------------------------------------------

Phase III Resource Unit Rate Adjustment Method and Examples

to be substantially in the form of Schedule C-8 to the

*** Country Agreement.

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

          Schedule C-8 (Pro Forma)



--------------------------------------------------------------------------------

SCHEDULE C-9

 

ERS CHARGES

 

to

 

PRO FORMA COUNTRY AGREEMENT

 

FOR FINANCE & ACCOUNTING SERVICES

 

between

 

FEDERAL-MOGUL [LOCAL ENTITY]

 

and

 

INTERNATIONAL BUSINESS MACHINES [LOCAL ENTITY]

 

          Schedule C-9 (Pro Forma)



--------------------------------------------------------------------------------

ERS Charges to be substantially in the form of

Schedule C-9 to the *** Country Agreement.

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

          Schedule C-9 (Pro Forma)



--------------------------------------------------------------------------------

SCHEDULE C-10

 

LEGACY T&E PRICING

 

to

 

PRO FORMA COUNTRY AGREEMENT

 

FOR FINANCE & ACCOUNTING SERVICES

 

between

 

FEDERAL-MOGUL [LOCAL ENTITY]

 

and

 

INTERNATIONAL BUSINESS MACHINES [LOCAL ENTITY]

 

          Schedule C-10 (Pro Forma)



--------------------------------------------------------------------------------

Legacy T&E Pricing to be substantially in the form of

Schedule C-10 to the *** Country Agreement.

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

          Schedule C-10 (Pro Forma)



--------------------------------------------------------------------------------

SCHEDULE C-11

 

WIND DOWN CHARGES

 

to

 

PRO FORMA COUNTRY AGREEMENT

 

FOR FINANCE & ACCOUNTING SERVICES

 

between

 

FEDERAL-MOGUL [LOCAL ENTITY]

 

and

 

INTERNATIONAL BUSINESS MACHINES [LOCAL ENTITY]

 

          Schedule C-11 (Pro Forma)



--------------------------------------------------------------------------------

Wind Down Charges to be substantially in the form of

Schedule C-11 to the *** Country Agreement.

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

          Schedule C-11 (Pro Forma)



--------------------------------------------------------------------------------

Schedule C-11: Wind Down Charges

 

  1. OVERVIEW

 

Wind Down Charges shall consist of the actual direct costs reasonably incurred
by IBM Local Entity due to the early termination of the Country Agreement in
accordance with this Schedule.

 

  2. LEASED EQUIPMENT

 

With respect to leases for Equipment primarily (consistent with the terms of the
Country Agreement) dedicated to the provision of the Services to Federal-Mogul
Local Entity, the Wind Down Charges shall consist of ***.

 

  3. THIRD PARTY CONTRACTS

 

With respect to agreements entered into by IBM Local Entity with third parties,
dedicated to the provision of the Services to Federal-Mogul Local Entity, the
Wind Down Charges shall consist of ***.

 

  4. MITIGATION

 

(A) With respect to the Wind Down Charges set forth in Article 2 and Article 3,
IBM Local Entity shall use commercially reasonable efforts to avoid incurring
the costs, minimize the costs incurred, and/or recover amounts previously paid.
The commercially reasonable efforts to be employed by IBM Local Entity shall
include, to the extent permissible: (1) providing Federal-Mogul Local Entity
with a list of all leases, contracts and/or Equipment and the costs associated
with each within 30 days after IBM Local Entity’s receipt of a notice of
termination; (2) working with Federal-Mogul Local Entity to identify all
commercially reasonable means to avoid or minimize such costs; (3) offering to
make the Equipment leases and associated third party agreements available to
Federal-Mogul Local Entity or its designee in accordance with Section 27.2 of
the Master Agreement, (4) redeploying any remaining Equipment and associated
third party agreements within IBM Local Entity’s organization if, and as soon
as, commercially reasonable; (5) negotiating with the applicable third party to
eliminate or reduce the fees or charges to be incurred; and/or (6) selling,
canceling or otherwise disposing of any Equipment leases and associated third
party agreements that cannot be redeployed. The costs to be reimbursed by
Federal-Mogul Local Entity shall cease to accrue following the redeployment or
use of such Equipment and third party agreement for any other purpose and shall
be reduced by the net proceeds received from any sale or other disposition.

 

(B) In addition, IBM Local Entity shall use commercially reasonable efforts to
avoid agreeing in any of its subcontracts or other third party agreements to be
subject to termination or cancellation fees or non-cancelable charges
Notwithstanding the foregoing, Wind Down Charges shall not include ***.

 

  5. IBM EMPLOYEES

 

With respect to IBM Local Entity employees who were dedicated solely to the
provision of Services (“Dedicated IBM Employees”), the Wind Down Charges shall
consist of ***.

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

     1    Schedule C-11 (Pro Forma)



--------------------------------------------------------------------------------

  5.1 Redeployment Wages and Benefits.

 

***

 

  5.2 Severance.

 

***

 

  5.3 Employee Wind Down Limitations.

 

Amounts due under Section 5.1 and Section 5.2 shall be qualified as follows:

 

(A) ***

 

(B) ***

 

(C) ***

 

(D) ***

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

     2    Schedule C-11 (Pro Forma)



--------------------------------------------------------------------------------

EXHIBIT D

 

TRANSITION

 

to

 

PRO FORMA COUNTRY AGREEMENT

 

FOR FINANCE & ACCOUNTING SERVICES

 

between

 

FEDERAL-MOGUL [LOCAL ENTITY]

 

and

 

INTERNATIONAL BUSINESS MACHINES [LOCAL ENTITY]

 

          Exhibit D (Pro Forma)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.   

OVERVIEW

   1      1.1    GENERAL    1      1.2    DEFINITIONS    1      1.3    OTHER
TERMS    1 2.   

OVERALL TRANSITION ACTIVITIES

   1      2.1    OVERVIEW    1      2.2    MAJOR FUNCTIONS    1      2.3   
TRANSITION PLAN MILESTONES    2 3.   

POST TRANSITION RETAINED RESPONSIBILITY

   4

 

     i    Exhibit D (Pro Forma)



--------------------------------------------------------------------------------

  1. OVERVIEW

 

  1.1 General.

 

This Exhibit sets forth the Transition approach and initial Transition Plan for
conducting the transfer of Services, people and technology from Federal-Mogul
Local Entity to IBM Local Entity.

 

  1.2 Definitions.

 

Capitalized terms shall have the meanings set forth in Exhibit Z. Capitalized
terms used in this Schedule but not defined in Exhibit Z shall have the meanings
set forth in the Master Agreement.

 

  1.3 Other Terms.

 

Other capitalized terms used in this Exhibit are defined in the context in which
they are used and shall have the meanings there indicated. Capitalized terms
used but not defined in this Exhibit shall have the meanings given in the
Country Agreement.

 

  2. OVERALL TRANSITION ACTIVITIES

 

  2.1 Overview.

 

The Transition shall be conducted, in accordance with the Transition Plan which
shall be substantially in the form of Schedule D-1 to the *** Country Agreement.
The final form of the Transition Plan will be developed and agreed upon by the
Parties in accordance with Article 5 of the Country Agreement. The final
Transition Plan shall set forth the activities required to transfer
accountability for in-scope services from Federal-Mogul Local Entity to IBM
Local Entity, including the activities, Transition Milestones, timing and each
Parties’ responsibilities for the task level activities during the Transition.
The Transition Plan shall also include the go-live criteria and required
approvals of each of the Parties.

 

  2.2 Major Functions.

 

IBM Local Entity will have responsibility for planning and managing the
Transition of the in-scope services from Federal-Mogul Local Entity to IBM Local
Entity, including migrating various functions from certain Federal-Mogul Local
Entity Service Locations to IBM Local Entity Service Locations. As a part of the
Transition, IBM’s responsibilities shall include:

 

(A) Developing and finalizing the Transition Plan in accordance with Article 5
of the Country Agreement;

 

(B) Performing certain information technology configuration activities,
including developing an information technology plan and designing the
information technology configuration related to business process connectivity
activities for Federal-Mogul Local Entity approval;

 

(C) Working with Federal-Mogul Local Entity’s in-house network support
organization to establish a secure link between the IBM Local Entity Service
Locations and Federal-Mogul Local Entity’s networks. IBM Local Entity will
order, receive and configure IBM Local Entity network components and
client/server Software related to connectivity requirements, and test the IBM
Local Entity network, workstations and applications to ensure proper
connectivity. Federal-Mogul Local Entity will have responsibility for the LAN
connection to the IBM-Local Entity router installed at the appropriate
Federal-Mogul facility. IBM Local Entity will have responsibility for the
connection beyond Federal-Mogul Local Entity’s connection point to the IBM-Local
Entity router installed at the appropriate

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

     1    Exhibit D (Pro Forma)



--------------------------------------------------------------------------------

Federal-Mogul facility including responsibility for the circuit connection to
the router and configuration of the router;

 

(D) Developing and/or assembling training documentation, including process flows
and desk documentation which shall be utilized to train the IBM Personnel who
will be performing the Services. IBM Local Entity may incorporate into such
documentation any applicable Federal-Mogul Local Entity training documentation
in existence prior to the Country Agreement Effective Date. The IBM Personnel
who have not performed on-site knowledge transfer will be adequately trained on
the Federal-Mogul Local Entity processes and Systems prior to their assignment
to support and deliver the Services;

 

(E) With respect to IBM Local Entity Service Locations, procuring and installing
all necessary furniture, switches, Software and Equipment, and designing and
constructing appropriate workplace areas, wiring and telephone systems;

 

(F) Executing the transfer of knowledge for activities related to the Services
from Federal-Mogul Local Entity personnel to IBM Personnel so as to enable such
personnel to perform the Services in accordance with the terms of the Country
Agreement. During the Transition, IBM Local Entity will utilize the
Federal-Mogul Local Entity Facilities specified in Exhibit J and require
sufficient access to Federal-Mogul Local Entity’s existing staff to allow for
the required documentation and training activities;

 

(G) Developing and finalizing the Policies and Procedures Guide, including
business process maps for the Services;

 

(H) Developing and executing a communications plan for IBM Local Entity internal
communications and assisting Federal-Mogul Local Entity in determining the
nature, content and timing of Federal-Mogul Local Entity’s internal and external
communications;

 

(I) Assisting Federal-Mogul Local Entity in developing retention plans aimed at
keeping key employees engaged for a specified period of time in order to better
effect the Transition;

 

(J) Maintaining a log of Transition issues and driving resolution of outstanding
items. These issues will be reviewed as determined by the F&A BPT Projects
Management Committee and tracked to conclusion by IBM Local Entity;

 

(K) Evaluating and assessing the ability of IBM Personnel to perform the
Services during knowledge transfer and training activities and taking corrective
actions when necessary;

 

(L) Developing and submitting the DRP to Federal-Mogul Local Entity for approval
in accordance with Section 28.2 of the Country Agreement; and

 

(M) Reporting on the status of Transition to both Federal-Mogul Local Entity and
IBM Local Entity on a regular agreed-upon basis as specified in Schedule E to
the Master Agreement.

 

  2.3 Transition Plan Milestones.

 

In accordance with the Transition Plan, IBM Local Entity will perform the
Transition so as to meet the Transition Milestones, including those set forth in
the table below. Pursuant to Section 5.4(A) of the Country Agreement, if any
Transition Milestone is not completed on or before the specified due date (as
set forth in the table below) then, subject to Section 5.4(B) of the Country
Agreement, IBM Local Entity shall incur the applicable Transition Milestone
Credit, as specified in the table below, for the

 

     2    Exhibit D (Pro Forma)



--------------------------------------------------------------------------------

applicable period of delay. Transition Milestone Credits shall be prorated based
upon the timing of IBM Local Entity’s satisfaction of the applicable completion
criteria in any given week.

 

Transition Milestone

--------------------------------------------------------------------------------

  

Due Date

--------------------------------------------------------------------------------

  

Completion Criteria

--------------------------------------------------------------------------------

  

Transition
Milestone
Credit

--------------------------------------------------------------------------------

  

Transition
Milestone
Payments

--------------------------------------------------------------------------------

Interim Transition Milestones

***

   [TBD]   

***

   [TBD]    [TBD]

***

   [TBD]   

***

   [TBD]    [TBD]

***

   [TBD]   

***

   [TBD]    [TBD]

***

   [TBD]   

***

   [TBD]    [TBD]

***

   [TBD]   

***

   [TBD]    [TBD]

***

   [TBD]   

***

   [TBD]    [TBD]

***

   [TBD]   

***

   [TBD]    [TBD]

***

   [TBD]   

***

   [TBD]    [TBD]

***

   [TBD]   

***

   [TBD]    [TBD]

***

   [TBD]   

***

   [TBD]    [TBD]

***

   [TBD]   

***

   [TBD]    [TBD] Final Transition Milestone

***

   [TBD]   

***

   [TBD]    [TBD]

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

     3    Exhibit D (Pro Forma)



--------------------------------------------------------------------------------

  2.4 Transition Milestone Acceptance Criteria

 

Federal-Mogul Local Entity’s acceptance of the Transition Milestones shall be in
accordance with the Acceptance Procedures (as applicable) set forth in Appendix
E-6 to Schedule E to the Master Agreement.

 

  3. POST TRANSITION RETAINED RESPONSIBILITY

 

To support a successful post-go-live IBM Local Entity requires access to content
knowledgeable Federal-Mogul Local Entity employees in accordance with the post
transition resource requirements set forth below.

 

Federal-Mogul Local Entity Post Go-Live Resource Requirements

 

Transition

--------------------------------------------------------------------------------

  

Process

--------------------------------------------------------------------------------

  

No. Of Resources

--------------------------------------------------------------------------------

  

Duration-
Business
Days

--------------------------------------------------------------------------------

  

Location

--------------------------------------------------------------------------------

***                          ***    ***    ***    ***

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

     4    Exhibit D (Pro Forma)



--------------------------------------------------------------------------------

EXHIBIT E

 

HR PROVISIONS

 

to

 

PRO FORMA COUNTRY AGREEMENT

 

FOR FINANCE & ACCOUNTING SERVICES

 

between

 

FEDERAL-MOGUL [LOCAL ENTITY]

 

and

 

INTERNATIONAL BUSINESS MACHINES [LOCAL ENTITY]

 

          Exhibit E (Pro Forma)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.

   INTRODUCTION    1     

1.1

   General    1     

1.2

   Definitions    1     

1.3

   Other Terms    1

2.

   SECONDMENT    1     

2.1

   Secondment of Certain Affected Employees    1     

2.2

   Direction and Control    1     

2.3

   Reimbursement    2     

2.4

   Early Termination of Secondment    2

3.

   EMPLOYEE RETENTION PLAN    2

4.

   SEVERANCE OBLIGATIONS    3

5.

   OFFERS OF EMPLOYMENT    3

 

     i    Exhibit E (Pro Forma)



--------------------------------------------------------------------------------

TABLE OF SCHEDULES

 

Schedule 1:

  

Seconded Employees

Schedule 2:

  

Federal-Mogul Employee Retention Plan

Schedule 3:

  

Federal-Mogul Severance Policy

 

     ii    Exhibit E (Pro Forma)



--------------------------------------------------------------------------------

  1. INTRODUCTION

 

  1.1 General.

 

This Exhibit contains the terms and conditions applicable to (A) the secondment
of certain Federal-Mogul Local Entity employees by Federal-Mogul Local Entity to
IBM Local Entity for the purpose of supporting IBM Local Entity’s provision of
the Services to Federal-Mogul Local Entity, (B) certain reimbursements to be
made by IBM Local Entity to Federal-Mogul Local Entity for IBM Local Entity’s
use of the Seconded Employees; (C) certain retention payments to be paid to the
employees seconded by Federal-Mogul Local Entity to IBM Local Entity, (D)
certain severance obligations relating to the employees seconded by
Federal-Mogul Local Entity to IBM Local Entity, and (D) IBM Local Entity’s right
to extend offers of employment to the employees seconded by Federal-Mogul Local
Entity to IBM Local Entity. Nothing in this Exhibit is intended to create any
right or cause of action in or on behalf of any person or entity other than
Federal-Mogul Local Entity and IBM Local Entity.

 

  1.2 Definitions.

 

Capitalized terms shall have the meanings set forth in Exhibit Z. Capitalized
terms used in this Exhibit but not defined in Exhibit Z shall have the meanings
set forth in the Master Agreement.

 

  1.3 Other Terms.

 

Other capitalized terms used in this Exhibit are defined in the context in which
they are used and shall have the meanings there indicated. Capitalized terms
used but not defined in this Exhibit shall have the meanings set forth in the
Country Agreement.

 

  2. SECONDMENT

 

  2.1 Secondment of Certain Affected Employees.

 

The Federal-Mogul Local Entity employees identified in Schedule E-1 (the
“Seconded Employees”) shall be seconded to IBM Local Entity for a period of time
specified in Schedule E-1 (the “Secondment Period”). While seconded to IBM Local
Entity, the Seconded Employees shall devote their efforts solely to the
performance of the Services, except that IBM Local Entity hereby agrees to
recognize Federal-Mogul Local Entity’s usual holidays, vacation periods and
periods of absence due to short-term illness under Federal-Mogul Local Entity’s
sick leave policy (as determined by Federal-Mogul Local Entity’s plans, policies
or practices). The Seconded Employees will (A) continue to perform the services,
functions and responsibilities similar to those which were performed by such
employees prior to the Country Agreement Effective Date (which form part of the
Services) and (B) participate in knowledge transfer activities by training
others and potentially learning new functions which they are not currently
performing in their process area. The Seconded Employees will also assist IBM
Local Entity with closure of issues and other related activities in supporting a
smooth and successful Transition and delivery of the Services (as further
described in the Country Agreement).

 

  2.2 Direction and Control.

 

During the Secondment Period, each Seconded Employee shall be made available to
IBM Local Entity for the purpose of providing the Services. Notwithstanding the
foregoing, the Seconded Employees will remain employed by Federal-Mogul Local
Entity. The Seconded Employees shall be under the technical supervision,
direction and control of IBM Local Entity with respect to performing the

 

     1    Exhibit E (Pro Forma)



--------------------------------------------------------------------------------

Services. The Services performed by the Seconded Employees shall be based on
information and direction furnished by IBM Local Entity and the Seconded
Employees shall be entitled to rely upon such information and direction as being
correct, accurate and appropriate. IBM Local Entity shall assume the right to
supervise, direct or control the Seconded Employees only with respect to their
performance of the Services and IBM Local Entity shall be solely responsible for
the performance of the Services. During the Secondment Period, Federal-Mogul
shall be solely responsible for all employment costs (including the payment of
wages and bonuses), vacation pay, sick leave and other employee benefits,
withholdings required by Law and any retention or severance payments.
Federal-Mogul shall also be responsible for enforcing Federal-Mogul’s personnel
policies (including all hiring, firing, and disciplinary actions) with respect
to the Seconded Employees.

 

  2.3 Reimbursement.

 

IBM Local Entity shall reimburse Federal-Mogul Local Entity on a monthly basis
for the ***.

 

  2.4 Early Termination of Secondment.

 

(A) Federal-Mogul Local Entity shall use commercially reasonable efforts to make
the Seconded Employees available for the Secondment Period. If the secondment of
a Seconded Employee is terminated or temporarily suspended by Federal-Mogul
Local Entity for any reason prior to the end of the Secondment Period for such
employee, the Parties shall determine whether it will be necessary to backfill
the position vacated by the Seconded Employee. If the Parties determine that the
position needs to be backfilled, the position shall be backfilled with an IBM
Local Entity employee, unless the Parties determine that it would be more
appropriate to backfill such position with a different Federal-Mogul Local
Entity employee (in which case such Federal-Mogul Local Entity employee will be
seconded to IBM Local Entity in accordance with the terms of this Exhibit).

 

(B) The secondment of any Seconded Employee shall, upon IBM Local Entity’s
request and with Federal-Mogul’s consent, be terminated before the end of the
Secondment Period on a date agreed upon by the Parties.

 

(C) In the event the secondment of any Seconded Employee is terminated early
(whether at Federal-Mogul Local Entity’s or IBM Local Entity’s request), IBM
Local Entity shall be responsible for reimbursing ***.

 

  2.5 Extension of Secondment Periods.

 

The Secondment Period for a Seconded Employee may be extended, upon IBM Local
Entity’s request, if Federal-Mogul Local Entity approves such request and IBM
Local Entity continues to ***.

 

  3. EMPLOYEE RETENTION PLAN

 

Attached as Schedule E-2 is an employee retention plan that was developed by the
Parties prior to the Country Agreement Effective Date. It provides for certain
retention payments that will be made by Federal-Mogul Local Entity to the
Seconded Employees during each employee’s applicable Secondment Period. IBM
Local Entity shall reimburse ***.

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

     2    Exhibit E (Pro Forma)



--------------------------------------------------------------------------------

  4. SEVERANCE OBLIGATIONS

 

Upon completion or early termination for any reason of any Seconded Employee’s
Secondment Period, such employee may be severed by Federal-Mogul Local Entity.
In the event that Federal-Mogul Local Entity terminates a Seconded Employee’s
employment within six months of the end of the Secondment Period, IBM Local
Entity shall reimburse ***.

 

  5. FEDERAL-MOGUL POLICIES

 

In the event that Federal-Mogul Local Entity plans to change any of its
personnel policies (including its severance or COBRA programs) in a manner that
would result in increased costs to IBM Local Entity, Federal-Mogul Local Entity
shall notify IBM Local Entity of such planned changes at least 30 days in
advance of implementing such changes and the Parties shall in good faith
determine an appropriate adjustment (if any) to the amounts to be reimbursed by
IBM Local Entity to Federal-Mogul Local Entity pursuant to this Exhibit. If the
Parties cannot agree on an appropriate adjustment, the amounts set forth in
Schedule E-1 shall continue to apply through the remainder of the secondment,
and the IBM Local Entity ***.

 

  6. OFFERS OF EMPLOYMENT

 

IBM Local Entity may, at any time during a Seconded Employee’s Secondment
Period, offer employment to such employee, provided that (A) IBM Local Entity
obtains Federal-Mogul Local Entity’s approval to extend such offer of employment
and (B) IBM Local Entity maintains such employee on the Federal-Mogul Local
Entity account for the duration of such employee’s Secondment Period (unless
otherwise agreed by the Parties). If IBM Local Entity employs a Seconded
Employee following the Secondment Period, such employee’s employment with
Federal-Mogul Local Entity will automatically terminate without any further
obligation of Federal-Mogul to that employee.

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

     3    Exhibit E (Pro Forma)



--------------------------------------------------------------------------------

Schedule E-1: Seconded Employees

 

No.

--------------------------------------------------------------------------------

  

Employee

Name

--------------------------------------------------------------------------------

  

Secondment Period

--------------------------------------------------------------------------------

   Employee Cost/Month


--------------------------------------------------------------------------------

               2005


--------------------------------------------------------------------------------

   2006


--------------------------------------------------------------------------------

General Ledger Personnel

1

                   

2

                    Payroll Personnel

1

                   

2

                   

 

     1    Schedule E-1 (Pro Forma)



--------------------------------------------------------------------------------

Schedule E-2: Employee Retention Program

 

As a retention program, Federal-Mogul will make retention bonus payments to the
Seconded Employees described in Exhibit E of this Agreement as follows:

 

1. ***

 

2. ***

 

3. ***

 

***

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

     1    Schedule E-2 (Pro Forma)



--------------------------------------------------------------------------------

Schedule E-3: Federal-Mogul Severance Program

 

[TO BE ATTACHED]

 

     2    Schedule E-3 (Pro Forma)



--------------------------------------------------------------------------------

EXHIBIT F

 

THIRD PARTY SERVICE CONTRACTS

 

to

 

PRO FORMA COUNTRY AGREEMENT

 

FOR FINANCE & ACCOUNTING SERVICES

 

between

 

FEDERAL-MOGUL [LOCAL ENTITY]

 

and

 

INTERNATIONAL BUSINESS MACHINES [LOCAL ENTITY]

 

          Exhibit F (Pro Forma)



--------------------------------------------------------------------------------

Table 1: Assigned Contracts

 

Vendor

--------------------------------------------------------------------------------

  

Service

--------------------------------------------------------------------------------

As of the Country Agreement Effective Date there are no Assigned Contracts. The
Parties may, however, add Assigned Contracts by mutual agreement during the term
of this Country Agreement.                     

 

Table 2: Managed Contracts

 

Vendor

--------------------------------------------------------------------------------

  

Service

--------------------------------------------------------------------------------

As of the Country Agreement Effective Date there are no Managed Contracts. The
Parties may, however, add Managed Contracts by mutual agreement during the term
of this Country Agreement.                     

 

     1    Exhibit F (Pro Forma)



--------------------------------------------------------------------------------

EXHIBIT G

 

KEY POSITIONS

 

to

 

PRO FORMA COUNTRY AGREEMENT

 

FOR FINANCE & ACCOUNTING SERVICES

 

between

 

FEDERAL-MOGUL [LOCAL ENTITY]

 

and

 

INTERNATIONAL BUSINESS MACHINES [LOCAL ENTITY]

 

          Exhibit G (Pro Forma)



--------------------------------------------------------------------------------

        #        

--------------------------------------------------------------------------------

 

Name

--------------------------------------------------------------------------------

 

Title/Position

--------------------------------------------------------------------------------

 

Period of Time Dedicated to Federal-
Mogul Account

--------------------------------------------------------------------------------

1

  [TBD]   Global Program Executive   ***

2

  [TBD]   IBM Regional Delivery Project Executive   ***

3

  [TBD]   Transition Project Manager   ***

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

     1    Exhibit G (Pro Forma)



--------------------------------------------------------------------------------

Confidential

 

Exhibit G (Key Personnel)

 

Page 2



--------------------------------------------------------------------------------

EXHIBIT I

 

SOFTWARE AND EQUIPMENT

 

to

 

PRO FORMA COUNTRY AGREEMENT

 

FOR FINANCE & ACCOUNTING SERVICES

 

between

 

FEDERAL-MOGUL [LOCAL ENTITY]

 

and

 

INTERNATIONAL BUSINESS MACHINES [LOCAL ENTITY]

 

          Exhibit I (Pro Forma)



--------------------------------------------------------------------------------

Part 1: Software

 

  1. FEDERAL-MOGUL LOCAL ENTITY SOFTWARE

 

  1.1 Proprietary Software

 

None.

 

  1.2 Federal Mogul Third Party Software.

 

Application

--------------------------------------------------------------------------------

 

Vendor

--------------------------------------------------------------------------------

 

Application Description

--------------------------------------------------------------------------------

[TBD]

  [TBD]   [TBD]

[TBD]

  [TBD]   [TBD]

[TBD]

  [TBD]   [TBD]

 

  2. IBM LOCAL ENTITY SOFTWARE

 

  2.1 Proprietary Software.

 

Application

--------------------------------------------------------------------------------

 

Application Description

--------------------------------------------------------------------------------

[TBD]

  [TBD]

[TBD]

  [TBD]

[TBD]

  [TBD]

 

  2.2 IBM Third Party Software.

 

Application

--------------------------------------------------------------------------------

 

Vendor

--------------------------------------------------------------------------------

 

Application Description

--------------------------------------------------------------------------------

[TBD]

  [TBD]   [TBD]

[TBD]

  [TBD]   [TBD]

[TBD]

  [TBD]   [TBD]

 

Part 2: Equipment

 

For the purposes of Article 10 of the Country Agreement, the following is a list
of the Retained Equipment identified as of the Country Agreement Effective Date.

 

Equipment

--------------------------------------------------------------------------------

  

Description

--------------------------------------------------------------------------------

[TBD]

   [TBD]

[TBD]

   [TBD]

[TBD]

   [TBD]

 

     1    Exhibit I (Pro Forma)



--------------------------------------------------------------------------------

EXHIBIT J

 

FACILITIES

 

to

 

PRO FORMA COUNTRY AGREEMENT

 

FOR FINANCE & ACCOUNTING SERVICES

 

between

 

FEDERAL-MOGUL [LOCAL ENTITY]

 

and

 

INTERNATIONAL BUSINESS MACHINES [LOCAL ENTITY]

 

          Exhibit J (Pro Forma)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.      OVERVIEW    1      1.1  

    General

   1 2.      FEDERAL-MOGUL LOCAL ENTITY FACILITIES    1      2.1  

    Facilities Location

   1      2.2  

    Service Delivery Requirements

   1      2.3  

    Transition Project Team Requirements

   2      2.4  

    IBM Global Program Executive Requirements

   2 3.      IBM SERVICE LOCATIONS    2

 

     i    Exhibit J (Pro Forma)



--------------------------------------------------------------------------------

TABLE OF SCHEDULES

 

Schedule J-1    Federal-Mogul Service Locations

 

     ii    Exhibit J (Pro Forma)



--------------------------------------------------------------------------------

  1. OVERVIEW

 

  1.1 General.

 

(A) Subject to Article 11 of the Country Agreement, Federal-Mogul Local Entity
will provide the (1) Service Delivery Requirements, (2) Transition Team
Requirements and (3) IBM Global Program Executive Requirements at Federal-Mogul
Local Entity Facilities (as set forth in Article 2) to IBM Local Entity for the
delivery of Services. The Parties acknowledge that the requirements are both
short term and long term. Requirements for the Transition and the interim
service delivery are anticipated to last for *** months. Requirements for the
Relationship Management Team will last for the term of the Country Agreement.
The office facilities provided by Federal-Mogul Local Entity for the use of IBM
Personnel pursuant to this Exhibit will be generally comparable to the standard
office space (including usual office furniture, telephone handsets, connectivity
and fixtures) occupied by similarly situated Federal-Mogul employees.

 

(B) Subject to Article 11 of the Country Agreement, IBM Local Entity will
deliver the Services to the Federal-Mogul Service Locations set forth in
Schedule J-1.

 

(C) Subject to Article 11 of the Country Agreement, IBM Local Entity will
deliver the Services from the IBM Service Locations set forth in Section 4.

 

  2. FEDERAL-MOGUL LOCAL ENTITY FACILITIES

 

  2.1 Facilities Location.

 

The Federal-Mogul Local Entity Facilities are located at:

 

[TBD]

 

  2.2 Service Delivery Requirements.

 

Location

--------------------------------------------------------------------------------

 

Function

--------------------------------------------------------------------------------

 

Requirements

--------------------------------------------------------------------------------

[TBD]

  [TBD]   [TBD]

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

     1    Exhibit J (Pro Forma)



--------------------------------------------------------------------------------

  2.3 Transition Project Team Requirements.

 

Location

--------------------------------------------------------------------------------

 

Function

--------------------------------------------------------------------------------

 

Requirements

--------------------------------------------------------------------------------

[TBD]   [TBD]   [TBD] [TBD]   [TBD]   [TBD]

 

  2.4 IBM Global Program Executive Requirements.

 

Location

--------------------------------------------------------------------------------

 

Function

--------------------------------------------------------------------------------

 

Requirements

--------------------------------------------------------------------------------

[TBD]   [TBD]   [TBD]

 

  3. IBM SERVICE LOCATIONS

 

Subject to Article 11 of the Country Agreement, IBM Local Entity will deliver
the Services from the IBM Local Entity Service Locations located at:

 

[TBD]

 

     2    Exhibit J (Pro Forma)



--------------------------------------------------------------------------------

Schedule J-1: Federal-Mogul Service Locations

 

#

--------------------------------------------------------------------------------

  

Location

--------------------------------------------------------------------------------

1.   

[LIST]

 

     1    Schedule J-1 (Pro Forma)



--------------------------------------------------------------------------------

EXHIBIT K

 

TERMINATION/EXPIRATION ASSISTANCE

 

to

 

PRO FORMA COUNTRY AGREEMENT

 

FOR FINANCE & ACCOUNTING SERVICES

 

between

 

FEDERAL-MOGUL [LOCAL ENTITY]

 

and

 

INTERNATIONAL BUSINESS MACHINES [LOCAL ENTITY]

 

          Exhibit K (Pro Forma)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page


--------------------------------------------------------------------------------

1.

       OVERVIEW    1    

1.1

  

General

   1    

1.2

  

Federal-Mogul Local Entity Designee

   1    

1.3

  

Definitions

   1

2.

       INTRODUCTION    1

3.

       TERMINATION/EXPIRATION TRANSITION PLAN    1

4.

       CONFIDENTIALITY    2

5.

       ACCESS TO RESOURCES    2

6.

       REMOVAL OF PROPERTY    2

7.

       BID ASSISTANCE    3

8.

       SPECIFIC TERMINATION ASSISTANCE    3    

8.1

  

Knowledge Transfer

   3    

8.2

  

Operational Transition

   3    

8.3

  

Organizational Transfer

   5    

8.4

  

Human Resources Transfer

   5

 

     i    Exhibit K (Pro Forma)



--------------------------------------------------------------------------------

  1. OVERVIEW

 

  1.1 General.

 

The Termination/Expiration Assistance referenced in Section 27.7 of the Country
Agreement is described in this Exhibit. IBM Local Entity shall provide the
Termination/Expiration Assistance in a manner consistent with the requirements
of this Exhibit; provided, however, that this Exhibit does not replace or
supersede the specific Services requirements set forth in the Country Agreement,
Exhibit A or the Policies and Procedures Guide.

 

  1.2 Federal-Mogul Local Entity Designee.

 

In the event that Federal-Mogul Local Entity designates a third party
(“Designee”) to assume primary responsibility for the management of the
post-termination/expiration transition of the Services, or for the provision of
the Services following such transition, then, subject to Article 4, IBM Local
Entity shall provide the Termination/Expiration Assistance to Federal-Mogul
Local Entity or its Designee, and all references herein to receipt of
Termination/Expiration Assistance by “Federal-Mogul Local Entity” shall be
deemed to be references to “Designee” wherever Federal-Mogul Local Entity so
directs.

 

  1.3 Definitions.

 

Capitalized terms shall have the meanings set forth in Exhibit Z. Capitalized
terms used in this Exhibit but not defined in Exhibit Z shall have the meanings
set forth in the Master Agreement.

 

  2. INTRODUCTION

 

IBM Local Entity shall cooperate with Federal-Mogul Local Entity and provide the
Termination/Expiration Assistance described in Section 27.7 of the Country
Agreement and this Exhibit during the Termination/Expiration Assistance period
(the “Termination/Expiration Assistance Period”) that is described in Section
27.7 of the Country Agreement. The purpose of the Termination/Expiration
Assistance shall be (A) to allow Federal-Mogul Local Entity to obtain from
another provider, or to provide for itself, services to substitute for or
replace those provided by IBM Local Entity, and (B) to minimize any adverse
effect of transferring the Services to Federal-Mogul Local Entity or to a new
provider(s) selected by Federal-Mogul Local Entity.

 

  3. TERMINATION/EXPIRATION TRANSITION PLAN

 

IBM Local Entity will assist in the development of a plan for transition of the
Services from IBM Local Entity to Federal-Mogul Local Entity
(“Termination/Expiration Transition Plan” ), which assistance will include
preparing that portion of the Termination/Expiration Transition Plan detailing
IBM Local Entity’s responsibilities, including schedules and resource
commitments. If Federal-Mogul Local Entity nominates a Designee to assume
primary responsibility for the Services, IBM Local Entity will support
Federal-Mogul Local Entity’s preparation and implementation of the
Termination/Expiration Transition Plan by providing the Designee with
information regarding the Services that may be reasonably required in connection
with such plan and preparing that portion of the Termination/Expiration
Transition Plan detailing IBM Local Entity’s responsibilities, including
schedules and resource commitments. The Charges for the Termination/Expiration
Assistance shall be calculated in accordance with Section 27.7 of the Country
Agreement and Exhibit C.

 

     1    Exhibit K (Pro Forma)



--------------------------------------------------------------------------------

  4. CONFIDENTIALITY

 

Prior to providing Termination/Expiration Assistance to a Designee, IBM Local
Entity will have the right to receive from such Designee written assurances that
(A) the Designee will maintain at all times the confidentiality of any IBM
Confidential Information disclosed or provided to, or learned by, such Designee
in the course of receiving Termination/Expiration Assistance, (B) the Designee
will use such Confidential Information solely for the purposes for which
Federal-Mogul Local Entity is authorized to use such Confidential Information
under the Country Agreement, (C) the Designee will not remove any such
Confidential Information from Federal-Mogul Local Entity Service Locations or
any other locations where the Services were provided during the term of the
Country Agreement, and (D) the Designee shall cease using all of the IBM
Confidential Information within *** months after IBM Local Entity ceases
providing Termination/Expiration Assistance.

 

  5. ACCESS TO RESOURCES

 

In providing Termination/Expiration Assistance, and subject to IBM Local
Entity’s ability to perform its obligations under the Country Agreement,
including continuing to meet the Service Levels during the term of the Country
Agreement, IBM Local Entity shall provide to Federal-Mogul Local Entity or its
Designee, representatives, contractors and consultants access to and use of
processes, procedures, Equipment, IP, personnel, third parties, and other
resources that IBM Local Entity used to provide Services (collectively the
“Resources”) for the sole purpose of transitioning the Services to Federal-Mogul
Local Entity or its Designee, unless otherwise agreed by the Parties.
Notwithstanding the foregoing, IBM Local Entity will be under no obligation to
provide the Designee with access to the Resources where such access would result
in the Designee obtaining any confidential or proprietary information about any
IBM Local Entity customer (other than Federal-Mogul Local Entity). IBM Local
Entity’s obligation to make any IP available to any Designee will be subject to
the provisions of Article 12 of the Country Agreement. IBM Local Entity also
shall use commercially reasonable efforts to provide Federal-Mogul Local Entity
or its Designee with reasonable information concerning such Resources. IBM Local
Entity shall provide such access and information both prior to, and in
connection with, the termination or expiration of the Country Agreement and
during the Termination/Expiration Assistance Period.

 

  6. REMOVAL OF PROPERTY

 

During the Termination/Expiration Assistance Period, IBM Local Entity shall
provide appropriate notice to Federal-Mogul Local Entity identifying any
documents, Equipment, IP or other material that it intends to remove, prior to
removing any such property from any Federal-Mogul Local Entity Service Location.
Such identification shall be in sufficient detail to apprise Federal-Mogul Local
Entity of the nature and ownership of such property. During the
Termination/Expiration Assistance Period, IBM Local Entity shall only remove any
property used to provide the Services from any of the Federal-Mogul Local Entity
Service Locations in accordance with the agreed upon schedule set forth in the
Termination/Expiration Transition Plan. IBM Local Entity shall comply with
removal procedures reasonably established and provided in writing by
Federal-Mogul Local Entity for removal of property from Federal-Mogul Local
Entity Service Locations.

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

     2    Exhibit K (Pro Forma)



--------------------------------------------------------------------------------

  7. BID ASSISTANCE

 

IBM Local Entity shall provide reasonable assistance to Federal-Mogul Local
Entity with respect to conducting a bid process for performance of the Services.
IBM Local Entity shall, to the extent information is reasonably available,
provide updated performance histories, accurate asset inventories with fair
market values for assets then primarily dedicated to the performance of the
Services, IP lists (including any IBM IP used to provide the Services), third
party contractor lists, work volumes and Projects underway.

 

  8. SPECIFIC TERMINATION ASSISTANCE

 

If and to the extent that Federal-Mogul Local Entity and/or a Designee assumes
responsibility for some or all of the Services provided by IBM Local Entity
under the Country Agreement, IBM Local Entity will provide
Termination/Expiration Assistance to Federal-Mogul Local Entity and/or its
Designee. In addition to the Termination/Expiration Assistance described in the
Country Agreement, the Termination/Expiration Assistance shall be provided as
described in this Section.

 

  8.1 Knowledge Transfer.

 

IBM Local Entity will provide for a transfer of knowledge regarding the
Services, Federal-Mogul Local Entity’s requirements, and related topics so as to
facilitate the provision of the Services by Federal-Mogul Local Entity or its
Designee as follows:

 

(A) Provide Federal-Mogul Local Entity and its Designee with all relevant
information regarding the Services that is necessary to implement the
Termination/Expiration Transition Plan, and provide such information regarding
the Services as necessary for Federal-Mogul Local Entity or its Designee to
assume responsibility for the continued performance of the Services in an
orderly manner so as to minimize disruption in the operations of Federal-Mogul
Local Entity, including: (1) relevant documentation; (2) processes, procedures,
methodologies, schedules, work product and related information; (3) agreements
with third party suppliers of goods and services that are not subject to
confidentiality provisions; (4) contacts at companies licensing third party IP
used to provide the Services; and (5) key support contacts (names and phone
numbers) of Federal-Mogul Local Entity and third party personnel and of IBM
Local Entity personnel during the transition;

 

(B) Provide relevant information to the Designee’s and Federal-Mogul Local
Entity’s personnel in the performance of those Services that are to be
transferred and in the management of third party suppliers of goods and services
required for performance of the Services; and

 

(C) Provide reasonable access (e.g., by telephone and email), during the
Termination/Expiration Assistance Period, to IBM Personnel filling Key
Positions.

 

  8.2 Operational Transition.

 

IBM Local Entity shall perform the following activities required to help effect
the transition of operational responsibility for the Services.

 

(A) Deliver the then-existing Policies and Procedures Guide and all other
applicable documentation regarding processes and procedures used to provide the
Services;

 

     3    Exhibit K (Pro Forma)



--------------------------------------------------------------------------------

(B) Provide work volumes, Service Levels, and information on historical
performance for the preceding *** months;

 

(C) Provide copies of all Federal-Mogul Data and files on electronic media (to
the extent the Federal-Mogul Data and files then reside on electronic media) as
specified by Federal-Mogul Local Entity or its Designee;

 

(D) Identify work and Projects expected to be in progress as of the effective
date of termination or expiration. With respect to such work, document current
status and cooperate in stabilization for continuity during transition;

 

(E) Provide pre-transition services, including:

 

(1) Providing documentation used by IBM Local Entity to provide the Services,
including technical documentation relevant to the Services in hard-copy or
electronic media as indicated by Federal-Mogul Local Entity in accordance with
Federal-Mogul Local Entity’s license rights set forth in Article 12 of the
Country Agreement;

 

(2) Providing assistance in notifying IBM Local Entity’s outside vendors of the
procedures to be followed during the Termination/Expiration Assistance Period;

 

(3) Assisting Federal-Mogul Local Entity or its Designee in the analysis of the
space required for software and data file libraries; and

 

(4) Providing interim tapes of Federal-Mogul Data, as reasonably requested and
at Federal-Mogul Local Entity’s expense.

 

(F) Provide, after the transition, additional assistance as agreed upon by the
Parties; and

 

(G) Provide other services during the transition, including:

 

(1) At Federal-Mogul Local Entity’s expense, copying and delivering to
Federal-Mogul Local Entity all requested data files and other Federal-Mogul
Confidential Information;

 

(2) In conjunction with Federal-Mogul Local Entity or its Designee, conducting
rehearsals of the migration, in accordance with the Termination/Expiration
Transition Plan, prior to cutover as scheduled by Federal-Mogul Local Entity;
and

 

(3) Providing assistance to Federal-Mogul Local Entity or its Designee in
loading the data files and with the movement of data from the then-existing
databases to the new environment.

 

(4) With respect to any Equipment transferred to Federal-Mogul Local Entity, IBM
Local Entity shall use commercially reasonable efforts to transfer any
manufacturer or other third party warranties applicable to such Equipment to
Federal-Mogul Local Entity or its Designee.

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

     4    Exhibit K (Pro Forma)



--------------------------------------------------------------------------------

  8.3 Organizational Transfer.

 

IBM Local Entity shall provide the assistance required to adequately transfer
the delivery processes developed during the term of the Country Agreement to
support the delivery of the Services. This assistance shall include:

 

(A) Providing operating level agreements with third party contractors to the
extent that the agreements are primarily related to the Services for
Federal-Mogul Local Entity, including phone trees, contact lists, and standard
operating procedures; and

 

(B) Transferring logical security processes and Tools, documenting ownership and
access levels for all passwords and instructing Federal-Mogul Local Entity or
its Designee in the use and operation of security controls.

 

  8.4 Human Resources Transfer.

 

In addition to the assistance described in Section 27.7 of the County Agreement,
IBM Local Entity shall provide the following assistance required to transfer
certain personnel resources from IBM Local Entity, or to hire substitute
personnel resources to perform the Services:

 

(A) Make available, subject to confidentiality requirements, such information as
Federal-Mogul Local Entity may reasonably request relating to the identity, job
title and job description of IBM Personnel, subject to IBM Local Entity’s
personnel policies and IBM Personnel consent; and

 

(B) Identify any personnel resource requirements that are not being satisfied by
the then-current personnel set.

 

     5    Exhibit K (Pro Forma)



--------------------------------------------------------------------------------

EXHIBIT O

 

DISASTER RECOVERY/BUSINESS CONTINUITY

 

to

 

PRO FORMA COUNTRY AGREEMENT

 

FOR FINANCE & ACCOUNTING SERVICES

 

between

 

FEDERAL-MOGUL [LOCAL ENTITY]

 

and

 

INTERNATIONAL BUSINESS MACHINES [LOCAL ENTITY]

 

          Exhibit O (Pro Forma)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.

 

INTRODUCTION

   1    

1.1

  

GENERAL

   1    

1.2

  

DEFINITIONS

   1

2.

 

DRP

   1    

2.2

  

IBM RESPONSIBILITIES

   2    

2.3

  

FEDERAL-MOGUL RESPONSIBILITIES

   3    

2.4

  

UPDATES TO THE DRP

   3

3.

 

DECLARATION OF DISASTER

   3

4.

 

SERVICE CENTER RECOVERY

   3

5.

 

FEDERAL MOGUL DATA CENTER RECOVERY

   5    

5.1

  

FEDERAL-MOGUL RESPONSIBILITIES

   5    

5.2

  

IBM RESPONSIBILITIES

   5

6.

 

NETWORK RECOVERY

   5

 

     i    Exhibit O (Pro Forma)



--------------------------------------------------------------------------------

TABLE OF SCHEDULES

 

Schedule O-1

  

Recovery Time Objectives

Schedule O-2

  

Key Critical Services

 

     ii    Exhibit O (Pro Forma)



--------------------------------------------------------------------------------

  1. INTRODUCTION

 

  1.1 General.

 

(A) As of the Commencement Date, IBM Local Entity will be responsible for the
provision of disaster recovery and business continuity services to Federal-Mogul
Local Entity in accordance with Section 28.2 of the Country Agreement, this
Exhibit and the DRP. The DRP for the Services shall be developed in accordance
with the schedule set forth in Exhibit D.

 

(B) IBM Local Entity shall provide disaster recovery and business continuity
services in accordance with the DRP and in coordination with Federal-Mogul Local
Entity’s then existing disaster recovery and business continuity plan (the
“Federal-Mogul DRP”), as such plan is communicated to IBM Local Entity in
writing by Federal-Mogul Local Entity. In the event of a disaster, IBM Local
Entity shall provide the disaster recovery services in accordance with the DRP
and shall, during the period of such disaster, use commercially reasonable
efforts to continue to perform the Services in accordance with the Service
Levels.

 

  1.2 Definitions.

 

Capitalized terms shall have the meanings set forth in Exhibit Z. Capitalized
terms used in this Exhibit but not defined in Exhibit Z shall have the meanings
set forth in the Master Agreement.

 

  2. DRP

 

The DRP will include the following:

 

(A) A brief description of the Key Critical Services and Critical Services;

 

(B) Agreed RTOs for each of the Key Critical Services, Critical Services and the
remaining Services;

 

(C) Specifications of the Configuration;

 

(D) A list of the Equipment and Software that Federal-Mogul Local Entity will
provide, necessary for connection to the Federal-Mogul Local Entity network;

 

(E) A list of the Equipment and Software that IBM Local Entity will provide,
necessary for connection to the Federal-Mogul Local Entity network;

 

(F) IBM Local Entity’s and Federal-Mogul Local Entity’s disaster recovery
responsibilities;

 

(G) Contact listings of Federal-Mogul Local Entity and IBM Local Entity key
employees with respect to the DRP;

 

(H) Identification of each Party’s recovery teams;

 

(I) Recovery scenarios;

 

(J) Criteria for disaster declaration, recovery and testing;

 

     1    Exhibit O (Pro Forma)



--------------------------------------------------------------------------------

(K) Names and titles of those individuals who are authorized by Federal-Mogul
Local Entity and IBM Local Entity to declare a disaster;

 

(L) Backup process and components of the Configuration;

 

(M) Location and schedule for the periodic tape backup of Key Critical Services
and Critical Services provided by IBM Local Entity;

 

(N) Location and schedule for off-site storage of the tape backups made by IBM
Local Entity;

 

(O) Notification procedures;

 

(P) Recovery information, procedures, and schedules;

 

(Q) Testing results and any required corrective action plans;

 

(R) Procedures for updating and testing the DRP; and

 

(S) Provisions, requirements and specifications for redundancy, high
availability and scalability of the Services.

 

  2.2 IBM Responsibilities.

 

IBM Local Entity will:

 

(A) Designate a representative who is knowledgeable in disaster recovery
planning and the DRP to serve as a single point of contact for Federal-Mogul
Local Entity’s disaster recovery related communications and activities. The IBM
Local Entity representative will be responsible for the development and
maintenance of the DRP and will provide safe storage and distribution of copies
as follows:

 

(1) Off-site vital records storage;

 

(2) Federal-Mogul Local Entity’s disaster recovery coordinator; and

 

(3) IBM Local Entity’s disaster recovery coordinator;

 

(B) In cooperation with Federal-Mogul Local Entity, review and update the DRP on
an annual basis or as warranted by business and/or technical changes to validate
compatibility with the Federal-Mogul DRP and Federal-Mogul Local Entity’s and
IBM Local Entity’s overall disaster recovery and business continuity strategies
and related plans;

 

(C) In cooperation with Federal-Mogul Local Entity, test the DRP initially
within *** days of the Commencement Date and at least once during every
***-month period during the term of the Country Agreement to validate that the
DRP is operational. The test will be a mock test of the DRP and will not include
physical movement of processes, systems or people. Within *** days of each test
of the DRP, IBM Local Entity shall provide Federal-Mogul Local Entity with a
comprehensive report, including any plans to correct any problems identified
during the DRP test.

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

     2    Exhibit O (Pro Forma)



--------------------------------------------------------------------------------

(D) Provide Federal-Mogul Local Entity with a report of the test results
following each DRP test.

 

  2.3 Federal-Mogul Responsibilities.

 

Federal-Mogul Local Entity will provide a representative who is knowledgeable in
disaster recovery planning and the DRP to serve as a single point of contact for
Federal-Mogul Local Entity and who will:

 

(A) Act as the primary interface to IBM Local Entity’s disaster recovery
representative;

 

(B) Be available on a continuous basis in the event a disaster is declared;

 

(C) Provide comment and final approval on the DRP in accordance with the
schedule set forth in Exhibit D;

 

(D) Provide reasonable cooperation to IBM Local Entity in testing the DRP; and

 

(E) Provide the IBM Local Entity disaster recovery representative with notice of
updates to the Federal-Mogul DRP.

 

  2.4 Updates to the DRP.

 

Updates to the DRP as a result of actions by or changes requested by
Federal-Mogul Local Entity which change the scope of the then-current DRP shall
be administered in accordance with the Change Control Procedure.

 

  3. DECLARATION OF DISASTER

 

A disaster can be declared by either (1) the representative(s) designated by IBM
Local Entity and specified in the DRP or (2) the representative(s) designated by
Federal-Mogul Local Entity and specified in the DRP (or by the Federal-Mogul F&A
BPT Executive during the Transition Period).

 

  4. SERVICE CENTER RECOVERY

 

Restoration of the Services after a disaster is declared will be performed in
accordance with the DRP and Schedule O-1 and, during such period of disaster,
IBM Local Entity shall use commercially reasonable efforts to continue to
perform the Services in accordance with the Service Levels. In the event of a
disaster, IBM Local Entity and Federal Mogul Local Entity will have the
responsibilities specified in the table below for the applicable level of
disaster:

 

Disaster Level

--------------------------------------------------------------------------------

  

Description

--------------------------------------------------------------------------------

  

IBM Responsibilities

--------------------------------------------------------------------------------

Level 1    Services required to be performed in same site, alternate location
(e.g. different floor)   

Take immediate action to move to Recovery Center.

 

Deliver any necessary data and software archived in off-site storage to the
Recovery Center.

 

Restore the performance of the Services in accordance with the Service Levels
within the RTOs set forth in Schedule O-1.

 

     3    Exhibit O (Pro Forma)



--------------------------------------------------------------------------------

          Use commercially reasonable efforts to restore the performance of the
Services to the original IBM Service Location. Level 2    Services required to
be performed in alternate site, same city   

Take immediate action to move to Recovery Center.

 

Deliver any necessary data and software archived in off-site storage to the
Recovery Center.

 

Restore the performance of the Services in accordance with the Service Levels
within the RTOs set forth in Schedule O-1.

 

Use commercially reasonable efforts to restore the performance of the Services
to the original IBM Service Location.

Level 3    Services performed in alternate site, alternate location, different
city   

Take immediate action to move to Recovery Center.

 

Deliver any necessary data and software archived in off-site storage to the
Recovery Center.

 

Restore the performance of the Services in accordance with the Service Levels
within the RTOs set forth in Schedule O-1.

 

Use commercially reasonable efforts to restore the performance of the Services
to the original IBM Service Location.

Level 4    Services performed in alternate site, alternate location, alternate
city, alternate country   

Take immediate action to move to Recovery Center.

 

Deliver any necessary data and software archived in off-site storage to the
Recovery Center.

 

Restore the performance of the Services in accordance with the Service Levels
within the RTOs set forth in Schedule O-1.

 

Use commercially reasonable efforts to restore the performance of the Services
to the original IBM Service Location.

 

     4    Exhibit O (Pro Forma)



--------------------------------------------------------------------------------

  5. FEDERAL MOGUL DATA CENTER RECOVERY

 

  5.1 Federal-Mogul Responsibilities.

 

In the event that Federal Mogul Local Entity declares a disaster at the
Federal-Mogul Data Center, IBM Local Entity shall perform its responsibilities
under the DRP and support Federal-Mogul Local Entity in the recovery of the
Federal-Mogul Data Center. During the period of such disaster IBM Local Entity
will be excused of any KPI Default to the extent such default is caused by the
disaster declared by Federal-Mogul Local Entity at the Federal-Mogul Data
Center. ***

 

  5.2 IBM Responsibilities.

 

In the event Federal-Mogul Local Entity declares a disaster, IBM Local Entity
will:

 

(A) Perform its disaster recovery responsibilities as set forth in this Exhibit
and the DRP; and

 

(B) Comply with Federal-Mogul Recovery Center procedures, including those for
safety and security, as were provided to IBM Local Entity in writing by
Federal-Mogul Local Entity.

 

  6. NETWORK RECOVERY

 

IBM Local Entity will be responsible for all network disaster recovery services
relating to the network components (including those services contracted with
third parties) required to provide the Services, beyond Federal-Mogul Local
Entity’s LAN connection to the IBM Controlled Router, including any costs
associated with connectivity and support. IBM Local Entity will develop, for
Federal-Mogul Local Entity’s comment and approval, a network recovery plan to be
included in the DRP.

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

     5    Exhibit O (Pro Forma)



--------------------------------------------------------------------------------

Schedule O-1: Recovery Time Objectives

 

Recovery Time Objectives

--------------------------------------------------------------------------------

  

Services to be Restored

--------------------------------------------------------------------------------

***

   ***

***

   ***

***

   ***

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

     1    Exhibit O (Pro Forma)



--------------------------------------------------------------------------------

Schedule O-2: Key Critical Services

 

(A) ***

 

(B) ***

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

     1    Schedule O-2 (Pro Forma)



--------------------------------------------------------------------------------

EXHIBIT P

 

APPROVED SUBCONTRACTORS

 

to

 

PRO FORMA COUNTRY AGREEMENT

 

FOR FINANCE & ACCOUNTING SERVICES

 

between

 

FEDERAL-MOGUL [LOCAL ENTITY]

 

and

 

INTERNATIONAL BUSINESS MACHINES [LOCAL ENTITY]

 

          Exhibit P (Pro Forma)



--------------------------------------------------------------------------------

Subcontractor

--------------------------------------------------------------------------------

  

Service

--------------------------------------------------------------------------------

As of the Country Agreement Effective Date, there are no Approved
Subcontractors. The Parties may, however, add Approved Subcontractors by mutual
agreement during the term of this Country Agreement.                     

 

     1    Exhibit P (Pro Forma)



--------------------------------------------------------------------------------

EXHIBIT Z

 

COUNTRY AGREEMENT DEFINED TERMS

 

to

 

PRO FORMA COUNTRY AGREEMENT

 

FOR FINANCE & ACCOUNTING SERVICES

 

between

 

FEDERAL-MOGUL [LOCAL ENTITY]

 

and

 

INTERNATIONAL BUSINESS MACHINES [LOCAL ENTITY]

 

          Exhibit Z (Pro Forma)



--------------------------------------------------------------------------------

  1. CERTAIN DEFINITIONS

 

As used in this Country Agreement (including any schedules and exhibits
thereto), capitalized terms shall have the following meanings:

 

“A/P”    shall mean accounts payable. “A/R”    shall mean accounts receivable.
“Accounts Payable Services”    shall have the meaning given in Article 7 of
Exhibit A. “Accounts Receivable Services”    shall have the meaning given in
Article 6 of Exhibit A. “Actual Phase III AFBV”    shall have the meaning given
in Section 4.5(A) of Exhibit C. “Additional Resource Charge” or “ARC”    shall
mean an additional charge to Federal-Mogul Local Entity by IBM Local Entity
pursuant to the ARC/RRC adjustment process described in Section 4.3 of Exhibit
C. “Ad-Hoc Services”    shall have the meaning given in Section 14.3 of Exhibit
A. “Annual Forecasted Baseline Volume” or “AFBV”    shall have the meaning given
in Section 4.1(A) of Exhibit C. “Annual Service Charge” or “ASC”    shall have
the meaning given in Section 4.2 of Exhibit C. “ARC Factor”    shall mean the
percentage reduction in the Resource Unit Rate as specified in Schedule C-1.4.
“ARC Unit Rate”    shall mean the unit rate to be charged for one ARC (Tier 1 or
Tier 2) as specified in Schedule C-1.4. The ARC Unit Rate for each Resource Unit
shall be calculated by multiplying each Revised Resource Unit Rate by the
applicable ARC Factor. “At-Risk Amount”    shall mean ***. “AUC”    shall mean
asset under construction. “Auditor Relationship Services”    shall have the
meaning given in Article 10 of Exhibit A. “B/S”    shall mean balance sheet.

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

     1    Exhibit Z (Pro Forma)



--------------------------------------------------------------------------------

“Base Services AFBV”    shall have the meaning given in Section 4.5(A) of
Exhibit C. “Base Services MSC”    shall mean the Monthly Service Charge for the
provision of the Base Services, as set forth in Schedule C-1.2. “Base Services”
   shall mean the Services provided by IBM Local Entity as of the Commencement
Date. “Base Services Resource Unit Rate”    shall mean the per Resource Unit
charge for each applicable Base Services Resource Unit by year, as set forth in
Schedule C-1.5. “BMG”    shall mean the intercompany bank used during the
netting process in intercompany transactions. “BPCS”    shall mean the
manufacturing system utilized at certain Federal-Mogul Service Locations.
“CAPEX”    shall mean capital accounting. “CERG”    shall mean the Treasury
System utilized at certain Federal-Mogul Service Locations. As of the Country
Agreement Effective Date such System is CERG. “Charges”    shall have the
meaning given in Section 1.1 of Exhibit C. “CIP”    shall mean construction in
progress. “Commencement Date”    shall mean the date agreed upon by the Parties
and specified in Exhibit D that IBM will commence the provision of the General
Ledger Services, Fixed Assets Accounting and Maintenance Services, Inventory
Accounting Services, Accounts Receivable Services, Accounts Payable Services,
Payroll Services, Statutory Accounts and Tax Services, Auditor Relationship
Services, Planning and Forecasting Services and Treasury Services.
“Configuration”    shall mean the IBM Local Entity–provided Equipment, Software
and network designated for support of the Key Critical Services and Critical
Services during a declared disaster. “Continuous Improvement”    shall have the
meaning given in Section 4.2 of Exhibit B. “Contract Year”    shall mean each
successive 12 month period, during the term of the Country Agreement, beginning
on the Country Agreement Commencement Date. “Country Agreement Expiration Date”
   shall have the meaning given in Section 4.1 of this Country Agreement.
“Country Index”    shall have the meaning given in Section 8.4(C) of Exhibit C.

 

     2    Exhibit Z (Pro Forma)



--------------------------------------------------------------------------------

“Critical Services”    shall mean those components of the Services identified as
Critical Services in the DRP. “Cross-Functional Services”    shall have the
meaning given in Article 14 of Exhibit A. “Debit Notes”    shall have the
meaning given in Section 2.6(B) of Exhibit C. “Dedicated IBM Employees”    shall
have the meaning given in Schedule C-11. “Designee”    shall have the meaning
given in Section 1.2 of Exhibit K. “EOM”    shall mean end of month. “Equivalent
Plant Ledger,” or “EPL”    shall have the meaning given in Section 2.1(A) of
Exhibit C. “ERP”    shall mean enterprise resource planning. “Federal-Mogul DRP”
   shall mean the existing Federal-Mogul Local Entity disaster recovery plan
that contains the information describing Federal-Mogul Local Entity’s current
disaster recovery and business continuity methods, processes and procedures.
“Federal-Mogul Data Center”    shall mean the Federal-Mogul Local Entity data
center located in Manchester, England.

“Federal-Mogul Local

Entity”

   shall mean [TBD]. “Federal-Mogul Local Entity Service Providers”    shall
mean any subcontractors or service providers with whom Federal-Mogul Local
Entity has contracted directly, other than IBM Local Entity. “Federal-Mogul
Recovery Center”    shall mean the Federal-Mogul Local Entity sites providing
disaster recovery support, as specified in the Federal-Mogul DRP. “Fixed Assets
Accounting and Maintenance Services”    shall have the meaning given in Article
4 of Exhibit A. “Full Time Person” or “FTP”    shall mean a level of effort,
excluding vacation and other non-productive time (but including a reasonable
amount of overtime), equivalent to that which a dedicated IBM Local Entity
employee working full time would provide. “GAAP”    shall mean generally
accepted accounting principles.

 

     3    Exhibit Z (Pro Forma)



--------------------------------------------------------------------------------

“Gelco”    shall mean the System used to perform T&E related Services. As of the
Country Agreement Effective Date, the T&E System is Gelco Expenselink T/D.
“General Ledger Services”    shall have the meaning given in Article 3 of
Exhibit A. “General Performance Indicator” or “GPI”    shall mean a Service
Level that has been designated as a “GPI” in Schedule B-1. “GL”    shall mean
general ledger. “GR/IR”    shall mean goods received/invoices received. “Holding
Location”    shall mean the Federal-Mogul headquarters, or such other specified
location within the Territory. “Hyperion”    shall mean Software interfacing to
the SAP System for consolidation and reporting. As of the Country Agreement
Effective Date, such System is Hyperion Enterprise 6r6.2.1. “IBAN”    shall mean
international bank account number. “IBM Controlled Router”    shall mean the
routers located at the Federal-Mogul Local Entity data center in Manchester,
England. “IBM Local Entity”    shall mean [TBD]. “Implementation Phase”    shall
mean each of the following stages of Services commencement: (1) Base Services;
(2) Phase III Wave 1; (3) Phase III Wave 2; and (4) Phase III Wave 3. “In-Flight
Projects”    shall mean the Projects set forth in Schedule A-1. “Interface
Maintenance Services”    shall have the meaning given in Article 13 of Exhibit
A. “Intrastat”    shall mean the form document which includes all information
related to exchanges of goods inside the European Economic Community. “Inventory
Accounting Services”    shall have the meaning given in Article 5 of Exhibit A.
“IXOS”    shall mean the imaging and workflow System used primarily in A/P. As
of the Country Agreement Effective Date such System is IXOS eContext. “Key
Critical Services”    shall mean those components of the Services identified as
Key Critical Services in the DRP and shall include, at a minimum, those
components of the Services set forth in Schedule O-2.

 

     4    Exhibit Z (Pro Forma)



--------------------------------------------------------------------------------

“Key Performance Indicator” or “KPI”    shall mean a Service Level that has been
designated as a “KPI” in Schedule B-1. “KPI Credit Percentage”    shall mean the
percentage points allocated by Federal-Mogul Local Entity to each KPI and used
to determine the applicable KPI Credit, ***. “KPI Credit Recovery”    shall have
the meaning given in Article 7 of Exhibit B. “KPI Credit”    shall mean the
credit, payable by IBM Local Entity to Federal-Mogul Local Entity, accruing in
the event of a KPI Default. “KPI Default”    shall have the meaning given in
Section 6.1 of Exhibit B. “Measurement Window”    shall mean the period of time
over which a Service Level shall be measured by IBM Local Entity for compliance
and reporting purposes, as set forth in Schedule B-1. “MFGPro”    shall mean the
manufacturing System utilized at certain Federal-Mogul Service Locations. As of
the Country Agreement Effective Date such System is MFGPro. “Minimum Service
Level”    shall mean the minimum level of performance set forth in Schedule B-1
with respect to each Service Level. “Monthly Service Charge” or “MSC”    shall
have the meaning given in Section 4.2 of Exhibit C. “OOB”    shall mean
out-of-balance. “Out-of-Country Recovery Center”    shall mean the facility (as
designated in the DRP) located outside the country in which the affected
Federal-Mogul Service Location is located designated to provide disaster
recovery and business continuity services. “P&L”    shall mean profit and loss
statement. “P.O.”    shall mean purchase order. “Payroll Services    shall have
the meaning given in Article 8 of Exhibit A. “Pcard”    shall mean purchasing
card. “Phase III As-Sold AFBV”    shall mean the Phase III AFBV as of the
Country Agreement Effective Date. “Phase III As-Sold ASC”    shall mean the
Phase III ASC as of the Country Agreement Effective Date.

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

     5    Exhibit Z (Pro Forma)



--------------------------------------------------------------------------------

“Phase III Service Year”    shall have the meaning given in Section 4.6(A) of
Exhibit C. “Phase III Transition Project”    shall mean the Project for the
rollout and integration of Federal-Mogul’s existing implementation of SAP FICO
as specified in Schedule D-2. “Phase III Wave”    shall mean the applicable
stage of the Phase III Transition Project described in Schedule D-2: Phase III
Wave 1, Phase III Wave 2 and Phase III Wave 3. “Phase III Wave 1”    shall mean
the transitioning of certain in-scope services from Federal-Mogul Local Entity
facilities to IBM Local Entity Service Locations as part of Wave 1 of the Phase
III Transition Project, as described in Schedule D-2. “Phase III Wave 2”   
shall mean the transitioning of certain in-scope services from Federal-Mogul
Local Entity facilities to IBM Service Locations as part of Wave 2 of the Phase
III Transition Project, as described in Schedule D-2. “Phase III Wave 3”   
shall mean the transitioning of certain in-scope services from Federal-Mogul
Local Entity facilities to IBM Service Locations as part of Wave 3 of the Phase
III Transition Project, as described in Schedule D-2. “Phase III Wave Cut-Over
Date”    shall have the meaning given in the applicable Phase III Transition
Projects. “Phase III Wave Resource Unit Rate” or “Phase III Wave RUR”    shall
mean the per Resource Unit charge for each applicable Phase III Transition
Project Resource Unit by year and applicable Phase III Wave, as set forth in
Schedule C-1.5. “Planning and Forecasting Service”    shall have the meaning
given in Article 11 of Exhibit A. “Platinum and Best Service Location”    shall
have the meaning given in Section 2.1(A) of Exhibit C. “POPIMS”    shall mean
the manufacturing System utilized at certain Federal-Mogul Service Locations. As
of the Country Agreement Effective Date such System is POPIMS. “Primary COLA
Factor”    shall have the meaning given in Section 8.4(B). “Project”    shall
have the meaning given in Exhibit C. “Quarterly Forecasted Baseline Volumes” or
“QFBV”    shall have the meaning given in Section 4.1(B) of Exhibit C.

 

     6    Exhibit Z (Pro Forma)



--------------------------------------------------------------------------------

“Recovery Center”    shall mean the facility (as designated in the DRP) located
within the same city or country as the affected Federal-Mogul Service Location
designated to provide disaster recovery and business continuity services.
“Reduced Resource Credit” or “RRC”    shall mean a credit issued to
Federal-Mogul Local Entity by IBM Local Entity pursuant to the ARC/RRC
adjustment process described in Section 4.3 of Exhibit C. “Resource Category”   
shall have the meaning set forth in Article 2 of Exhibit C. “Resource Unit”   
shall have the meaning given in Article 2 of Exhibit C. “Resources”    shall
have the meaning given in Article 5 of Exhibit K. “Revised AFBV”    shall have
the meaning given in Section 4.5(A) of Exhibit C. “Revised ASC”    shall mean
the revised ASC calculated in accordance with Section 4.5(C) of Exhibit C.
“Revised Phase III Wave MSC”    shall have the meaning given in Section
4.5(B)(3) of Exhibit C. “Revised QFBV”    shall have the meaning given in
Section 4.5(A) of Exhibit C. “Revised Resource Unit Rate”    shall have the
meaning given in Section 4.6 of Exhibit C. “RRC Factor”    shall mean the
percentage reduction in the Resource Unit Rate as specified in Schedule C-1.4.
“RRC Unit Rate”    shall mean the unit rate to be credited for one RRC (Tier 1
or Tier 2) as specified in Schedule C-1.4. The RRC Unit Rate for each Resource
Unit shall be calculated by multiplying each Revised Resource Unit Rate by the
applicable RRC Factor. “RTOs”    shall mean the recovery time objectives set
forth in Schedule O-1. “SAP”    shall mean that certain ERP System in use at
certain Federal Mogul Local Entity Service Locations. As of the Country
Agreement Effective Date, the ERP System is SAP r3v4.6c. “Secondary COLA Factor”
   shall have the meaning given in Section 8.4(C) of Exhibit C. “Service Level
Default”    shall mean any failure to meet a Minimum Service Level during an
applicable Measurement Window, including KPI Defaults. “Service Level Report”   
shall have the meaning given in Section 2.4 of Exhibit B.

 

     7    Exhibit Z (Pro Forma)



--------------------------------------------------------------------------------

“Service Level”   

shall mean the quantitative measure of performance of the Services, as set forth
in

Schedule B-1, and includes KPIs and GPIs.

“Statutory Accounts and Tax Services”    shall have the meaning given in Article
9 of Exhibit A. “T&E ERS Back Office Charges”    shall have the meaning given in
Section 5.2(C) of Exhibit C. “T&E ERS Hosting Fee”    shall have the meaning
given in Section 5.2(C) of Exhibit C. “T&E ERS Software License Fee”    shall
have the meaning given in Section 5.2(A) of Exhibit C. “T&E ERS Software
Maintenance Fee”    shall have the meaning given in Section 5.2(B) of Exhibit C.
“T&E Legacy Fixed Charge”    shall have the meaning given in Section 5.1 of
Exhibit C. “T&E Legacy Period”    shall have the meaning given in Section 5.1 of
Exhibit C. “T&E Legacy System Services”    shall mean those services, functions
and responsibilities performed by IBM Local Entity as of the Commencement Date
utilizing the Gelco System. “T&E”    shall mean travel and entertainment.
“Target Service Level”    shall mean the expected level of performance set forth
in Schedule B-1 with respect to each Service Level. “Termination for Convenience
of Phase III Fee”    shall have the meaning given in Section 8.1(E) of Exhibit
C. “Territory”    shall mean the geographical scope of the Country Agreement.
“[Territory] GAAP”    shall mean generally accepted accounting principles,
applicable in [Territory], to be used by IBM Local Entity in the provision of
the Services, unless otherwise specified in the Policies and Procedures Guide.
Any changes to the generally accepted accounting principles will be communicated
to IBM Local Entity by Federal-Mogul Local Entity. “Third Party Service
Providers”    shall have the meaning given in Section 5.1 of Exhibit B. “Total
Annual Forecasted Baseline Volume”    shall mean the aggregate of the Annual
Forecasted Baseline Volumes for each Implementation Phase.

 

     8    Exhibit Z (Pro Forma)



--------------------------------------------------------------------------------

“Total Quarterly Forecasted Baseline Volume”    shall mean the aggregate of the
Quarterly Forecasted Baseline Volumes for each Implementation Phase. “Treasury
Services”    shall have the meaning given in Article 12 of Exhibit A. “Treasury”
   shall mean all activities related to the treasury process. “Validation
Period”    shall have the meaning given in Section 4.5(B)(1) of Exhibit C. “VAT”
   shall mean value-added tax. “WACC”    shall mean weighted average cost of
capital. “Wind Down Charge Cap”    shall mean the ***. “Wind Down Charge”   
shall mean ***.

 

  2. OTHER TERMS

 

Other terms used in this Country Agreement are defined where they are used and
have the meanings there indicated. Capitalized terms used but not defined in
this Country Agreement shall have the meanings given in the Master Agreement.
Those terms, acronyms and phrases utilized in the finance and accounting and
information technology services industries or other pertinent business context
shall be interpreted in accordance with their generally understood meaning in
such industries or business context.

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

     9    Exhibit Z (Pro Forma)



--------------------------------------------------------------------------------

SCHEDULE C

 

TERMINATION EVENTS

 

to

 

MASTER SERVICES AGREEMENT FOR FINANCE &

 

ACCOUNTING SERVICES

 

between

 

FEDERAL-MOGUL CORPORATION

 

and

 

INTERNATIONAL BUSINESS MACHINES CORPORATION

 

          Schedule C (Termination Events)



--------------------------------------------------------------------------------

  1. Termination Events for the *** Country Agreement

 

For the purposes of Section 27.2 of the Master Agreement, a “Termination Event”
shall arise if:

 

(A) ***

 

(B) ***

 

(C) ***

 

(D) ***

 

  2. Termination Events for the *** Country Agreement and its Related Country
Agreements

 

For the purposes of Section 27.2 of the Master Agreement, a “Termination Event”
shall arise if:

 

(A) ***

 

(B) ***

 

(C) ***

 

(D) ***

 

  3. No Adjustments to Service Levels for Continuous Improvement.

 

For the purposes of determining whether a Termination Event has occurred, the
Service Levels identified in this Schedule shall not be adjusted for continuous
improvement or benchmarking (pursuant to Section 4.2 of Exhibit B).

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

     1    Schedule C (Termination Events)



--------------------------------------------------------------------------------

SCHEDULE D

 

LIST OF PRIMARY COUNTRY AGREEMENTS AND RELATED

COUNTRY AGREEMENTS

 

to

 

MASTER SERVICES AGREEMENT FOR FINANCE &

ACCOUNTING SERVICES

 

between

 

FEDERAL-MOGUL CORPORATION

 

and

 

INTERNATIONAL BUSINESS MACHINES CORPORATION

 

          Schedule D (Primary and Related Country Agreements)



--------------------------------------------------------------------------------

  1. Primary Country Agreements

 

The following Country Agreements are considered to be “Primary Country
Agreements” for the purposes of this Master Agreement and the Country
Agreements:

 

(1) ***

 

(2) ***

 

  2. Related Country Agreements

 

The following Country Agreements are considered to be “Related Country
Agreements” to the following Primary Country Agreements”:

 

(1) ***

 

(2) ***

 

(a) ***

 

(b) ***

 

(c) ***

 

(d) ***

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

     1    Schedule D (Primary and Related Country Agreements)



--------------------------------------------------------------------------------

SCHEDULE E

 

GOVERNANCE

 

to

 

MASTER AGREEMENT

 

FOR FINANCE & ACCOUNTING SERVICES

 

between

 

FEDERAL-MOGUL CORPORATION

 

and

 

INTERNATIONAL BUSINESS MACHINES CORPORATION

 

          Schedule E (Governance)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.       OVERVIEW    1     1.1      GENERAL    1     1.2      DEFINITIONS    1
2.       GOVERNANCE OPERATING MODEL    1     2.1      OVERVIEW    1     2.2     
OBJECTIVES    2 3.       CHANGE CONTROL    3     3.1      CHANGE CONTROL
PROCEDURE    3     3.2      CHANGE ORDER PROCESS    4     3.3      IBM
RESPONSIBILITIES    6     3.4      EFFECTIVENESS OF A CHANGE    7     3.5     
FAILURE TO AGREE    7

 

          Schedule E (Governance)



--------------------------------------------------------------------------------

TABLE OF APPENDICES

 

Appendix E-1

     Governance Operating Model Outline Appendix E-2      List of Reports and
Meetings Appendix E-3      Satisfaction Survey Appendix E-4      Policies and
Procedures Guide Outline Appendix E-5      Initial Governance Organization Chart
Appendix E-6      Acceptance Procedures Appendix E-7      Ad Hoc Services
Request Process Appendix E-8      Project Request Process Appendix E-9     
Miscellaneous Resource Pool Management Process

 

          Schedule E (Governance)



--------------------------------------------------------------------------------

  1. OVERVIEW

 

  1.1 General.

 

(A) This Schedule describes organizations and processes associated with the
governance and management of the Master Agreement and the Country Agreements and
the relationship between Federal-Mogul and IBM.

 

(B) The article and section headings and the table of contents used in this
Schedule are for reference and convenience only and shall not enter into the
interpretation of this Schedule. Any reference herein to a particular section
number or schedule shall mean that the reference is to the specified section or
schedule of this Schedule, except to the extent that the cross-reference
expressly refers to another document.

 

  1.2 Definitions.

 

As used in this Schedule, capitalized terms shall have the meanings set forth in
Schedule Z. Other capitalized terms used in this Schedule are defined in the
context in which they are used and shall have the meanings there indicated.

 

  2. GOVERNANCE OPERATING MODEL

 

  2.1 Overview.

 

(A) The purpose of this Schedule is to establish and maintain the formal
processes for managing the relationship between Federal-Mogul and IBM under the
Master Agreement and the Country Agreements, to facilitate the continued
alignment of the interests of the Parties and to ensure that the relationship is
maintained at the correct level within each Party. To further such purpose, the
Parties agree to develop a governance operating model (“Governance Operating
Model”) that will be based on the outline set forth in Appendix E-1 and the
governance objectives set forth in Section 2.2 and shall include governance
roles and responsibilities, organization and staffing, processes, decision
rights, and committee structures and protocols.

 

(B) IBM will be responsible for the drafting, development and implementation of
the Governance Operating Model, including providing the necessary expertise,
Best Practices, templates, Tools and personnel resources. IBM shall deliver the
final Governance Operating Model to Federal-Mogul for review within *** days
following the Effective Date. IBM shall incorporate reasonable comments or
suggestions of Federal-Mogul and shall finalize the Governance Operating Model
within 30 days of receiving Federal-Mogul’s comments or suggestions. The final
Governance Operating Model shall be subject to the approval of Federal-Mogul,
which shall not be unreasonably withheld. IBM shall periodically update the
Governance Operating Model to reflect changes in the processes or procedures
described therein. Updates of the Governance Operating Model shall be provided
to Federal-Mogul for review, comment and approval. In the event of a conflict
between the provisions of the Master Agreement and the Governance Operating
Model, the provisions of the Master Agreement shall control unless the Parties
expressly agree otherwise in writing.

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

     1    Schedule E (Governance)



--------------------------------------------------------------------------------

  2.2 Objectives.

 

The Parties agree and acknowledge that the Governance Operating Model will be
developed and implemented so as to assist to achieve the following objectives:

 

(1) To facilitate Federal-Mogul management focus on strategic issues;

 

(2) To improve access to critical skills and resources;

 

(3) To support the alignment of Federal-Mogul’s strategic business directions
with the direction of the Services;

 

(4) To maintain tactical control of quality and effectiveness of the Services
including:

 

(a) enabling the auditability of financial performance, processes and
procedures; and

 

(b) developing, monitoring and maintaining integrated processes such as Project
management, Change management, Software development and quality assurance;

 

(5) To set requirements, monitor results and leverage the relationship between
Federal-Mogul and IBM;

 

(6) To oversee both Parties with respect to the commitments contained in the
Master Agreement and the Country Agreements, including monitoring IBM so that
IBM does not take action that would transfer risk to Federal-Mogul unless
authorized to take such action by Federal-Mogul;

 

(7) To establish and document required procedures and processes;

 

(8) To help set priorities for the use of IBM resources assigned to the
Federal-Mogul account;

 

(9) To help leverage value-adds of IBM to the benefit of Federal-Mogul;

 

(10) To validate that technology change does not interrupt business processes;

 

(11) To administer the billing and invoicing process established in the Master
Agreements and the Country Agreements;

 

(12) To oversee the execution of the Transition under each Country Agreement;

 

(13) To continuously explore “gain-sharing” opportunities;

 

(14) To oversee the integration of Federal-Mogul and IBM processes;

 

(15) To realize Federal-Mogul’s business case;

 

(16) To facilitate understanding by Federal-Mogul executives and senior
management responsible for line business units and corporate divisions
(individually and collectively, “Stakeholders”) of the purpose and scope of the
relationship, key contractual terms and milestones, and IBM’s performance
expectations;

 

     2    Schedule E (Governance)



--------------------------------------------------------------------------------

(17) To facilitate Change management with the business units; and

 

(18) To clarify and make explicit the decision rights, accountabilities, roles
and responsibilities between the Parties, including:

 

(a) making clear their governance-related obligations, roles and
responsibilities between Federal-Mogul and IBM; and

 

(b) resolving problems that cannot be resolved in the ordinary course of
providing the Services.

 

  3. CHANGE CONTROL.

 

  3.1 Change Control Procedure.

 

  (A) Overview.

 

Within *** days of the Effective Date, IBM shall prepare and provide to
Federal-Mogul a detailed procedure describing how IBM will comply with the
requirements set forth in this Section and otherwise control Changes under the
Master Agreement and the Country Agreements (“Change Control Procedure”). The
Change Control Procedure shall not be used to amend the terms of the Master
Agreement or any Country Agreement. The Change Control Procedure shall be
provided to Federal-Mogul for review, comment and approval (reasonable comments
or suggestions of Federal-Mogul shall be incorporated into the Change Control
Procedure). IBM shall manage Change to the Services in accordance with the
Change Control Procedure.

 

  (B) Requirements.

 

The Change Control Procedure shall incorporate, and IBM shall comply with, the
following Change control requirements:

 

(1) Prior to implementing any Changes to the Services or the processes,
procedures or methodologies utilized in delivering the Services, IBM shall
ensure that such Changes are documented at a level sufficient to comply with the
F&A Policies and Procedures and the Regulatory Compliance Policies, and that
such Changes, if implemented, conform with the F&A Policies and Procedures and
the Regulatory Compliance Policies.

 

(2) Prior to using any new business process, procedure, methodology, System or
IP to provide the Services, IBM shall have verified that the process or item is
consistent with the standards, technical architecture and strategic direction
specified by Federal-Mogul, and, if applicable, has been properly installed, is
operating in accordance with its specifications and is performing its intended
functions in a reliable manner.

 

(3) No Change shall be implemented without Federal-Mogul’s approval, except as
may be necessary on a temporary basis to maintain the continuity of the
Services. With respect to any Change made on a temporary basis to maintain the
continuity of the Services, IBM shall document and provide to Federal-Mogul’s
F&A BPT Executive a notification (which may be given verbally, provided that any
verbal notice must be confirmed in writing to Federal-Mogul’s F&A BPT Executive
within five business days) of the Change no later than the next business day
after the Change is made.

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

     3    Schedule E (Governance)



--------------------------------------------------------------------------------

(4) With respect to Changes, IBM shall: (i) other than those Changes made on a
temporary basis to maintain the continuity of the Services, schedule Changes so
as not to unreasonably interrupt Federal-Mogul’s business operations; (ii)
prepare and deliver to Federal-Mogul each month during the Term a rolling
schedule for ongoing and planned Changes under each Country Agreement for the
next three-month period; and (iii) monitor the status of Changes against each
applicable Country Agreement schedule.

 

  (C) Key Steps.

 

The key steps in the Change Control Procedure will include, at a minimum:

 

(1) Reviewing each Change Order to determine whether a proposed Change is
appropriate;

 

(2) Determining whether a proposed Change is within the scope of the Services or
constitutes a New Service under the applicable Country Agreement;

 

(3) Preparing a more detailed proposal to implement a Change Order;

 

(4) Prioritizing and reprioritizing Change Orders;

 

(5) Tracking and monitoring Change Orders;

 

(6) Identifying the different roles, responsibilities and actions that shall be
assumed and taken by the Parties to define and implement the Changes to the
Services under the applicable Country Agreement; and

 

(7) Creating a cost/price estimate and allocating responsibility for funding by
the Parties.

 

  3.2 Change Order Process.

 

  (A) Overview.

 

Federal-Mogul or IBM may request a Change Order by delivering to IBM’s Global
Program Executive and Federal-Mogul’s F&A BPT Executive respectively a written
request (“Change Order”) describing the proposed Change and setting forth the
basis for such Change. All requests made pursuant to the Change Control
Procedure shall be reasonable under the circumstances. IBM’s Global Program
Executive shall assign a unique identifying number to each Change Order and
track the status of such Change Order in the Change Order Log. Each Party shall
be responsible for all costs and expenses incurred by such Party (including its
employees, agents and subcontractors) with respect to such Party’s participation
in, and responsibilities and obligations under, the Change Control Procedure.
Each Party shall be responsible for reviewing and considering any Change Order
and may approve the Change Order for further investigation, pursuant to the
Change Control Procedure.

 

     4    Schedule E (Governance)



--------------------------------------------------------------------------------

  (B) Preliminary Specification.

 

(1) For each Change Order that the Parties have approved for further
investigation, pursuant to the Change Control Procedure, IBM shall prepare and
submit to Federal-Mogul as soon as reasonably practicable, with Federal-Mogul’s
cooperation, a preliminary specification containing the following information
and analysis:

 

(a) The estimated costs (and allocation of funding responsibility) associated
with the proposed Change;

 

(b) The timeframe for implementing the proposed Change (including any timing
constraints);

 

(c) The preliminary business and/or technical case for making the Change, as
well as any changes or additions to policies, standards and procedures in
accordance with which the Change is to be implemented;

 

(d) An initial analysis of the potential risks (if any) to Federal-Mogul or IBM
if the Change is not implemented; and

 

(e) An estimate of the costs (and allocation of funding responsibility) and
expenses, if any, associated with preparing a comprehensive specification for
the Change.

 

(2) The F&A BPT Operating Committee shall review the preliminary specification
and either (a) instruct IBM to prepare a specification of such detail as
reasonably requested by Federal-Mogul, or (b) notify IBM that it does not wish
to proceed with the Change. To the extent relevant, each detailed specification
shall contain the following:

 

(a) Any potential impact of the Change on the scope of the Services; the Service
Levels; the Charges; the DRP; the Termination/Expiration Assistance Plan; and
resource requirements;

 

(b) The timelines, Milestones, and delivery dates with respect to the
implementation of the Change, and any evaluation testing, development and
Acceptance Criteria applicable to such Change;

 

(c) Any identified impacts on Federal-Mogul’s, IBM’s or any third party’s
Software, Equipment, Systems, business operations or other services;

 

(d) Any technical or human resource Systems/procedures impacted by or related to
the implementation of the Change;

 

(e) Where the Change relates to New Services under a Country Agreement, how the
business objectives of Federal-Mogul and IBM will be achieved with those New
Services;

 

(f) Any additional contractual terms and conditions that would apply to the
Change or any changes to the contractual terms and conditions of the applicable
Country Agreement;

 

(g) A detailed analysis of the potential risks (if any) to the governance
process if the Change is not implemented;

 

(h) Any legal and regulatory compliance issues implicated by the Change; and

 

     5    Schedule E (Governance)



--------------------------------------------------------------------------------

(i) Any other matter reasonably requested by Federal-Mogul or reasonably
considered by IBM to be relevant to the evaluation of the Change.

 

  (C) Committee Review.

 

Subject to the Decision Rights Model, once submitted for review of the
appropriate committee, and in any event not more than 30 days after receipt of
the comprehensive specification:

 

(1) The Parties may approve the Change;

 

(2) Federal-Mogul may notify IBM that it does not wish to proceed with the
Change, in which case no further action shall be taken; or

 

(3) Either Party may request that it and the other Party meet to discuss the
Change, where the Parties shall use reasonable efforts to agree to either:

 

(a) take no further action in respect of the proposed Change;

 

(b) acquire further information before deciding whether to proceed with the
Change;

 

(c) amend some or all of the contents of the comprehensive specification; or

 

(d) proceed with the Change as detailed in the comprehensive specification, in
which case the Change Order shall be signed.

 

  3.3 IBM Responsibilities.

 

  (A) Reporting and Coordination.

 

IBM shall be responsible for tracking and reporting to Federal-Mogul all Changes
implemented by IBM. IBM will track Changes at the regional level and will report
such Changes to Federal-Mogul on a Country Agreement by Country Agreement basis.
IBM shall be responsible for coordinating all Changes with Federal-Mogul (and
any third parties designated by Federal-Mogul) and cooperating with
Federal-Mogul (and any third parties designated by Federal-Mogul) so that
Changes to the Services and Federal-Mogul’s technical environment are made in a
consistent and controlled manner so as to minimize any disruption to
Federal-Mogul’s business operations.

 

  (B) Change Order Log.

 

(1) IBM shall maintain a historical log (“Change Control Log”) of Change Orders
(whether or not implemented) throughout the term of each Country Agreement. The
Change Control Log shall include the following level of detail:

 

(a) Control number and date of the Change Order;

 

(b) Name of the Party requesting the Change;

 

(c) Brief description of the Change Order;

 

     6    Schedule E (Governance)



--------------------------------------------------------------------------------

(d) Current status of the Change Order; and

 

(e) Date of the Change Order.

 

(2) The status of the Change Order at any stage in the Change Control Procedure
shall be categorized as one of the following:

 

(a) Open (i.e., the Change Order has been created and registered);

 

(b) In Review (i.e., the Change Order has been created and is being reviewed
pending approval to proceed);

 

(c) Approved (i.e., the Change Order has been approved and is awaiting
implementation);

 

(d) On Hold (i.e., the Parties wish to suspend implementation of the Change but
anticipate the Change be implemented at a later data);

 

(e) Closed (i.e., all implementation tasks have been completed and the Change
has been implemented); or

 

(f) Rejected (i.e., closed and not implemented).

 

  3.4 Effectiveness of a Change.

 

Upon the approval of a Change by both Parties, the Change Order shall be signed,
at which time the contents of the comprehensive specification shall be deemed to
be agreed and incorporated into the applicable Country Agreement on the date of
signature or as the Parties may otherwise agree. Neither Party shall have any
obligation to commence or comply with any proposed Change until such time as the
Parties have signed the appropriate Change Order (with supporting comprehensive
specification).

 

  3.5 Failure to Agree.

 

In the event that the Parties fail to agree upon a proposed Change, an no Change
Order is signed with respect to such Change, then the Party requesting the
Change may submit the matter to dispute resolution, in accordance with the
provisions of Article 28 of the Master Agreement.

 

     7    Schedule E (Governance)



--------------------------------------------------------------------------------

Appendix E-1: Governance Operating Model Outline

 

  1. ROLES & RESPONSIBILITIES

 

Each Party shall assign a responsible individual (in the case of Federal-Mogul,
the Federal-Mogul F&A BPT Executive and in the case of IBM, IBM’s Global Program
Executive) to manage the relationship on a day-to-day basis and have the overall
responsibility for managing and coordinating the performance of the obligations
described in Schedule E and will act as the primary contact between the
executive management organizations of the respective Parties. On the Effective
Date, the Federal-Mogul F&A BPT Executive will be Tim Trenary and the IBM Global
Program Executive will be Tommy Eubanks. The Parties will also establish a joint
steering committee (the “F&A BPT Steering Committee”) to establish appropriate
communication, management and interface processes between Federal-Mogul
governance, Federal-Mogul corporate, Federal-Mogul business units, IBM and any
third parties.

 

  1.1 Federal-Mogul Governance Responsibilities.

 

Federal-Mogul’s responsibilities with respect to the governance of the
relationship between the Parties shall be to:

 

(A) Staff an effective organization with personnel focused on the work of
governance as described in Article 2, including such work as financial,
performance and contract management oversight;

 

(B) Facilitate and negotiate changes to the scope of Services, Service Levels,
Charges and other components of the applicable Country Agreement;

 

(C) Resolve and manage any issues or disputes between the Parties in accordance
with Article 29 of the applicable Country Agreement;

 

(D) Provide for continual linkage between the business plans of Federal-Mogul
and the current and potential Services provided by IBM to Federal-Mogul;

 

(E) Provide a set of principles, guidelines and processes for the management of
the relationship between the Parties and the performance of their respective
obligations under each Country Agreement;

 

(F) Facilitate a process to validate that the Parties remain aligned on the
realization of the business benefits to each Party that caused it to enter into
the Master Agreement and Country Agreements while respecting the economic
imperatives of each Party;

 

(G) Integrate the Services provided under each Country Agreement with any
retained services;

 

(H) Effectively and efficiently resolve all problems, issues or exceptions
arising in connection with the performance of the Services under a Country
Agreement;

 

(I) Manage any termination of the Services in accordance with the provisions of
the Country Agreement and effectively and efficiently resolve all problems,
issues or exceptions arising in connection with such termination; and

 

     1   

Appendix E-1 (Governance

Operating Model Outline)



--------------------------------------------------------------------------------

(J) Encourage and facilitate Federal-Mogul business unit and Stakeholder
participation in the governance protocols, processes and relationship management
activities.

 

  1.2 IBM’s Governance Responsibilities.

 

IBM’s responsibilities with respect to the governance of the relationship
between the Parties shall be to:

 

(A) Provide appropriately experienced and skilled personnel focused on the work
of governance as described in this Schedule, including such work as financial,
performance and contract management oversight;

 

(B) Implement and maintain Service policies and procedures in accordance with
the applicable Country Agreement;

 

(C) In collaboration with Federal-Mogul, provide Best Practice templates and
tools to support the governance processes and protocols described in this
Schedule; and

 

(D) Produce governance-related Deliverables described in this Schedule in
accordance with the Milestones and timelines indicated in this Schedule and, as
applicable, each Transition Plan.

 

  2. GOVERNANCE ORGANIZATION & STAFFING

 

  2.1 Overview.

 

Federal-Mogul and IBM will assign and authorize the Federal-Mogul F&A BPT
Executive and IBM Global Program Executive respectively with responsibilities to
act on its behalf with respect to its obligations under the Master Agreement and
the Country Agreements. Federal-Mogul will put in place a governance
organization and capability that will contain all the resources necessary to
perform its obligations set forth in the Master Agreement and Country
Agreements, and will collaborate in the design, implementation and maintenance
of the overall Governance Operating Model. Federal-Mogul will staff its
governance organization with experienced managers in the areas of contracting,
program and Project management, financial analysis and process domain expertise
(e.g., finance and accounting) and Federal-Mogul organizational and business
domain experience. Governance for the global scope of Services will be performed
by IBM’s Global Program Executive at Federal-Mogul’s corporate headquarters in
Southfield, Michigan. Governance on a regional basis will be performed by IBM’s
Delivery Project Executives operating from the applicable shared services
centers in Tulsa, Oklahoma and Krakow, Poland. IBM will staff its governance
capability with qualified, experienced personnel who have experience
implementing large, complex service agreements, with contracting, program and
Project management, financial analysis and with process domain expertise.
Federal-Mogul reserves the right to use selected third parties within the
governance organization to provide methods, tools, best practice content and
experienced skilled resources to help fulfill the governance objectives and its
obligations. With the prior consent of Federal-Mogul, and at its own cost, IBM
may use approved third parties to provide methods, Software, technology and Best
Practice content to help fulfill the governance objectives and its obligations.
An initial governance organization chart is set forth as Appendix E-5 and may be
modified by agreement of the Parties during the Term as set forth herein.

 

     2   

Appendix E-1 (Governance

Operating Model Outline)



--------------------------------------------------------------------------------

  2.2 Key Roles and Responsibilities of Federal-Mogul Governance Team.

 

Federal-Mogul’s governance organization shall include the following positions:

 

Position/Role

--------------------------------------------------------------------------------

  

Area of Responsibility

--------------------------------------------------------------------------------

Federal-Mogul F&A BPT Executive    Shall have the responsibilities set forth in
the Master Agreement. Federal-Mogul F&A BPT Service Delivery & Relationship
Directors (North America and Europe)    Provide a single point of contact for
expectation management within business units within the applicable shared
services center region. This position acts as a key participant in exception
handling and escalation, and acts as manager of the day-to-day interaction with
IBM at the functional level. This position is responsible for: (A) the
Transition and for any major transformation projects (e.g., Phase III, T&E
replacement and Platinum and Best conversions); and (B) service delivery and
quality oversight, service utilization, Changes, Service Level monitoring and
validation. Federal-Mogul BPT Finance Manager    Responsible for financial
management including all budgeting, forecasting and auditing functions
associated with the Country Agreement. This position is responsible for the
reporting of service delivery and quality oversight, service utilization,
service changes, Service Level monitoring and validation. Federal-Mogul F&A
Sourcing Manager    Administer the Country Agreement and serves as the
representative for the procurement aspects of the Country Agreement and sourcing
of new contracts. This position and the Federal-Mogul F&A BPT Executive will
manage, on behalf of Federal-Mogul, the terms of the Master agreement and
Country Agreements and all future changes to the Master Agreement and/or Country
Agreements. Federal-Mogul F&A IT Applications & Infrastructure Representative   
Liaison between Federal-Mogul’s IT organization and the IBM’s provision of the
Services. This position provides liaison for IT applications and infrastructure
support and services and for Projects. Federal-Mogul BPT Projects Coordinator   
Responsible for the program management of certain designated Projects. This
position also documents and promotes the Project methodology and tool set and
ensures the consistency and repeatability of internal management processes.

 

     3   

Appendix E-1 (Governance

Operating Model Outline)



--------------------------------------------------------------------------------

  2.3 Key Roles and Responsibilities of IBM Governance Team.

 

IBM’s governance organization shall include the following positions:

 

Position/Role

--------------------------------------------------------------------------------

  

Area of Responsibility

--------------------------------------------------------------------------------

IBM Global Program Executive (PE)    Shall have the responsibilities set forth
in the Master Agreement. IBM Regional Delivery Project Executive (DPE)   
Accountable for the delivery of all of the Services under the applicable Country
Agreements and will monitor trends verifying that Service Levels are met and
issues are addressed. The IBM Regional Delivery Project Executive will enforce
system management discipline and be responsible for regular Service reporting.
IBM Service Delivery Managers    Deliver the Services in accordance with the
applicable IBM’s obligations under the applicable Country Agreement. The IBM
Service Delivery Manager will be responsible for Services delivery management
methods and processes, meeting the applicable Service Levels and staffing and
leading IBM delivery of the applicable Services. Regional IBM IT Application
Infrastructure Representative    Responsible for connectivity — related
activities within the region and acts as a liaison between the Federal-Mogul
information technology department and the IBM Projects and Services delivery
teams as required. IBM Transition Managers (TM)    Responsible for managing the
Transition from Federal-Mogul to IBM in a seamless manner. The TM works with the
Federal-Mogul and IBM teams to develop the Transition plan, establish success
criteria, and oversee all transition activities. IBM Project Management Office
(PMO) Representative    Establish and deliver: metrics and system development
methodology; project office control; and quality assurance. Manage financials
and accounting related to the operations and projects associated with the GSSOP,
billing, implementing and managing time recording, labor reporting, budgeting
and forecasting (Project Office). Supervise contract document management (e.g.,
interpretation, change controls)

 

     4   

Appendix E-1 (Governance

Operating Model Outline)



--------------------------------------------------------------------------------

  3. PROCESSES

 

  3.1 Overview.

 

The table set forth in Section 3.2 lists certain critical governance processes
that are required to be in place prior to the start of delivery of the Services
(“Critical Governance Processes”). Within *** days after the Effective Date, IBM
shall prepare and present a first draft of the six Critical Governance Processes
for Federal-Mogul review and discussion. Federal-Mogul will work with IBM to
revise and complete the development of the Critical Governance Processes.
Federal-Mogul will implement the agreed-upon Critical Governance Processes with
IBM’s assistance and collaboration as soon as reasonably practicable following
the Effective Date, ***. The table set forth in Section 3.2 also lists certain
general governance processes that are required for the long-term governance of
the Services (“General Governance Processes”). Within *** days after the first
Country Agreement Commencement Date, IBM shall prepare and present a first draft
of each of the General Governance Processes for Federal-Mogul review and
discussion. Federal-Mogul will work with IBM to revise and complete the
development of the General Governance Processes. Federal-Mogul, at its sole
discretion, may implement some or all of the General Governance Processes with
IBM’s assistance and collaboration during the first *** months after the
applicable Commencement Date. Within *** days after the Effective Date, the
Parties will jointly develop a responsibility matrix (the “Governance Process
Functional Responsibilities Matrix”) that details the workflow and
responsibilities of each of the Parties related to a given process.

 

  3.2 Governance Process Development.

 

Critical Governance Processes

1. Decision Rights Model

2. Project initiation and authorization

3. Project management and reporting

4. Change Control Procedures

5. Ad-Hoc Services Request Process

6. Project Request Process

 

  4. DECISION RIGHTS

 

The Federal-Mogul governance team, in collaboration with IBM, shall develop a
decision rights model (the “Decision Rights Model”), under the direction of the
F&A BPT Steering Committee. The Decision Rights Model will facilitate
decision-making relative to the Services, as the Services pertain to
Stakeholders, the Federal-Mogul governance team, IBM and other applicable third
parties. The Decision Rights Model will focus on who participates in a specified
decision and who facilitates such decision.

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

     5   

Appendix E-1 (Governance

Operating Model Outline)



--------------------------------------------------------------------------------

  5. COMMITTEE STRUCTURES AND PROTOCOLS

 

  5.1 Overview.

 

Federal-Mogul’s F&A BPT Executive and IBM’s Global Program Executive will
establish the governance boards set forth in the following table:

 

Governance Board

--------------------------------------------------------------------------------

  

Area of Responsibility

--------------------------------------------------------------------------------

F&A BPT Steering Committee    Overall oversight of the relationship between the
Parties. F&A BPT Projects Management Committee    Oversight of Projects
including Transition, Phase III Project, T&E Project, and future Projects. F&A
BPT Operating Committee    Tactical execution and coordination of the Services
and Country Agreements across Services towers.

 

Within 30 days following the Effective Date, the Parties will agree to a set of
operating guidelines for each committee consistent with the guidelines set forth
in this Article. Such operating guidelines will include meeting times,
participation requirements and the delineation of roles and responsibilities for
each member.

 

  5.2 F&A BPT Steering Committee.

 

  (A) Members.

 

On the Effective Date, the F&A BPT Steering Committee will consist of the
following individuals:

 

(1) Federal-Mogul Corporate Controller (Chair)

 

(2) Federal-Mogul Corporate Business Unit Leader(s)

 

(3) Federal-Mogul F&A BPT Executive

 

(4) IBM Global Project Executive

 

(5) IBM Automotive Industry Executive

 

(6) IBM BTO Executive

 

  (B) Meetings.

 

The F&A BPT Steering Committee will convene (in person or by phone) quarterly
throughout the Term, or as otherwise agreed, at a time to be agreed between the
F&A BPT Steering Committee representatives. The first such meeting of the F&A
BPT Steering Committee will be held within *** days after the Effective Date and
in any event no later than the first Country Agreement Commencement Date. The
F&A BPT Steering Committee may meet monthly if reasonably

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

     6   

Appendix E-1 (Governance

Operating Model Outline)



--------------------------------------------------------------------------------

requested by Federal-Mogul or IBM. Either Party may call an extraordinary
meeting of the F&A BPT Steering Committee by giving no less than five business
days prior written notice if circumstances exist that the notifying Party
reasonably considers exceptional. Any such notice will specify the reasons and
background to the calling of an extraordinary meeting. A quorum of one
representative from the F&A BPT Steering Committee of each of the Parties is
required for a valid meeting of the F&A BPT Steering Committee.

 

  (C) Responsibilities.

 

The responsibilities of the F&A BPT Steering Committee will be as follows:

 

(1) Maintain the strategic purpose and direction of the outsourcing relationship
at the executive and enterprise level;

 

(2) Provide consistent leadership direction;

 

(3) Consider whether the relationship between the Parties under each Country
Agreement is aligned with the expectations of each of the Parties’ executive
management;

 

(4) Address any dispute escalated to it; and

 

(5) Address any other issue related to any Country Agreement that either Party
wishes to add to the agenda of any F&A BPT Steering Committee meeting or any
other obligation assigned to it pursuant to the Master Agreement or the Country
Agreements.

 

  5.3 F&A BPT Project Management Committee.

 

  (A) Members.

 

The F&A BPT Project Management Committee will consist of the following
individuals:

 

(1) Federal-Mogul F&A BPT Executive

 

(2) Federal-Mogul F&A BPT Projects Coordinator

 

(3) Federal-Mogul F&A BPT North American Service Delivery & Relationship
Director

 

(4) Federal-Mogul F&A BPT European Service Delivery & Relationship Director

 

(5) Federal-Mogul F&A BPT Finance Manager

 

(6) Federal-Mogul F&A BPT Sourcing Manager

 

(7) Federal-Mogul IT Applications & Infrastructure Representative

 

(8) Federal-Mogul Human Resources Representative

 

(9) Federal-Mogul Corporate Communications Representative

 

(10) IBM Global Program Executive

 

     7   

Appendix E-1 (Governance

Operating Model Outline)



--------------------------------------------------------------------------------

(11) IBM Regional Delivery Executive(s)

 

(12) IBM Regional Transition Manager(s) (as required)

 

(13) IBM Project Manager(s) (as required)

 

(14) IBM Business Consulting Partner (as required)

 

  (B) Meetings.

 

Within seven days after each Country Agreement Effective Date, the F&A BPT
Projects Management Committee will convene to manage Federal-Mogul’s
requirements throughout applicable Transition. The committee will meet monthly,
or as otherwise requested by the Federal-Mogul F&A BPT Executive, at a time and
location to be agreed between Federal-Mogul’s F&A BPT Executive and IBM’s Global
Program Executive. Either Party may call an extraordinary meeting of the F&A BPT
Projects Management Committee on giving two business days prior written notice
where there are circumstances which the notifying Party reasonably considers
exceptional. Any such notice will specify the reasons and background to the
calling of an extraordinary meeting.

 

  (C) Responsibilities.

 

The F&A BPT Project Management Committee will be established as required to
oversee major Projects conducted during the Term. This committee will convene,
as mutually agreed between the Parties, after the Commencement Date to manage
future major Projects (e.g., Phase III, T&E replacement, Platinum and Best
conversions). The responsibilities of the F&A BPT Project Management Committee
will be as follows for the Transition and for other Projects:

 

(1) Provide analysis and oversight of new Project requests and approvals;

 

(2) Provide oversight and direction of Projects;

 

(3) Coordinate Projects to enable effective management of interdependencies and
requirements;

 

(4) Review status (scope, schedule, performance and financial measures) of
Projects;

 

(5) Provide remediation of problems related to agreed Projects;

 

(6) Establish and deliver metrics for Project management, Project controls and
quality assurance;

 

(7) Report Project financials, accounting and billing;

 

(8) Review IBM’s performance of Projects against applicable performance metrics;
and

 

(9) Implement and manage Project time recording, labor reporting, budgeting and
forecasting.

 

     8   

Appendix E-1 (Governance

Operating Model Outline)



--------------------------------------------------------------------------------

  5.4 F&A BPT Operating Committee.

 

  (A) Members.

 

On the Effective Date, the BPT Operating Committee will consist of the following
individuals:

 

(1) Federal-Mogul F&A BPT Executive

 

(2) Federal-Mogul F&A BPT North American Service Delivery & Relationship
Director

 

(3) Federal-Mogul F&A BPT European Service Delivery & Relationship Director

 

(4) Federal-Mogul F&A BPT Finance Manager

 

(5) Federal-Mogul F&A BPT Sourcing Manager

 

(6) Federal-Mogul IT Applications & Infrastructure Representative

 

(7) IBM Global Program Executive

 

(8) IBM Regional Delivery Program Executives

 

(9) Any other IBM Personnel required

 

  (B) Meetings.

 

The F&A BPT Operating Committee will convene monthly, or as otherwise required
by the Federal-Mogul F&A BPT Executive and IBM Global Program Executive, at a
time and location to be agreed between Federal-Mogul’s F&A BPT Executive and
IBM’s Global Program Executive. The first such meeting of the F&A BPT Operating
Committee will be held within one week after the first Country Agreement
Commencement Date. Either Party may call an extraordinary meeting of the F&A BPT
Operating Committee on giving one business days’ prior written notice where
there are circumstances which the notifying Party reasonably considers
exceptional. Any such notice will specify the reasons and background to the
calling of an extraordinary meeting. A quorum of one representative of each of
the Parties is required for a valid meeting of the F&A BPT Operating Committee.

 

  (C) Responsibilities.

 

The responsibilities of the F&A BPT Operating Committee will be as follows:

 

(1) Be responsible for delivering timely direction for all operational
activities and results at the operational level;

 

(2) Monitor and manage usage of IBM resource units and other variable charges
elements in accordance with the applicable Country Agreement;

 

(3) Define changes to the Services Levels and KPI Credits each year in
accordance with the procedures set forth in the applicable Country Agreement;

 

     9   

Appendix E-1 (Governance

Operating Model Outline)



--------------------------------------------------------------------------------

(4) Review IBM’s performance of the Services against the applicable Service
Level requirements;

 

(5) Resolve operational issues or disputes arising from the delivery of
Services; in the event that an issue or dispute cannot be resolved in a timely
way, the team will escalate the issue to Federal-Mogul and IBM line management
or the F&A BPT Steering Committee, as appropriate, for resolution;

 

(6) Be responsible for the ongoing health of the operational service
relationship;

 

(7) Assess opportunities and requirements for new initiatives and Projects; and

 

(8) Prepare business cases and plans for new Projects and present new
initiatives and Projects to the F&A BPT Steering Committee for approval.

 

  5.5 Structures and Processes.

 

  (A) Structures and Processes; Replacement of Members.

 

The F&A BPT Steering Committee, the F&A BPT Project Committee and the F&A BPT
Operating Committee will develop their own internal structure and processes. IBM
will document the agreed structures in the Policies and Procedures Guide. During
the term of the applicable Country Agreement, either Party may substitute any of
its representatives to the F&A BPT Steering Committee, the F&A BPT Project
Committee or the F&A BPT Operating Committee or in the case of Federal-Mogul,
its F&A BPT Executive, and in the case of IBM, its Global Program Executive, all
subject to the provisions of the applicable Country Agreement with respect to
Key Positions, by notifying the other Party of the name and contact details of
the new representative, such appointment to take effect on the effective date of
the notice of the appointment or a later date set out in the notice.

 

  (B) Agendas and Minutes.

 

The agenda for each meeting of the F&A BPT Steering Committee and the F&A BPT
Operating Committee will be set to reflect the discussion items referred to
above and any extraordinary items added at the request of either Party. Copies
of the agenda for meetings, along with relevant pre-reading material, will be
distributed at least two business days in advance of the relevant meeting by the
representative nominated at the previous meeting, and by an IBM representative
in the case of the first such meetings. Minutes will be taken for each meeting
of the F&A BPT Steering Committee and the F&A BPT Operating Committee by a
representative to be agreed upon by the Parties. Such minutes will be approved
by the Parties at the next meeting. Copies of minutes will be distributed to the
Parties and each Party will be responsible for retaining a copy as a record.

 

     10   

Appendix E-1 (Governance

Operating Model Outline)



--------------------------------------------------------------------------------

Appendix E-2: List of Reports and Meetings

 

  1 SERVICES GOVERNANCE REPORTS

 

Reports listed in the tables below, unless otherwise agreed by both parties and
adjusted pursuant to Schedule E, shall be made available to Federal-Mogul in
electronic form (web) and in printed form as requested by Federal-Mogul.

 

  1.1 Operational Reports

 

Report Name

--------------------------------------------------------------------------------

  

Description

--------------------------------------------------------------------------------

  

Frequency

--------------------------------------------------------------------------------

Daily Issue Tracking Report    This report provides status on material open
issues (if any) and issues closed (if any) within the prior business day.   
Daily

Weekly Status

Report

   A weekly report covering the Services to be provided by noon of the first day
of each week. This report provides status and a weekly summary on completed and
ongoing F&A activities including status of Ad-Hoc work completed or in progress
performed by the Resource Pool, changes implemented during the prior week,
changes scheduled for the current week, and other issues of priority or concern
to the Federal-Mogul governance team.    Weekly

 

     1    Appendix E-2 (List of Reports and Meetings)



--------------------------------------------------------------------------------

Report Name

--------------------------------------------------------------------------------

  

Description

--------------------------------------------------------------------------------

  

Frequency

--------------------------------------------------------------------------------

Monthly Status

Report

   A monthly report covering the Services to be provided on the second business
day of each month. This report provides status and a monthly summary on
completed and ongoing F&A activities including, open issues and issues closed
during the prior month, changes implemented during the month, Projects status
for all current and planned Projects, and other issues of priority or concern to
the Federal-Mogul governance team    Monthly

Monthly Issue

Management Report

   A report providing monthly counts of logged, resolved and open issues. This
report shall also contain summaries of RCA results from the prior month and RCA
ongoing activities for issues affecting the Services.    Monthly

Monthly Trend Issue

Management Report

   A report providing monthly trend of logged, resolved and open issues.   
Monthly Monthly Change Management Report    A report providing summary and
detailed information on: changes implemented during the past month, issues
associated with the implemented changes, changes identified and planned for the
coming month, and the actual or expected impacts of these changes on the
Services.    Monthly Business Unit Satisfaction Survey results    The results of
a survey of designated Federal-Mogul business unit users on their satisfaction
with IBM’s performance in delivery of the F&A Services. Business Unit
Satisfaction Survey requirements are described in detail in Schedule H-2.   
Annual Monthly End User Satisfaction Survey results    The results of the call
center End User Satisfaction Survey as required by Schedule E-3.    Monthly
Monthly Service Levels Report    A report showing the level of attainment of the
Service Levels defined in Schedule B-1, consistent with the Measurement Window
defined in Schedule B-1. The report will contain action plans for Service Level
Defaults during the previous month.    Monthly

 

     2    Appendix E-2 (List of Reports and Meetings)



--------------------------------------------------------------------------------

Report Name

--------------------------------------------------------------------------------

  

Description

--------------------------------------------------------------------------------

  

Frequency

--------------------------------------------------------------------------------

Monthly Resource

Pool Tracking

Report

   A report showing the utilization and status of Ad Hoc and Project work
performed by the Resource Pool.    Monthly

Monthly Projects

Status Report

   A report that provides status on all completed, ongoing and planned Projects.
The report will include a brief description of the initiative as well as status
check (stoplight view) on time, cost, and overall project health. This report
will also provide summary level labor and cost tracking showing plan, actual and
variance to plan.    Monthly

 

  1.2 Financial Reports

 

Report Name

--------------------------------------------------------------------------------

  

Description

--------------------------------------------------------------------------------

  

Frequency

--------------------------------------------------------------------------------

Baseline Invoice

   The report lists all baseline charges to Federal-Mogul. The information
provided should include current month services, and ARC / RRC elements from the
previous month pursuant to Exhibit C, Schedule C-1, pricing element, rate,
quantity and total amount billed.    Monthly

ARC/RRC Detail

   The report lists all ARC/RRC charges to Federal-Mogul. The information
provided should include pricing element, ARC/RRC rate, quantity and total amount
billed.    Quarterly

KPI Credits

   The report lists KPI Defaults that occurred during the previous month and
shows monthly and year-to-date totals on KPI Credits.    Monthly

Project Related

Charges

   The report lists all Project related charges billed to Federal-Mogul. The
information provided includes Project id, Project name, hours billed, rate,
amount billed, amount budgeted and variance to budget.    Monthly

Out-of-Pocket

Expenses Detail

   The report lists all Out-of-Pocket Expenses paid by IBM and billed to
Federal-Mogul. Copies of invoices and other Out-of-Pocket Expense details will
be provided to Federal-Mogul upon request.    Monthly

 

     3    Appendix E-2 (List of Reports and Meetings)



--------------------------------------------------------------------------------

  2.0 GOVERNANCE TEAMS MEETINGS

 

The committees specified in the Governance organization in Schedule E will meet
as described below.

 

Report Name

--------------------------------------------------------------------------------

  

Description

--------------------------------------------------------------------------------

  

Standard
Frequency

--------------------------------------------------------------------------------

F&A BPT Steering Committee    The F&A BPT Steering Committee convene quarterly
throughout the term of the Country Agreement, or as otherwise required, at a
time and location to be agreed between the F&A BPT Steering Committee
representatives subject to provisions described in Schedule E.    Quarterly F&A
BPT Projects Management Committee    Within seven days after the Country
Agreement Effective Date, the F&A BPT Projects Management Committee will convene
to manage Federal-Mogul Local Entity’s requirements throughout Transition
subject to provisions described in Schedule E.    Monthly F&A BPT Operating
Committee    The F&A BPT Operating Committee will convene monthly, or as
otherwise required by the Federal-Mogul BPT Executive, at a time and location to
be agreed between the F&A BPT Operating Committee representatives subject to
provisions described in Schedule E.    Monthly

 

     4    Appendix E-2 (List of Reports and Meetings)



--------------------------------------------------------------------------------

Appendix E-3 : Satisfaction Survey

 

  1. INTRODUCTION

 

(A) This Appendix describes IBM’s obligations relating to the development and
conduct of satisfaction surveys throughout the Term including end-user
satisfaction surveys, annual business unit satisfaction surveys and executive
satisfaction surveys.

 

(B) Within *** days of the Commencement Date, IBM shall develop each of the
satisfaction surveys including the survey questions and methodology for
Federal-Mogul review and approval.

 

(C) Periodically throughout the Term and in no event less than annually, the
Parties shall review each of the surveys and agree to any required changes
including as to the content and timing of such surveys. IBM shall update each of
the surveys to reflect any change agreed to by the Parties.

 

(D) End user satisfaction surveys shall be administered in accordance with IBM’s
end user satisfaction methodology, as approved by Federal-Mogul. IBM shall
conduct such end user satisfaction surveys on a regular basis and provide the
results of such surveys to Federal-Mogul including proposed action plans for the
resolution of problems identified by such end user satisfaction surveys.

 

(E) The results of the satisfaction surveys shall be included as part of the IBM
Global Program Executive’s annual performance goals.

 

  2. GENERAL REQUIREMENTS

 

IBM shall:

 

(A) Conduct the following satisfaction surveys:

 

(1) End User Satisfaction Survey.

 

(2) Annual Business Unit Satisfaction Survey.

 

(3) Executive Satisfaction Survey.

 

(B) Measure customer satisfaction in all surveys for some or all of the
following general attributes:

 

(1) Responsiveness.

 

(2) Performance.

 

(3) Knowledge.

 

(4) Reliability.

 

(5) Courtesy.

 

(6) Timeliness.

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

     1    Appendix E-3 (Satisfaction Survey)



--------------------------------------------------------------------------------

(7) Quality.

 

(8) Communication.

 

(9) Overall satisfaction.

 

(C) Measure customer satisfaction for each component of the Services as
applicable to the particular Federal-Mogul employees surveyed.

 

(D) Develop the materials and methodology for each survey, and:

 

(E) Submit the materials and methodology to Federal-Mogul for its approval at
least thirty (30) working days prior to the scheduled release date for each
survey.

 

(F) Track survey response rates.

 

(G) Work with Federal-Mogul to communicate with the applicable surveyed
Federal-Mogul employees on a proactive basis to achieve the minimum response
rate for each survey, as specified by Federal-Mogul.

 

(H) Receive completed surveys from the surveyed Federal-Mogul employees and
tabulate the results of such surveys.

 

(I) Report the results of each survey to the Federal-Mogul F&A BPT Executive and
F&A BPT steering committee;

 

(J) Use the survey results to plan and implement measurable improvement programs
for mutually agreed areas requiring attention.

 

  3. END USER SATISFACTION SURVEY

 

IBM shall, on a regular basis, conduct end user satisfaction surveys (each an
“End User Satisfaction Survey”), using IBM call center surveying methodology
including survey approach, frequency, media delivery, and standard output
reports for a subset of the problems, questions, or requests from Federal-Mogul
end users that are resolved by, or coordinated by the IBM call center. In the
conduct of such End User Satisfaction Surveys, IBM shall:

 

(A) Select, on a random basis, *** percent of the daily closed calls managed by
the IBM call center, and *** percent of the calls resolved by Level 2 or Level 3
support personnel, unless otherwise agreed by the Parties.

 

(B) Generate and send e-mails containing the End User Satisfaction Survey and
instructions to the Federal-Mogul end users making up the random sample of
closed calls, including:

 

(1) Deliver such emails to Federal-Mogul end users within eight hours of closing
a call; and

 

(2) Follow up each overall dissatisfied survey with a call to the applicable
Federal-Mogul end users to better understand the reason for their response.

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

     2    Appendix E-3 (Satisfaction Survey)



--------------------------------------------------------------------------------

(C) Receive completed End User Satisfaction Surveys from Federal-Mogul end users
and tabulate results from the surveys.

 

(D) Actively work with the Federal Mogul F&A BPT Executive to follow-up with
Federal-Mogul end users to work to achieve a mutually agreed target response
rate to the survey requests.

 

(E) Report End User Satisfaction Survey results to Federal-Mogul on a monthly
basis with historical and trending data.

 

(F) Use the results from the End User Satisfaction Surveys to tabulate trends
and typical problems or requests submitted by Federal-Mogul end users.

 

  4. ANNUAL BUSINESS UNIT SATISFACTION SURVEY

 

IBM shall:

 

(A) Conduct an annual survey of Federal-Mogul designated business unit managers
/ stakeholders receiving the Services from IBM (each an “Annual Business Unit
Satisfaction Survey”).

 

(B) Complete and report on the first Annual Business Unit Satisfaction Survey by
a date to be agreed between the Federal Mogul F&A BPT Executive and the IBM
Global Project Executive, but in no event later than 15 days prior to the Phase
III Option Date, as defined in Section 6.3 of the Master Agreement.

 

(C) Conduct ongoing Annual Business Unit Satisfaction Surveys on an annual
basis.

 

(D) Work with the Federal Mogul BPT Executive to achieve at least a *** percent
response rate to each Annual Business Unit Satisfaction Survey.

 

(E) Report the results of the survey to the Federal-Mogul BPT Executive within
six weeks after the completion of the survey.

 

(F) Report the results to the Federal Mogul F&A BPT Executive and Federal Mogul
BPT steering committee.

 

  5. EXECUTIVE CUSTOMER SATISFACTION SURVEY

 

IBM shall:

 

(A) Conduct executive satisfaction surveys (each an “Executive Satisfaction
Survey”) on at least an annual basis, or as otherwise reasonably requested by
Federal-Mogul.

 

(B) Work with the Federal-Mogul F&A BPT Executive, to achieve a *** percent
response rate to the Executive Satisfaction Survey.

 

(C) Report the results of the Executive Satisfaction Survey to the Federal-Mogul
F&A BPT Executive within six weeks after the completion of such survey.

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

     3    Appendix E-3 (Satisfaction Survey)



--------------------------------------------------------------------------------

(D) Report the results to the Federal Mogul F&A BPT Executive and Federal Mogul
BPT steering committee.

 

(E) Conduct follow-on reviews or other activities as reasonably requested by the
Federal-Mogul F&A BPT Executive.

 

     4    Appendix E-3 (Satisfaction Survey)



--------------------------------------------------------------------------------

Appendix E-4: Policies and Procedures Guide Outline

 

Content

--------------------------------------------------------------------------------

  

Brief Description

--------------------------------------------------------------------------------

1.1    Organizational Overview

    

(a)    Federal Mogul Governance Organization.

   Includes organization charts, description of functions performed, contact
information.

(b)    IBM Management and Delivery Organization

   Includes organization charts, description of functions performed, contact
information.

(c)    Key Contacts – Federal Mogul

   List of contacts within Federal Mogul that are key users of the Services
and/or perform a liaison function in regard to the Services (by business unit,
by geography).

(d)    Key Contacts – Third Parties

   List of key Third Parties (e.g. maintenance providers, software providers,
telecom carriers).

1.2    Transition Activities and Responsibilities

   Transition procedures and policies: including information on coordination
activities, responsibilities of each Party (by title/function).

(a)    Overall Management and Reporting Process

   Description of Federal-Mogul and IBM management structure, reporting and
review process associated with Transition.

(b)    Critical Deliverables and Milestones

   List of Critical Deliverables, Milestones, Acceptance Criteria and timeline
for the Transition.

(c)    Transition Financial Management

  

Description of interim procedures, including invoicing, invoice verification,
charge-back to business units, determining resource unit volume, forecasting and
business unit support

 

Description of the responsibilities of both Parties.

(d)    Transition Contract Management

   Description of interim procedures for managing and administering the
Agreement including proposed changes to the Agreement, interpretation
procedures, issue escalation process, and disputes, pursuant to the Master
Agreement.

 

     1   

Appendix E-4 (Policies and

Procedures Guide Outline)



--------------------------------------------------------------------------------

Content

--------------------------------------------------------------------------------

  

Brief Description

--------------------------------------------------------------------------------

     Description of the responsibilities of both Parties.

(e)    Interim Relationship Management Procedures

  

Procedures and responsibility for communication and coordination with
Federal-Mogul business units, employees and third party vendors

 

Description of the responsibilities of both Parties.

(f)     Federal-Mogul Human Resource Plan

  

Procedures and responsibilities regarding finalization of HR transition
activities.

 

Description of the responsibilities of both Parties, consistent with the
provisions of Exhibit E to the applicable Country Agreement.

(g)     Other Transition Procedures and Responsibilities as described in the
Country Agreements

   Any other pertinent procedures and responsibilities

1.3    Performance Management Procedures

   Ongoing, “steady state” procedures and policies including information on
coordination activities, responsibilities of each Party (by title/function).

(a)    Performance Monitoring and Reporting Procedures

   Description of the procedures IBM will use to verify proper Service delivery
on a day-to-day basis, including internal reporting and reporting to
Federal-Mogul.

(b)    Problem Management and Escalation Procedures

   Description of the procedures IBM will use to identify problems, report and
resolve problems, and escalate as necessary within IBM’s organization and/or
Federal-Mogul.

(c)    Root Cause Analysis Procedures

   Description of the procedures IBM will use to determine root cause of
problems, including involvement of (and/or support to) applicable third parties
or Federal-Mogul.

(d)    Service Level Measurement and Reporting Procedures

   Description of the procedures IBM will use to measure and report Service
Levels (KPIs and GPIs) to Federal-Mogul.

(e)    Project Management Procedures

   Description of the methodology and procedures IBM will use to manage and
report on Projects.

 

     2   

Appendix E-4 (Policies and

Procedures Guide Outline)



--------------------------------------------------------------------------------

Content

--------------------------------------------------------------------------------

  

Brief Description

--------------------------------------------------------------------------------

(f)      Change Management – Operational and Technical Procedures

  

Description of the procedures IBM will use (including the notification process,
timing, planning, authorization, and implementation) regarding changes to the
operational and technical environment.

 

IBM will include responsibilities and authority of Federal-Mogul.

(g)    Surplus Asset Management

   Description of the procedures for removal of Federal-Mogul assets set forth
in Exhibit I to the applicable Country Agreement.

(h)    Physical Access & Security Procedures

   Description of the physical access and security procedures IBM will use (at
both Federal-Mogul Service Locations and IBM Service Locations).

(i)     Network Access & Security Procedures

   Description of the network access and security procedures to which IBM will
adhere.

(j)     Disaster Recovery and Business Continuity Procedures

   Description of the procedures IBM will use in regard to disaster recovery and
business continuity. (IBM may reference other documents containing comprehensive
procedures, but should provide general overview within the Policies and
Procedures Guide).

(k)     Other relevant procedures as defined in the Local Entity Country
Agreement

   Description of any other procedures required to deliver the Services as
agreed to by the Parties

1.4    Financial Management Procedures

   Ongoing, “steady state” procedures and policies, including information on
coordination activities and responsibilities of each Party (by title/function).

(a)    Invoicing

  

Description of procedures for invoicing (and verification of invoice by
Federal-Mogul), including processes for invoicing base charges, together with
processes for true-up reconciliation and allocating to local entities.

 

The content should include details beyond those set forth in the Master
Agreement, as necessary, for the procedures regarding disputed invoice amounts.

 

     3   

Appendix E-4 (Policies and

Procedures Guide Outline)



--------------------------------------------------------------------------------

Content

--------------------------------------------------------------------------------

  

Brief Description

--------------------------------------------------------------------------------

(b)    Performance Credits and Earnback

   Description of procedures for calculating KPI Credits on invoices and
Earnback calculations.

(c)     Other relevant procedures as defined in the Local Entity Country
Agreement

   Description of any other procedures required to deliver the Services as
mutually agreed to by the Parties.

1.5    Contract Management Procedures

   Ongoing, “steady state” procedures and policies, including information on
coordination activities, responsibilities of each Party (by title/function).

(a)    Contract Change Control

  

Description of the procedures regarding changes to the Agreement, including
changes to any Exhibit or Schedule.

 

Content should include procedures to classify services as a New Service, as
defined in the Master Agreement, and resulting process to change the Country
Agreement (including pricing).

 

Content should include notification period and process, authority levels, and
escalation procedures for changes to Agreement.

(b)    Reporting

   Description of the procedures and activities regarding key standard reports
and requests for ad-hoc reports from Federal-Mogul.

(c)    New Service Levels

   Description of the procedures for determining new Service Levels (based on
continuous improvement and/or Federal-Mogul request).

(d)    Benchmarking

   Description of the procedures for benchmarking exercises, including
determination and agreement of Benchmarker, sample peer group and process used
for benchmark, payment for benchmark, review of results, and potential outcome.

(e)    Auditing

   Description of the procedures for operational and/or financial audits (as
required by Federal-Mogul auditing and/or regulatory agencies).

 

     4   

Appendix E-4 (Policies and

Procedures Guide Outline)



--------------------------------------------------------------------------------

Content

--------------------------------------------------------------------------------

  

Brief Description

--------------------------------------------------------------------------------

     Description of the notification process and procedures to resolve audit
findings.

(f)     IBM Key Personnel and subcontractors

   Description of the procedures for Federal-Mogul approval regarding
replacement or removal of IBM Key Positions and major subcontractors to IBM.

(g)    Dispute Resolution

   Any further description of the procedures regarding the formal dispute
resolution process set forth in the Master Agreement, and the Parties’
respective representatives.

(h)     Other relevant procedures as defined in the Local Entity Country
Agreement

   Description of any other procedures required to deliver the Services as
mutually agreed to by the Parties.

1.6    Relationship Management Procedures

   Ongoing, “steady state” procedures and policies, including information on
coordination activities and responsibilities of each Party (by title/function).

(a)    Customer Satisfaction Surveys

  

Description of the process to be used for conducting customer satisfaction
surveys.

 

Content should include procedures regarding action items and attempts to resolve
customer issues.

(b)    Legal Entities

  

Description of the procedures and responsibilities regarding the relationship
between the Federal-Mogul local entities, the Federal Mogul governance
organization and IBM.

 

Content should include procedures regarding communication and coordination
regarding work requests, Service delivery issues, budgeting and financial
issues.

(c)    Third Party Service Contracts

  

Description of the procedures for relationship regarding third party vendors
which may provide services or products that are ancillary to (or support) the
overall delivery of Services.

 

Procedures and coordination with key third party vendors should be documented.

 

     5   

Appendix E-4 (Policies and

Procedures Guide Outline)



--------------------------------------------------------------------------------

Content

--------------------------------------------------------------------------------

  

Brief Description

--------------------------------------------------------------------------------

(d)     Other relevant procedures as defined in the Local Entity Country
Agreement

   Description of any other procedures required to deliver the Services as
mutually agreed to by the Parties.

1.7    IBM Operational Procedures

   Ongoing, “steady state” procedures and policies, including information on
coordination activities, responsibilities of each Party (by title/function).

(a)     Operational Procedures (for the functions defined in the applicable
Country Agreement)

   Description of the activities that IBM shall undertake in order to provide
the Services, including desk procedures and those directions, supervision,
monitoring, staffing, reporting, planning and oversight activities used to
provide the Services.

(b)    Change Control Procedures

   Description of how IBM will implement any Change to the Services or the
processes, procedures or methodologies utilized in delivering the Services,
including Federal-Mogul approval processes and required levels of documentation.

(c)    Regulatory Compliance Policies

   Description of Federal-Mogul’s Regulatory Compliance Policies and IBM’s
processes, procedures and methodologies utilized in the implementation of such
Regulatory Compliance Policies.

(d)    F&A Policies and Procedures

   Description of Federal-Mogul’s F&A Policies and Procedures and IBM’s
processes, procedures and methodologies utilized in the implementation of such
F&A Policies and Policies.

(e)    Acceptance Procedures

   As set forth in Appendix E-6, Description of the Software and Document
Deliverable acceptance processes including Acceptance Criteria, acceptance
testing and exit procedures in the event of a failure of acceptance testing.

(f)     Ad-Hoc Services Request Process

   Description of the Ad-Hoc Services request and approval process including
points of interaction between IBM and Federal-Mogul and appropriate levels of
approval.

(g)    Quality Assurance Procedures

   Description of IBM’s quality management processes relating to the provision
of the Services including the checkpoint reviews, testing and acceptance
procedures.

 

     6   

Appendix E-4 (Policies and

Procedures Guide Outline)



--------------------------------------------------------------------------------

Appendix E-5 : Initial Governance Organization Chart

 

LOGO [g35619img1_chart.jpg]

 

     1   

Appendix E-5 (Initial Governance

Organization Chart)



--------------------------------------------------------------------------------

Appendix E-6: Acceptance Procedures

 

  1. DELIVERABLES

 

(A) This Appendix sets forth the acceptance procedures that the Parties will
follow in the delivery and acceptance of any deliverables (“Deliverables”).
Article 2 sets forth the acceptance procedures for Deliverables specified in
each Project SOW, and Article 3 sets forth the acceptance procedures for
Deliverables required to meet certain Transition Milestones set forth in Exhibit
D to the applicable Country Agreement.

 

(B) Each Deliverable shall be delivered to Federal-Mogul: (1) in accordance with
the applicable due date and Acceptance Criteria for each such Deliverable as
specified in the applicable Project SOW or Exhibit D to the applicable Country
Agreement; (2) on suitable media, pursuant to the specifications for each such
Deliverable; and (3) in accordance with the provisions of this Appendix.

 

  2. PROJECT DELIVERABLE ACCEPTANCE

 

IBM shall deliver each of the Deliverables pursuant to each of the Project SOWs
in accordance with the provisions of this Article.

 

  2.1 Procedures for Software Deliverables.

 

  (A) Acceptance Criteria.

 

At least *** days prior to the Milestone for each Software Deliverable,
Federal-Mogul shall, with the assistance of IBM, develop acceptance criteria
testing procedures for such Software Deliverable (“Acceptance Criteria”) and a
detailed plan relating to the acceptance testing of each such Software
Deliverable. Such Acceptance Criteria testing shall be objective and designed to
test whether a Software Deliverable operates in accordance with and conforms to
its applicable specifications and functional requirements.

 

  (B) Acceptance Testing.

 

(1) Upon delivery of any Software Deliverable, Federal-Mogul shall perform, and
IBM will assist Federal-Mogul in performing, acceptance testing of each Software
Deliverable in a timely manner to determine if such Software Deliverable
satisfies the applicable Acceptance Criteria (“Software Acceptance Testing”).

 

(2) If the Software Deliverable does not meet such Acceptance Criteria, the
following process shall apply:

 

(a) Federal-Mogul shall notify IBM of such failure to meet the applicable
Acceptance Criteria in writing within ten days (or such other time as set forth
in the applicable Project SOW) of the completion of Software Acceptance Testing,
setting forth in reasonable detail (to the extent possible) any errors or
deficiencies.

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

     1    Appendix E-6 (Acceptance Procedures)



--------------------------------------------------------------------------------

(b) IBM shall correct or rework such Software Deliverable to satisfy its
Acceptance Criteria within 30 days (or other such time period set forth in the
Project SOW) of IBM’s receipt of notice of non-acceptance. Such corrections
shall be performed at no additional charge to Federal-Mogul, to the extent such
identified errors or deficiencies are specifically related to scope of the
applicable Project.

 

(c) Upon redelivery of such Software Deliverable to Federal-Mogul, the Software
Acceptance Testing shall be repeated; provided however, that after the earlier
of (i) three attempts by IBM to correct such Software Deliverable, and (ii) 90
days after the initial delivery of such Software Deliverable, the procedure set
forth in Section 2.3 shall apply.

 

(d) To the extent Federal-Mogul notifies IBM of new errors or deficiencies in
the Software Deliverable identified during the repeat of the Software Acceptance
Testing pursuant to Section 2.1(B), the restrictions set forth in Section
2.1(B)(2)(c) shall not apply, and IBM shall have 30 days from receipt of such
notice to correct such new errors or deficiencies, after which time the
procedures set forth in Section 2.3(a) shall apply.

 

(3) If the Software Deliverable satisfies the applicable Acceptance Criteria,
Federal-Mogul shall, in a timely manner, notify IBM in writing of
Federal-Mogul’s acceptance of such Software Deliverable.

 

  2.2 Procedures for Document Deliverables.

 

(A) Upon delivery of any Document Deliverable, Federal-Mogul shall review such
Document Deliverable to determine if it conforms to Federal-Mogul’s requirements
for such Document Deliverable, as those requirements are set forth in the
applicable Project SOW (“Document Deliverable Requirements”).

 

(B) If Federal-Mogul reasonably determines that such Document Deliverable does
not conform to the applicable Document Deliverable Requirements, Federal-Mogul
shall so notify IBM in writing within ten days (or such other time as set forth
in the applicable Project SOW) of delivery of such Document Deliverable, setting
forth in reasonable detail (to the extent possible) any errors or deficiencies.
IBM shall correct or rework such Document Deliverable so that it conforms to the
applicable Document Deliverable Requirements, within 15 days (or such other time
period set forth in the Project SOW) of IBM’s receipt of notice of
non-acceptance. Such correction shall be performed by IBM at no additional
charge to Federal-Mogul, to the extent such identified errors or deficiencies
are specifically related to the scope of the applicable Project, as defined
during the applicable Project design phase or as updated through Changes to the
Project SOW in accordance with the Change Control Procedures.

 

(C) Upon redelivery of such Document Deliverable to Federal-Mogul, Federal-Mogul
shall review such Document Deliverable and advise IBM within five days whether
it conforms to its Document Deliverable Requirements; provided, however, that
after the earlier of (a) two attempts by IBM to correct such Document
Deliverable and (b) 30 days after the initial delivery of non-compliance
notification of a Document Deliverable, the procedure set forth in Section 2.3
shall apply.

 

(D) To the extent Federal-Mogul notifies IBM of new errors or deficiencies in
the Document Deliverable identified during the repeat of its review of the
Document Deliverable’s conformance with the applicable Document Deliverable
Requirements, the restrictions set forth in Section 2.2(C) shall not apply and
IBM shall have 15 days from receipt of such notice to correct such new errors or
deficiencies after which time the procedures set forth in Section 2.3(a) shall
apply.

 

     2    Appendix E-6 (Acceptance Procedures)



--------------------------------------------------------------------------------

(E) If Federal-Mogul determines that a Document Deliverable conforms to its
Document Deliverable Requirements, Federal-Mogul shall, in a timely manner,
notify IBM in writing of Federal-Mogul’s acceptance of such Document
Deliverable.

 

  2.3 Failure of Acceptance Testing.

 

If a Software Deliverable fails Software Acceptance Testing or a Document
Deliverable does not conform to its Document Deliverable Requirements, pursuant
to Section 2.1 or Section 2.2 respectively, then Federal-Mogul shall be
entitled, at its option, to either:

 

(A) accept the non-conforming Deliverable subject to such reduction in the
applicable Charges payable hereunder, as determined: (i) by mutual agreement of
the Parties; or (ii) pursuant to the dispute resolution procedures set forth in
Article 29 of the Master Agreement if the Parties cannot agree to the amount of
reduction within 30 days after Federal-Mogul requests a reduction; or

 

(B) reject the Deliverable, terminate the Project SOW immediately upon notice to
IBM, and recover from IBM the Charges paid to IBM pursuant to the Project SOW,
unless otherwise agreed in the Project SOW.

 

  2.4 Final Software Acceptance.

 

Upon completion of the final Software Deliverable for an individual Software
application, Federal-Mogul will conduct Acceptance Testing of the implemented
Software. The Acceptance Criteria for such Acceptance Testing of the implemented
Software shall include, at a minimum, the processing of sufficient test data to
confirm the successful implementation and integration of each functional
component of the Software in accordance with its functional requirements and
technical specifications. If the Software fails Acceptance Testing, then
Federal-Mogul shall have the rights set forth in Section 2.3 with respect to the
Software. Within five business days after the acceptance of the Software as
provided in this Section, Federal-Mogul shall provide IBM with written notice of
such acceptance.

 

  3. TRANSITION MILESTONE DELIVERABLE ACCEPTANCE

 

IBM shall deliver the Deliverables relating to each Transition Milestone (each a
“Transition Milestone Deliverable”) set forth in Exhibit D to the applicable
Country Agreement in accordance with the provisions of this Article.

 

  3.1 Deliverable Acceptance Process.

 

For those Transition Milestones Deliverables designated in Exhibit D to the
applicable Country Agreement as requiring Federal-Mogul approval (e.g., final
Transition Plan, final DRP, final Policies and Procedures Guide), the following
approval process shall apply:

 

(A) IBM shall provide working drafts of each such Transition Milestone
Deliverable at least two weeks in advance of the Transition Milestone due date;

 

(B) Federal-Mogul shall review and accept such Transition Milestone Deliverable
or specify reasons for rejecting such Deliverable in writing within five
business days of its receipt from IBM;

 

     3    Appendix E-6 (Acceptance Procedures)



--------------------------------------------------------------------------------

(C) IBM shall address Federal-Mogul’s specified concerns and resubmit the
applicable Transition Milestone Deliverable on or before two business days prior
to the Transition Milestone due date;

 

(D) If IBM has not resolved Federal-Mogul’s reasonable concerns, the applicable
Transition Milestone due date will have been missed and IBM shall promptly
engage in the resolution of such concerns and commence accrual of any applicable
Transition Milestone Credit as set forth in Exhibit D to the applicable Country
Agreement;

 

(E) After re-submission by IBM, if Federal-Mogul specifies additional reasons
(i.e., those not previously cited) for rejection during its subsequent review,
IBM will have an additional two business days to respond to Federal-Mogul’s
concerns and Federal-Mogul will have two business days from receipt of IBM’s
response to review and respond to IBM’s proposed resolution before the
applicable Transition Milestone due date will be determined to have been missed
by IBM.

 

  3.2 Notification.

 

Federal-Mogul shall provide notification to IBM of its acceptance or rejection
of each Transition Milestone Deliverable via e-mail or written correspondence.
In the event that Federal-Mogul delays the delivery of such notification beyond
the response due date specified in Section 3.1, such delay will be added to the
affected Transition Milestone due date set forth in Exhibit D to the applicable
Country Agreement.

 

     4    Appendix E-6 (Acceptance Procedures)



--------------------------------------------------------------------------------

Appendix E-7: Ad-Hoc Services Request Process

 

  1. GENERAL

 

IBM shall develop, within *** days of the Effective Date, a comprehensive
process for Federal-Mogul review and approval of requests by Federal-Mogul (or
End Users) of those Ad-Hoc Services (the “Ad-Hoc Services Request Process”). The
Ad-Hoc Services Request Process shall, upon final approval by Federal-Mogul, be
included in the Policies and Procedures Guide for each applicable Country
Agreement, and shall be updated from time to time throughout the Term.

 

  2. SERVICES REQUEST APPROVAL PROCESS

 

IBM shall, as part of the Policies and Procedures Guide, deliver to the
Federal-Mogul F&A BPT Executive a draft of the Ad-Hoc Services Request Process,
which shall:

 

(A) Identify and define processes relating to points of interaction between IBM
and Federal-Mogul personnel, including the following points of interaction:

 

(1) Federal-Mogul business units or end users (“End Users”) who have direct
contact with IBM Personnel;

 

(2) Federal-Mogul End Users who request Services not related to Projects
directly from IBM Personnel;

 

(3) Federal-Mogul personnel who request support for Projects; and

 

(4) Federal-Mogul personnel responsible for coordinating IBM interaction with
Federal-Mogul third party vendors.

 

Federal-Mogul shall provide to IBM, and shall update from time to time
throughout the Term, the names of those Federal-Mogul personnel with the
authority to approve requests for Services pursuant to the Ad-Hoc Services
Request Process.

 

IBM shall implement the Services Request Approval Process, when approved by
Federal-Mogul, and shall implement appropriate interfaces between Federal-Mogul
and IBM to facilitate the automatic distribution of requests to authorized
approvers under the Ad-Hoc Services Request Process.

 

IBM shall maintain the Ad-Hoc Services Request Process, and shall update it from
time to time throughout the Term to account for changes to Federal-Mogul
internal procedures and controls.

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

     1   

Appendix E-7 (Ad-Hoc Service

Request Process)



--------------------------------------------------------------------------------

Appendix E-8: Project Request Process

 

  1. NEW PROJECTS

 

From time to time during the term of the applicable Country Agreement,
Federal-Mogul may request that IBM perform services or functions not included
within the then-current scope of the Services and that constitute Projects. Upon
receipt of such a request from Federal-Mogul, IBM will, as soon as reasonably
practicable, prepare and deliver to Federal-Mogul a proposal for such Project
(each, a “Proposal”). Each Proposal shall contain a work description which shall
include, to the extent relevant, the following: (A) a description of the work
IBM anticipates performing in connection with such Project, including a detailed
description of any Deliverables; (B) a schedule for commencing and completing
such Project, including the specific dates that the Deliverables will be
completed and delivered to Federal-Mogul (each a “Milestone”); (C) IBM’s
prospective Charges for such Project, including a detailed breakdown of the
Charges applicable to each Deliverable and the payment dates for such Charges
(which charging methodology, rates and other pricing-related matters shall be
consistent with the requirements of Exhibit C of the applicable Country
Agreement); (D) any Service Levels and KPI Credits that will apply to such
Project; (E) a description of any Equipment, Software or other resources to be
provided by IBM in connection with such Project; (F) if applicable, acceptance
test criteria and procedures for any Software Deliverable; and (G) if
applicable, a detailed description of Federal-Mogul’s responsibilities with
respect to such Project, including the consequences of any delay or failure by
Federal-Mogul in fulfilling such responsibilities. In addition, each Proposal
shall set forth IBM’s contact person for purposes of the Proposal, the Key IBM
Positions and proposed IBM personnel assigned to perform the Services
thereunder.

 

  2. PROPOSAL EXECUTION

 

If a proposed Proposal is acceptable to Federal-Mogul, the Parties shall execute
such Proposal (each such executed Proposal, a “Project SOW”). Each such Project
SOW shall incorporate therein and be subject to all of the terms and conditions
of the Country Agreement. Each Project SOW will be consecutively numbered to
facilitate identification. In the event of any conflict between the terms and
conditions of the Country Agreement and any Project SOW, the terms and
conditions of the Country Agreement shall govern, unless otherwise expressly
agreed otherwise in the Project SOW, by specific reference to the provision of
the Country Agreement that is to be superseded.

 

     1    Appendix E-8 (Project Request Process)



--------------------------------------------------------------------------------

Appendix E-9: Miscellaneous Resource Hours

 

  1. GENERAL

 

(A) As part of the Annual Service Charge, IBM shall provide a specified number
of person-hours per year (the “Resource Pool”) to perform certain Ad-Hoc
Services, In-Flight Projects and, at Federal-Mogul’s election, new Projects
requested by Federal-Mogul under each Country Agreement. The Resource Pool for
each Country Agreement shall be administered under each Primary Country
Agreement for the Related Country Agreements.

 

(B) Each Primary Country Agreement Resource Pool shall consist of two separate
skill categories: (1) general ledger accounting / payroll / treasury/ tax skills
(“GL Skills”); and (2) all other Services-related skills (A/P, P-card, T&E, A/R)
skills (“Other Skills”).

 

(C) Ad-Hoc Services performed by IBM Local Entity relating to GL Services shall
be counted against the GL Skills Resource Pool, with all other Ad-Hoc Services
performed by IBM Local Entity counted against the Other Skills Resource Pool.

 

(D) The *** Country Agreement Resource Pool shall provide *** GL Skills
person-hours and *** Other Skills person-hours on an annual basis. The ***
Country Agreement Resource Pool shall provide *** GL Skills person-hours and ***
Other Skills person-hours on an annual basis. Subject to the limitation set
forth in Article 2, each Primary Country Agreement Resource Pool shall be
managed as follows:

 

(1) Ad-Hoc Services work requested by Federal-Mogul or requested by IBM and
approved by Federal-Mogul that requires *** or less person-hours to complete
shall be considered as normal course of business and shall be performed by IBM
at no additional cost to Federal-Mogul and without being counted against the
Resource Pool;

 

(2) Ad-Hoc Services, In-Flight Projects and Project work requested by
Federal-Mogul that require more than *** person-hours and less than ***
person-hours to complete shall be performed by IBM in accordance with this
Schedule and shall be counted against the Resource Pool. Utilization of Resource
Pool person-hours shall be reported by IBM to Federal-Mogul on a monthly basis.

 

(3) Ad Hoc Services and Project work requested by Federal-Mogul that requires
*** or more person-hours to complete shall be considered a Project and be
requested and approved in accordance with the Project Request Process and the
Change Control Procedures. Federal-Mogul may elect to have such Project work:
(a) performed by IBM utilizing Resource Pool person-hours; (b) charged
separately at the rates set forth in Schedule C-1.6; or (c) as otherwise
specified in the applicable Project SOW. The hours expended by IBM in preparing
proposals or plans or reporting on the status of such Projects shall be included
in the ASC and shall not be counted against the Resource Pool. On a monthly
basis the Parties shall mutually agree on the Project proposals that IBM shall
be required to prepare during that month.

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

     1    Appendix E-9 (Misc. Resource Hours)



--------------------------------------------------------------------------------

  2. RESOURCE POOL MANAGEMENT

 

(A) The Resource Pool hours for each year shall be managed on an annual basis,
prorated for any partial calendar year during the Term. If the available
Resource Pool person-hours under each Primary Country Agreement for either GL
Skills or Other Skills are utilized prior to the end of a calendar year, further
Federal-Mogul activity requests for that skill category will be subject to
additional charge as approved through the Change Control Procedure, at the rates
set forth in Schedule C-1 to the applicable Country Agreement. If the available
Resource Pool person-hours under each Primary Country Agreement for either GL
Skills or Other Skills are not fully utilized by the end of each year, the
remaining person-hours will expire at the end of such calendar year.

 

(B) If Federal-Mogul utilizes more than *** percent of the average monthly
number of person-hours under each Primary Country Agreement for either GL Skills
or Other Skills in any ***, further Federal-Mogul activity requests for that
skill category will be subject to additional charge as approved through the
Change Control Procedure, at the rates set forth in Schedule C-1 to the
applicable Country Agreement.

 

(C) The number of person-hours of GL Skills and Other Skills available for use
by Federal-Mogul under each Primary Country Agreement shall be adjusted
(increased or decreased) quarterly on a pro-rata basis based on any change to
the total number of Equivalent Plant Ledgers for the Primary Country Agreement
and Related Country Agreements when compared to the total number of Equivalent
Plant Ledgers included in the Base Services for the Primary Country Agreement.

 

  3. REPRIORITIZATION

 

In addition to the Resource Pool, Federal-Mogul may reprioritize or reset the
schedule for existing work activities to be performed by such IBM Personnel.
Unless otherwise agreed, Federal-Mogul shall incur no additional Charges for the
performance of such work activities by IBM Personnel then assigned to
Federal-Mogul. IBM shall use commercially reasonable efforts to perform such
work activities without impacting the established schedule for other tasks or
the performance of the Services in accordance with the Service Levels. If it is
not possible to avoid such an impact, IBM shall notify Federal-Mogul of the
anticipated impact and obtain its consent prior to proceeding with such work
activities. Federal-Mogul, in its sole discretion, may forego or delay such work
activities or temporarily adjust the work to be performed by IBM, the schedules
associated therewith or the Service Levels to permit the performance by IBM of
such work activities.

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

     2    Appendix E-9 (Misc. Resource Hours)



--------------------------------------------------------------------------------

SCHEDULE F

 

LIST OF FEDERAL-MOGUL AND IBM COMPETITORS

 

to

 

MASTER SERVICES AGREEMENT FOR FINANCE & ACCOUNTING SERVICES

 

between

 

FEDERAL-MOGUL CORPORATION

 

and

 

INTERNATIONAL BUSINESS MACHINES CORPORATION

 

          Schedule F (List of Competitors)



--------------------------------------------------------------------------------

  1. Federal-Mogul Competitors

 

“Federal-Mogul Competitors” shall mean ***.

 

  2. IBM Competitors

 

The following entities are considered to be “IBM Competitors”:

 

(1) ***

 

(2) ***

 

(3) ***

 

(4) ***

 

(5) ***

 

(6) ***

 

(7) ***

 

(8) ***

 

(9) ***

 

(10) ***

 

(11) ***

 

(12) ***

 

(13) ***

 

(14) ***

 

(15) ***

 

(16) ***

 

(17) ***

 

(18) ***

 

(19) ***

 

***

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

     1    Schedule F (List of Competitors)



--------------------------------------------------------------------------------

SCHEDULE G

 

MINIMUM REVENUE COMMITMENT

 

to

 

MASTER SERVICES AGREEMENT

 

FINANCE & ACCOUNTING SERVICES

 

between

 

FEDERAL-MOGUL CORPORATION

 

and

 

INTERNATIONAL BUSINESS MACHINES CORPORATION

 

          Schedule G (Minimum Revenue Commitment)



--------------------------------------------------------------------------------

  1. MINIMUM REVENUE COMMITMENT

 

Commencing on the applicable Transition Completion Date and continuing
throughout the term of each Primary Country Agreement, Federal-Mogul shall be
subject to an annual minimum revenue commitment for each Primary Country
Agreement (each a “Minimum Revenue Commitment” or “MRC”).

 

(A) The MRC ***.

 

(B) ***

 

  2. ANNUAL MRC TRUE-UP

 

On the anniversary of each applicable Transition Completion Date, to the extent
that the total Charges payable by the applicable Federal-Mogul Local Entities to
the applicable IBM Local Entities under a Primary Country Agreement and its
Related Country Agreements are less than the applicable MRC, Federal-Mogul will,
at IBM’s election, pay to IBM ***.

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

     2    Schedule G (Minimum Revenue Commitment)



--------------------------------------------------------------------------------

SCHEDULE Z

 

MASTER AGREEMENT DEFINED TERMS

 

to

 

MASTER SERVICES AGREEMENT FOR FINANCE & ACCOUNTING SERVICES

 

between

 

FEDERAL-MOGUL CORPORATION

 

and

 

INTERNATIONAL BUSINESS MACHINES CORPORATION

 

          Schedule Z (Defined Terms)



--------------------------------------------------------------------------------

  1. CERTAIN DEFINITIONS

 

As used in this Master Agreement (including any schedules and exhibits thereto),
capitalized terms shall have the following meanings:

 

“Acceptance Criteria”

   shall have the meaning given in Appendix E-6.

“Affiliate”

   shall mean, with respect to any entity, any other entity Controlling,
Controlled by or under common Control with such entity.

“ARCs”

   shall have the meaning given in Exhibit C to the applicable Country
Agreement.

“Assigned Contracts”

   shall mean those third party service contracts designated as “Assigned
Contracts” in Exhibit F to the applicable Country Agreement.

“Assignment Date”

   shall mean the date on which the applicable IBM Local Entity will assume and
the applicable Federal-Mogul Local Entity will assign the Assigned Contracts
specified in Exhibit F to the applicable Country Agreement.

“Bankruptcy Court”

   shall mean the United States Bankruptcy Court for the District of Delaware.

“Benchmarker”

   shall have the meaning given in Section 21.2 of the Master Agreement.

“Best Practice”

   shall mean taking such steps and performing in such a manner as a well
managed business processing or information technology outsourcing services
provider would undertake or perform where such provider was acting in a prudent
and diligent manner in the performance of similar services for its customers
under similar circumstances.

“Change Control Log”

   shall have the meaning given in Section 3.3(B) of Schedule E.

“Change Control Procedure”

   shall have the meaning given in Section 3.1(A) of Schedule E.

“Change Order”

   shall have the meaning given in Section 3.2(A) of Schedule E.

“Change”

   shall mean any change to the ***.

“Charges”

   shall have the meaning given in Exhibit C of the applicable Country
Agreement.

“Commencement Date”

   shall have the meaning given in the applicable Country Agreement.

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

     1    Schedule Z (Defined Terms)



--------------------------------------------------------------------------------

“ Information”

   shall have the meaning given in Section 18.3(A) of the Master Agreement.

“Control” and its derivatives

   shall mean with regard to any entity the legal, beneficial or equitable
ownership, directly or indirectly, of *** percent or more of the capital stock
(or other ownership interest, if not a corporation) of such entity ordinarily
having voting rights. “Country Agreement Effective Date”    shall mean the
effective date of the applicable Country Agreement.

“Country Agreement”

   shall mean, as applicable, the ***.

“Critical Governance Processes”

   shall have the meaning given in Appendix E-1.

“Critical Services”

   shall have the meaning given in Exhibit O to the applicable Country
Agreement.

“Decision Rights Model”

   shall have the meaning given in Appendix E-1.

“Dedicated IP”

   shall have the meaning given in Section 12.3(B) of the Master Agreement.

“Deliverable”

   shall mean any work product (A) prepared for Federal-Mogul by IBM during the
course of IBM’s performance of a Project or (B) otherwise expressly identified
as a deliverable that IBM is required to provide to Federal-Mogul as part of the
Services.

“Deliverables”

   shall have the meaning given Appendix E-6.

“Dispute Date”

   shall have the meaning given in Section 29.1(A)(1) of the Master Agreement.
“Document Deliverable Requirements”    shall have the meaning given in Appendix
E-6.

“DRP”

   shall have the meaning given in Section 28.2 of the Master Agreement.

“Effective Date”

   shall mean the date that this Master Agreement is approved by the Bankruptcy
Court.

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

     2    Schedule Z (Defined Terms)



--------------------------------------------------------------------------------

“Equipment”

   shall mean equipment used to provide the Services, including computers and
related equipment, telecommunications equipment (voice, data and video), cables,
storage devices, printers, terminals, scanners and other peripherals and input
and output devices and other tangible mechanical and electronic equipment
intended for the processing, input, output, storage, manipulation,
communication, transmission and retrieval of information and data.

“Excepted IP”

   shall have the meaning given in Section 12.2(A)(2) of the Master Agreement.

“F&A BPT Steering Committee”

   shall have the meaning given in Appendix E-1.

“F&A Outsourcing Services”

   shall have the meaning given in Section 1.1(B) of the Master Agreement.

“F&A Policies and Procedures”

   shall have the meaning given in Section 8.5(A) of the Master Agreement.

“Federal-Mogul Competitors”

   shall mean those entities designated as “Federal-Mogul Competitors” in
Schedule F.

“Federal-Mogul Information”

   shall have the meaning given in Section 18.3(A) of the Master Agreement.

“Federal-Mogul Data”

   shall mean all information owned by Federal-Mogul (as between Federal-Mogul
and IBM) and provided to or obtained by IBM to provide the Services that is
entered in the Systems or processed by or on behalf of Federal-Mogul and
information derived from such information, including as stored in or processed
through the Systems.

“Federal-Mogul Derivative IP”

   shall have the meaning given in Section 12.1(B) of the Master Agreement.
“Federal-Mogul F&A BPT Executive”    shall have the meaning given in Section
16.1(A) of the Master Agreement.

“Federal-Mogul Facilities”

   shall have the meaning given in Section 13.3 of the Master Agreement.

“Federal-Mogul IP”

   shall mean the IP, including the Software set forth in Exhibit I to the
applicable Country Agreement, used in connection with the provision or receipt
of the Services pursuant to a Country Agreement that is (A) owned, acquired, or
developed by Federal-Mogul or (B) licensed or leased by Federal-Mogul from a
third party. Federal-Mogul IP excludes IBM IP, IBM Derivative IP and New IP.

“Federal-Mogul Local Entity”

   shall have the meaning given in the applicable Country Agreement.

 

     3    Schedule Z (Defined Terms)



--------------------------------------------------------------------------------

“Federal-Mogul Parent”

   shall have the meaning given in the preamble to this Master Agreement.

“Federal-Mogul Personal Data”

   shall have the meaning given in Section 18.4(A) of the Master Agreement.
“Federal-Mogul Provided Resources”    shall have the meaning given in Section
25.2(A) of the Master Agreement.

“Federal-Mogul Required Consents”

   shall mean all licenses, consents, authorizations and approvals that are
necessary to allow: ***.

“Federal-Mogul Service Locations”

   shall mean the Federal-Mogul locations designated as Service Locations in
Schedule J-1 to Exhibit J to the applicable Country Agreement.

“Federal-Mogul”

   shall have the meaning given in the preamble to this Master Agreement.

“Force Majeure Event”

   shall have the meaning given in Section 28.1(A) of the Master Agreement.

***

   ***

“General Governance Processes”

   shall have the meaning given in Appendix E-1.

“GL Skills”

  

shall have the meaning given in Appendix E-9.

.

“Governance Operating Model”

   shall have the meaning given in Section 2.1 of Schedule E of the Master
Agreement. “Governance Process Functional Responsibility Matrix”    shall have
the meaning given in Appendix E-1.

“IBM Competitors”

   shall mean those entities designated as “IBM Competitors” in Schedule F.

“IBM Derivative IP”

   shall have the meaning given in Section 12.2(C) of the Master Agreement.

“IBM Global Program Executive”

   shall have the meaning given in Section 16.1(B) of the Master Agreement.

“IBM IP”

   shall mean, collectively, the IBM Proprietary IP, IBM Third Party IP and IBM
Derivative IP, including the Software set forth in Exhibit I to the applicable
Country Agreement.

“IBM Local Entity”

   shall have the meaning given in the applicable Country Agreement.

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

     4    Schedule Z (Defined Terms)



--------------------------------------------------------------------------------

“IBM Parent”

   shall have the meaning given in the preamble to this Master Agreement.

“IBM Personnel”

   shall mean employees of IBM and its approved subcontractors assigned to
perform the Services.

“IBM Proprietary IP”

   shall mean the IP used (A) in connection with the provision or receipt of the
Services pursuant to a Country Agreement or (B) with Federal-Mogul IP that is
owned, acquired or developed by or on behalf of IBM, excluding Federal-Mogul IP,
Federal-Mogul Derivative IP and New IP.

“IBM Provided Resources”

   shall have the meaning given in Section 25.1(A) of the Master Agreement.

“IBM Required Consents”

   shall means all licenses, consents, authorizations and approvals that are
necessary to allow: ***.

“IBM Service Locations”

   shall mean the IBM facilities from which the Services are provided, as
designated in Exhibit J to the applicable Country Agreement.

“IBM Third Party IP”

   shall mean the IP used in connection with the provision or receipt of the
Services pursuant to a Country Agreement or with Federal-Mogul IP that is
licensed, leased or otherwise obtained by IBM from a third party, excluding
Federal-Mogul Software, Federal-Mogul Derivative IP and New IP.

“IBM WTC”

   shall mean IBM World Trade Corporation with offices at New Orchard Road,
Armonk, New York 10504.

“IBM”

   shall have the meaning given in the preamble to this Master Agreement.

“In-Flight Projects”

   shall have the meaning in Schedule A-1 to Exhibit A to the applicable Country
Agreement.

“Initial Country Agreement Term”

   shall have the meaning given in Section 4.3 of the Master Agreement.

“Interim Transition Milestones”

   shall have the meaning given in Exhibit D to the applicable Country
Agreement.

“IP”

   shall mean any (A) processes, methodologies, techniques, procedures and trade
secrets; (B) Software, Tools and machine-readable texts and files; and (C)
literary work or other work of authorship, including documentation, reports,
drawings, charts, graphics and other written documentation.

“Key Critical Services”

   shall have the meaning given in Exhibit O to the applicable Country
Agreement.

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

     5    Schedule Z (Defined Terms)



--------------------------------------------------------------------------------

“Key IBM Positions”    shall mean those positions designated as “Key IBM
Positions” in Exhibit G to the applicable Country Agreement. “Key Positions”   
shall have the meaning given in the Master Agreement. “KPI Credit”    shall mean
each credit designated as a “KPI Credit” in Schedule B-1 to Exhibit B to the
applicable Country Agreement. “KPI Default”    shall have the meaning given in
Exhibit B to the applicable Country Agreement. “KPI”    shall mean each Service
Level designated as a “KPI” in Schedule B-1 to Exhibit B to the applicable
Country Agreement. “Law”    shall mean any declaration, decree, directive,
legislative enactment, order, ordinance, regulation, rule or other binding
restriction of or by any federal, state, provincial, municipal, local,
territorial or other governmental department, regulatory authority, judicial or
administrative body, domestic, international or foreign, including the United
States Securities and Exchange Commission and Public Accounting Oversight Board.
For the purposes of this Master Agreement, the definition of Law will include:
(A) those Laws relating to data privacy, trans-border data flow or data
protection, such as Directive 95/46/EC of the European Parliament and Council of
24 October 1995 and Directive 2002/58/EC of the European Parliament and Council
of 12 July 2002, in each case as amended from time to time, and all legislation
and Laws implementing such directives in any country to which the same shall
apply; and (B) generally accepted accounting principles, as modified by the
applicable authority. “Leveraged IP”    shall have the meaning given in Section
12.3(B)(1) of the Master Agreement. “Losses”    shall mean all losses,
liabilities, damages and claims, and all related costs and expenses (including
reasonable legal fees and disbursements and costs of investigation, litigation,
settlement, judgment, interest and penalties). “Managed Contracts”    shall mean
those third party service contracts designated as “Managed Contracts” in Exhibit
F to the applicable Country Agreement. “Management Date”    shall mean the date
on which the applicable IBM Local Entity will assume responsibility for the
management, administration and maintenance of the Managed Contracts as specified
in Exhibit F to the applicable Country Agreement. “Master Agreement Expiration
Date”    shall have the meaning given in Section 4.1 of the Master Agreement.
“Master Agreement”    shall have the meaning given in the preamble to this
Master Agreement.

 

     6    Schedule Z (Defined Terms)



--------------------------------------------------------------------------------

“Milestone”    shall have the meaning given in Appendix E-8. “Minimum Revenue
Commitment”    shall have the meaning given in Schedule G. “Monthly Service
Charge”    shall have the meaning given in Exhibit C to the applicable Country
Agreement. “New IP”    shall mean, collectively, the Dedicated IP and Leveraged
IP. “New Services”    shall have the meaning given in Section 19.5(A)(1) of the
Master Agreement. “Notice of Election”    shall have the meaning given in
Section 25.4(A) of the Master Agreement. “Other Charges”    shall have the
meaning given in Section 20.6 of the Master Agreement. “Other Service
Recipients”    shall mean (A) those entities to whom services similar to the
Services were being provided immediately prior to the Effective Date and (B) any
other entities (1) with which Federal-Mogul has a business relationship for
purposes other than the provision of services similar to the Services, and (2)
to which Federal-Mogul requires IBM to provide the Services. “Other Skills”   
shall have the meaning given in Appendix E-9. “Out-of-Pocket Expenses”    shall
mean reasonable, demonstrable and actual out-of-pocket expenses incurred by IBM
for materials, supplies or services provided to or for Federal-Mogul as
identified in the applicable Country Agreements, but not including IBM’s
overhead costs (or allocations thereof), administrative expenses or other
mark-ups. “Party” or “Parties”    shall have the meaning given in preamble to
the Master Agreement. “Pass-Through Expenses”    shall mean third party charges
that are (A) to be paid directly by Federal-Mogul and (B) to be administered by
IBM. “Performance Standards”    shall mean, individually and collectively, the
quantitative and qualitative performance standards and commitments with respect
to the Services, contained or referenced in the applicable Country Agreements,
including Service Levels. “Phase III Option Date”    shall have the meaning
given in Section 6.3(A) of the Master Agreement. “Phase III Transition Project”
   shall have the meaning given in Exhibit C to the Country Agreement. “Phase
III Wave 3”    shall have the meaning give in Schedule D-2 to Exhibit D to the
*** Country Agreement.

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

     7    Schedule Z (Defined Terms)



--------------------------------------------------------------------------------

“Phase III Wave Cut Over Date”    shall have the meaning give in Schedule D-2 to
Exhibit D to the *** Country Agreement. “Policies and Procedures Guide”    shall
have the meaning given in Section 16.3(A) of the Master Agreement. “Primary
Country Agreement”    shall mean those Country Agreements designated as “Primary
Country Agreements” in Schedule D. “Project Request Process”    shall mean the
process by which new Projects are requested by IBM or Federal-Mogul and either
approved or declined by Federal-Mogul, as set forth in Schedule E. “Project SOW”
   shall have the meaning given in Appendix E-8. “Project”    shall mean a
discrete amount of work undertaken, in accordance with the processes and
procedures set forth in Schedule E, to create a product or implement a solution
or service. “Quarterly Forecasted Baseline Volumes”    shall have the meaning
given in Exhibit C to the applicable Country Agreement. “Regulatory Compliance
Policies”    shall have the meaning given in Section 8.5(B) of the Master
Agreement. “Related Country Agreement”    shall mean, with respect to each
Primary Country Agreement, each Country Agreement that is related to such
Primary Country Agreement as set forth in Schedule D. “Related Documentation”   
shall mean, with respect to Software and Tools, the materials, documentation,
specifications, technical manuals, user manuals, flow diagrams, file
descriptions and other written information that describes the function and use
of such Software and Tools. “Representative Sample”    shall have the meaning
given in Section 21.2(D) of the Master Agreement. “Required Consents”    shall
mean, collectively, the Federal-Mogul Required Consents and the IBM Required
Consents. “Retained Equipment”    shall mean the Equipment listed in Exhibit I
to the applicable Country Agreement. “RRCs”    shall have the meaning given in
Exhibit C to the applicable Country Agreement.

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

     8    Schedule Z (Defined Terms)



--------------------------------------------------------------------------------

“Sarbanes-Oxley Requirements”    shall mean the requirements of the Securities
and Exchange Commission Act of 1934 and all amendments thereto, including the
Sarbanes-Oxley Act of 2002, and any requirements pertaining thereto established
by Law, including requirements imposed by auditing standards or reporting
requirements promulgated by the American Institute of Certified Public
Accountants, the Public Company Accounting Oversight Board or the Securities and
Exchange Commission. “Seconded Employees”    shall have the meaning given in
Exhibit E to the *** Country Agreement. “Service Levels”    shall have the
meaning given in Section 14.1 of the Master Agreement. “Services”    shall have
the meaning given in Section 8.1 of the Master Agreement. “Software Acceptance
Testing”    shall have the meaning given in Appendix E-6. “Software”    shall
mean the object code versions of any applications programs, operating system
software, computer software languages, utilities, other computer programs and
Related Documentation, in whatever form or media, including the tangible media
upon which such applications programs, operating system software, computer
software languages, utilities, other computer programs and Related Documentation
are recorded or printed, together with all corrections, improvements, updates
and releases thereof. “Stakeholders”    shall have the meaning given in Section
2.2(16) OF Schedule E. “System”    shall mean Software, Tools and Equipment that
provide the general operating and monitoring environment (and related network
connectivity) to all databases, business applications and other necessary
technical and non-technical components used or provided by IBM in connection
with the Services. “Tax Filings”    shall have the meaning given in Section
25.1(K) of the Master Agreement. “Term”    shall have the meaning given in
Section 4.1 of the Master Agreement. “Termination Event”    shall have the
meaning given in Schedule C. “Termination for Change of Control Fees”    shall
mean the ***. “Termination for Convenience Fees”    shall mean ***. “Termination
for Convenience of Phase III Fee”    shall mean ***.

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

     9    Schedule Z (Defined Terms)



--------------------------------------------------------------------------------

“Termination/Expiration Assistance”    shall have the meaning given in Section
27.7(A) of the Master Agreement. “Termination/Expiration Assistance Period”   
shall mean the period of time during which IBM is obligated to provide
Termination/Expiration Assistance under the applicable Country Agreement. “Third
Party Service Contracts”    shall mean, collectively, the Assigned Contracts and
the Managed Contracts. “Tools”    shall mean Software development and
performance testing tools, know-how, methodologies, techniques, processes,
technologies or algorithms and Related Documentation, including as used by IBM
in providing the Services pursuant to the applicable Country Agreement and based
upon trade secrets or proprietary information of IBM or otherwise owned or
licensed by IBM. “Transition Completion Date”    shall have the meaning given in
Exhibit D to the applicable Country Agreement. “Transition Milestone Credit”   
shall mean the credit set forth in Exhibit D to the applicable Country
Agreement, payable by IBM to Federal-Mogul in the event IBM fails to meet a
Transition Milestone. “Transition Milestone Deliverable”    shall have the
meaning given in Appendix E-6. “Transition Milestone”    shall mean a milestone
date for a significant Transition activity set forth in Exhibit D to the
applicable Country Agreement. “Transition Plan”    shall have the meaning given
in Section 5.2 of the Master Agreement. “Transition”    shall have the meaning
given in Section 5.1 of the Master Agreement. ***    *** “Use”    shall mean,
the right to access, use, load, execute, store, transmit, display, copy,
maintain, modify, enhance, and create derivative works of IP, solely in
connection with Federal-Mogul’s receipt of the Services pursuant to the
applicable Country Agreement, or provision of services similar to such Services
to Federal-Mogul, its Affiliates, and (pursuant to Section 8.7) Other Service
Recipients. “Wind Down Charges Cap”    shall have the meaning given in Exhibit C
to the applicable Country Agreement. “Wind Down Charges”    shall have the
meaning given in Exhibit C to the applicable Country Agreement. “Withholding
Cap”    shall have the meaning given in Section 20.6 of the Master Agreement.

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

     10    Schedule Z (Defined Terms)